Exhibit 10.1

 

EXECUTION VERSION

 

 

AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT

 

among

 

MACK-CALI REALTY, L.P.

 

and

 

WELLS FARGO BANK, N.A.

JPMORGAN CHASE BANK, N.A.

BANK OF AMERICA, N.A.

 

and

 

OTHER LENDERS WHICH MAY BECOME

PARTIES TO THIS AGREEMENT

 

with

 

JPMORGAN CHASE BANK, N.A.
AS ADMINISTRATIVE AGENT AND FRONTING BANK,

 

and

 

WELLS FARGO BANK, N.A.,
AS SYNDICATION AGENT AND FRONTING BANK

 

and

 

BANK OF AMERICA, N.A., AS SYNDICATION AGENT AND FRONTING BANK,

 

and

 

CAPITAL ONE, NATIONAL ASSOCIATION,
 U.S. BANK NATIONAL ASSOCIATION,
 CITIBANK, N.A., BMO HARRIS BANK, N.A.,
and PNC BANK, NATIONAL ASSOCIATION,
AS DOCUMENTATION AGENTS

 

and

 

THE BANK OF NEW YORK MELLON,
AS MANAGING AGENT,

 

and

 

WELLS FARGO SECURITIES, LLC,
J.P. MORGAN CHASE BANK, N.A.
and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, AS JOINT LEAD ARRANGERS
AND JOINT BOOKRUNNERS

 

and

 

CAPITAL ONE, NATIONAL ASSOCIATION and
U.S. BANK NATIONAL ASSOCIATION,
AS JOINT LEAD ARRANGERS

 

Dated as of January 25, 2017

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Section

 

Page

 

 

 

 

§1.

DEFINITIONS AND RULES OF INTERPRETATION

1

 

 

 

 

 

§1.1

Definitions

1

 

§1.2

Rules of Interpretation

35

 

 

 

 

§2.

THE CREDIT FACILITY

36

 

 

 

 

 

§2.1

Commitment to Lend

36

 

§2.2

Incremental Facilities

37

 

§2.3

The Notes

40

 

§2.4

Interest on Committed Loans; Fees

40

 

§2.5

Requests for Committed Loans

41

 

§2.6

Conversion Options

42

 

§2.7

Funds for Committed Loans

43

 

§2.8

Repayment of the Revolving Credit Loans and Term Loans

45

 

§2.9

Optional Repayments of Committed Loans

45

 

§2.10

Reduction of Revolving Credit Commitments and Term Commitments

45

 

 

 

 

§2A. COMPETITIVE BID LOANS

46

 

 

 

 

 

§2A.1. The Competitive Bid Options

46

 

§2A.2. Competitive Bid Loan Accounts: Competitive Bid Notes

47

 

§2A.3. Competitive Bid Quote Request; Invitation for Competitive Bid Quotes

48

 

§2A.4. Alternative Manner of Procedure

48

 

§2A.5. Submission and Contents of Competitive Bid Quotes

49

 

§2A.6. Notice to Borrower

50

 

§2A.7. Acceptance and Notice by Borrower and Administrative Agent

50

 

§2A.8. Allocation by Administrative Agent

51

 

§2A.9. Funding of Competitive Bid Loans

51

 

§2A.10.Funding Losses

51

 

§2A.11.Repayment of Competitive Bid Loans; Interest

51

 

§2A.12.Optional Repayment of Competitive Bid Loans

52

 

 

 

 

§3.

LETTERS OF CREDIT

52

 

 

 

 

 

§3.1

Letter of Credit Commitments

52

 

§3.2

Reimbursement Obligation of the Borrower

53

 

§3.3

Letter of Credit Payments; Funding of a Revolving Credit Loan

54

 

§3.4

Obligations Absolute

55

 

§3.5

Reliance by Issuer

55

 

§3.6

Letter of Credit Fee

55

 

§3.7

Existing Letters of Credit

56

 

§3.8

Letter of Credit Collateral Account

56

 

 

 

 

§4.

CERTAIN GENERAL PROVISIONS

57

 

 

 

 

 

§4.1

Funds for Payments

57

 

§4.2

Computations

58

 

§4.3

Inability to Determine LIBOR Rate

58

 

§4.4

Illegality

59

 

i

--------------------------------------------------------------------------------


 

 

§4.5

 Additional Costs, Etc.

59

 

§4.6

 Capital Adequacy

60

 

§4.7

 Certificate

61

 

§4.8

 Indemnity

61

 

§4.9

 Interest During Event of Default

61

 

§4.10

 Reasonable Efforts to Mitigate

61

 

§4.11

 Replacement of Lenders

62

 

§4.12

 Defaulting Lenders

62

 

§4.13

 Taxes

64

 

 

 

 

§5.

GUARANTIES

68

 

 

 

 

 

§5.1

 Guaranties

68

 

§5.2

 Subsidiary Guaranty Proceeds

69

 

 

 

 

§6.

REPRESENTATIONS AND WARRANTIES

70

 

 

 

 

 

§6.1

 Authority; Etc.

70

 

§6.2

 Governmental Approvals

72

 

§6.3

 Title to Properties; Leases

72

 

§6.4

 Financial Statements

73

 

§6.5

 Fiscal Year

73

 

§6.6

 Franchises, Patents, Copyrights, Etc.

73

 

§6.7

 Litigation

73

 

§6.8

 No Materially Adverse Contracts, Etc.

74

 

§6.9

 Compliance With Other Instruments, Laws, Etc.

74

 

§6.10

 Tax Status

74

 

§6.11

 No Event of Default; No Materially Adverse Changes

75

 

§6.12

 Investment Company Acts;

75

 

§6.13

 Absence of UCC Financing Statements, Etc.

75

 

§6.14

 Absence of Liens

75

 

§6.15

 Certain Transactions

75

 

§6.16

 Employee Benefit Plans

76

 

§6.17

 Regulations U and X

77

 

§6.18

 Environmental Compliance

77

 

§6.19

 Subsidiaries

78

 

§6.20

 Loan Documents

78

 

§6.21

 REIT Status

79

 

§6.22

 Subsequent Property Owning Subsidiaries

79

 

§6.23

 OFAC

79

 

§6.24

 Anti-Corruption Laws

79

 

§6.25

 EEA Financial Institutions

79

 

 

 

 

§7.

AFFIRMATIVE COVENANTS OF THE BORROWER

79

 

 

 

 

 

§7.1

Punctual Payment

80

 

§7.2

Maintenance of Office

80

 

§7.3

Records and Accounts

80

 

§7.4

Financial Statements, Certificates and Information

80

 

§7.5

Notices

82

 

ii

--------------------------------------------------------------------------------


 

 

§7.6

 Existence of Borrower and Property Owning Subsidiaries; Maintenance of
Properties

84

 

§7.7

 Existence of MCRC; Maintenance of REIT Status of MCRC; Maintenance of
Properties

84

 

§7.8

 Insurance

85

 

§7.9

 Taxes

85

 

§7.10

 Inspection of Properties and Books

86

 

§7.11

 Compliance with Laws, Contracts, Licenses, and Permits

86

 

§7.12

 Use of Proceeds

87

 

§7.13

 Subsidiary Guarantors; Solvency

87

 

§7.14

 Further Assurances

88

 

§7.15

 Environmental Indemnification

88

 

§7.16

 Response Actions

88

 

§7.17

 Environmental Assessments

88

 

§7.18

 Employee Benefit Plans

89

 

§7.19

 No Amendments to Certain Documents

89

 

§7.20

 Distributions in the Ordinary Course

89

 

§7.21

 Anti-Corruption Laws; Sanctions

90

 

 

 

 

§8.

CERTAIN NEGATIVE COVENANTS OF THE BORROWER

90

 

 

 

 

 

§8.1

 Restrictions on Indebtedness

90

 

§8.2

 Restrictions on Liens, Etc.

90

 

§8.3

 Merger, Consolidation and Disposition of Assets

92

 

§8.4

 Negative Pledge

94

 

§8.5

 Compliance with Environmental Laws

94

 

§8.6

 Distributions

94

 

§8.7

 Employee Benefit Plans

94

 

§8.8

 Fiscal Year

95

 

§8.9

 Anti-Corruption Laws

95

 

 

 

 

§9.

FINANCIAL COVENANTS OF THE BORROWER

95

 

 

 

 

 

§9.1

 Leverage Ratio

95

 

§9.2

 Secured Indebtedness

96

 

§9.3

 [Intentionally Deleted]

96

 

§9.4

 [Intentionally Deleted.]

96

 

§9.5

 Fixed Charge Coverage

96

 

§9.6

 Unsecured Indebtedness

96

 

§9.7

 Unencumbered Property Interest Coverage

96

 

§9.8

 [Intentionally Deleted.]

96

 

§9.9

 Covenant Calculations

97

 

 

 

 

§10.

CONDITIONS TO THE CLOSING DATE

98

 

 

 

 

 

§10.1

 Loan Documents

98

 

§10.2

 Certified Copies of Organization Documents

98

 

§10.3

 By-laws; Resolutions

98

 

§10.4

 Incumbency Certificate; Authorized Signers

98

 

§10.5

 Certificates of Insurance

99

 

iii

--------------------------------------------------------------------------------


 

 

§10.6

 Opinion of Counsel Concerning Organization and Loan Documents

99

 

§10.7

 Tax Law Compliance

99

 

§10.8

 Certifications from Government Officials

99

 

§10.9

 Proceedings and Documents

99

 

§10.10

 Fees

99

 

§10.11

 Closing Certificate; Compliance Certificate

99

 

 

 

 

§10A.

Subsequent Subsidiary Guarantors

100

 

 

 

 

§11.

CONDITIONS TO ALL BORROWINGS

100

 

 

 

 

 

§11.1

 Representations True; No Event of Default; Compliance Certificate

100

 

§11.2

 No Legal Impediment

100

 

§11.3

 Governmental Regulation

100

 

 

 

 

§12.

EVENTS OF DEFAULT; ACCELERATION; ETC.

100

 

 

 

 

 

§12.1

 Events of Default and Acceleration

100

 

§12.2

 Termination of Commitments

104

 

§12.3

 Remedies

104

 

 

 

 

§13.

SETOFF

105

 

 

 

 

§14.

THE ADMINISTRATIVE AGENT

105

 

 

 

 

 

§14.2

 Employees and Agents

106

 

§14.3

 No Liability

106

 

§14.4

 No Representations

106

 

§14.5

 Payments

107

 

§14.6

 Holders of Notes

107

 

§14.7

 Indemnity

107

 

§14.8

 Administrative Agent as Lender

108

 

§14.9

 Successor Administrative Agent

108

 

§14.10

 Notices

109

 

§14.11

 Other Agents

109

 

 

 

 

§15.

EXPENSES

109

 

 

 

 

§16.

INDEMNIFICATION

110

 

 

 

 

§17.

SURVIVAL OF COVENANTS, ETC

111

 

 

 

 

§18.

ASSIGNMENT; PARTICIPATIONS; ETC.

111

 

 

 

 

 

§18.1

 Conditions to Assignment by Lenders

111

 

§18.2

 Certain Representations and Warranties; Limitations; Covenants

112

 

§18.3

 Register

113

 

§18.4

 New Notes

113

 

§18.5

 Participations

114

 

§18.6

 Pledge by Lender

115

 

§18.7

 Successors and Assigns; No Assignment by Borrower

115

 

§18.8

 Disclosure

115

 

§18.9

 Syndication

115

 

§18.10

 Designated Banks

116

 

iv

--------------------------------------------------------------------------------


 

§19.

NOTICES, ETC.

116

 

 

 

 

§20.

GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE

118

 

 

 

 

§21.

HEADINGS

119

 

 

 

 

§22.

COUNTERPARTS

119

 

 

 

 

§23.

ENTIRE AGREEMENT, ETC.

119

 

 

 

 

§24.

WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS

119

 

 

 

 

§25.

CONSENTS, AMENDMENTS, WAIVERS, ETC.

120

 

 

 

 

§26.

SEVERABILITY

121

 

 

 

 

§27.

TRANSITIONAL ARRANGEMENTS

122

 

 

 

 

 

§27.1

 2013 Agreement Superseded

122

 

§27.2

 Return and Cancellation of Notes

122

 

§27.3

 Interest and Fees Under 2013 Agreement

122

 

 

 

 

§28.

USA PATRIOT ACT

122

 

 

 

 

§29.

USURY SAVINGS CLAUSE

122

 

 

 

 

§30.

CONFIDENTIALITY

123

 

 

 

 

§31.

ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS

124

 

 

 

 

§32.

NO ADVISORY OR FIDUCIARY RESPONSIBILITY

125

 

 

 

 

§33.

ELECTRONIC EXECUTION OF ASSIGNMENTS AND CERTAIN OTHER DOCUMENTS

125

 

EXHIBITS

 

A

 

Form of Revolving Credit Note/Term Note

B

 

Form of Subsidiary Guaranty

C

 

Form of Committed Loan/Letter of Credit Request

D

 

Form of Compliance Certificate

E

 

Form of Closing Certificate

F

 

Form of Assignment and Assumption Agreement

G

 

Form of Competitive Bid Note

H

 

Form of Competitive Bid Quote Request

I

 

Form of Invitation for Competitive Bid Quotes

J

 

Form of Competitive Bid Quote

K

 

Form of Notice of Acceptance or Non-acceptance

L

 

Form of Notice of Continuation/Conversion

M

 

Form of Designated Bank Note

N

 

Form of Designation Agreement

O-1

 

Form of U.S. Tax Compliance Certificate

 

v

--------------------------------------------------------------------------------


 

O-2

 

Form of U.S. Tax Compliance Certificate

O-3

 

Form of U.S. Tax Compliance Certificate

O-4

 

Form of U.S. Tax Compliance Certificate

 

SCHEDULES

 

SCHEDULE CBD

 

CBD Properties

SCHEDULE EMPL

 

List of Employee Agreements with Key Management Individuals

SCHEDULE EG

 

List of Eligible Ground Leases as of Closing Date

SCHEDULE SG

 

List of Subsidiary Guarantors

SCHEDULE 1.2

 

Lenders’ Commitments

SCHEDULE 3.7

 

Existing Letters of Credit

SCHEDULE 6.1(b)

 

Capitalization; Outstanding Securities, Etc.

SCHEDULE 6.3(a)

 

Unencumbered Properties

SCHEDULE 6.3(c)

 

Partially Owned Real Estate Holding Entities

SCHEDULE 6.7

 

Litigation

SCHEDULE 6.15

 

Certain Transactions

SCHEDULE 6.18

 

Environmental Compliance

SCHEDULE 6.19

 

Subsidiaries

 

vi

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT

 

This AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT (this
“Agreement”) is made as of the 25th day of January, 2017, by and among MACK-CALI
REALTY, L.P., a Delaware limited partnership (“MCRLP” or the “Borrower”), WELLS
FARGO BANK, N.A. (“WFB”), JPMORGAN CHASE BANK, N.A. (“JPMorgan”), BANK OF
AMERICA, N.A. (“Bank of America”), and the other lending institutions party
hereto or which may become parties hereto pursuant to §18 (individually, a
“Lender” and collectively, the “Lenders”) and JPMORGAN CHASE BANK, N.A., as
fronting bank and administrative agent for itself and each other Lender, WELLS
FARGO BANK, N.A., as fronting bank and syndication agent and BANK OF AMERICA,
N.A., as fronting bank and syndication agent.

 

RECITALS

 

A.                                    The Borrower and its Subsidiaries are
primarily engaged in the business of owning, purchasing, developing,
constructing, renovating and operating office, office/flex, industrial/warehouse
and multifamily residential properties in the United States.

 

B.                                    Mack-Cali Realty Corporation, a Maryland
corporation (“MCRC”), is the sole general partner of MCRLP, holds in excess of
89% of the partnership interests in MCRLP as of the date hereof, is qualified to
elect REIT status for income tax purposes, and has agreed to guaranty the
obligations of the Borrower hereunder.

 

C.                                    The Borrower, certain of the Lenders,
certain other lending institutions, and the Administrative Agent are parties to
a Fourth Amended and Restated Revolving Credit Agreement dated as of July 16,
2013 (the “2013 Agreement”).

 

D.                                    The Borrower, the Lenders and the
Administrative Agent wish to amend and restate the 2013 Agreement in its
entirety as set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:

 

§1.                               DEFINITIONS AND RULES OF INTERPRETATION.

 

§1.1                        Definitions.  The following terms shall have the
meanings set forth in this §1 or elsewhere in the provisions of this Agreement
referred to below:

 

2013 Agreement.  As defined in the recitals.

 

Absolute Competitive Bid Loan.  See §2A.3(a).

 

Accountants.  In each case, nationally-recognized, independent certified public
accountants reasonably acceptable to the Administrative Agent.  The Lenders
hereby

 

1

--------------------------------------------------------------------------------


 

acknowledge that PricewaterhouseCoopers LLP and the other major national
accounting firms are acceptable accountants.

 

Acquisition Property.  Any Real Estate that either (a) has been owned for eight
(8) fiscal quarters or fewer or (b) in the case of Real Estate developed by the
Borrower or any Property Owning Subsidiary, has been in service for eight
(8) fiscal quarters or fewer, in each case ((a) or (b)) unless the Borrower has
made a one-time election to no longer treat such Real Estate as an Acquisition
Property for purposes of this Agreement.

 

Act.  See §28.

 

Additional Credit Extension Amendment.  An amendment to this Agreement providing
for any New Revolving Credit Commitments and/or New Term Loans which shall be
consistent with the applicable provisions of this Agreement relating to New
Revolving Credit Commitments and/or New Term Loans and otherwise reasonably
satisfactory to the Administrative Agent and the Borrower.

 

Adjusted Unencumbered Property NOI.  With respect to any fiscal period for any
Unencumbered Property, the net income of such Unencumbered Property during such
period, as determined in accordance with GAAP, before adjustment for (a) gains
(or losses) from debt restructurings, any impairments, non-cash valuation
charges or extraordinary items relating to such Unencumbered Property,
(b) minority interests, not inconsistent with the wholly-owned Subsidiary
requirements for Unencumbered Properties and (c) income taxes; plus (x) interest
expense relating to such Unencumbered Property and (y) depreciation and
amortization relating to such Unencumbered Property and (z) the noncash portion
of executive stock award rights and stock purchase rights relating to the
Unencumbered Property in question included in written executive employment
agreements, written employee plans or other written non-monetary employment
compensation provisions to the extent excluded from net income, as determined in
accordance with GAAP; minus a recurring capital expense reserve equal to (x) in
the case of Unencumbered Properties that are office, office-flex or industrial
properties, one and one-half percent (1.5%) of total revenue (excluding interest
income) of such Unencumbered Property for such period and (y) in the case of
Unencumbered Properties that are multi-family residential properties, $250 per
apartment unit for each fiscal year, all after adjustments to eliminate the
effect of the straight-lining of rents affecting such Unencumbered Property.

 

Administrative Agent.  JPMorgan acting as administrative agent for the Lenders,
or any successor administrative agent, as permitted by §14.

 

Administrative Agent’s Head Office.  The Administrative Agent’s head office
located at 270 Park Avenue, New York, New York  10017, or at such other location
as the Administrative Agent may designate from time to time pursuant to §19
hereof, or the office of any successor Administrative Agent permitted under §14
hereof.

 

Administrative Questionnaire.  An Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

Affiliate.  With reference to any Person, (i) any director or executive officer
of that Person, (ii) any other Person controlling, controlled by or under direct
or indirect common

 

2

--------------------------------------------------------------------------------


 

control of that Person, (iii) any other Person directly or indirectly holding
10% or more of any class of the capital stock or other equity interests
(including options, warrants, convertible securities and similar rights) of that
Person (other than a mutual fund which owns 10% or more of the common stock of
MCRC) and (iv) any other Person 10% or more of any class of whose capital stock
or other equity interests (including options, warrants, convertible securities
and similar rights) is held directly or indirectly by that Person.

 

Agreement.  This Amended and Restated Revolving Credit and Term Loan Agreement,
including the schedules and exhibits hereto, as the same may be from time to
time amended and in effect.

 

Alternate Base Rate.  For any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such
day plus ½ of 1% and (c) assuming that on such day a LIBOR Rate Loan was being
made, the LIBOR Rate for a one month Interest Period on such day (or if such day
is not a Business Day, the immediately preceding Business Day) plus 1%, provided
that, for the purpose of this definition, the LIBOR Rate for any day shall be
based on the rate appearing on the LIBOR Screen Rate (or if the LIBOR Screen
Rate is not available for such one month Interest Period, the Interpolated Rate)
at approximately 11:00 a.m. London time on such day.  Any change in the
Alternate Base Rate due to a change in the Prime Rate, the NYFRB Rate or the
LIBOR Rate shall be effective from and including the effective date of such
change in the Prime Rate, the NYFRB Rate or the LIBOR Rate, respectively.

 

Alternate Base Rate Loans.  Those Loans bearing interest calculated by reference
to the Alternate Base Rate.

 

Anti-Corruption Laws.  See §6.24.

 

Applicable L/C Percentage.  As of any date of determination, a per annum
percentage equal to the Applicable Margin for Revolving Credit LIBOR Rate Loans
then in effect.

 

Applicable Margin.  (a)  For the Revolving Credit Facility, the applicable
margin (if any) over the then Alternate Base Rate or LIBOR Rate and the Facility
Fee Rate, as applicable to the Revolving Credit Loans in question, as set forth
in clauses (i) and (ii) below, which is used in calculating the interest rate
and facility fee applicable to Revolving Credit Loans as follows:

 

(i)                                     except as set forth in clause
(a)(ii) below, the Applicable Margin and Facility Fee Rate for Revolving Credit
Loans shall vary from time to time in accordance with MCRLP’s long-term
unsecured debt ratings (“Debt Rating”), if any, as set forth in the table below
(the “Revolving Credit Ratings Grid”).  The Applicable Margin to be used in
calculating the interest rate applicable to Revolving Credit Loans that are
Alternate Base Rate Loans or LIBOR Rate Loans and the Facility Fee Rate shall
vary from time to time in accordance with the Debt Rating applicable (if any)
from (x) Moody’s and/or (y) S&P, as set forth below in this definition, and such
Applicable Margin and Facility Fee Rate shall be adjusted effective on the next
Business Day following any change in any such Debt Rating, as the case may be. 
MCRLP shall notify the Administrative Agent in writing promptly after becoming
aware of any change in any of its Debt Ratings.  In order to qualify for an
Applicable Margin and Facility Fee Rate based upon a Debt

 

3

--------------------------------------------------------------------------------


 

Rating, MCRLP shall maintain Debt Ratings from Moody’s or S&P so long as such
Persons are in the business of providing Debt Ratings for the REIT industry;
provided that if MCRLP fails to maintain at least one Debt Rating from Moody’s
or S&P, the Applicable Margin and Facility Fee Rate shall be based upon an S&P
rating of less than BBB- in the table below unless the Borrower has made the
Leverage Grid Election.  If at any time of determination of the Applicable
Margin and Facility Fee Rate, (a) MCRLP has then current Debt Ratings from both
Moody’s and S&P, then the Applicable Margin and Facility Fee Rate shall be based
on the higher of such Debt Ratings and (b) MCRLP has then current Debt Ratings
from only one of Moody’s or S&P, then the Applicable Margin and Facility Fee
Rate shall be based on such Debt Rating.

 

The applicable Debt Ratings and the Applicable Margins and Facility Fee Rate for
Revolving Credit Loans are set forth in the following table:

 

S&P Rating

 

Moody’s
Rating

 

Applicable
Margin for
Revolving Credit
Loans that are
LIBOR Rate
Loans

 

Applicable
Margin for
Revolving Credit
Loans that are
Alternate Base
Rate Loans

 

Facility Fee
Rate

 

A- or higher

 

A3 or higher

 

0.875

%

0

%

0.125

%

BBB+

 

Baa1

 

0.90

%

0

%

0.15

%

BBB

 

Baa2

 

1.00

%

0

%

0.20

%

BBB-

 

Baa3

 

1.20

%

0.20

%

0.25

%

No rating or
less than
BBB-

 

No rating or
less than Baa3

 

1.55

%

0.55

%

0.30

%

 

(ii)                                  Notwithstanding clause (a)(i) above, if
(x) MCRLP fails to maintain a Debt Rating from Moody’s or S&P or such Debt
Rating from Moody’s and/or S&P falls below BBB-/Baa3 (as applicable) and (y) the
Borrower makes a one-time election  in writing (the “Leverage Grid Election”) to
have the Applicable Margins for both Revolving Credit Loans and Term Loans
determined based on the Total Leverage Ratio, then, as of the next Business Day,
the Applicable Margin and the Facility Fee Rate for Revolving Credit Loans shall
thereafter vary from time to time in accordance with the Total Leverage Ratio as
follows (the “Revolving Credit Leverage Grid”):

 

4

--------------------------------------------------------------------------------


 

Total Leverage
Ratio

 

Applicable Margin
for Revolving
Credit Loans that
are LIBOR Rate
Loans

 

Applicable Margin
for Revolving
Credit Loans that
are Alternate Base
Rate Loans

 

Facility Fee Rate

 

< 45%

 

1.25

%

0.25

%

0.20

%

>45% and <50%

 

1.30

%

0.30

%

0.25

%

>50% and <55%

 

1.35

%

0.35

%

0.30

%

>55%

 

1.60

%

0.60

%

0.35

%

 

Any increase or decrease in the Applicable Margin and Facility Fee Rate
resulting from a change in the Total Leverage Ratio shall become effective as of
the first Business Day immediately following the date a compliance certificate
is delivered pursuant to §7.4(c); provided, however, that if a compliance
certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Lenders, the Applicable Margin and Facility Fee
Rate shall be based on a Total Leverage Ratio of greater than 55% as of the
first Business Day after the date on which such compliance certificate was
required to have been delivered and shall remain in effect until the date on
which such compliance certificate is delivered.

 

If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Total Leverage Ratio as calculated by the Borrower as of
any applicable date was inaccurate and (ii) a proper calculation of the Total
Leverage Ratio would have resulted in higher pricing for such period, the
Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent or any Lender), an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period.  The Borrower’s
obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations hereunder (other than
contingent Obligations for which no claim has been asserted hereunder) for a
period of twelve months after such termination and repayment.

 

Notwithstanding the foregoing, if the Borrower has made the Leverage Grid
Election and MCRLP thereafter achieves (x) a Debt Rating from S&P of BBB- or
better or a Debt Rating from Moody’s of Baa3 or better and (y) the Borrower
makes a one-time election in writing to again have the Applicable Margins for
both Revolving Credit Loans and Term Loans determined by the Revolving Credit
Ratings Grid and the Term Ratings Grid (the “Ratings Grid Election”), then the
Applicable Margin and the Facility Fee Rate for Revolving Credit Loans shall
thereafter be based on the Revolving Credit Ratings Grid described in clause
(a)(i) above instead of the Revolving Credit Leverage Grid.  If the Borrower
makes the Ratings Grid Election, the Borrower shall not have any further rights
to exercise the Leverage Grid Election.

 

5

--------------------------------------------------------------------------------


 

(b)                                 For the Term Facility, the applicable margin
(if any) over the then Alternate Base Rate or LIBOR Rate, as applicable to the
Term Loans in question, as set forth in clauses (i) and (ii) below, which is
used in calculating the interest rate applicable to Term Loans as follows:

 

(i)                                     except as set forth in clause
(b)(ii) below, the Applicable Margin for Term Loans shall vary from time to time
in accordance with MCRLP’s Debt Ratings, if any as set forth in the table below
(the “Term Ratings Grid”).  The Applicable Margin to be used in calculating the
interest rate applicable to Term Loans that are Alternate Base Rate Loans or
LIBOR Rate Loans shall vary from time to time in accordance with the Debt Rating
then applicable (if any) from (x) Moody’s and/or (y) S&P, as set forth below in
this definition, and the Applicable Margin for Term Loans shall be adjusted
effective on the next Business Day following any change in any such Debt Rating,
as the case may be.  MCRLP shall notify the Administrative Agent in writing
promptly after becoming aware of any change in any of its Debt Ratings.  In
order to qualify for an Applicable Margin based upon a Debt Rating, MCRLP shall
maintain Debt Ratings from Moody’s or S&P so long as such Persons are in the
business of providing debt ratings for the REIT industry; provided that if MCRLP
fails to maintain at least one Debt Rating from Moody’s or S&P, the Applicable
Margin for Term Loans shall be based upon an S&P rating of less than BBB- in the
table below unless the Borrower has made the Leverage Grid Election.  If at any
time of determination of the Applicable Margin for Term Loans, (a) MCRLP has
then current Debt Ratings from both Moody’s and S&P, then the Applicable Margin
shall be based on the higher of such Debt Ratings and (b) MCRLP has then current
Debt Ratings from only one of Moody’s or S&P, then the Applicable Margin shall
be based on such Debt Rating.

 

The applicable Debt Ratings and the Applicable Margins for Term Loans are set
forth in the following table:

 

S&P Rating

 

Moody’s
Rating

 

Applicable
Margin for
Term Loans that
are LIBOR Rate
Loans

 

Applicable
Margin for Term
Loans that are
Alternate Base
Rate Loans

 

A- or higher

 

A3 or higher

 

0.900

%

0

%

BBB+

 

Baa1

 

1.00

%

0

%

BBB

 

Baa2

 

1.15

%

0.15

%

BBB-

 

Baa3

 

1.40

%

0.40

%

No rating or less
than BBB-

 

No rating or
less than Baa3

 

1.85

%

0.85

%

 

(ii)                                  Notwithstanding clause (b)(i) above, if
(x) MCRLP fails to maintain a Debt Rating from Moody’s or S&P or such Debt
Rating from Moody’s and/or S&P falls below BBB-/Baa3 (as applicable) and (y) the
Borrower makes the Leverage Grid Election, then, as of the

 

6

--------------------------------------------------------------------------------


 

next Business Day, the Applicable Margin for Term Loans shall thereafter vary
from time to time in accordance with the Total Leverage Ratio as follows (the
“Term Leverage Grid”):

 

Total Leverage Ratio

 

Applicable Margin
for Term Loans that
are LIBOR Rate
Loans

 

Applicable Margin for
Term Loans that are
Alternate Base Rate
Loans

 

< 45%

 

1.45

%

0.45

%

>45% and <50%

 

1.55

%

0.55

%

>50% and <55%

 

1.65

%

0.65

%

>55%

 

1.95

%

0.95

%

 

Any increase or decrease in the Applicable Margin resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a compliance certificate is delivered pursuant to
§7.4(c); provided, however, that if a compliance certificate is not delivered
when due in accordance with such Section, then, upon the request of the Required
Lenders, the Applicable Margin shall be based on a Total Leverage Ratio of
greater than 55% as of the first Business Day after the date on which such
compliance certificate was required to have been delivered and shall remain in
effect until the date on which such compliance certificate is delivered.

 

If, as a result of any restatement of or other adjustment to the financial
statements of the Borrower or for any other reason, the Borrower or the Lenders
determine that (i) the Total Leverage Ratio as calculated by the Borrower as of
any applicable date was inaccurate and (ii) a proper calculation of the Total
Leverage Ratio would have resulted in higher pricing for such period, the
Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code of the United States, automatically and without further action
by the Administrative Agent or any Lender), an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period.  The Borrower’s
obligations under this paragraph shall survive the termination of the
Commitments and the repayment of all other Obligations hereunder (other than
contingent Obligations for which no claim has been asserted hereunder) for a
period of twelve months after such termination and repayment.

 

Notwithstanding the foregoing, if the Borrower has made the Leverage Grid
Election and MCRLP thereafter achieves (x) a Debt Rating from S&P of BBB- or
better or a Debt Rating from Moody’s of Baa3 or better and (y) the Borrower
makes the Ratings Grid Election, then the Applicable Margin for Term Loans shall
thereafter be based on the Term Ratings Grid described in clause (b)(i) above
instead of the Term Leverage Grid.  If the Borrower makes the Ratings Grid
Election, the Borrower shall not have any further rights to exercise the
Leverage Grid Election.

 

7

--------------------------------------------------------------------------------


 

Approved Fund.  Any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

Arrangers.  Wells Fargo Securities, LLC, JPMorgan Chase Bank, N.A. and Merrill
Lynch, Pierce, Fenner & Smith Incorporated.

 

Assignment and Assumption.  See §18.1.

 

Bail-In Action.  The exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

Bail-In Legislation.  With respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

Bank of America.  As defined in the preamble hereto.

 

Bankruptcy Event. With respect to any Person, such Person becomes the subject of
a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee, administrator, custodian, assignee for the benefit of creditors or
similar Person charged with the reorganization or liquidation of its business
appointed for it, provided that a Bankruptcy Event shall not result solely by
virtue of any ownership interest, or the acquisition of any ownership interest,
in such Person by a Governmental Authority or instrumentality thereof, provided,
further, that such ownership interest does not result in or provide such Person
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.

 

Borrower.  As defined in the preamble hereto.

 

Building.  Individually and collectively, the buildings, structures and
improvements now or hereafter located on the Real Estate.

 

Business Day.  Any day on which banking institutions in New York, New York are
open for the transaction of banking business and, in the case of LIBOR Rate
Loans, also a day which is a LIBOR Business Day.

 

Capitalized Leases.  Leases under which the Borrower or any of its Subsidiaries
or any Partially-Owned Entity is the lessee or obligor, the discounted future
rental payment obligations under which are required to be capitalized on the
balance sheet of the lessee or obligor in accordance with GAAP.

 

Capitalized Unencumbered Property NOI.  As of any date of determination with
respect to an Unencumbered Property (other than an Acquisition Property), an
amount equal to the Revised Adjusted Unencumbered Property NOI for such
Unencumbered Property for the most

 

8

--------------------------------------------------------------------------------


 

recent two (2) complete fiscal quarters multiplied by two (2), with the product
being divided by 7.75%, except with respect to (x) CBD Properties, which shall
be divided by 6.75% and (y) multi-family residential properties, which shall be
divided by 6.0%; provided that if such Unencumbered Property has been owned for
fewer than two (2) complete fiscal quarters, the Revised Adjusted Unencumbered
Property NOI for such Unencumbered Property shall be calculated by using the
actual results for the period that such Unencumbered Property has been owned and
adjusting such results for a period of two (2) complete fiscal quarters.

 

CBD Property(ies).  Collectively, (a) any Real Estate listed on Schedule CBD
attached hereto, (b) any improved Real Estate which is located in the borough of
Manhattan in New York, New York, Jersey City, New Jersey, Hoboken, New Jersey,
Washington, D.C. or Philadelphia, Pennsylvania which is acquired or developed
after the Closing Date, and (c) any other improved Real Estate which is located
in markets with characteristics similar to those identified in clause (b) and is
designated by the Agent and the Borrower as a CBD Property from time to time,
but excluding in all cases any multi-family residential properties.

 

CERCLA.  See §6.18.

 

Change in Law.  (a) The adoption of any law, rule or regulation after the date
of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Fronting Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or the Fronting Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that notwithstanding anything herein to the contrary, (a) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, regulations,
guidelines, interpretations or directives thereunder or issued in connection
therewith (whether or not having the force of law and whether or not failure to
comply therewith would be unlawful) and (b) all requests, rules, regulations,
guidelines, interpretations or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or United States or foreign regulatory
authorities (whether or not having the force of law and whether or not failure
to comply therewith would be unlawful), in each case pursuant to Basel III,
shall in each case be deemed to be a “Change in Law”, regardless of the date
enacted, adopted, promulgated, implemented or issued.

 

Closing Date.  January 25, 2017, which is the date on which all of the
conditions set forth in §10 have been satisfied or waived in accordance with
§25.

 

Code.  The Internal Revenue Code of 1986, as amended and in effect from time to
time.

 

Commitment.  With respect to each Lender, its Revolving Credit Commitment and/or
its Term Commitment, as the context may require.

 

Commitment Percentage.  The Revolving Credit Commitment Percentage or the Term
Commitment Percentage, as the context may require.

 

9

--------------------------------------------------------------------------------


 

Committed LIBOR Rate Loan.  A Revolving Credit LIBOR Rate Loan or a Term LIBOR
Rate Loan.

 

Committed Loan.  A Revolving Credit Loan or a Term Loan.

 

Competitive Bid Loan Accounts.  See §2A.2(a).

 

Competitive Bid Loans.  A borrowing hereunder consisting of one or more loans
made by any of the participating Revolving Credit Lenders whose offer to make a
Competitive Bid Loan as part of such borrowing has been accepted by the Borrower
under the auction bidding procedure described in §2A hereof.

 

Competitive Bid Margin.  See §2A.5(b)(iv).

 

Competitive Bid Notes.  See §2A.2(b).

 

Competitive Bid Quote.  An offer by a Revolving Credit Lender to make a
Competitive Bid Loan in accordance with §2A.5 hereof.

 

Competitive Bid Quote Request.  See §2A.3.

 

Competitive Bid Rate.  See §2A.5(b)(v).

 

Completed Committed Loan Request.  A loan request accompanied by all information
required to be supplied under the applicable provisions of §2.5.

 

Connection Income Taxes.  Other Connection Taxes that are imposed or measured by
net income (however denominated) or that are franchise Taxes or branch profits
Taxes.

 

Consolidated or consolidated.  With reference to any term defined herein, shall
mean that term as applied to the accounts of MCRC and its subsidiaries
(including the Borrower and its Subsidiaries) or MCRLP and its subsidiaries, as
the case may be, consolidated in accordance with GAAP, excluding the effects of
consolidation of investments in non-wholly owned subsidiaries under Accounting
Standard Codification 810 of the Financial Accounting Standards Board.

 

Consolidated Adjusted Net Income.  For any period, an amount equal to the
consolidated net income of MCRC, the Borrower and their respective Subsidiaries
for such period, as determined in accordance with GAAP, before (a) gains (or
losses) from the sale of real property or interests therein, debt
restructurings, extinguishment or forgiveness of debt, write-ups or write-downs,
deduction of acquisition costs for consummated acquisitions, non-cash valuation
charges and other extraordinary or non-recurring items, (b) minority interests
of said Persons in other Persons and (c) income taxes; plus (w) interest
expense, (x) depreciation and amortization, (y) the noncash portion of executive
stock award rights and stock purchase rights included in written executive
employment agreements, written employee plans or other written non-monetary
employment compensation provisions, and (z) certain non-recurring cash payments
made pursuant to certain written employment agreements, written employee plans
or other written employment compensation provisions with key management
individuals existing as of

 

10

--------------------------------------------------------------------------------


 

the date hereof and described on Schedule EMPL hereto and their successors (as
such agreements, plans and provisions may be amended from time to time) in an
amount not to exceed $20,000,000 in the aggregate during any fiscal year; minus
a recurring capital expense reserve in an amount equal to (x) in the case of
office, office-flex and industrial properties, one and one-half percent (1.5%)
of consolidated total revenue (excluding interest income) of MCRC, the Borrower
and their respective Subsidiaries and (y) in the case of multi-family
residential properties, $250 per apartment unit for each fiscal year; all after
adjustments to eliminate the effect of the straight-lining of rents; and all
after adjustments for unconsolidated partnerships, joint ventures and other
entities.

 

Consolidated Capitalized NOI.  As of any date of determination, an amount equal
to Revised Consolidated Adjusted Net Income for the most recent two
(2) completed fiscal quarters multiplied by two (2), with the product being
divided by 7.75%, except with respect to (x) CBD Properties, which shall be
divided by 6.75% and (y) multi-family residential properties, which shall be
divided by 6.0%; provided that if any Real Estate has been owned for fewer than
two (2) complete fiscal quarters, the Revised Consolidated Adjusted Net Income
for such Real Estate shall be calculated by using the actual results for the
period that such Real Estate has been owned and adjusting such results for a
period of two (2) complete fiscal quarters.

 

Consolidated Fixed Charges.  For any fiscal period, the sum of (a) Consolidated
Total Interest Expense, plus (b) the aggregate amount of all scheduled principal
payments on all Indebtedness of MCRC, the Borrower and their respective
Subsidiaries required to be made during such period, excluding optional
prepayments and balloon principal payments due at maturity, plus (c) the
aggregate of all Distributions payable on the preferred stock of or other
preferred beneficial interests in the Borrower, MCRC or any of their respective
Subsidiaries during such period.

 

Consolidated Secured Indebtedness.  As of any date of determination, the
aggregate principal amount of all Indebtedness of MCRC, the Borrower and their
respective Subsidiaries outstanding at such date secured by a Lien on the Real
Estate of such Person, without regard to Recourse.

 

Consolidated Total Capitalization.  As of any date of determination, with
respect to MCRC, the Borrower and their respective Subsidiaries determined on a
consolidated basis in accordance with GAAP, the sum (without double-counting)
of:

 

(a)                                 Consolidated Capitalized NOI (other than
with respect to (1) Acquisition Properties and (2) Real Estate with a negative
Consolidated Capitalized NOI), plus

 

(b)                                 the cost of all Acquisition Properties
(after taking into account any impairments), including all costs incurred by the
Borrower in connection with the development of any Acquisition Properties, plus

 

(c)                                  the value of Unrestricted Cash and Cash
Equivalents (excluding until forfeited or otherwise entitled to be retained by
the Borrower or its Subsidiaries, tenant security and other restricted
deposits); provided that no portion of such Unrestricted Cash and Cash
Equivalents will be added to Consolidated Total Capitalization if such portion
of Unrestricted Cash and Cash

 

11

--------------------------------------------------------------------------------


 

Equivalents have been deducted from Consolidated Total Liabilities or
Consolidated Secured Indebtedness in the calculation of the financial covenants
in §9.1 or §9.2 of this Agreement, plus

 

(d)                                 the aggregate costs (after taking into
account any impairments) incurred and paid to date by the Borrower and its
Subsidiaries with respect to Construction-In-Process, plus

 

(e)                                  the value of Indebtedness of third parties
to the Borrower and its Subsidiaries for borrowed money which is secured by
mortgage liens on real estate (valued in accordance with GAAP at the book value
of such Indebtedness and not then more than 90 days past due or declared by the
Borrower or its relevant Subsidiary to be past due), plus

 

(f)                                   the actual net cash investment by the
Borrower and its Subsidiaries in any Other Investments (wherein any such Other
Investment (x) does not have any Indebtedness that is then more than 90 days
past due or (y) has not been declared to be in default of any monetary or
material monetizable obligations), plus

 

(g)                                  the book value of Unimproved Non-Income
Producing Land; plus

 

(h)                                 the value of Eligible Cash 1031 Proceeds;

 

provided that the value of each of the foregoing items comprising Consolidated
Total Capitalization (other than Eligible Cash 1031 Proceeds) shall be subject
to the following capped amounts for determining Consolidated Total
Capitalization:

 

(i)                                     the book value of Unimproved Non-Income
Producing Land shall be limited to ten (10%) percent of Consolidated Total
Capitalization;

 

(ii)                                  investments in Other Investments shall be
limited to fifteen (15%) percent of Consolidated Total Capitalization;

 

(iii)                               the aggregate Project Costs of all
Construction-in-Process shall be limited to fifteen (15%) percent of
Consolidated Total Capitalization.  For purposes hereof, Construction-in-Process
shall not include so-called “build to suit” properties which are seventy-five
(75%) percent pre-leased (by rentable square foot) and a property shall continue
to be valued (for financial covenant compliance purposes) as
Construction-in-Process until the end of four (4) consecutive calendar quarters
following substantial completion of such property;

 

(iv)                              the value of Indebtedness of third parties to
the Borrower, MCRC, or their Subsidiaries for borrowed money which is unsecured
or is secured by mortgage liens (valued at the book value of such Indebtedness)
shall be limited to fifteen (15%) percent of Consolidated Total Capitalization;

 

(v)                                 the investments set forth in clauses
(i) through (iv) above, taken in the aggregate, shall be limited to thirty (30%)
percent of Consolidated Total Capitalization;

 

12

--------------------------------------------------------------------------------


 

(vi)                              investments in Real Estate, other than
(x) office, office flex, industrial/warehouse, and/or multi-family residential
properties and (y) any such other Real Estate that is part of a mixed-use
development consisting of at least 50% office, office flex,
industrial/warehouse, and/or multi-family residential properties (by leasable
square footage of such development), taken in the aggregate, shall be limited to
fifteen (15%) percent of Consolidated Total Capitalization; and

 

(vii)                           investments in Partially-Owned Entities,
including investments in Other Investments, shall be limited to thirty percent
(30%) of Consolidated Total Capitalization.

 

Consolidated Total Interest Expense.  For any fiscal period, the aggregate
amount of interest required in accordance with GAAP to be paid or accrued,
without double-counting, by MCRC, the Borrower and their respective Subsidiaries
during such period on all Indebtedness of MCRC, the Borrower and their
respective Subsidiaries outstanding during all or any portion of such period,
whether such interest was or is required to be reflected as an item of expense
or capitalized, including payments consisting of interest expenses in respect of
any Synthetic Lease but excluding non-cash interest expense in respect of
convertible debt.

 

Consolidated Total Liabilities.  As of any date of determination, without
double-counting, all liabilities of MCRC, the Borrower and their respective
Subsidiaries, including guaranties of payment for any Other Investment,
determined on a consolidated basis in accordance with GAAP and classified as
such on the consolidated balance sheet of MCRC, the Borrower and their
respective Subsidiaries, and all Indebtedness of MCRC, the Borrower and their
respective Subsidiaries, whether or not so classified (excluding, to the extent
otherwise included in Consolidated Total Liabilities, restricted cash held on
account of tenant security and other restricted deposits).

 

Consolidated Total Unsecured Interest Expense.  For any fiscal period,
Consolidated Total Interest Expense with respect to Consolidated Unsecured
Indebtedness only for such period.

 

Consolidated Unsecured Indebtedness.  As of any date of determination, the
aggregate principal amount of all Unsecured Indebtedness of MCRC, the Borrower
and their respective Subsidiaries outstanding at such date, including without
limitation the aggregate principal amount of all the Obligations under this
Agreement as of such date, determined on a consolidated basis in accordance with
GAAP, without regard to Recourse.

 

Construction-In-Process.  Any Real Estate for which the Borrower, any of the
Borrower’s Subsidiaries or any Partially-Owned Entity is actively pursuing
construction, renovation, or expansion of Buildings and, except for purposes of
clause (iii) to the proviso in the definition of Consolidated Total
Capitalization in §1.1 hereof, for which construction is proceeding to
completion without undue delay from Permit denial, construction delays or
otherwise, all pursuant to such Person’s ordinary course of business. 
Notwithstanding the foregoing, tenant improvements to previously constructed
and/or leased Real Estate shall not be considered Construction-In-Process.

 

13

--------------------------------------------------------------------------------


 

Conversion Request.  A notice given by the Borrower to the Administrative Agent
of its election to convert or continue a Committed Loan in accordance with §2.6.

 

Debt Rating.  See the definition of “Applicable Margin” in §1.1.

 

Default.  As of the relevant time of determination, an event or occurrence which
solely with the giving of notice or the lapse of time, or both, would constitute
an Event of Default.

 

Defaulting Lender.  Any Lender that (a) has failed, within two Business Days of
the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Letters of Credit or (iii) pay
over to any Lender Party any other amount required to be paid by it hereunder,
unless, in the case of clause (i) above, such Lender notifies the Administrative
Agent in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Borrower or any Lender Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by a Lender
Party, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Lender Party’s receipt of such certification in form and
substance satisfactory to it and the Administrative Agent, or (d) has become the
subject of (A) a Bankruptcy Event or (B) a Bail-In Action.  Any determination by
the Administrative Agent that a Lender is a Defaulting Lender under any one or
more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender upon
delivery of written notice of such determination to the Borrower, each Fronting
Bank and each Lender.

 

Designated Bank.  A special purpose entity that (i) shall have become a party to
this Agreement pursuant to §18.10, and (ii) is not otherwise a Lender.

 

Designated Bank Notes.  Promissory notes of the Borrower, substantially in the
form of Exhibit M hereto, evidencing the obligation of the Borrower to repay
Competitive Loans made by Designated Banks, as the same may be amended,
supplemented, modified or restated from time to time, and “Designated Bank Note”
means any one of such promissory notes issued under §18.10.

 

Designated Jurisdiction.  Any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 

14

--------------------------------------------------------------------------------


 

Designation Agreement.  A designation agreement in substantially the form of
Exhibit N attached hereto, entered into by a Lender and a Designated Bank and
accepted by the Administrative Agent.

 

Disqualifying Environmental Event.  Any Release or threatened Release of
Hazardous Substances, any violation of Environmental Laws or any other similar
environmental event with respect to any Real Estate that is reasonably likely to
have a material adverse effect on the value of such Real Estate.

 

Distribution.

 

(i)            with respect to the Borrower or its Subsidiaries, any dividend or
distribution of cash or other cash equivalent, directly or indirectly, to the
partners or other equity interest holders of the Borrower or its Subsidiaries in
respect of such partnership or other equity interest or interests so
characterizable; or any other distribution on or in respect of any partnership
interests of the Borrower or its Subsidiaries; and

 

(ii)           with respect to MCRC, the declaration or payment of any cash
dividend or distribution on or in respect of any shares of any class of capital
stock of MCRC.

 

Dollars or $.  Dollars in lawful currency of the United States of America.

 

Drawdown Date.  The date on which any Loan is made or is to be made, and the
date on which any Loan is converted or continued in accordance with §2.6.

 

EEA Financial Institution.  (a) Any institution established in any EEA Member
Country which is subject to the supervision of an EEA Resolution Authority,
(b) any entity established in an EEA Member Country which is a parent of an
institution described in clause (a) of this definition, or (c) any financial
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent;

 

EEA Member Country.  Any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

 

EEA Resolution Authority.  Any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

Eligible Assignee.  Any of (a) a commercial bank organized under the laws of the
United States, or any State thereof or the District of Columbia, and having
total assets in excess of $1,000,000,000; (b) a savings and loan association or
savings bank organized under the laws of the United States, or any State thereof
or the District of Columbia, and having total assets in excess of
$1,000,000,000, calculated in accordance with GAAP; (c) a commercial bank
organized under the laws of any other country which is a member of the
Organization for Economic Cooperation and Development (the “OECD”), or a
political subdivision of any such country, and having total assets in excess of
$1,000,000,000, provided that such bank is acting at all times with respect to
this Agreement through a branch or agency located in the United States

 

15

--------------------------------------------------------------------------------


 

of America, (d) the central bank of any country which is a member of OECD, (e) a
financial institution reasonably acceptable to the Administrative Agent which is
regularly engaged in making, purchasing or investing in loans and having total
assets in excess of $300,000,000 and (f) a Lender or a Lender Affiliate or an
Approved Fund of a Lender; provided that, in any event, Eligible Assignees shall
not include (x) any Defaulting Lender and its Subsidiaries and Affiliates,
(y) the Borrower, MCRC and their respective Subsidiaries and Affiliates or (z) a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person).

 

Eligible Cash 1031 Proceeds. The cash proceeds held by a “qualified
intermediary” from the sale of Real Estate, which proceeds are intended to be
used by the qualified intermediary to acquire one or more “replacement
properties” that are of “like-kind” to such Real Estate in an exchange that
qualifies as a tax-free exchange under Section 1031 of the Code, and no portion
of which proceeds MCRC, the Borrower or any Subsidiary has the right to receive,
pledge, borrow or otherwise obtain the benefits of until such time as provided
under the applicable “exchange agreement” (as such terms in quotations are
defined in Treasury Regulations Section 1.1031(k)-1(g)(4)) (the “Regulations”))
or until such exchange is terminated.  Upon the cash proceeds no longer being
held by the qualified intermediary pursuant to the Regulations or otherwise
qualifying under the Regulations for like-kind exchange treatment, such proceeds
shall cease being Eligible Cash 1031 Proceeds.

 

Eligible Ground Lease.  A ground lease that (a) has a minimum remaining term of
thirty (30) years, including tenant controlled options, as of any date of
determination, (b) has customary notice rights, default cure rights, bankruptcy
new lease rights and other customary provisions for the benefit of a leasehold
mortgagee or has equivalent protection for a leasehold permanent mortgagee by a
subordination to such leasehold permanent mortgagee of the landlord’s fee
interest, and (c) is otherwise acceptable for Without Recourse leasehold
mortgage financing under customary prudent lending requirements.  The Eligible
Ground Leases as of the date of this Agreement are listed on Schedule EG.

 

Employee Benefit Plan.  Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by the Borrower or any ERISA Affiliate, other
than a Multiemployer Plan.

 

Environmental Laws.  See §6.18(a).

 

ERISA.  The Employee Retirement Income Security Act of 1974, as amended and in
effect from time to time.

 

ERISA Affiliate.  Any Person which is treated as a single employer with the
Borrower under §414 of the Code.

 

ERISA Reportable Event.  A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder as to which the requirement of notice has not been waived.

 

EU Bail-In Legislation Schedule.  The EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.

 

16

--------------------------------------------------------------------------------


 

Eurocurrency Reserve Rate.  For any day with respect to a LIBOR Rate Loan, the
weighted average of the rates (expressed as a decimal) at which all of the
Lenders subject thereto would be required to maintain reserves under Regulation
D of the Board of Governors of the Federal Reserve System (or any successor or
similar regulations relating to such reserve requirements) against “Eurocurrency
Liabilities” (as that term is used in Regulation D), if such liabilities were
outstanding.  The Eurocurrency Reserve Rate shall be adjusted automatically on
and as of the effective date of any change in the Eurocurrency Reserve Rate.

 

Event of Default.  See §12.1.

 

Excluded Taxes.  Any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient:
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under § 4.11) or (ii) such Lender changes its lending office, except in
each case to the extent that, pursuant to § 4.13, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with § 4.13(g) and (d) any U.S. federal withholding Taxes imposed under FATCA.

 

Facility.  The Revolving Credit Facility and/or the Term Facility, as the
context may require.

 

Facility Fee.  See §2.4(f).

 

Facility Fee Rate.  The percentage per annum equal to the “Facility Fee Rate” as
determined in accordance with the definition of “Applicable Margin” in §1.1.

 

FATCA.  Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with) and any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

 

Federal Funds Effective Rate.  For any day, the rate calculated by the NYFRB
based on such day’s federal funds transactions by depositary institutions (as
determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate.

 

Fee Letter.  See §2.4(d).

 

17

--------------------------------------------------------------------------------


 

Financial Statement Date.  With respect to the Borrower, MCRC and their
respective subsidiaries, December 31, 2015.

 

Foreign Lender.  (a) If the Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
the Borrower is resident for tax purposes.

 

Fronting Bank.  With respect to any letters of credit issued under this
Agreement on or after the date hereof, each of JPMorgan, Bank of America and
WFB, or with the consent of the Administrative Agent and the Borrower, another
Lender, each in its capacity an issuer of Letters of Credit, and their
respective successors and assigns.  Each Fronting Bank may, in its discretion,
arrange for one or more Letters of Credit to be issued by Affiliates of such
Fronting Bank (or another Lender, with the consent of such Lender and the
Borrower), in which case the term “Fronting Bank” shall include any such
Affiliate (or such Lender) with respect to Letters of Credit issued by such
Affiliate (or such Lender).  Each reference herein to the “Fronting Bank” shall
mean all of the Fronting Banks, each Fronting Bank, any Fronting Bank or the
applicable Fronting Bank, as the context may require.

 

Funds From Operations.  As defined in accordance with resolutions adopted by the
Board of Governors of the National Association of Real Estate Investment Trusts
as in effect from time to time, but in any event excluding one-time or
non-recurring charges and non-cash valuation charges.

 

GAAP.  Generally accepted accounting principles in effect from time to time in
the United States, consistently applied.

 

Governmental Authority.  The government of the United States of America, any
other nation or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

Guaranteed Pension Plan.  Any employee pension benefit plan within the meaning
of §3(2) of ERISA maintained or contributed to by the Borrower or MCRC, as the
case may be, or any ERISA Affiliate of any of them the benefits of which are
guaranteed on termination in full or in part by the PBGC pursuant to Title IV of
ERISA, other than a Multiemployer Plan.

 

Guaranties.  Collectively, (i) the MCRC Guaranty, (ii) any Subsidiary Guaranty,
and (iii) any other guaranty of the Obligations made by an Affiliate of the
Borrower in favor of the Administrative Agent and the Lenders.

 

Guarantors.  Collectively, MCRC, any Subsidiary Guarantors and any other
Affiliate of the Borrower executing a Guaranty; provided, however, when the
context so requires, Guarantor shall refer to MCRC or such Affiliate, as
appropriate.  From and after the release of the Guaranty of any Subsidiary
Guarantor pursuant to §5 below, such Subsidiary Guarantor shall no longer be
considered a “Guarantor” for purposes of this Agreement.

 

Hazardous Substances.  See §6.18(b).

 

18

--------------------------------------------------------------------------------


 

Impacted Interest Period.  See the definition of “LIBOR Rate” in §1.1.

 

Increased Amount Date.  See §2.2.

 

Incremental Commitments.  See §2.2.

 

Indebtedness.  All obligations, contingent and otherwise, that in accordance
with GAAP should be classified upon the obligor’s balance sheet as liabilities,
including, without limitation, (a) all obligations for borrowed money and
similar monetary obligations, whether direct or indirect; (b) all liabilities
secured by any mortgage, pledge, negative pledge, security interest, lien,
charge, or other encumbrance existing on property owned or acquired subject
thereto, whether or not the liability secured thereby shall have been assumed;
(c) all obligations under any Capitalized Lease (determined in accordance with
§9.9) or any Synthetic Lease; (d) all guarantees for borrowed money,
endorsements and other contingent obligations, whether direct or indirect,
(without double counting and in accordance with §9.0) in respect of indebtedness
or obligations of others, including any obligation to supply funds (including
partnership obligations and capital requirements) to or in any manner to invest
in, directly or indirectly, the debtor, to purchase  indebtedness, or to assure
the owner of indebtedness against loss, through an agreement to purchase goods,
supplies, or services for the purpose of enabling the debtor to make payment of
the indebtedness held by such owner or otherwise, (e) the obligations to
reimburse the issuer in respect of any letters of credit, (f) obligations in
respect of banker acceptances, (g) obligations for the deferred purchase price
of property to the extent of the value of such property (excluding accounts
payable and expenses arising in the ordinary course of business), (h) payment
obligations in respect of interest rate contracts, financial derivatives
contracts and foreign exchange contracts, net of liabilities owed by the
counterparties thereon, and (i) to the extent not otherwise included,
obligations of the Borrower under so-called forward equity purchase contracts to
the extent that such obligations are not payable solely in equity interests in
MCRC; but, in any case, excluding Other Investments.

 

Indemnified Taxes.  (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.

 

Intercompany Secured Debt.  See §8.2(vi).

 

Interest Payment Date.  (i) As to any Alternate Base Rate Loan, the last day of
the calendar month which includes the Drawdown Date thereof; and (ii) as to any
LIBOR Rate Loan in respect of which the Interest Period is (A) three (3) months
or less, the last day of such Interest Period and (B) more than three
(3) months, the date that is three (3) months from the first day of such
Interest Period, each date that is three (3) months thereafter, and, in
addition, the last day of such Interest Period.

 

Interest Period.  With respect to each Loan, (a) initially, the period
commencing on the Drawdown Date of such Loan and ending on the last day of one
of the following periods (as selected by the Borrower in a Completed Committed
Loan Request or as otherwise in accordance with the terms of this Agreement):
(i) for any Alternate Base Rate Loan, the last day of the calendar month,
(ii) for any Committed LIBOR Rate Loan, 1, 2, 3, 6, or 12 (if available from all

 

19

--------------------------------------------------------------------------------


 

Lenders) months (provided that the Interest Period for Committed LIBOR Rate
Loans may be shorter than one (1) month, to the extent available, in order to
consolidate two (2) or more Committed LIBOR Rate Loans), (iii) for any Absolute
Competitive Bid Loan, a market period not to extend beyond the Revolving Credit
Maturity Date and (iv) for any LIBOR Competitive Bid Loan, 1, 2, 3, 6, or 12
months; and (b) thereafter, each period commencing at the end of the last day of
the immediately preceding Interest Period applicable to such Loan and ending on
the last day of the applicable period set forth in (a) above as selected by the
Borrower in a Conversion Request or as otherwise in accordance with this
Agreement; provided that all of the foregoing provisions relating to Interest
Periods are subject to the following:

 

(A)          if any Interest Period with respect to an Alternate Base Rate Loan
would end on a day that is not a Business Day, that Interest Period shall end on
the next succeeding Business Day;

 

(B)          if any Interest Period with respect to a LIBOR Rate Loan would
otherwise end on a day that is not a Business Day, that Interest Period shall be
extended to the next succeeding Business Day unless the result of such extension
would be to carry such Interest Period into another calendar month, in which
event such Interest Period shall end on the immediately preceding Business Day;

 

(C)          if the Borrower shall fail to give a Conversion Request as provided
in §2.6, the Borrower shall be deemed to have requested a continuation of the
affected Committed LIBOR Rate Loan as a Committed LIBOR Rate Loan with an
Interest Period of one (1) month on the last day of the then current Interest
Period with respect thereto, other than during the continuance of a Default or
an Event of Default;

 

(D)          any Interest Period relating to any LIBOR Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall, subject to subparagraph (E) below, end on the last Business Day
of a calendar month; and

 

(E)           any Interest Period that would otherwise extend beyond the
applicable Maturity Date shall end on the applicable Maturity Date.

 

Interpolated  Rate.  At any time, for any Interest Period, the rate per annum
(rounded to the same number of decimal places as the LIBOR Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBOR Screen Rate for the
longest period for which the LIBOR Screen Rate is available) that is shorter
than the Impacted Interest Period; and (b) the LIBOR Screen Rate for the
shortest period (for which that LIBOR Screen Rate is available) that exceeds the
Impacted Interest Period, in each case, at such time, provided that if the
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.

 

Investment Grade Credit Rating.  A long-term unsecured, non-credit enhanced debt
rating (a) from Moody’s of Baa3 or higher or (b) from S&P of BBB- or higher.

 

20

--------------------------------------------------------------------------------


 

Investments.  All expenditures made and all liabilities incurred (contingently
or otherwise, but without double-counting): (i) for the acquisition of stock,
partnership or other equity interests or Indebtedness of, or for loans,
advances, capital contributions or transfers of property to, any Person; and
(ii) for the acquisition of any other obligations of any Person.  In determining
the aggregate amount of Investments outstanding at any particular time:
(a) there shall be included as an Investment all interest accrued with respect
to Indebtedness constituting an Investment unless and until such interest is
paid; (b) there shall be deducted in respect of each such Investment any amount
received as a return of capital (but only by repurchase, redemption, retirement,
repayment, liquidating dividend or liquidating distribution); (c) there shall
not be deducted in respect of any Investment any amounts received as earnings on
such Investment, whether as dividends, interest or otherwise, except that
accrued interest included as provided in the foregoing clause (a) may be
deducted when paid; and (d) there shall not be deducted from the aggregate
amount of Investments any decrease in the value thereof.

 

JPMorgan.  As defined in the recitals.

 

L/C Commitment.  As to any Fronting Bank, (a) identified as a Fronting Bank on
the Closing Date, $20,000,000, (b) if such Fronting Bank has entered into an
Assignment and Assumption, the amount set forth for such Fronting Bank as its
L/C Commitment in the Register maintained by the Administrative Agent, or (c) if
the Fronting Bank is a Lender which becomes a Fronting Bank after the Closing
Date (other than pursuant to an Assignment and Assumption), the amount set forth
in any Loan Document pursuant to which it is appointed as a Fronting Bank.

 

L/C Exposure.  At any time, the sum of (a) the aggregate undrawn amount of all
outstanding Letters of Credit at such time plus (b) the aggregate amount of all
outstanding Reimbursement Obligations.  The LC Exposure of any Revolving Credit
Lender at any time shall be its Revolving Credit Commitment Percentage of the
total LC Exposure at such time.

 

Leases.  Leases, licenses and agreements, whether written or oral, relating to
the use or occupation of space in or on the Buildings or on the Real Estate by
persons other than the Borrower, its Subsidiaries or any Partially-Owned Entity,
provided that “Leases” shall include any such lease, license or other such
agreement with a Partially-Owned Entity if such lease, license or other
agreement is at a market level rent and related tenant charges, which are
required to be paid monthly or, in the case of non-rent tenant charges, when
usually and customarily required to be paid by other tenants of the same Real
Estate (and at least annually).

 

Lender Affiliate.  With respect to any Lender, an Affiliate of such Lender.

 

Lender Party.  The Administrative Agent, a Fronting Bank or any other Lender.

 

Lenders.  Collectively, the Administrative Agent, the Revolving Credit Lenders,
the Term Lenders and any other lenders which may provide additional commitments
and become parties to this Agreement, and any other Person who becomes an
assignee of any rights of a Lender pursuant to §18 or a Person who acquires all
or substantially all of the stock or assets of a Lender.

 

Letter of Credit.  See §3.1.1.

 

21

--------------------------------------------------------------------------------


 

Letter of Credit Application.  See §3.1.1.

 

Letter of Credit Collateral.  See §3.8.

 

Letter of Credit Collateral Account.  See §3.8.

 

Letter of Credit Fee.  See §3.6.

 

Letter of Credit Participation.  See §3.1.4.

 

Leverage Grid Election.  See the definition of “Applicable Margin” in §1.1.

 

LIBOR Breakage Costs.  In the case of any LIBOR Rate Loan, such loss, cost or
expense to any Lender, which shall be deemed to include an amount determined by
such Lender to be the excess, if any, of (i) the amount of interest which would
have accrued on the principal amount of such Loan had the event described in
§4.8 not occurred, at the LIBOR Rate that would have been applicable to such
Loan, for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the market interest rate which such Lender
would bid were it to reasonably bid, at the commencement of such period, for
dollar deposits of a comparable amount and period from other banks in the
eurodollar market.

 

LIBOR Business Day.  Any day on which commercial banks are open for
international business (including dealings in Dollar deposits) in London.

 

LIBOR Competitive Bid Loan(s).  See §2A.3(a).

 

LIBOR Rate.  With respect to any LIBOR Loan for any Interest Period, the LIBOR
Screen Rate at approximately 11:00 a.m., London time, two Business Days prior to
the commencement of such Interest Period; provided that if the LIBOR Screen Rate
shall not be available at such time for such Interest Period (an “Impacted
Interest Period”) then the LIBOR Rate shall be the Interpolated Rate.

 

In the event that the Board of Governors of the Federal Reserve System shall
impose a reserve requirement with respect to LIBOR deposits of the Lenders, then
for any period during which such reserve requirement shall apply, the LIBOR Rate
shall be equal to the amount determined above divided by an amount equal to one
(1.00) minus the Eurocurrency Reserve Rate.

 

LIBOR Rate Loan(s).  Loans bearing interest calculated by reference to the LIBOR
Rate.

 

LIBOR Screen Rate.  For any day and time, with respect to any LIBOR Loan for any
Interest Period, the London interbank offered rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate for U.S. Dollars for a period equal in length to such Interest
Period as displayed on such day and time on page LIBOR01 of the Reuters screen
that displays such rate (or, in the event such rate does not appear on a Reuters
page or screen, on any successor or substitute page on such screen that

 

22

--------------------------------------------------------------------------------


 

displays such rate, or on the appropriate page of such other information service
that publishes such rate from time to time as selected by the Administrative
Agent in its reasonable discretion), provided that if the LIBOR Screen Rate
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement.

 

Lien.  See §8.2.

 

Loan Documents.  Collectively, this Agreement, the Letter of Credit
Applications, the Letters of Credit, the Notes, the Guaranties, and any and all
other agreements, instruments or documents now or hereafter identified thereon
as a “Loan Document” under this Agreement, and all schedules, exhibits and
annexes hereto or thereto, as the same may from time to time be amended and in
effect.

 

Loans.  The Revolving Credit Loans, Term Loans and the Competitive Bid Loans.

 

Material Adverse Effect.  Any event or occurrence of whatever nature which: 
(a) has a material adverse effect on the business, properties, operations or
financial condition of (i) the Borrower or (ii) MCRC or (iii) the Borrower, MCRC
and their respective Subsidiaries, taken as a whole, (b) has a material adverse
effect on the ability of the Borrower or any Guarantor to perform its payment
and other material obligations under any of the Loan Documents, or (c) causes a
material impairment of the validity or enforceability of any of the Loan
Documents or any material impairment of the rights, remedies and benefits
available to the Administrative Agent and the Lenders under any of the Loan
Documents.

 

Material Subsidiary.  Any (x) Property Owing Subsidiary that owns any Real
Estate that the Borrower has elected to treat as an Unencumbered Property,
(y) any Subsidiary Guarantor, or (z) any other Subsidiary of the Borrower or
MCRC which contributes at least $10,000,000 to Consolidated Total
Capitalization, other than any such Subsidiary that is only liable for Without
Recourse obligations.

 

Maturity Date.  The Revolving Credit Maturity Date or the Term Maturity Date, as
the context may require.

 

Maximum Drawing Amount.  The maximum aggregate amount that the beneficiaries may
at any time draw under outstanding Letters of Credit, as such maximum aggregate
amount may be reduced from time to time pursuant to the terms of the Letters of
Credit.

 

MCRC.  As defined in the recitals.

 

MCRC Guaranty.  The Guaranty reaffirmed as of the date hereof made by MCRC in
favor of the Administrative Agent and the Lenders pursuant to which MCRC
guarantees to the Administrative Agent and the Lenders the unconditional payment
and performance of the Obligations.

 

MCRC Organizational Change.  See §7.7.

 

Moody’s.  Moody’s Investors Service, Inc., and its successors.

 

23

--------------------------------------------------------------------------------


 

Multiemployer Plan.  Any multiemployer plan within the meaning of §3(37) of
ERISA maintained or contributed to by the Borrower or MCRC, as the case may be,
or any ERISA Affiliate.

 

New Revolving Credit Commitments. See §2.2.

 

New Revolving Credit Lender.  See §2.2.

 

New Term Commitments.  See §2.2.

 

New Term Lender.  See §2.2.

 

New Term Loan. See §2.2.

 

New Term Loan Commitment Period.  With respect to any New Term Commitment, the
period from the date of entering into such New Term Commitment to the earlier to
occur of (a) the date on which New Term Loans have been made in a principal
amount equal to the aggregate of such New Term Commitments and (b) the date
specified in the Additional Credit Extension Amendment for such New Term
Commitment.

 

Non-Material Breach.  A (i) breach of a representation or warranty or covenant
contained in §6 or §7 (other than §7.1), (ii) breach of any other representation
or warranty or covenant as to which such term “Non-Material Breach” is
specifically applied, or (iii) Permitted Event; but only to the extent any such
breach under (i) or (ii) or an event under (iii) (other than §7.1), neither
(A) singularly or in conjunction with any other existing breaches or events
under (iii), materially adversely affect the business, properties or financial
condition of (x) MCRC; (y) MCRLP; or (z) the Borrower, MCRC and their
Subsidiaries, taken as whole nor (B) singularly or in conjunction with any other
existing breaches or events under (iii), materially adversely affect the ability
of (x) MCRC; (y) MCRLP; or (z) the Borrower, MCRC and their Subsidiaries, taken
as a whole, to fulfill the obligations to the Lenders under the Loan Documents
(including, without limitation, the repayment of all amounts outstanding under
the Loans, together with interest and charges thereon, when first due) nor
(C) has been identified in this Agreement specifically as a matter that does not
constitute a Non-Material Breach.  During the continuance of any Permitted
Event, the Real Estate (including Unencumbered Property) and other assets of any
affected Property Owning Subsidiary shall be excluded from asset (but not
liability) and income (but not loss) calculation under §9 which exclusions shall
be evidenced in all compliance certificates provided as required by this
Agreement.

 

A breach or event which may constitute a Non-Material Breach shall be identified
when first known to the Borrower, MCRC or Subsidiary on the next compliance
certificate required to be delivered to the Lenders pursuant to the terms of
this Agreement; provided that the identification of such breach or event as a
Non-Material Breach by the Borrower, MCRC or any Subsidiary shall not be binding
on the Lenders.

 

Note Record.  A Record with respect to the Notes.

 

Notes.  The Revolving Credit Notes, the Term Notes and the Competitive Bid
Notes, including Designated Bank Notes.

 

24

--------------------------------------------------------------------------------


 

NYFRB.  The Federal Reserve Bank of New York.

 

NYFRB Rate.  For any day, the greater of (a) the Federal Funds Effective Rate in
effect on such day and (b) the Overnight Bank Funding Rate in effect on such
day(or for any day that is not a Banking Day, for the immediately preceding
Banking Day); provided that if none of such rates are published for any day that
is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received to the Administrative
Agent from a Federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.

 

Obligations.  All indebtedness, obligations and liabilities of the Borrower and
its Subsidiaries to any of the Lenders and the Administrative Agent,
individually or collectively, under this Agreement or any of the other Loan
Documents or in respect of any of the Loans or the Notes or Reimbursement
Obligations incurred or the Letter of Credit Applications or the Letters of
Credit or other instruments at any time evidencing any thereof, whether existing
on the date of this Agreement or arising or incurred hereafter, direct or
indirect, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, secured or unsecured, arising by contract, operation
of law or otherwise.

 

OFAC.  The Office of Foreign Assets Control of the United States Department of
the Treasury.

 

Operating Subsidiaries.  Those Subsidiaries of the Borrower that, at any time of
reference, provide management, construction, design or other services (excluding
any such Subsidiary which may provide any such services which are only
incidental to that Subsidiary’s ownership of one or more Real Estate), and any
successors or assigns of their respective businesses and/or assets which are
Subsidiaries of the Borrower or MCRC.

 

Other Connection Taxes. With respect to any Recipient, Taxes imposed as a result
of a present or former connection between such Recipient and the jurisdiction
imposing such Tax (other than connections arising from such Recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

 

Other Investment.  An investment made by the Borrower, MCRC or any Subsidiary
which has been or is designated by the Borrower at the time of investment or
from time to time as an “Other Investment” (including an investment company);
provided that (a) such investment would not jeopardize MCRC’s status as a REIT,
(b) subject to the next sentence, such investment is Without Recourse to the
Person making such investment, (c) if the Person making such investment
exercises any management or control responsibilities, such management and/or
control shall be exercised through a so-called “bankruptcy-remote entity” and
(d) such investment complies with the requirements of clause (ii) to the proviso
in the definition of Consolidated Total Capitalization in §1.1 hereof. 
Notwithstanding anything contained in the foregoing definition to the contrary,
an investment may still be an Other Investment if it provides for (i) guaranties
of completion, (ii) guaranties of payment (which shall be included in

 

25

--------------------------------------------------------------------------------


 

Consolidated Total Liabilities), (iii) environmental guaranties and indemnities,
and/or (iv) other typical recourse carve-outs from otherwise long-term,
non-recourse debt, such as for fraud, waste, misappropriation of proceeds and
material misrepresentations.

 

Other Taxes.  All present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
§ 4.11).

 

Overnight Bank Funding Rate.  For any day, the rate comprised of both overnight
federal funds and overnight Eurodollar borrowings by U.S.-managed banking
offices of depository institutions (as such composite rate shall be determined
by the NYFRB as set forth on its public website from time to time) and published
on the next succeeding Business Day by the NYFRB as an overnight bank funding
rate (from and after such date as the NYFRB shall commence to publish such
composite rate).

 

Parent.  With respect to any Lender, any Person as to which such Lender is,
directly or indirectly, a subsidiary.

 

Partially-Owned Entity(ies).  Any of the partnerships, joint ventures and other
entities owning real estate assets (other than an Other Investment) in which
MCRLP and/or MCRC collectively, directly or indirectly through its full or
partial ownership of another entity, own less than 100% of the equity interests,
whether or not such entity is required in accordance with GAAP to be
consolidated with MCRLP for financial reporting purposes.

 

Participant.  See §18.5.

 

Participant Register.  See §18.5.

 

PBGC.  The Pension Benefit Guaranty Corporation created by §4002 of ERISA and
any successor entity or entities having similar responsibilities.

 

Permits.  All governmental permits, licenses, and approvals necessary for the
lawful operation and maintenance of the Real Estate.

 

Permitted Event.  The election by the Borrower to exclude any Real Estate as an
Unencumbered Property following a Bankruptcy Event with respect to the Property
Owning Subsidiary that owns or leases such Real Estate; provided that the
aggregate contribution to Consolidation Total Capitalization made by all
Property Owning Subsidiaries subject to such Bankruptcy Event shall not exceed
$50,000,000.  Notwithstanding the foregoing, upon the occurrence of any such
Bankruptcy Event, the Borrower shall be deemed to have made such election, if
permitted by this definition.

 

26

--------------------------------------------------------------------------------


 

Permitted Investments.

 

(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States of
America (or by any agency thereof to the extent such obligations are backed by
the full faith and credit of the United States of America), in each case
maturing within one year from the date of acquisition thereof;

 

(b)           investments in commercial paper maturing within 270 days from the
date of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;

 

(c)           investments in certificates of deposit, banker’s acceptances and
time deposits maturing within 180 days from the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $1,000,000,000;

 

(d)           fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (a) above and entered into with
a financial institution satisfying the criteria described in clause (c) above;
and

 

(e)           money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.

 

Permitted Liens.  Liens, security interests and other encumbrances permitted by
§8.2.

 

Person.  Any individual, corporation, partnership, trust, unincorporated
association, business, or other legal entity, and any government (or any
Governmental Authority).

 

Prime Rate.  The rate of interest per annum publicly announced from time to time
by Administrative Agent as its prime rate in effect at its main office; each
change in the Prime Rate shall be effective from and including the date such
change is publicly announced as being effective.

 

Project Costs.  With respect to Construction-In-Process, the actual project cost
of such Construction-In-Process shown on schedules submitted to the
Administrative Agent from time to time; provided that for
Construction-In-Process owned by any Partially-Owned Entity, the Project Cost of
such Construction-In-Process shall be the Borrower’s or its subsidiaries’
pro-rata share of the actual project cost of such Construction-In-Process (based
on the greater of (x) the Borrower’s or its subsidiaries’ percentage equity
interest in such Partially-Owned Entity or (y) the Borrower’s or its
subsidiaries’ obligation to provide, or liability for providing, funds to such
Partially-Owned Entity).

 

Property Owning Subsidiary.  Any Subsidiary that owns or leases any Real Estate.

 

27

--------------------------------------------------------------------------------


 

Public Debt.  Unsecured Indebtedness, not subordinated to the Obligations (or to
the holders thereof), issued by the Borrower and which is either (a) in
offerings registered under the Securities Act of 1933, as amended, or in
transactions exempt from registration pursuant to rule 144A or Regulation B
thereunder or listed on non-U.S. securities exchanges or (b) pursuant to the
Indenture dated as of March 16, 1999 by and between the Borrower, MCRC and
Wilmington Trust Company, a Delaware banking corporation as trustee, or any
successor trustee or assignee thereof (collectively, the “Trustee”), as
supplemented by Supplemental Indenture No. 14 dated as of August 14, 2009
between the Borrower and Trustee, by Supplemental Indenture No. 15 dated as of
April 19, 2012 between the Borrower and Trustee, by Supplemental Indenture
No. 16 dated as of November 20, 2012 between the Borrower and Trustee, and by
Supplemental Indenture No. 17 dated as of May 8, 2013 between the Borrower and
Trustee, and as the Indenture may be further supplemented and/or amended from
time to time.

 

Ratings Grid Election.  See the definition of “Applicable Margin” in §1.1.

 

RCRA.  See §6.18.

 

Real Estate.  The fixed and tangible properties consisting of land, buildings
and/or other improvements owned or ground-leased as a lessee by the Borrower, by
any Subsidiary or by any other entity in which the Borrower is the holder of an
equity interest (other than Other Investments) at the relevant time of reference
thereto, including, without limitation, (i) the Unencumbered Properties at such
time of reference, and (ii) the real estate assets owned or ground-leased as a
lessee by each of the Partially-Owned Entities at such time of reference.

 

Recipient. (a) The Administrative Agent, (b) any Lender and (c) any Fronting
Bank, as applicable.

 

Record.  The grid attached to any Note, or the continuation of such grid, or any
other similar record, including computer records, maintained by any Lender with
respect to any Loan.

 

Recourse.  With reference to any obligation or liability, any liability or
obligation that is not Without Recourse, directly or indirectly.  For purposes
hereof, a Person shall not be deemed to be “indirectly” liable for the
liabilities or obligations of an obligor solely by reason of the fact that such
Person has an ownership interest in such obligor, provided that such Person is
not otherwise legally liable, directly or indirectly, for such obligor’s
liabilities or obligations (e.g., by reason of a guaranty or contribution
obligation, by operation of law or by reason of such Person’s being a general
partner of such obligor).

 

Reimbursement Obligation.  The Borrower’s obligation to reimburse the Revolving
Credit Lenders and the Administrative Agent and the applicable Fronting Bank on
account of any drawing under any Letter of Credit as provided in §3.2. 
Notwithstanding the foregoing, unless the Borrower shall notify the
Administrative Agent of its intent to repay the Reimbursement Obligation on the
date of the related drawing under any Letter of Credit as provided in §3.2, such
Reimbursement Obligation shall simultaneously with such drawing be converted to
and become a Revolving Credit Loan which is an Alternate Base Rate Loan as set
forth in §3.3.

 

28

--------------------------------------------------------------------------------


 

REIT.  A “real estate investment trust”, as such term is defined in Section 856
of the Code.

 

Related Parties.  See §16.

 

Release.  See §6.18(c)(iii).

 

Required Facility Lenders.  With respect to any Facility, the holders of at
least 51% of (x) the sum of the aggregate unused Term Commitments and the
aggregate Term Exposures or (y) the Total Revolving Credit Commitments, as the
case may be, outstanding under such Facility (or, in the case of the Revolving
Credit Facility, after termination of all of the Revolving Credit Commitments,
the holders of at least 51% of the total Revolving Credit Exposures); provided
that, in the event any Lender shall be a Defaulting Lender, then for so long as
such Lender is a Defaulting Lender, “Required Facility Lenders” means Lenders
(excluding all Defaulting Lenders) having at least 51% of (x) the sum of the
aggregate unused Term Commitments and the aggregate Term Exposures or the
(y) Total Revolving Credit Commitments (or total Revolving Credit Exposures), as
the case may be, outstanding under such Facility (excluding the Term
Commitments, Term Exposures, Revolving Credit Commitments and Revolving Credit
Exposures, as applicable, of all Defaulting Lenders).

 

Required Lenders.  At any time, Lenders having unused Term Commitments, Term
Exposures and Revolving Credit Commitments (or, after termination of all of the
Revolving Credit Commitments, Revolving Credit Exposures) representing at least
51% of the sum of the total unused Term Commitments, Term Exposures and
Revolving Credit Commitments (or Revolving Credit Exposures) at such time;
provided that, in the event any of the Lenders shall be a Defaulting Lender,
then for so long as such Lender is a Defaulting Lender, “Required Lenders” means
Lenders (excluding all Defaulting Lenders) having unused Term Commitments, Term
Exposures and Revolving Credit Commitments (or Revolving Credit Exposures)
representing at least 51% of the sum of the total unused Term Commitments, Term
Exposures and Revolving Credit Commitments (or Revolving Credit Exposures) of
such Lenders (excluding all Defaulting Lenders) at such time.

 

Responsible Officer.  The chief executive officer, president, chief financial
officer, chief operating officer, chief accounting officer, treasurer, assistant
treasurer or controller of the Borrower and, solely for purposes of notices
given pursuant to §2, any other officer of the Borrower so designated by any of
the foregoing officers in a notice to the Administrative Agent or any other
officer of the Borrower designated in or pursuant to an agreement between the
Borrower and the Administrative Agent.  Any document delivered hereunder that is
signed by a Responsible Officer of the Borrower shall be conclusively presumed
to have been authorized by all necessary corporate, partnership and/or other
action on the part of the Borrower and such Responsible Officer shall be
conclusively presumed to have acted on behalf of the Borrower.

 

Revised Adjusted Unencumbered Property NOI.  With respect to any fiscal period
for any Unencumbered Property, Adjusted Unencumbered Property NOI for such
Unencumbered Property for such period; minus (a) interest income relating to
such Unencumbered Property and (b) a management fee reserve in an amount equal
to three percent (3%) of total revenue (after deduction of interest income of
such Unencumbered Property for such period); plus (i) actual

 

29

--------------------------------------------------------------------------------


 

general and administrative expenses to the extent included in Adjusted
Unencumbered Property NOI relating to such Unencumbered Property for such period
and (ii) actual management fees relating to such Unencumbered Property for such
period.

 

Revised Consolidated Adjusted Net Income.  For any period, Consolidated Adjusted
Net Income for such period; minus (a) interest income and (b) a management fee
reserve in an amount equal to three percent (3%) of consolidated total revenue
(after deduction of interest income of MCRC, the Borrower and their respective
Subsidiaries for such period), plus (i) actual general and administrative
expenses for such period to the extent included in Consolidated Adjusted Net
Income and (ii) actual management fees relating to Real Estate for such period.

 

Revolving Credit Commitment.  With respect to each Revolving Credit Lender, the
amount set forth from time to time on Schedule 1.2 hereto or in an Assignment
and Assumption Agreement as the amount of such Lender’s Revolving Credit
Commitment to make Revolving Credit Loans to, and to participate in the
issuance, extension and renewal of Letters of Credit for the account of, the
Borrower, as the same may be reduced from time to time pursuant to §2.10 or
increased pursuant to §2.2.  The initial aggregate amount of the Revolving
Credit Commitments on the Closing Date is $600,000,000.

 

Revolving Credit Commitment Percentage.  With respect to each Revolving Credit
Lender, a percentage equal to such Lender’s Revolving Credit Commitment divided
by the Total Revolving Credit Commitment.

 

Revolving Credit Exposure.  With respect to any Revolving Credit Lender at any
time, the sum of the outstanding principal amount of such Lender’s Revolving
Credit Loans and its LC Exposure at such time.

 

Revolving Credit Facility.  The Revolving Credit Commitments and the Revolving
Credit Loans.

 

Revolving Credit Lender.  A Lender with a Revolving Credit Commitment and/or
outstanding Revolving Credit Loans.  Unless the context otherwise requires, the
term “Revolving Credit Lender” includes a Fronting Bank.

 

Revolving Credit Leverage Grid.  See the definition of “Applicable Margin” in
§1.1.

 

Revolving Credit LIBOR Rate Loan.  A Revolving Credit Loan which is a LIBOR Rate
Loan.

 

Revolving Credit Loan(s).  Each and every revolving credit loan made or to be
made by the Revolving Credit Lenders to the Borrower pursuant to §2.

 

Revolving Credit Maturity Date.  January 25, 2021, or such earlier date on which
the Revolving Credit Loans shall become due and payable pursuant to the terms
hereof.  The Borrower may, by written notice to the Administrative Agent given
at least thirty (30) days but not more than one hundred and twenty (120) days
prior to the then scheduled Revolving Credit Maturity Date, extend the Revolving
Credit Maturity Date up to two times for a period of six months per extension
(for a total possible extension of one (1) year), provided that no Default or

 

30

--------------------------------------------------------------------------------


 

Event of Default (other than a Non-Material Breach) shall have occurred and be
continuing on the date of such notice and that the Borrower shall have paid an
aggregate extension fee for each extension equal to 0.075% of the Total
Revolving Credit Commitment (to the Administrative Agent for the ratable benefit
of the Revolving Credit Lenders) on or prior to the then scheduled Revolving
Credit Maturity Date.

 

Revolving Credit Notes.  Collectively, the separate promissory notes of the
Borrower in favor of each Revolving Credit Lender in substantially the form of
Exhibit A hereto, in the aggregate principal amount of the Total Revolving
Credit Commitment, dated as of the date hereof or as of such later date as any
Person becomes a Revolving Credit Lender under this Agreement, and completed
with appropriate insertions, as each of such notes may be amended and/or
restated from time to time.

 

Revolving Credit Ratings Grid.  See the definition of “Applicable Margin” in
§1.1.

 

S&P.  Standard & Poor’s Financial Services LLC, a division of McGraw-Hill
Financial, Inc., and its successors.

 

Sanction(s).  Any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

 

SARA.  See §6.18.

 

SEC Filings.  Collectively, (a) the MCRC’s Annual Report on Form 10-K for the
year ended December 31, 2015, filed with the Securities and Exchange Commission
(the “SEC”) pursuant to the Securities and Exchange Act of 1934, as amended (the
“Exchange Act”), and (b) MCRC’s Quarterly Report on Form 10-Q for the fiscal
quarter ended September 30, 2016, filed with the SEC pursuant to the Exchange
Act.

 

Section 9.6 Sum.  See §9.6.

 

Secured Indebtedness.  All Indebtedness of any Person that is secured by a Lien
on any asset of such Person.

 

Single Asset Entity.  A Person (other than an individual) that (a) only owns a
single Real Estate asset; (b) is engaged only in the business of owning,
developing and/or leasing such Real Estate asset; and (c) receives substantially
all of its gross revenues from such Real Estate asset.  In addition, if the
assets of a Person consist solely of (i) equity interests in one other Single
Asset Entity and (ii) cash and other assets of nominal value incidental to such
Person’s ownership of the other Single Asset Entity, such Person shall also be
deemed to be a Single Asset Entity.

 

subsidiary.  Any entity required to be consolidated with its direct or indirect
parent in accordance with GAAP.

 

Subsidiary.  Any corporation, association, partnership, limited liability
company, trust, or other business entity of which the designated parent shall at
any time own directly, or indirectly through a Subsidiary or Subsidiaries, at
least a majority (by number of votes or controlling

 

31

--------------------------------------------------------------------------------


 

interests) of the outstanding voting interests or at least a majority of the
economic interests (including, in any case, the Operating Subsidiaries and any
entity required to be consolidated with its designated parent in accordance with
GAAP; but, in any case, specifically excluding any Other Investments).  Unless
the context otherwise requires and/or otherwise specified, a Subsidiary shall be
deemed to be a Subsidiary of the Borrower or MCRC.

 

Subsidiary Guarantor.  Any Property Owning Subsidiary of the Borrower that
provides a guaranty of the Obligations so that Real Estate owned by such
Subsidiary shall qualify as Unencumbered Property.  The Subsidiary Guarantors on
the Closing Date are listed on Schedule SG hereto.

 

Subsidiary Guaranty.  A Guaranty made by a Subsidiary Guarantor in favor of the
Administrative Agent and the Lenders in substantially the form of Exhibit B
hereto, pursuant to which such Subsidiary Guarantor jointly and severally
guaranties the unconditional payment and performance of the Obligations.

 

Syndication Agents.  Wells Fargo Bank, N.A. and Bank of America, N.A.

 

Synthetic Lease.  Any lease which is treated as an operating lease under GAAP
and as a loan or financing for U.S. income tax purposes.

 

Taxes. All present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

Term Borrowing.  See §2.1(b).

 

Term Commitment.  With respect to each Term Lender, (a) the amount set forth
from time to time on Schedule 1.2 hereto or in an Assignment and Assumption
Agreement as the amount of such Lender’s Term Commitment to make Term Loans to
the Borrower, as the same may be reduced pursuant to §2.10 and (b) any New Term
Commitment.  The aggregate amount of the Term Commitments on the Closing Date is
$325,000,000.

 

Term Commitment Expiry Date.  With respect to the Term Commitment as of the
Closing Date only (and not any New Term Commitment) January 25, 2018 (or, if
such day is not a Business Day, the next succeeding Business Day).

 

Term Commitment Fee.  See §2.4(g).

 

Term Commitment Percentage.  (a) With respect to the Term Commitments as of the
Closing Date for each Term Lender, a percentage equal to such Lender’s Term
Commitment divided by the aggregate Term Commitments of all Term Lenders and
(b) with respect to any New Term Commitment for each New Term Lender, the
commitment percentage specified in the Additional Credit Extension Amendment for
such New Term Commitment.

 

Term Commitment Period.  With respect to the Term Commitment as of the Closing
Date only (and not any New Term Commitment), the period from the Closing Date to
the earlier to occur of (a) the date on which Term Loans have been made in a
principal amount equal to the

 

32

--------------------------------------------------------------------------------


 

aggregate Term Commitments, and (b) 5:00 p.m., New York time, on the Term
Commitment Expiry Date.

 

Term Exposure.  With respect to any Term Lender at any time, the sum of the
outstanding principal amount of such Lender’s Term Loans at such time.

 

Term Facility.  The Term Commitments and the Term Loans.

 

Term Lender.  A Lender with a Term Commitment and/or outstanding Term Loans.

 

Term Leverage Grid.  See the definition of “Applicable Margin” in §1.1.

 

Term LIBOR Rate Loan.  A Term Loan which is a LIBOR Rate Loan.

 

Term Loan(s).  Each and every term loan made or to be made by the Term Lenders
to the Borrower pursuant to §2, including any New Term Loan made pursuant to
§2.2.

 

Term Maturity Date.  January 24, 2020, or such earlier date on which the Term
Loans shall become due and payable pursuant to the terms hereof.  The Borrower
may, by written notice to the Administrative Agent given at least thirty (30)
days but not more than one hundred and twenty (120) days prior to the then
scheduled Term Maturity Date, extend the Term Maturity Date up to two times for
a period of one year per extension (for a total possible extension of two
(2) years), provided that no Default or Event of Default (other than a
Non-Material Breach) shall have occurred and be continuing on the date of such
notice and that the Borrower shall have paid an aggregate extension fee for each
extension equal to 0.15% of the aggregate Term Exposures (to the Administrative
Agent for the ratable benefit of the Term Lenders) on or prior to the then
scheduled Term Maturity Date.

 

Term Notes.  Collectively, the separate promissory notes of the Borrower in
favor of each Term Lender in substantially the form of Exhibit A hereto, in the
principal amount of its Term Commitment, dated as of the date hereof or as of
such later date as any Person becomes a Term Lender under this Agreement, and
completed with appropriate insertions, as each of such notes may be amended
and/or restated from time to time.

 

Term Ratings Grid.  See the definition of “Applicable Margin” in §1.1.

 

Total Leverage Ratio.  See §9.1.

 

Total Revolving Credit Commitment.  As of any date, the sum of the then-current
Revolving Credit Commitments of the Revolving Credit Lenders, which shall not at
any time exceed $600,000,000, except as such amount may be increased pursuant to
§2.2 hereof or reduced pursuant to §2.10 hereof.

 

Type.  As to any Loan, its nature as an Alternate Base Rate Loan or a LIBOR Rate
Loan.

 

Unanimous Lender Approval.  The written consent of each Lender that is a party
to this Agreement at the time of reference.

 

33

--------------------------------------------------------------------------------


 

Unencumbered Property.  Any Real Estate located in the United States that on any
date of determination:  (a) is not subject to any Liens (including any such Lien
imposed by the organizational documents of the owner of such asset), but
excluding Permitted Liens, as certified to his knowledge by an officer of the
Borrower on the Closing Date or such later date on which such Real Estate
becomes an Unencumbered Property, (b) is not the subject of a Disqualifying
Environmental Event, as certified to his knowledge by an officer of the Borrower
on the Closing Date or such later date on which such Real Estate becomes an
Unencumbered Property (which certification may be based on third party reports)
(c) has been improved with a Building or Buildings which (1) have been issued a
certificate of occupancy (where available) or is otherwise lawfully occupied for
its intended use, and (2) are fully operational, including in each case, an
Unencumbered Property that is being renovated and such renovation is proceeding
to completion without undue delay from Permit denial, construction delays or
otherwise, (d) is not in violation of the covenant set forth in §7.9 hereof,
(e) is wholly owned or ground-leased under an Eligible Ground Lease by (x) the
Borrower, (y) a Subsidiary Guarantor that is a wholly-owned Subsidiary or (z) or
a Property Owning Subsidiary that is a wholly-owned Subsidiary, that is not a
Subsidiary Guarantor and that is not liable for any Recourse Indebtedness
(whether secured or unsecured and including any Guarantees of Indebtedness of
the Borrower, MCRC, another Subsidiary or any other Person), and (f) has not
been the subject of an event or occurrence that has had a Material Adverse
Effect on such Property Owning Subsidiary or such Real Estate.

 

Uniform Customs.  With respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits (2007 Revision), International Chamber of
Commerce Publication No. 600, or any successor version thereof adopted by the
Fronting Bank in the ordinary course of its business as a letter of credit
issuer and in effect at the time of issuance of such Letter of Credit.

 

Unimproved Non-Income Producing Land.  Any Real Estate consisting of raw land
which is unimproved by Buildings and does not generate any rental income or
other income for MCRC or the Borrower or any of their respective Subsidiaries.

 

Unrestricted Cash and Cash Equivalents.  As of any date of determination, the
sum of (a) the aggregate amount of unrestricted cash then held by the Borrower
or any of its Subsidiaries and (b) the aggregate amount of unrestricted cash
equivalents (valued at fair market value) then held by the Borrower or any of
its Subsidiaries.  As used in this definition, (i) “unrestricted” means the
specified asset is not subject to any Liens in favor of any Person and
(ii) “cash equivalents” includes overnight deposits and also means that such
asset has a liquid, par value in cash and is convertible to cash within 3
months.  Notwithstanding anything contained herein to the contrary, the term
Unrestricted Cash and Cash Equivalents shall not include the Commitments of the
Lenders to make Loans under this Agreement or any other commitments from which
the access to such cash or cash equivalents would create Indebtedness.

 

Unsecured Indebtedness.  All Indebtedness of any Person that is not secured by a
Lien on any asset of such Person.

 

U.S. Person.  Any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

34

--------------------------------------------------------------------------------


 

U.S. Tax Compliance Certificate. See §4.13(g)(ii)(B)(iii).

 

wholly-owned Subsidiary.  Any Subsidiary (a) (i) of which MCRLP and/or MCRC
shall at any time own directly or indirectly through a Subsidiary or
Subsidiaries at least a controlling majority (by number of votes or controlling
interests) of the outstanding voting interests and one hundred percent (100%) of
the economic interests, of which at least ninety-five percent (95%) of the
economic interests shall be owned by MCRLP and (ii) of which MCRC directly or
indirectly (through wholly-owned Subsidiaries) acts as sole general partner or
managing member or (b) (i) which shall have elected to be treated as a REIT and
(ii) of which MCRLP and/or MCRC shall at any time own directly or indirectly
through a Subsidiary or Subsidiaries at least a controlling majority (by number
of votes or controlling interests) of the outstanding voting interests and
substantially all of the economic interests.

 

Withholding Agent.  The Borrower and the Administrative Agent.

 

Without Recourse or without recourse.  With reference to any obligation or
liability of any Person, (a) any obligation or liability for which such Person
is not liable or obligated other than as to its interest in designated Real
Estate, the amount of its investment in a joint venture or other specifically
identified asset only, subject to such limited exceptions to the non-recourse
nature of such obligation or liability, such as fraud, misappropriation,
misapplication and environmental indemnities, as are usual and customary in like
transactions involving institutional lenders at the time of the incurrence of
such obligation or liability or (b) if such Person is a Single Asset Entity, any
liability or obligation of such Person.

 

Write-Down and Conversion Powers.  With respect to any EEA Resolution Authority,
the write-down and conversion powers of such EEA Resolution Authority from time
to time under the Bail-In Legislation for the applicable EEA Member Country,
which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

WFB.  As defined in the preamble hereto.

 

§1.2        Rules of Interpretation.

 

(i)            A reference to any document or agreement shall include such
document or agreement as amended, modified or supplemented from time to time in
accordance with its terms (and so amended, modified or supplemented in
accordance with this Agreement) or the terms of this Agreement.

 

(ii)           The singular includes the plural and the plural includes the
singular.

 

(iii)          A reference to any law includes any amendment or modification to
such law.

 

(iv)          A reference to any Person includes its permitted successors and
permitted assigns.

 

35

--------------------------------------------------------------------------------


 

(v)           Accounting terms (a) not otherwise defined herein have the
meanings assigned to them by GAAP applied on a consistent basis by the
accounting entity to which they refer and (b) shall not provide for double
counting of items included within such term.

 

 

DB3/ 201174330.8

 

(vi)          The words “include”, “includes” and “including” are not limiting.

 

(vii)         All terms not specifically defined herein or by GAAP, which terms
are defined in the Uniform Commercial Code as in effect in New York, have the
meanings assigned to them therein.

 

(viii)        Reference to a particular “§” refers to that section of this
Agreement unless otherwise indicated.

 

(ix)          The words “herein”, “hereof”, “hereunder” and words of like import
shall refer to this Agreement as a whole and not to any particular section or
subdivision of this Agreement.

 

(x)           Any provision granting any right to the Borrower or any Guarantor
during the continuance of (a) an Event of Default shall not modify, limit, waive
or estopp the rights of the Lenders during the continuance of such Event of
Default, including the rights of the Lenders to accelerate the Loans under §12.1
and the rights of the Lenders under §§12.2 or 12.3, or (b) a Default, shall not
extend the time for curing same or modify any otherwise applicable notice
regarding same.

 

(xi)          As applied to Real Estate, the word “owns” includes the ownership
of the fee interest in such Real Estate or the tenant’s interest in a ground
lease of such Real Estate.

 

§2.          THE CREDIT FACILITY.

 

§2.1        Commitment to Lend.

 

(a)           Revolving Credit Loans.  Subject to the provisions of §2.5 and the
other terms and conditions set forth in this Agreement, each of the Revolving
Credit Lenders severally agrees to lend to the Borrower and the Borrower may
borrow, repay, and reborrow from each Revolving Credit Lender from time to time
from the Closing Date up to but not including the Revolving Credit Maturity Date
upon notice by the Borrower to the Administrative Agent given in accordance with
§2.5 hereof, such Revolving Credit Loans as are requested by the Borrower up to
a maximum aggregate principal amount outstanding (after giving effect to all
amounts requested) at any one time equal to such Lender’s Revolving Credit
Commitment minus such Lender’s Revolving Credit Commitment Percentage of the
Maximum Drawing Amount; provided that the sum of the outstanding amount of the
Revolving Credit Loans (after giving effect to all amounts requested) and the
Competitive Bid Loans plus the Maximum Drawing Amount shall not at any time
exceed the Total Revolving Credit Commitment in effect at such time.

 

36

--------------------------------------------------------------------------------


 

The Revolving Credit Loans shall be made pro rata in accordance with each
Revolving Credit Lender’s Revolving Credit Commitment Percentage.  Each request
for a Revolving Credit Loan made pursuant to §2.5 hereof shall constitute a
representation and warranty by the Borrower that the conditions set forth in §10
have been satisfied or waived in accordance with §25 and that the conditions set
forth in §11 have been satisfied on the date of such request and will be
satisfied on the proposed Drawdown Date of the requested Revolving Credit Loan,
provided that the making of such representation and warranty by the Borrower
shall not limit the right of any Revolving Credit Lender not to lend if such
conditions have not been met.  No Revolving Credit Loan shall be required to be
made by any Revolving Credit Lender unless all of the conditions contained in
§10 have been satisfied or waived in accordance with §25 and all of the
conditions set forth in §11 have been met at the time of any request for a
Revolving Credit Loan.

 

(b)           Term Loans.  Subject to the provisions of §2.5 and the other terms
and conditions set forth in this Agreement, each of the Term Lenders severally
agrees to lend to the Borrower and the Borrower may borrow from each Term Lender
from time to time during the Term Commitment Period (and with respect to the New
Term Loans only, during the New Term Loan Commitment Period applicable to such
New Term Loan) upon notice by the Borrower to the Administrative Agent given in
accordance with §2.5 hereof, such Term Loans as are requested by the Borrower
(each, a “Term Borrowing”) up to a maximum aggregate principal amount (after
giving effect to all amounts requested and all previous Term Borrowings) equal
to such Lender’s Term Commitment; provided that (i) the aggregate amount of the
Term Loans (after giving effect to all amounts requested and all previous Term
Borrowings) made hereunder shall not at any time exceed the aggregate Term
Commitments in effect at such time, (ii) each Term Borrowing shall be in a
minimum amount of $20,000,000, (iii) the Borrower shall make Term Borrowings in
an aggregate principal amount equal to at least 50% of the aggregate Term
Commitments on or before July 25, 2017, unless the Borrower terminates a portion
of the unused Term Commitments by either making an affirmative election in
accordance with §2.10(b) hereof or borrowing less than such amount and thereby
making a deemed election in accordance with §2.10(c) hereof, and (iv) all Term
Borrowings shall be made no later than the last day of the Term Commitment
Period.  The Term Commitments, with respect to the making of the Term Loans,
shall expire on the last day of the Term Commitment Period (other than with
respect to New Term Loans which shall expire on the last day of the applicable
New Term Loan Commitment Period) (regardless of the failure of the Borrower to
request Term Borrowings or the failure of the Borrower to fully utilize the Term
Commitments).

 

The Term Loans shall be made pro rata in accordance with each Term Lender’s Term
Commitment Percentage.  Each request for a Term Loan made pursuant to §2.5
hereof shall constitute a representation and warranty by the Borrower that the
conditions set forth in §10 have been satisfied or waived in accordance with §25
and that the conditions set forth in §11 have been satisfied on the date of such
request and will be satisfied on the proposed Drawdown Date of the requested
Term Loan, provided that the making of such representation and warranty by the
Borrower shall not limit the right of any Term Lender not to lend if such
conditions have not been met.  No Term Loan shall be required to be made by any
Term Lender unless all of the conditions contained in §10 have been satisfied or
waived in accordance with §25 and all of the conditions set forth in §11 have
been met at the time of any request for a Term Loan.

 

37

--------------------------------------------------------------------------------


 

§2.2        Incremental Facilities.  On up to four (4) occasions at any time
after the Closing Date, the Borrower may by written notice to the Administrative
Agent elect to request (A) an increase to the existing Revolving Credit
Commitments (any such increase, the “New Revolving Credit Commitments”) and/or
(B) the establishment of one or more new term loan commitments (the “New Term
Commitments”, together with the New Revolving Credit Commitments, the
“Incremental Commitments”), by up to an aggregate amount not to exceed
$350,000,000 for all Incremental Commitments.  Each such notice shall specify
the date (each, an “Increased Amount Date”) on which the Borrower proposes that
such Incremental Commitments shall be effective, which shall be a date not less
than ten (10) Business Days after the date on which such notice is delivered to
the Administrative Agent.  The Administrative Agent and/or its Affiliates shall
use commercially reasonable efforts, with the assistance of the Borrower, to
arrange a syndicate of Lenders or other Persons that are Eligible Assignees
willing to hold the requested Incremental Commitments; provided that (x) any
Incremental Commitments on any Increased Amount Date shall be in the minimum
aggregate amount of $25,000,000, (y) any Lender approached to provide all or a
portion of the Incremental Commitments may elect or decline, in its sole
discretion and without any obligation to do so, to provide an Incremental
Commitment, and if any Lender so approached fails to respond, such Lender shall
be deemed to have declined to provide such Incremental Commitments, and (z) any
Lender or other Person that is an Eligible Assignee (each, a “New Revolving
Credit Lender” or “New Term Lender,” as applicable) to whom any portion of such
Incremental Commitment shall be allocated shall be subject to the approval (not
to be unreasonably withheld or delayed) of (1) the Borrower, unless such New
Revolving Credit Lender or New Term Lender is an existing Lender or, in the case
of a New Term Lender, a Lender Affiliate or Approved Fund thereof, (2) the
Administrative Agent, unless such New Revolving Credit Lender or New Term Lender
is an existing Lender or, in the case of a New Term Lender, a Lender Affiliate
or Approved Fund thereof and (3) in the case of a New Revolving Credit
Commitment, the Fronting Banks.

 

The terms and provisions of any New Revolving Credit Commitments shall be
identical to the existing Revolving Credit Commitments.  The terms and
provisions of any New Term Commitments and any New Term Loans shall (a) provide
that the maturity date of any New Term Loan that is a separate tranche shall be
no earlier than the Term Maturity Date, not have a weighted average life that is
shorter than the initial Term Loan, and not have any scheduled amortization
payments, (b) share ratably in any prepayments of the existing Term Facility,
unless the Borrower and the New Term Lenders in respect of such New Term Loans
elect lesser payments and (c) otherwise be identical to the existing Term Loans
or reasonably acceptable to the Administrative Agent and the New Term Lenders.

 

The effectiveness of any Incremental Commitments and the availability of any
borrowings under any such Incremental Commitment shall be subject to the
satisfaction of the following conditions precedent: (x) after giving pro forma
effect to such Incremental Commitments and, in the case of a New Term
Commitment, the borrowings and the use of proceeds thereof, (i) no Default or
Event of Default shall exist and (ii) as of the last day of the most recent
quarter for which financial statements have been delivered pursuant to §7.4, the
Borrower would have been in compliance with the financial covenants set forth in
§9; (y) the representations and warranties made or deemed made by the Borrower
in any Loan Document shall be true and correct in all material respects (other
than any representation or warranty qualified as to “materiality”, “Material
Adverse Effect” or similar language, which shall be true

 

38

--------------------------------------------------------------------------------


 

and correct in all respects) on the effective date of such Incremental
Commitments except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (other
than any representation or warranty qualified as to “materiality”, “Material
Adverse Effect” or similar language, which shall be true and correct in all
respects) (on and as of such earlier date) and except for changes in factual
circumstances not prohibited under the Loan Documents; and (z) the
Administrative Agent shall have received each of the following, in form and
substance reasonably satisfactory to the Administrative Agent: (i) if not
previously delivered to the Administrative Agent, copies certified by the
Secretary or Assistant Secretary of (A) all corporate or other necessary action
taken by the Borrower to authorize such Incremental Commitments and (B) all
corporate, partnership, member, or other necessary action taken by each
Guarantor authorizing the Guaranty by such Guarantor of such Incremental
Commitments; and (ii) a customary opinion of counsel to the Borrower and the
Guarantors (which may be in substantially the same form as delivered on the
Closing Date), and addressed to the Administrative Agent and the Lenders,
(iii) if requested by any Lender, new notes executed by the Borrower, payable to
any new Lender, and replacement notes executed by the Borrower, payable to any
existing Lenders, and (iv) if requested by any Lender if any Refinancing
Mortgage exists at such time, a certificate from the Borrower (which certificate
the Administrative Agent will forward to the Lenders) certifying that the
property encumbered by such Refinancing Mortgage is not located in a Special
Flood Hazard Area as designated by the Federal Emergency Management Agency in
connection with the National Flood Insurance Program and such other evidence as
may be reasonably requested by such Lender to demonstrate that such property is
not located in a Special Flood Hazard Area as designated by the Federal
Emergency Management Agency.

 

On any Increased Amount Date on which New Revolving Credit Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions,
(a) each of the Revolving Credit Lenders shall assign to each of the New
Revolving Credit Lenders, and each of the New Revolving Credit Lenders shall
purchase from each of the Revolving Credit Lenders, at the principal amount
thereof (together with accrued interest), such interests in the Revolving Credit
Loans outstanding on such Increased Amount Date as shall be necessary in order
that, after giving effect to all such assignments and purchases, such Revolving
Credit Loans will be held by existing Revolving Credit Lenders and New Revolving
Credit Lenders ratably in accordance with their Revolving Credit Commitments
after giving effect to the addition of such New Revolving Credit Commitments to
the Revolving Credit Commitments, (b) each New Revolving Credit Commitment shall
be deemed for all purposes a Revolving Credit Commitment and each Loan made
thereunder shall be deemed, for all purposes, a Revolving Credit Loan and
(c) each New Revolving Credit Lender shall become a Revolving Credit Lender with
respect to its New Revolving Credit Commitment and all matters relating thereto.

 

On any Increased Amount Date on which any New Term Commitments are effected,
subject to the satisfaction of the foregoing terms and conditions, (i) each New
Term Lender shall make a Loan to the Borrower (a “New Term Loan”) in an amount
equal to its New Term Commitment, and (ii) each New Term Lender shall become a
Term Lender hereunder with respect to the New Term Commitment and the New Term
Loans made pursuant thereto.

 

39

--------------------------------------------------------------------------------


 

The Administrative Agent shall notify the Lenders promptly upon receipt of the
Borrower’s notice of each Increased Amount Date and in respect thereof (y) the
New Revolving Credit Commitments and the New Revolving Credit Lenders or the New
Term Commitments and the New Term Lenders, as applicable, and (z) in the case of
each notice to any Revolving Credit Lender, the respective interests in such
Revolving Credit Lender’s Revolving Credit Loans, in each case subject to the
assignments contemplated by this §2.2.

 

The upfront fees payable to the New Revolving Credit Lenders and/or New Term
Lenders shall be determined by the Borrower and the applicable New Revolving
Credit Lenders and/or New Term Lenders.

 

The Incremental Commitments shall be effected pursuant to one or more Additional
Credit Extension Amendments executed and delivered by the Borrower, the New
Revolving Credit Lenders or New Term Lenders, as applicable, and the
Administrative Agent, and each of which shall be recorded in the Register.  Each
Additional Credit Extension Amendment may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as are consistent with this §2.2 and may be necessary or appropriate, in the
opinion of the Administrative Agent, to effect the provisions of this §2.2.

 

§2.3        The Notes.  Unless any Lender elects not to receive a Note, the
Revolving Credit Loans and Term Loans shall be evidenced by the Notes.  Return
and cancellation of the “Notes” under the 2013 Agreement and issuance of initial
Notes under this Agreement shall be governed by §27 hereof.  A Revolving Credit
Note shall be payable to the order of each Revolving Credit Lender in the amount
of its Revolving Credit Commitment and a Term Note shall be payable to each Term
Lender in the amount of its Term Commitment.  The Borrower irrevocably
authorizes each Lender to make or cause to be made, at or about the time of the
Drawdown Date of any Loan or at the time of receipt of any payment of principal
on such Lender’s Notes, an appropriate notation on such Lender’s Note Record
reflecting the making of such Revolving Credit Loan, Term Loan or (as the case
may be) the receipt of such payment.  The outstanding amount of the Loans set
forth on such Lender’s Note Record shall be prima facie evidence of the
principal amount thereof owing and unpaid to such Lender, but the failure to
record, or any error in so recording, any such amount on such Lender’s Note
Record shall not limit or otherwise affect the obligations of the Borrower
hereunder or under any Note to make payments of principal of or interest on any
Note when due.  The Administrative Agent hereby agrees to provide the Borrower
with a statement concerning the outstanding amount of the Loans, in reasonable
detail, on a monthly basis.  Although each Note shall be dated the Closing Date,
interest in respect thereof shall be payable only for the periods during which
the Loans evidenced thereby to the Borrower are outstanding, and although the
stated amount of such Notes shall be equal to the applicable Commitment as of
the date hereof, such Notes shall be enforceable, with respect to obligations of
the Borrower to pay the principal amount thereof, only to the extent of the
unpaid principal amount of the Loans to them as of any date of determination.

 

§2.4        Interest on Committed Loans; Fees.

 

(a)           Interest on Alternate Base Rate Loans.  Except as otherwise
provided in §4.9, each Alternate Base Rate Loan shall bear interest for the
period commencing with the Drawdown Date thereof and ending on the last day of
the Interest Period with respect thereto

 

40

--------------------------------------------------------------------------------


 

(unless earlier paid in accordance with §2.9) at a rate equal to the Alternate
Base Rate plus the Applicable Margin for Alternate Base Rate Loans, if any.

 

(b)           Interest on Committed LIBOR Rate Loans.  Except as otherwise
provided in §4.9, each Committed LIBOR Rate Loan shall bear interest for the
period commencing with the Drawdown Date thereof and ending on the last day of
the Interest Period with respect thereto (unless earlier paid in accordance with
§2.9) at a rate equal to the LIBOR Rate determined for such Interest Period plus
the Applicable Margin for such Committed LIBOR Rate Loans.

 

(c)           Interest Payments.  The Borrower unconditionally promises to pay
interest on each Committed Loan in arrears on each Interest Payment Date with
respect thereto.

 

(d)           Arrangement Fee.  The Borrower agrees to pay to the Administrative
Agent and the Arrangers certain fees as set forth in that certain letter
agreement dated as of November 10, 2016 among the Borrower, MCRC and such
parties (as amended from time to time, the “Fee Letter”).

 

(e)           Upfront Fee.  The Borrower agrees to pay to the Administrative
Agent on the Closing Date for the accounts of the Lenders in accordance with
their respective Commitments, an upfront fee as set forth in the Fee Letter.

 

(f)            Facility Fee.  The Borrower agrees to pay to the Administrative
Agent, for the account of the Revolving Credit Lenders based on their respective
Revolving Credit Commitment Percentages, a fee (the “Facility Fee”) which is
equal to the Facility Fee Rate multiplied by the Total Revolving Credit
Commitment and which Facility Fee Rate varies based on the Borrower’s Debt
Ratings or Total Leverage Ratio as set forth in the definition of “Applicable
Margin” in §1.1.

 

The Facility Fee shall be payable quarterly, in arrears, for the immediately
preceding calendar quarter, on the fifteenth (15th) day of each January, April,
July, and October, or, if all of the Revolving Credit Commitments are terminated
pursuant to the terms hereof, the Facility Fee shall be prorated to such
termination date from the last date of payment thereof.

 

(g)           Term Commitment Fee.  The Borrower shall pay to the Administrative
Agent for the account of each Term Lender (in accordance with its Term
Commitment Percentage), a commitment fee (the “Term Commitment Fee”) which shall
accrue and be payable on the daily amount of the unused Term Commitment of such
Term Lender for the period beginning on the Closing Date, and continuing through
the last day of the Term Commitment Period, at a rate of 0.25% per annum on the
sum of the average daily unused portion of the aggregate Term Commitments.  All
Term Commitment Fees shall be fully earned when paid and nonrefundable under any
circumstances.  Accrued Term Commitment Fees shall be payable quarterly in
arrears on the first day of each calendar quarter and on the last day of the
Term Commitment Period.  All Term Commitment Fees shall be computed on the basis
of a year of 365 or 366 days, as the case may be, and shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).  For clarity, the Term Commitment Fee shall not be payable with respect to
any portion of the Term Commitments that have been terminated or deemed
terminated in accordance with §2.10(b) and §2.10(c).

 

41

--------------------------------------------------------------------------------


 

(h)           Administrative Fee.  The Borrower shall pay to the Administrative
Agent an administrative fee as set forth in the Fee Letter.

 

§2.5        Requests for Committed Loans.

 

The following provisions shall apply to each request by the Borrower for a
Committed Loan:

 

(i)            The Borrower shall submit a Completed Committed Loan Request to
the Administrative Agent as provided in this §2.5.  Except as otherwise provided
herein, each Completed Committed Loan Request shall be in a minimum amount of
$2,000,000 or an integral multiple of $500,000 in excess thereof.  Each
Completed Committed Loan Request shall be irrevocable and binding on the
Borrower and shall obligate the Borrower to accept the Loans requested from the
Lenders on the proposed Drawdown Date, unless, such Completed Committed Loan
Request is withdrawn (x) in the case of a request for a Committed LIBOR Rate
Loan, at least three (3) Business Days prior to the proposed Drawdown Date for
such Committed Loan, and (y) in the case of a request for an Alternate Base Rate
Loan, at least one (1) Business Day prior to the proposed Drawdown Date for such
Committed Loan.

 

(ii)           Each Completed Committed Loan Request may be delivered by the
Borrower to the Administrative Agent by 12:00 p.m. noon (New York City time) on
any Business Day (except as set forth below).  Such delivery shall be at least
one (1) Business Day prior to the proposed Drawdown Date of any Alternate Base
Rate Loan, and at least three (3) Business Days prior to the proposed Drawdown
Date of any LIBOR Rate Loan; provided that in the case of a Revolving Credit
Loan that is an Alternate Base Rate Loan, such delivery may be on the requested
Drawdown Date so long as such delivery is made by 11:00 a.m. (New York City
time) on the proposed Drawdown Date (and confirmed by telephone by such time).

 

(iii)          Each Completed Committed Loan Request shall be signed by a
Responsible Officer of the Borrower and shall include a completed writing in the
form of Exhibit C hereto specifying: (1) whether such Loan is to be a Revolving
Credit Loan or a Term Loan, (2) the principal amount of the Loan requested,
(3) the proposed Drawdown Date of such Loan, (4) the Interest Period applicable
to such Loan, and (5) the Type of such Loan being requested.

 

(iv)          No Lender shall be obligated to fund any Committed Loan unless:

 

(a)           a Completed Committed Loan Request has been timely received by the
Administrative Agent as provided in subsection (i) above; and

 

(b)           both before and after giving effect to the Loan to be made
pursuant to the Completed Committed Loan Request, all of the conditions
contained in §10 shall have been satisfied or waived in accordance with §25 and
all of the conditions set forth in §11 shall have been met, including, without
limitation, the condition under §11.1 that there be no Default or Event of
Default under this Agreement; and

 

(c)           the Administrative Agent shall have received a certificate in the
form of Exhibit D hereto signed by a Responsible Officer of the Borrower
certifying that,

 

42

--------------------------------------------------------------------------------


 

both before and after giving effect to such requested Loan, no Default or Event
of Default exists or will exist under this Agreement or any other Loan Document,
and that after taking into account such requested Loan, no Default or Event of
Default will exist as of the Drawdown Date or thereafter.

 

(v)           The Administrative Agent will cause the Completed Committed Loan
Request (and the Certificate in the form of Exhibit D) to be delivered to each
applicable Lender in accordance with §14.12 and in any event on the same day
that such request is received by the Administrative Agent (in the case of an
Alternate Base Rate Loan) and on the same day or the Business Day following the
day a Completed Committed Loan Request is received by the Administrative Agent
(in the case of a Committed LIBOR Rate Loan).

 

§2.6        Conversion Options.

 

(a)           The Borrower may elect from time to time by delivering a
Conversion Request signed by a Responsible Officer of the Borrower in the form
of Exhibit L to convert any outstanding Committed Loan to a Committed Loan of
another Type, provided that (i) with respect to any such conversion of a LIBOR
Rate Loan to an Alternate Base Rate Loan, the Borrower shall give the
Administrative Agent at least three (3) Business Days prior written notice of
such election; (ii) with respect to any such conversion of an Alternate Base
Rate Loan to a Committed LIBOR Rate Loan, the Borrower shall give the
Administrative Agent at least three (3) LIBOR Business Days prior written notice
of such election; (iii) with respect to any such conversion of a LIBOR Rate Loan
into an Alternate Base Rate Loan, such conversion shall only be made on the last
day of the Interest Period with respect thereto unless the Borrower pays the
related LIBOR Breakage Costs at the time of such conversion and (iv) no Loan may
be converted into a LIBOR Rate Loan when any Default or Event of Default has
occurred and is continuing.  All or any part of outstanding Committed Loans of
any Type may be converted into a Committed Loan of another Type as provided
herein, provided that any partial conversion shall be in an aggregate principal
amount of $2,000,000 or an integral multiple of $500,000 in excess thereof. 
Each Conversion Request relating to the conversion of an Alternate Base Rate
Loan to a LIBOR Rate Loan shall be irrevocable by the Borrower.

 

(b)           Any Committed Loan of any Type may be continued as such upon the
expiration of the Interest Period with respect thereto (i) in the case of
Alternate Base Rate Loans, automatically and (ii) in the case of LIBOR Rate
Loans by compliance by the Borrower with the notice provisions contained in
§2.6(a) or (c); provided that no LIBOR Rate Loan may be continued as such when
any Default or Event of Default has occurred and is continuing but shall be
automatically converted to an Alternate Base Rate Loan on the last day of the
first Interest Period relating thereto ending during the continuance of any
Default or Event of Default.  The Administrative Agent shall notify the Lenders
promptly when any such automatic conversion contemplated by this §2.6(b) is
scheduled to occur.

 

(c)           In the event that the Borrower does not notify the Administrative
Agent of its election hereunder with respect to the continuation of any
Committed LIBOR Rate Loan as such, the affected Committed LIBOR Rate Loan shall
automatically be continued as a LIBOR Rate Loan with an Interest Period of one
(1) month at the end of the applicable Interest Period other than during the
continuance of a Default or Event of Default, in which case it will be

 

43

--------------------------------------------------------------------------------


 

continued as an Alternate Base Rate Loan at the end of the applicable Interest
Period.  In such event, the Borrower shall be deemed to have requested a LIBOR
Rate Loan hereunder and shall be subject to all provisions of this Agreement
relating to LIBOR Rate Loans, including, without limitation, those set forth in
§§4.5, 4.6, and 4.8 hereof.

 

(d)           The Borrower may not request or elect a Committed LIBOR Rate Loan
pursuant to §2.5, elect to convert an Alternate Base Rate Loan to a Committed
LIBOR Rate Loan pursuant to §2.6(a), elect to continue a Committed LIBOR Rate
Loan pursuant to §2.6(b) or have continued a Committed LIBOR Rate Loan pursuant
to §2.6(c) if, after giving effect thereto, there would be greater than twenty
(20) Committed Credit LIBOR Rate Loans then outstanding.  Any Loan Request for a
Committed LIBOR Rate Loan that would create greater than twenty (20) Committed
LIBOR Rate Loans outstanding shall be deemed to be a Loan Request for an
Alternate Base Rate Loan.

 

§2.7        Funds for Committed Loans.

 

(a)           Subject to the other provisions of this §2, not later than
12:00 p.m. (New York City time) on the proposed Drawdown Date of any Committed
Loan (other than a Revolving Credit Loan that is an Alternate Base Rate Loan
requested on such Drawdown Date) and not later than 2:00 p.m. (New York City
time) on the proposed Drawdown Date of any Revolving Credit Loan that is an
Alternate Base Rate Loan requested on such Drawdown Date, each of the applicable
Lenders will make available to the Administrative Agent, at the Administrative
Agent’s Head Office, in immediately available funds, the amount of such Lender’s
applicable Commitment Percentage of the amount of the requested Committed Loan. 
Upon receipt from each applicable Lender of such amount, the Administrative
Agent will make available to the Borrower, in the Borrower’s account with the
Administrative Agent or as otherwise directed to the Administrative Agent by the
Borrower, the aggregate amount of such Loan made available to the Administrative
Agent by the applicable Lenders; all such funds received by the Administrative
Agent by the times set forth above will be made available to the Borrower not
later than 2:00 p.m., (or 3:00 p.m., in the case of a Revolving Credit Loan that
is an Alternate Base Rate Loan requested on such Drawdown Date) on the same
Business Day.  Funds received after such time will be made available by not
later than 12:00 p.m. on the next Business Day.  The Administrative Agent hereby
agrees to promptly provide the Borrower with a statement confirming the
particulars of each Committed LIBOR Rate Loan, in reasonable detail, when each
such Loan is made.  The failure or refusal of any Lender to make available to
the Administrative Agent at the aforesaid time and place on any Drawdown Date
the amount of its applicable Commitment Percentage of the requested Committed
Loan shall not relieve any other Lender from its several obligation hereunder to
make available to the Administrative Agent for disbursement to the Borrower the
amount of its applicable Commitment Percentage of any requested Committed Loan
but in no event shall the Administrative Agent (in its capacity as
Administrative Agent) have any obligation to make any funding (other than
amounts advanced to the Administrative Agent by the Lenders pursuant to the
subject Loan request) or shall any Lender be obligated to fund more than its
applicable Commitment Percentage of the requested Committed Loan or to increase
its applicable Commitment Percentage on account of such failure or otherwise.

 

44

--------------------------------------------------------------------------------


 

(b)           The Administrative Agent may, unless notified to the contrary by
any Lender prior to a Drawdown Date, assume that such Lender has made available
to the Administrative Agent on such Drawdown Date the amount of such Lender’s
applicable Commitment Percentage of the Loan to be made on such Drawdown Date,
and the Administrative Agent may (but it shall not be required to), in reliance
upon such assumption, make available to the Borrower a corresponding amount.  If
any Lender makes available to the Administrative Agent such amount on a date
after such Drawdown Date, such Lender shall pay to the Administrative Agent on
demand an amount equal to the product of (i) the average, computed for the
period referred to in clause (iii) below, of the weighted average interest rate
paid by the Administrative Agent for federal funds acquired by the
Administrative Agent during each day included in such period, multiplied by
(ii) the amount of such Lender’s applicable Commitment Percentage of such
Committed Loan, multiplied by (iii) a fraction, the numerator of which is the
number of days that elapsed from and including such Drawdown Date to the date on
which the amount of such Lender’s applicable Commitment Percentage of such
Committed Loan shall become immediately available to the Administrative Agent,
and the denominator of which is 360.  A statement of the Administrative Agent
submitted to such Lender with respect to any amounts owing under this paragraph
shall be prima facie evidence of the amount due and owing to the Administrative
Agent by such Lender.  If the amount of such Lender’s applicable Commitment
Percentage of such Committed Loans is not made available to the Administrative
Agent by such Lender within three (3) Business Days following such Drawdown
Date, the Administrative Agent shall be entitled to recover such amount from the
Borrower on demand, with interest thereon at the rate per annum applicable to
the applicable Committed Loans made on such Drawdown Date.

 

§2.8        Repayment of the Revolving Credit Loans and Term Loans.  (a) The
Borrower promises to pay on the Revolving Credit Maturity Date, and there shall
become absolutely due and payable on the Revolving Credit Maturity Date, all
unpaid principal of the Revolving Credit Loans outstanding on such date,
together with any and all accrued and unpaid interest thereon, the unpaid
balance of the Facility Fee accrued through such date, and any and all other
unpaid amounts due under this Agreement, the Notes or any other of the Loan
Documents with respect to the Revolving Credit Facility.

 

(b)           The Borrower promises to pay on the Term Maturity Date, and there
shall become absolutely due and payable on the Term Maturity Date, all unpaid
principal of the Term Loans outstanding on such date, together with any and all
accrued and unpaid interest thereon and any and all other unpaid amounts due
under this Agreement, the Notes or any other of the Loan Documents with respect
to the Term Facility.

 

§2.9        Optional Repayments of Committed Loans.  The Borrower shall have the
right, at its election, to prepay the outstanding amount of the Committed Loans,
in whole or in part, at any time without penalty or premium; provided that the
outstanding amount of any Committed LIBOR Rate Loans may not be prepaid unless
the Borrower pays any LIBOR Breakage Costs for each Committed LIBOR Rate Loan so
prepaid at the time of such prepayment.  The Borrower shall give the
Administrative Agent, no later than 11:00 a.m., New York City time, at least one
(1) Business Day’s prior written notice of any prepayment pursuant to this §2.9
of any Alternate Base Rate Loans, and at least three (3) LIBOR Business Days’
notice of any proposed prepayment pursuant to this §2.9 of LIBOR Rate Loans,
specifying the proposed date of

 

45

--------------------------------------------------------------------------------


 

prepayment of Loans and the principal amount to be prepaid.  Each such partial
prepayment shall be in an amount of $2,000,000 or integral multiple of $500,000
in excess thereof or, if less, the outstanding balance of the Loans then being
repaid, shall be accompanied by the payment of all charges outstanding on all
Loans so prepaid and of all accrued interest on the principal prepaid to the
date of payment, and shall be applied, in the absence of instruction by the
Borrower, first to the principal of Alternate Base Rate Loans and then to the
principal of LIBOR Rate Loans, at the Administrative Agent’s option.  Unless
otherwise directed by Borrower, any prepayments made by the Borrower shall be
applied first to any and all Loans outstanding that are not secured by a
Refinancing Mortgage (as defined in §7.12), and only to Loans secured by
Refinancing Mortgages if there shall be no other Loans outstanding at the time. 
Any Term Loans that are prepaid may not be reborrowed.

 

§2.10      Reduction of Revolving Credit Commitments and Term Commitments. 
(a) The Borrower shall have the right at any time and from time to time upon
five (5) Business Days prior written notice to the Administrative Agent to
reduce by $10,000,000 or an integral multiple thereof or terminate entirely the
unborrowed portion of the Total Commitment (with outstanding Letters of Credit
to be considered as being borrowed for the purposes hereof), whereupon the
Revolving Credit Commitments of the Revolving Credit Lenders shall be reduced
pro rata in accordance with their respective Revolving Credit Commitment
Percentages of the amount specified in such notice or, as the case may be,
terminated; provided that unless the Total Revolving Credit Commitment is
reduced to zero, no reduction shall be made which would reduce the Total
Revolving Credit Commitment below $100,000,000.  Promptly after receiving any
notice of the Borrower delivered pursuant to this §2.10, the Administrative
Agent will notify the Revolving Credit Lenders of the substance thereof.  Upon
the effective date of any such reduction or termination, the Borrower shall pay
to the Administrative Agent for the respective accounts of the Lenders the full
amount of any Facility Fee then accrued on the amount of the reduction.  No
reduction or termination of the Revolving Credit Commitments may be reinstated. 
No reduction of any Revolving Credit Commitment under this §2.10(a) shall limit
or reduce the Borrower’s right to request an Incremental Commitment under §2.2
hereof (subject to the limitations on Incremental Commitments set forth
therein).

 

(b)           The Borrower shall have the right at any time and from time to
time upon five (5) Business Days prior written notice to the Administrative
Agent to reduce by $10,000,000 or an integral multiple thereof or terminate
entirely the unborrowed portion of the Term Commitments, whereupon the Term
Commitments of the Term Lenders shall be reduced pro rata in accordance with
their respective Term Commitment Percentages of the amount specified in such
notice or, as the case may be, terminated.  Promptly after receiving any notice
of the Borrower delivered pursuant to this §2.10, the Administrative Agent will
notify the Term Lenders of the substance thereof.  Upon the effective date of
any such reduction or termination, the Borrower shall pay to the Administrative
Agent for the respective accounts of the Lenders the full amount of any Term
Commitment Fee then accrued on the amount of the reduction.  No reduction or
termination of the Term Commitments may be reinstated.  No reduction or
termination of any Term Commitment under this §2.10(b) shall limit or reduce the
Borrower’s right to request an Incremental Commitment under §2.2 hereof (subject
to the limitations on Incremental Commitments set forth therein).

 

46

--------------------------------------------------------------------------------


 

(c)           If Borrower does not make Term Borrowings in an aggregate
principal amount equal to at least 50% of the aggregate Term Commitments on or
before July 25, 2017, then the Borrower shall be deemed to have elected to
terminate a portion of the unused Term Commitments in the amount necessary to
cause compliance with the above minimum Term Borrowings (for example, if the
Borrower has made only $100,000,000 of Term Borrowings by July 25, 2017, then
the unused aggregate Term Commitments shall be reduced from $150,000,000 to
$100,000,000 on such date so that the Borrower will be in compliance with the
above minimum Term Borrowings.  If requested by the Administrative Agent, the
Borrower shall deliver to the Administrative Agent those notices required by
§2.10(b) that are necessary to effectuate the reductions in the unused Term
Commitments described in the preceding sentence. Solely for purposes of
determining whether the Borrower is deemed pursuant to this §2.10(c) to have
elected to terminate a portion of the unused Term Commitments due to the
Borrower’s failure to make Term Borrowings in the minimum amounts required by
this §2.10(c), the Borrower shall be deemed to have made Term Borrowings to the
extent of any Defaulting Lender’s failure to fund Term Borrowings requested by
the Borrower in accordance with this Agreement.  No reduction or termination of
any Term Commitment under this §2.10(c) shall limit or reduce the Borrower’s
right to request an Incremental Commitment under §2.2 hereof (subject to the
limitations on Incremental Commitments set forth therein).

 

(d)           The Term Commitments, to the extent terminated pursuant to
§2.10(b) or §2.10(c), may not be reinstated.

 

§2A.       COMPETITIVE BID LOANS.

 

§2A.1.            The Competitive Bid Options.  In addition to the Committed
Loans made pursuant to §2 hereof, and provided that at the time of such request
no Default or Event of Default has occurred and is continuing and the Borrower
maintains an Investment Grade Credit Rating from two nationally-recognized
rating agencies reasonably acceptable to the Administrative Agent (one of which
must be Moody’s or S&P so long as such Persons are in the business of providing
debt ratings for the REIT industry), the Borrower may from time to time request
Competitive Bid Loans pursuant to the terms of this §2A.  The Revolving Credit
Lenders may, but shall have no obligation to, make such offers and the Borrower
may, but shall have no obligation to, accept such offers in the manner set forth
in this §2A.  Notwithstanding any other provision herein to the contrary, at no
time shall the aggregate principal amount of Competitive Bid Loans outstanding
at any time exceed the lesser of (a) the Total Revolving Credit Commitment minus
the sum of (i) the aggregate outstanding principal amount of Revolving Credit
Loans, plus (ii) the Maximum Drawing Amount of Letters of Credit outstanding at
such time or (b) 50% of the Total Revolving Credit Commitment.

 

§2A.2.            Competitive Bid Loan Accounts: Competitive Bid Notes.

 

(a)           The obligation of the Borrower to repay the outstanding principal
amount of any and all Competitive Bid Loans, plus interest at the applicable
Competitive Bid Rate or the sum of the Competitive Bid Margin plus the
applicable LIBOR Rate (as the case may be) accrued thereon, shall be evidenced
by this Credit Agreement and by individual loan accounts (the “Competitive Bid
Loan Accounts” and individually, a “Competitive Bid Loan Account”) maintained by
the Administrative Agent on its books for each of the Revolving Credit Lenders,
it

 

47

--------------------------------------------------------------------------------


 

being the intention of the parties hereto that, except as provided for in
paragraph (b) of this §2A.2, the Borrower’s obligations with respect to
Competitive Bid Loans are to be evidenced only as stated herein and not by
separate promissory notes and shall hereby constitute an absolute promise to pay
when due, without notice, demand, presentment or setoff.

 

(b)           Any Revolving Credit Lender may at any time, and from time to
time, request that any Competitive Bid Loans outstanding to such Lender be
evidenced by a promissory note of the Borrower in substantially the form of
Exhibit G hereto (each, a “Competitive Bid Note”), dated as of the Closing Date
and completed with appropriate insertions.  One Competitive Bid Note shall be
payable to the order of each Revolving Credit Lender in an amount equal to the
principal amount of the Competitive Bid Loan made by such Lender to the
Borrower, and representing the obligation of the Borrower to pay such Lender
such principal amount or, if less, the outstanding principal amount of any and
all Competitive Bid Loans made by such Lender, plus interest at the applicable
Competitive Bid Rate or the sum of the Competitive Bid Margin plus the
applicable LIBOR Rate accrued thereon, as set forth herein.  Upon execution and
delivery by the Borrower of a Competitive Bid Note, the Borrower’s obligation to
repay any and all Competitive Bid Loans made to them by such Lender and all
interest thereon shall thereafter be evidenced by such Competitive Bid Note.

 

(c)           The Borrower irrevocably authorizes (i) each Revolving Credit
Lender to make or cause to be made, in connection with a Drawdown Date of any
Competitive Bid Loan or at the time of receipt of any payment of principal on
such Lender’s Competitive Bid Note in the case of a Competitive Bid Note, and
(ii) the Administrative Agent to make or cause to be made, in connection with a
Drawdown Date of any Competitive Bid Loan or at the time of receipt of any
payment of principal on such Lender’s Competitive Bid Loan Account in the case
of a Competitive Bid Loan Account, an appropriate notation on such Lender’s
records or on the schedule attached to such Lender’s Competitive Bid Note or a
continuation of such schedule attached thereto, or the Administrative Agent’s
records, as applicable, reflecting the making of the Competitive Bid Loan or the
receipt of such payment (as the case may be) and may, prior to any transfer of a
Competitive Bid Note, endorse on the reverse side thereof the outstanding
principal amount of Competitive Bid Loans evidenced thereby.  The outstanding
amount of the Competitive Bid Loans set forth on such Lender’s record or the
Administrative Agent’s records, as applicable, shall be prima facie evidence of
the principal amount thereof owing and unpaid to such Lender, but the failure to
record, or any error in so recording, any such amount shall not limit or
otherwise affect the obligations of the Borrower hereunder to make payments of
principal of or interest on any Competitive Bid Loan when due.

 

§2A.3.            Competitive Bid Quote Request; Invitation for Competitive Bid
Quotes.

 

(a)           When the Borrower wishes to request offers to make Competitive Bid
Loans under this §2A, it shall transmit to the Administrative Agent by telex or
facsimile a Competitive Bid Quote Request substantially in the form of Exhibit H
hereto (a “Competitive Bid Quote Request”) so as to be received no later than
11:00 a.m. (New York City time) (i) four (4) Business Days prior to the
requested Drawdown Date in the case of a Competitive Bid Loan bearing interest
calculated by reference to the LIBOR Rate (a “LIBOR Competitive Bid Loan”) or
(ii) one (1) Business Day prior to the requested Drawdown Date in the case of an
Competitive

 

48

--------------------------------------------------------------------------------


 

Bid Loan bearing interest calculated by reference to a fixed rate of interest
(an “Absolute Competitive Bid Loan”), specifying:

 

(A)          the requested Drawdown Date (which must be a Business Day);

 

(B)          the aggregate amount of such Competitive Bid Loans, which shall be
$5,000,000 or larger multiple of $1,000,000;

 

(C)          the duration of the Interest Period applicable thereto, subject to
the provisions of the definition of Interest Period; and

 

(D)          whether the Competitive Bid Quotes requested are for LIBOR
Competitive Bid Loans or Absolute Competitive Bid Loans.

 

The Borrower may request offers to make Competitive Bid Loans for more than one
Interest Period in a single Competitive Bid Quote Request.  No new Competitive
Bid Quote Request shall be given until the Borrower has notified the
Administrative Agent of its acceptance or non-acceptance of the Competitive Bid
Quotes relating to any outstanding Competitive Bid Quote Request.

 

(b)           Promptly upon receipt of a Competitive Bid Quote Request, the
Administrative Agent shall send to the Revolving Credit Lenders by telecopy or
facsimile transmission an Invitation for Competitive Bid Quotes substantially in
the form of Exhibit I hereto, which shall constitute an invitation by the
Borrower to each Revolving Credit Lender to submit Competitive Bid Quotes in
accordance with this §2A.

 

§2A.4.            Alternative Manner of Procedure.  If, after receipt by the
Administrative Agent and each of the Revolving Credit Lenders of a Competitive
Bid Quote Request from the Borrower in accordance with §2A.3, the Administrative
Agent or any Revolving Credit Lender shall be unable to complete any procedure
of the auction process described in §§2A.5 through 2A.6 (inclusive) due to the
inability of such Person to transmit or receive communications through the means
specified therein, such Person may rely on telephonic notice for the
transmission or receipt of such communications.  In any case where such Person
shall rely on telephone transmission or receipt, any communication made by
telephone shall, as soon as possible thereafter, be followed by written
confirmation thereof.

 

§2A.5.            Submission and Contents of Competitive Bid Quotes.

 

(a)           Each Revolving Credit Lender may, but shall be under no obligation
to, submit a Competitive Bid Quote containing an offer or offers to make
Competitive Bid Loans in response to any Competitive Bid Quote Request.  Each
Competitive Bid Quote must comply with the requirements of this §2A.5 and must
be submitted to the Administrative Agent by telex or facsimile transmission at
its offices as specified in or pursuant to §19 not later than (i) 10:00
a.m. (New York City time) on the third LIBOR Business Day prior to the proposed
Drawdown Date, in the case of a LIBOR Competitive Bid Loan or (ii) 10:00
a.m. (New York City time) on the proposed Drawdown Date, in the case of an
Absolute Competitive Bid Loan, provided that Competitive Bid Quotes may be
submitted by the Administrative Agent in its capacity as a Revolving Credit
Lender only if it submits its Competitive Bid Quote to the Borrower not later

 

49

--------------------------------------------------------------------------------


 

than (x) one hour prior to the deadline for the other Revolving Credit Lenders,
in the case of a LIBOR Competitive Bid Loan or (y) 15 minutes prior to the
deadline for the other Revolving Credit Lenders, in the case of an Absolute
Competitive Bid Loan.  Subject to the provisions of §§10 and 11 hereof, any
Competitive Bid Quote so made shall be irrevocable except with the written
consent of the Administrative Agent given on the instructions of the Borrower.

 

(b)           Each Competitive Bid Quote shall be in substantially the form of
Exhibit J hereto and shall in any case specify:

 

(i)            the proposed Drawdown Date;

 

(ii)           the principal amount of the Competitive Bid Loan for which each
proposal is being made, which principal amount (w) may be greater than or less
than the Commitment of the quoting Lender, (x) must be $1,000,000 or a larger
multiple of $500,000, (y) may not exceed the aggregate principal amount of
Competitive Bid Loans for which offers were requested and (z) may be subject to
an aggregate limitation as to the principal amount of Competitive Bid Loans for
which offers being made by such quoting Lender may be accepted;

 

(iii)          the Interest Periods for which Competitive Bid Quotes are being
submitted;

 

(iv)          in the case of a LIBOR Competitive Bid Loan, the margin above or
below the applicable LIBOR Rate (the “Competitive Bid Margin”) offered for each
such Competitive Bid Loan, expressed as a percentage (specified to the nearest
1/10,000th of 1%) to be added to or subtracted from such LIBOR Rate;

 

(v)           in the case of an Absolute Competitive Bid Loan, the rate of
interest per annum (specified to the nearest 1/10,000th of 1%) (the “Competitive
Bid Rate”) offered for each such Absolute Competitive Bid Loan; and

 

(vi)          the identity of the quoting Revolving Credit Lender.

 

A Competitive Bid Quote may include up to five (5) separate offers by the
quoting Revolving Credit Lender with respect to each Interest Period specified
in the related Invitation for Competitive Bid Quotes. Competitive Bid Loans may,
as provided in §18.10, be funded by a Revolving Credit Lender’s Designated
Bank.  A Revolving Credit Lender making a Competitive Bid Quote may, but shall
not be required to, specify in its Competitive Bid Quote whether the related
Competitive Bid Loans are intended to be funded by such Lender’s Designated
Bank, as provided in §18.10.

 

(c)           Any Competitive Bid Quote shall be disregarded if it:

 

(i)            is not substantially in the form of Exhibit J hereto;

 

(ii)           contains qualifying, conditional or similar language;

 

(iii)          proposes terms other than or in addition to those set forth in
the applicable Invitation for Competitive Bid Quotes; or

 

50

--------------------------------------------------------------------------------


 

(iv)                              arrives after the time set forth in
§2A.5(a) hereof.

 

§2A.6.                                    Notice to Borrower.  The
Administrative Agent shall promptly notify the Borrower of the terms (a) of any
Competitive Bid Quote submitted by a Revolving Credit Lender that is in
accordance with §2A.5 and (b) of any Competitive Bid Quote that amends, modifies
or is otherwise inconsistent with a previous Competitive Bid Quote submitted by
such Lender with respect to the same Competitive Bid Quote Request.  Any such
subsequent Competitive Bid Quote shall be disregarded by the Administrative
Agent unless such subsequent Competitive Bid Quote is submitted solely to
correct a manifest error in such former Competitive Bid Quote and was received
by the Administrative Agent within the time period required in §2A.5(a) for
receipt of Competitive Bid Quotes.  The Administrative Agent’s notice to the
Borrower shall specify (i) the aggregate principal amount of Competitive Bid
Loans for which offers have been received for each Interest Period specified in
the related Competitive Bid Quote Request, (ii) the respective principal amounts
and Competitive Bid Margins or Competitive Bid Rates, as the case may be, so
offered, and the identity of the respective Revolving Credit Lenders submitting
such offers, and (iii) if applicable, limitations on the aggregate principal
amount of Competitive Bid Loans for which offers in any single Competitive Bid
Quote may be accepted.

 

§2A.7.                                    Acceptance and Notice by Borrower and
Administrative Agent.  Not later than 11:00 a.m. (New York City time) on (a) the
third Business Day prior to the proposed Drawdown Date, in the case of a LIBOR
Competitive Bid Loan or (b) the proposed Drawdown Date, in the case of an
Absolute Competitive Bid Loan, the Borrower shall notify the Administrative
Agent of its acceptance or non-acceptance of each Competitive Bid Quote in
substantially the form of Exhibit K hereto.  The Borrower may accept any
Competitive Bid Quote in whole or in part; provided that:

 

(i)                                     the aggregate principal amount of each
Competitive Bid Loan may not exceed the applicable amount set forth in the
related Competitive Bid Quote Request;

 

(ii)                                  acceptance of offers may only be made on
the basis of ascending Competitive Bid Margins or Competitive Bid Rates, as the
case may be, and

 

(iii)                               the Borrower may not accept any offer that
is described in §2A.5(c) or that otherwise fails to comply with the requirements
of this Agreement.

 

The Administrative Agent shall promptly notify each Revolving Credit Lender
which submitted a Competitive Bid Quote of the Borrower’s acceptance or
non-acceptance thereof.  At the request of any Revolving Credit Lender which
submitted a Competitive Bid Quote and with the consent of the Borrower, the
Administrative Agent will promptly notify all Revolving Credit Lenders which
submitted Competitive Bid Quotes of (a) the aggregate principal amount of, and
(b) the range of Competitive Bid Rates or Competitive Bid Margins of, the
accepted Competitive Bid Loans for each requested Interest Period.

 

§2A.8.                                    Allocation by Administrative Agent. 
If offers are made by two (2) or more Revolving Credit Lenders with the same
Competitive Bid Margin or Competitive Bid Rate, as the case may be, for a
greater aggregate principal amount than the amount in respect of which offers
are accepted for the related Interest Period, the principal amount of
Competitive Bid Loans

 

51

--------------------------------------------------------------------------------


 

in respect of which such offers are accepted shall be allocated by the
Administrative Agent among such Lenders as nearly as possible (in such
multiples, not less than $1,000,000, as the Administrative Agent may deem
appropriate) in proportion to the aggregate principal amounts of such offers. 
Determination by the Administrative Agent of the amounts of Competitive Bid
Loans shall be conclusive in the absence of manifest error.

 

§2A.9.                                    Funding of Competitive Bid Loans.  If,
on or prior to the Drawdown Date of any Competitive Bid Loan, the Total
Revolving Credit Commitment has not terminated in full and if, on such Drawdown
Date, the applicable conditions of §§10 and 11 hereof are satisfied, and the
Administrative Agent shall have received a certificate in the form of Exhibit D
hereto, the Revolving Credit Lender or Lenders whose offers the Borrower has
accepted will fund each Competitive Bid Loan so accepted.  Such Lender or
Lenders will make such Competitive Bid Loans by crediting the Administrative
Agent for further credit to the Borrower’s specified account with the
Administrative Agent, in immediately available funds not later than 1:00
p.m. (New York City time) on such Drawdown Date.

 

§2A.10.                             Funding Losses.  If, after acceptance of any
Competitive Bid Quote pursuant to §2A, the Borrower (a) fails to borrow any
Competitive Bid Loan so accepted on the date specified therefor, or (b) repays
the outstanding amount of the Competitive Bid Loan on or prior to the last day
of the Interest Period relating thereto, the Borrower shall indemnify the
Revolving Credit Lender making such Competitive Bid Quote or funding such
Competitive Bid Loan against any loss or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Lender
to fund or maintain such unborrowed Loans, including, without limitation
compensation as provided in §4.8.

 

§2A.11.                             Repayment of Competitive Bid Loans;
Interest.  The principal of each Competitive Bid Loan shall become absolutely
due and payable by the Borrower on the last day of the Interest Period relating
thereto, and the Borrower hereby absolutely and unconditionally promises to pay
to the Administrative Agent for the account of the relevant Revolving Credit
Lenders at or before 1:00 p.m. (New York City time) on the last day of the
Interest Periods relating thereto the principal amount of all such Competitive
Bid Loans, plus interest thereon at the applicable Competitive Bid Rates or the
sum of the Competitive Bid Margin plus the applicable LIBOR Rate (as the case
may be).  The Competitive Bid Loans shall bear interest at the rate per annum
specified in the applicable Competitive Bid Quotes.  Interest on the Competitive
Bid Loans shall be payable (a) on the last day of the applicable Interest
Periods, and if any such Interest Period is longer than three months, also on
the last day of the third month following the commencement of such Interest
Period and, if applicable, on the last day of every third month thereafter in
such Interest Period, and (b) on the Revolving Credit Maturity Date.  Subject to
the terms of this Credit Agreement, the Borrower may make Competitive Bid Quote
Requests with respect to new borrowings of any amounts so repaid prior to the
Revolving Credit Maturity Date.  The provisions of §2.6 shall not apply to
Competitive Bid Loans.

 

§2A.12.                       Optional Repayment of Competitive Bid Loans.  The
Borrower shall have the right, at its election, to repay the outstanding amount
of any of the Competitive Bid Loans, as a whole or in part, at any time without
penalty or premium, provided that any full or partial prepayment of the
outstanding amount of any Competitive Bid Loan pursuant to this §2A.12 may be
made only on the last day of the Interest Period relating thereto, or, if made
prior to such

 

52

--------------------------------------------------------------------------------


 

date, shall be made subject to the provisions of §2A.10 hereof.  The Borrower
shall give the Administrative Agent no less than three (3) Business Days notice
of any proposed prepayment pursuant to this §2A.12, specifying the proposed date
of prepayment of the Competitive Bid Loan and the principal amount to be
prepaid.  Each such partial prepayment of any Competitive Bid Loan shall be in
an integral multiple of $500,000, and shall be accompanied by the payment of
accrued interest on the principal prepaid to the date of prepayment.

 

§3.                               LETTERS OF CREDIT.

 

§3.1                        Letter of Credit Commitments.

 

§3.1.1              Commitment to Issue Letters of Credit.  Subject to the terms
and conditions hereof and the execution and delivery by the Borrower of a letter
of credit application on the applicable Fronting Bank’s customary form as part
of a Completed Committed Loan Request (a “Letter of Credit Application”), such
Fronting Bank on behalf of the Lenders and in reliance upon the agreement of the
Lenders set forth in §3.1.4 and upon the representations and warranties of the
Borrower contained herein, agrees, in its individual capacity, to issue, extend
and renew for the account of the Borrower one or more standby or documentary
letters of credit (individually, a “Letter of Credit”), in such form as may be
requested from time to time by the Borrower and reasonably agreed to by such
Fronting Bank; provided, however, that, after giving effect to such Completed
Committed Loan Request, (a) unless such Fronting Bank otherwise consents, the
Maximum Drawing Amount of all Letters of Credit issued by such Fronting Bank
shall not exceed its L/C Commitment, (b) the Maximum Drawing Amount of all
Letters of Credit shall not exceed $100,000,000 at any one time and (c) the sum
of (i) the Maximum Drawing Amount on all Letters of Credit and (ii) the amount
of all Revolving Credit Loans and Competitive Bid Loans outstanding shall not
exceed the Total Revolving Credit Commitment in effect at such time; provided
that the Maximum Drawing Amount of all Letters of Credit shall not exceed
$60,000,000 at any one time unless and until the Borrower delivers evidence
satisfactory to the Administrative Agent that the board of directors of MCRC has
authorized an increase in such Letter of Credit sublimit to $100,000,000.  The
applicable Fronting Bank shall give the Administrative Agent prompt notice of
the issuance of each Letter of Credit, and the Administrative Agent shall
forward such notice to Revolving Credit Lenders in accordance with §14.12.

 

§3.1.2              Letter of Credit Applications.  Each Letter of Credit
Application shall be completed to the reasonable satisfaction of the
Administrative Agent and the applicable Fronting Bank.  In the event that any
provision of any Letter of Credit Application shall be inconsistent with any
provision of this Agreement (including provisions applicable to a Completed
Committed Loan Request), then the provisions of this Agreement shall, to the
extent of any such inconsistency, govern.

 

§3.1.3              Terms of Letters of Credit.  Each Letter of Credit issued,
extended or renewed hereunder shall, among other things, (i) provide for the
payment of sight drafts for honor thereunder when presented in accordance with
the terms thereof and when accompanied by the documents described therein, and
(ii) have an expiry date no later than the earlier of (x) one year from the date
of issuance or (y) the date which is thirty (30) days prior to the Revolving
Credit Maturity Date; provided that such Letter of Credit may have an automatic
extension

 

53

--------------------------------------------------------------------------------


 

clause (an “Auto-Extension Letter of Credit”) allowing for the extension of the
expiration date thereof if a notice of non-extension is not given from the
applicable Fronting Bank to the Letter of Credit beneficiary by a specified date
within a twelve-month period.  Notwithstanding any other provision of this
Agreement, if requested by the Borrower, the applicable Fronting Bank shall
issue a Letter of Credit with, and/or not give a notice of non-extension of an
Auto-Extension Letter of Credit to Letter of Credit beneficiaries thereby
providing, an expiration date that is up to one (1) year after the Revolving
Credit Maturity Date, provided that no later than thirty (30) days prior to the
Revolving Credit Maturity Date, the Borrower provides a cash deposit as cash
collateral for the Borrower’s Reimbursement Obligations in the full amount
available to be drawn under all Letters of Credit with expiration dates after
the Revolving Credit Maturity Date and all Auto-Extension Letters of Credit for
which applicable Fronting Bank has not given a notice of non-extension to the
Letter of Credit beneficiary.  Any such additional cash collateral shall be held
by the Administrative Agent, for the benefit of the Revolving Credit Lenders, in
accordance with the terms of §3.8.  Each Letter of Credit so issued, extended or
renewed shall be subject to the Uniform Customs.

 

§3.1.4              Reimbursement Obligations of Lenders.  Each Revolving Credit
Lender severally agrees that it shall be absolutely liable, without regard to
the occurrence of any Default or Event of Default or any other condition
precedent whatsoever, to the extent of such Lender’s Revolving Credit Commitment
Percentage, to reimburse the applicable Fronting Bank on demand pursuant to §3.3
for the amount of each draft paid by such Fronting Bank under each Letter of
Credit to the extent that such amount is not reimbursed by the Borrower pursuant
to §3.2 (such agreement for a Revolving Credit Lender being called herein the
“Letter of Credit Participation” of such Lender).

 

§3.2                        Reimbursement Obligation of the Borrower.  In order
to induce the Fronting Banks to issue, extend and renew each Letter of Credit
and the Revolving Credit Lenders to participate therein, the Borrower hereby
agrees, except as contemplated in §3.3 below, to reimburse or pay to the
Administrative Agent, for the account of the Revolving Credit Fronting Bank or
(as the case may be) the Revolving Credit Lenders, with respect to each Letter
of Credit issued, extended or renewed by such Fronting Bank hereunder,

 

(a)                                 except as otherwise expressly provided in
§3.2(b) or §3.3, on each date that any draft presented under such Letter of
Credit is honored in accordance with its terms by the applicable Fronting Bank,
or the applicable Fronting Bank otherwise makes a payment with respect thereto
in accordance with applicable law, (i) the amount paid by the applicable
Fronting Bank under or with respect to such Letter of Credit, and (ii) any
amounts payable pursuant to §4.5 hereof under, or with respect to, such Letter
of Credit, and

 

(b)                                 upon the termination of the Total Revolving
Credit Commitment, or the acceleration of the Reimbursement Obligations with
respect to all Letters of Credit in accordance with §12, an amount equal to the
then Maximum Drawing Amount on all Letters of Credit, which amount shall be held
by the Administrative Agent as cash collateral for the benefit of the Fronting
Banks, the Revolving Credit Lenders and the Administrative Agent for all
Reimbursement Obligations pursuant to §3.8; provided that the obligation to
deposit such cash collateral shall become effective immediately, and such
deposit shall become immediately due

 

54

--------------------------------------------------------------------------------


 

and payable, without demand or other notice of any kind, upon the occurrence of
any Event of Default with respect to the Borrower described in §12.1(g) or
§12.1(h).

 

Each such payment shall be made to the Administrative Agent at the
Administrative Agent’s Head Office in immediately available funds.  Interest on
any and all amounts not converted to a Revolving Credit Loan pursuant to §3.3
and remaining unpaid by the Borrower under this §3.2 at any time from the date
such amounts become due and payable (whether as stated in this §3.2, by
acceleration or otherwise) until payment in full (whether before or after
judgment) shall be payable to the Administrative Agent for the benefit of the
Revolving Credit Lenders on demand at the rate specified in §4.9 for overdue
principal on the Revolving Credit Loans.

 

§3.3                        Letter of Credit Payments; Funding of a Revolving
Credit Loan.  If any draft shall be presented or other demand for payment shall
be made under any Letter of Credit, the applicable Fronting Bank shall notify
the Administrative Agent, which shall notify the Borrower and the Lenders of the
date and amount of the draft presented or demand for payment and of the date and
time when it expects to pay such draft or honor such demand for payment, and,
except as provided in this §3.3, the Borrower shall reimburse Administrative
Agent, as set forth in §3.2 above.  Notwithstanding anything contained in §3.2
above or this §3.3 to the contrary, however, unless the Borrower shall have
notified the Administrative Agent and the applicable Fronting Bank prior to
11:00 a.m. (New York time) on the Business Day immediately prior to the date of
such drawing that the Borrower intends to reimburse such Fronting Bank for the
amount of such drawing with funds other than the proceeds of the Revolving
Credit Loans, the Borrower shall be deemed to have timely given a Completed
Committed Loan Request pursuant to §2.5 to the Administrative Agent, requesting
a Revolving Credit Loan that is an Alternate Base Rate Loan on the date on which
such drawing is honored and in an amount equal to the amount of such drawing. 
The Borrower may thereafter convert any such Alternate Base Rate Loan to a
Revolving Credit Loan of another Type in accordance with §2.6.  Each Revolving
Credit Lender shall, in accordance with §2.7, make available such Lender’s
Revolving Credit Commitment Percentage of such Revolving Credit Loan to the
Administrative Agent, the proceeds of which shall be applied directly by the
Administrative Agent to reimburse the applicable Fronting Bank for the amount of
such draw.  In the event that any Revolving Credit Lender fails to make
available to the Administrative Agent the amount of such Lender’s Revolving
Credit Commitment Percentage of such Revolving Credit Loan on the date of the
drawing, the Administrative Agent shall be entitled to recover such amount on
demand from such Lender plus any additional amounts payable under §2.7(b) in the
event of a late funding by a Lender.  Each Fronting Bank is irrevocably
authorized by the Borrower and each of the Revolving Credit Lenders to honor
draws on each Letter of Credit by the beneficiary thereof in accordance with the
terms of the Letter of Credit.  The responsibility of such Fronting Bank to the
Borrower and the Revolving Credit Lenders shall be only to determine that the
documents (including each draft) delivered under each Letter of Credit in
connection with such presentment shall be in conformity in all material respects
with such Letter of Credit.

 

§3.4                        Obligations Absolute.  The Borrower’s obligations
under this §3 shall be absolute and unconditional under any and all
circumstances and irrespective of the occurrence of any Default or Event of
Default or any condition precedent whatsoever or any setoff, counterclaim or
defense to payment which the Borrower may have or have had against the
Administrative Agent,

 

55

--------------------------------------------------------------------------------


 

any Fronting Bank, any Lender or any beneficiary of a Letter of Credit.  The
Borrower further agrees with the Administrative Agent, the Fronting Banks and
the Lenders that the Administrative Agent, the Fronting Banks and the Lenders
shall not be responsible for, and the Borrower’s Reimbursement Obligations under
§3.2 shall not be affected by, among other things, the validity or genuineness
of documents or of any endorsements thereon (so long as the documents delivered
under each Letter of Credit in connection with such presentment shall be in the
form required by, and in conformity in all material respects with, such Letter
of Credit), even if such documents should in fact prove to be in any or all
respects invalid, fraudulent or forged, or any dispute between or among any of
the Borrower, the beneficiary of any Letter of Credit or any financing
institution or other party to whom any Letter of Credit may be transferred, or
any claims or defenses whatsoever of the Borrower against the beneficiary of any
Letter of Credit or any such transferee.  If done in good faith and absent gross
negligence, the Administrative Agent, the Fronting Banks and the Lenders shall
not be liable for any error, omission, interruption or delay in transmission,
dispatch or delivery of any message or advice, however transmitted, in
connection with any Letter of Credit.  The Borrower agrees that any action taken
or omitted by the Administrative Agent, any Fronting Bank or any Lender under or
in connection with each Letter of Credit and the related drafts and documents,
if done in good faith and absent gross negligence, shall be binding upon the
Borrower and shall not result in any liability on the part of the Administrative
Agent, any Fronting Bank or any Lender to the Borrower.

 

§3.5                        Reliance by Issuer.  To the extent not inconsistent
with §3.4, the Administrative Agent and each Fronting Bank shall be entitled to
rely, and shall be fully protected in relying upon, any Letter of Credit, draft,
writing, resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document believed by it to be genuine and correct and to have been signed, sent
or made by the proper Person or Persons and upon advice and statements of legal
counsel, independent accountants and other experts selected by the
Administrative Agent or such Fronting Bank.  The Administrative Agent and each
Fronting Bank shall in all cases be fully protected by the Revolving Credit
Lenders in acting, or in refraining from acting, under this §3 in accordance
with a request of the Required Facility Lenders under the Revolving Credit
Facility, and such request and any action taken or failure to act pursuant
thereto shall be binding upon the Revolving Credit Lenders and all future
holders of the Revolving Credit Notes or of a Letter of Credit Participation.

 

§3.6                        Letter of Credit Fee.  The Borrower shall pay to the
Administrative Agent a fee (in each case, a “Letter of Credit Fee”) in an amount
equal to (x) a rate per annum equal to the Applicable L/C Percentage minus
0.0625% multiplied by (y) the face amount of each outstanding Letter of Credit,
which fee (a) shall be payable quarterly in arrears on the third (3rd) Business
Day following the last day of each March, June, September and December for the
immediately preceding calendar quarter, with a final payment on the Revolving
Credit Maturity Date or any earlier date on which the Revolving Credit
Commitments shall terminate (which Letter of Credit Fee shall be pro-rated for
any calendar quarter in which such Letter of Credit is issued, drawn upon or
otherwise reduced or terminated) and (b) shall be for the accounts of the
Revolving Credit Lenders (including the Fronting Banks) pro rata in accordance
with their respective Revolving Credit Commitment Percentages.  In respect of
each Letter of Credit, the Borrower shall also pay to the Administrative Agent
on behalf of the applicable Fronting Bank for such Fronting Bank’s own account,
(A) a fronting fee in an amount equal to 0.125% per annum multiplied by the face
amount of each outstanding Letter of Credit issued by such

 

56

--------------------------------------------------------------------------------


 

Fronting Bank, which fee shall be payable quarterly in arrears at the same time
and in the same manner as the Letter of Credit Fee is payable and (B) at such
other time or times as such charges are customarily made by the applicable
Fronting Bank, such Fronting Bank’s customary issuance, amendment, negotiation
or document examination and other administrative fees as in effect from time to
time.

 

§3.7                        Existing Letters of Credit.  Those letters of credit
issued for the account of the Borrower by the Fronting Banks under the 2013
Agreement prior to its being amended and restated by this Agreement and which
are outstanding on the date hereof, which Letters of Credit are identified on
Schedule 3.7 hereto (the “Existing Letters of Credit”), shall for all purposes
be deemed to be Letters of Credit issued under this Agreement.

 

§3.8                        Letter of Credit Collateral Account.  The Borrower
hereby agrees that it will, from the time a deposit is required pursuant to
§3.1.3, §3.2(b) or §4.12 until the Obligations are satisfied and all Letters of
Credit have expired or been terminated or cancelled or as otherwise set forth
below, maintain a special collateral account (the “Letter of Credit Collateral
Account”) at the Administrative Agent’s Head Office in the name of the Borrower
but under the sole dominion and control, including the exclusive right of
withdrawal, of the Administrative Agent, for the benefit of the Revolving Credit
Lenders, and in which the Borrower shall have no interest other than as set
forth in this §3.8.  Such Letter of Credit Collateral Account shall be funded to
the extent required by §3.1.3, §3.2(b) or §4.12.  In addition to the foregoing,
the Borrower hereby grants to the Administrative Agent, for the benefit of
itself, the Fronting Banks and the Revolving Credit Lenders, a properly
perfected security interest in and lien on the Letter of Credit Collateral
Account, any cash or other funds, notes, certificates of deposit and other
instruments that may hereafter be on deposit in the Letter of Credit Collateral
Account, any certificates or instruments from time to time evidencing or
representing the Letter of Credit Collateral Account, all interest, dividends
and other property distributed in respect of or in exchange for the foregoing,
and the proceeds thereof (the “Letter of Credit Collateral”), all to secure the
payment and performance of the Obligations as set forth below.  The Borrower
agrees that it will not (i) sell or otherwise dispose of any interest in the
Letter of Credit Collateral or (ii) create or permit to exist any lien, security
interest or other charge or encumbrance upon or with respect to any of the
Letter of Credit Collateral, except for the security interest created by this
§3.8.  The Letter of Credit Collateral shall not bear interest other than any
interest earned on the investment of the Letter of Credit Collateral, which
investments shall be made only in Permitted Investments (x) so long as no
Default or Event of Default has occurred and is continuing, at the option and
direction of the Borrower and (y) if a Default or Event of an Default has
occurred and is continuing, at the option and sole, but reasonable, discretion
of the Administrative Agent and, in each case, at the Borrower’s risk and
expense.  Interest or profits, if any, on such investments shall accumulate in
the Letter of Credit Collateral Account.  Moneys in the Letter of Credit
Collateral Account shall be applied by the Administrative Agent to reimburse the
Fronting Banks for any drawing under such Letters of Credit for which it has not
been reimbursed and, to the extent not so applied, shall be held for the
satisfaction of the Reimbursement Obligations of the Borrower at such time;
provided that if all Letters of Credit have expired or have been terminated or
cancelled, no Reimbursement Obligations are outstanding and the maturity of the
Loans has been accelerated, moneys in the Letter of Credit Collateral Account
may be applied to satisfy other Obligations of the Borrower under this
Agreement.  If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default in

 

57

--------------------------------------------------------------------------------


 

accordance with §3.2(b), such amount and any interest thereon (to the extent not
applied as aforesaid) shall be returned to the Borrower within three
(3) Business Days after all Events of Default have been cured or waived or the
Obligations have been paid in full and the Revolving Credit Commitments and all
Letters of Credit have been terminated.  So long as no Default or Event of
Default then exists, if Letter of Credit Collateral was provided in accordance
with §3.1.3, such remaining Letter of Credit Collateral, with any interest
earned thereon, will be returned to the Borrower (and shall be returned from
time to time with respect to any applicable Letter of Credit) on the earlier of
(a) the date that the applicable Letter of Credit or Letters of Credit expire in
accordance with their terms, and (b) the date that the applicable Letter of
Credit or Letters of Credit are terminated or cancelled.  So long as no Default
or Event of Default then exists, the portion of Letter of Credit Collateral
provided to cover the unfunded LC Exposure of a Defaulting Lender pursuant to
§4.12 shall be released promptly following the elimination of the applicable
unfunded LC Exposure (including by the termination of the Defaulting Lender
status of the applicable Lender) or the Administrative Agent’s good faith
determination that there exists excess Letter of Credit Collateral.

 

§4.                               CERTAIN GENERAL PROVISIONS.

 

§4.1                        Funds for Payments.

 

(a)                                 All payments of principal, interest, fees,
and any other amounts due hereunder or under any of the other Loan Documents
shall be made to the Administrative Agent, for the respective accounts of the
Lenders or (as the case may be) the Administrative Agent, at the Administrative
Agent’s Head Office, in each case in Dollars and in immediately available funds
not later than 2:00 p.m. (New York time) on the date specified herein.

 

(b)                                 All payments by the Borrower hereunder and
under any of the other Loan Documents shall be made without any setoff,
counterclaim, defense or recoupment.

 

(c)                                  If any Lender shall fail to make any
payment required to be made by it pursuant to §2.7(a), §2.7(b), §3.3, or §14.7,
then the Administrative Agent may, in its discretion and notwithstanding any
contrary provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent or the Fronting Banks to satisfy such Lender’s obligations
to it under such Sections until all such unsatisfied obligations are fully paid,
and/or (ii) so long as such Lender is a Defaulting Lender, hold any such amounts
in a segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under any such Section, in the case of each
of clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.

 

(d)                                 Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders the amount due.  In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount

 

58

--------------------------------------------------------------------------------


 

so distributed to such Lender, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

 

§4.2                        Computations.  All computations of interest on the
Loans and of other fees to the extent applicable shall be based on a 360-day
year and paid for the actual number of days elapsed.  Except as otherwise
provided in the definition of the term “Interest Period” with respect to LIBOR
Rate Loans, whenever a payment hereunder or under any of the other Loan
Documents becomes due on a day that is not a Business Day, the due date for such
payment shall be extended to the next succeeding Business Day, and interest
shall accrue during such extension.  The outstanding amount of the Loans as
reflected on the Note Records from time to time shall constitute prima facie
evidence of the principal amount thereof.

 

§4.3                        Inability to Determine LIBOR Rate.  In the event,
prior to the commencement of any Interest Period relating to any LIBOR Rate
Loan, the Administrative Agent shall reasonably determine that (x) Dollar
deposits are not being offered to banks in the London interbank market for the
applicable amount and Interest Period of such LIBOR Rate Loan, (y) adequate and
reasonable methods do not exist for ascertaining the LIBOR Rate that would
otherwise determine the rate of interest to be applicable to any LIBOR Rate Loan
during any Interest Period, or one or more Lenders advise the Administrative
Agent that the LIBOR Rate for any requested Interest Period does not adequately
and fairly reflect the cost to such Lender or Lenders of funding such LIBOR Rate
Loan, the Administrative Agent shall forthwith give notice of such determination
(which shall be conclusive and binding on the Borrower) to the Borrower and the
Lenders.  In such event (a) any Loan Request or Competitive Bid Request with
respect to LIBOR Rate Loans shall be automatically withdrawn and shall be deemed
a request for Alternate Base Rate Loans (in the case of Committed Loans) or
Absolute Competitive Bid Loans (in the case of Competitive Bid Loans), (b) each
Committed LIBOR Rate Loan will automatically, on the last day of the then
current Interest Period thereof, become an Alternate Base Rate Loan, and (c) the
obligations of the Lenders to make LIBOR Rate Loans shall be suspended (to the
extent of the affected Interest Periods), and in the event of a determination
described in the preceding sentence with respect to the LIBOR Rate component of
the Alternate Base Rate, the utilization of the LIBOR Rate component in
determining the Alternate Base Rate shall be suspended, until the Administrative
Agent reasonably determines that the circumstances giving rise to such
suspension no longer exist, whereupon the Administrative Agent shall so notify
the Borrower and the Lenders.

 

§4.4                        Illegality.  Subject to §§4.10 and 4.11 hereof, but
notwithstanding any other provisions herein, if any present or future law,
regulation, treaty or directive or change in the interpretation or application
thereof shall make it unlawful for any Lender to make or maintain or charge
interest with respect to LIBOR Rate Loans or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, such
Lender shall forthwith give notice of such circumstances (which shall be
conclusive and binding on the Borrower) to the Borrower and the other Lenders
and thereupon (a) the commitment of such Lender to make, maintain or charge
interest with respect to LIBOR Rate Loans or convert Alternate Base Rate Loans
to LIBOR Rate

 

59

--------------------------------------------------------------------------------


 

Loans shall forthwith be suspended and (b) such Lender’s applicable Commitment
Percentage of Committed LIBOR Rate Loans then outstanding shall be converted
automatically to Alternate Base Rate Loans on the last day of each Interest
Period applicable to such LIBOR Rate Loans or within such earlier period as may
be required by law (and if such notice asserts the illegality of such Lender
making or maintaining Alternate Base Rate Loans the interest rate on which is
determined by reference to the LIBOR Rate component of the Alternate Base Rate,
the interest rate on which Alternate Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the LIBOR Rate component of the Alternate Base Rate), all
until such time as it is no longer unlawful for such Lender to make or maintain
LIBOR Rate Loans.  Subject to §§4.10 and 4.11 hereof, the Borrower hereby agrees
to promptly pay the Administrative Agent for the account of such Lender, upon
demand, any additional amounts necessary to compensate such Lender for any costs
incurred by such Lender in making any conversion required by this §4.4 prior to
the last day of an Interest Period with respect to a LIBOR Rate Loan, including
any interest or fees payable by such Lender to lenders of funds obtained by it
in order to make or maintain its LIBOR Rate Loans hereunder.

 

§4.5                        Additional Costs, Etc.  Subject to §§4.10 and 4.11
hereof, if any Change in Law shall:

 

(a)                                 subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(b)                                 impose or increase or render applicable
(other than to the extent specifically provided for elsewhere in this Agreement)
any special deposit, reserve, compulsory loan, insurance charge, assessment,
liquidity, capital adequacy or other similar requirements (whether or not having
the force of law) against assets held by, or deposits in or for the account of,
or loans by, or letters of credit issued by, or commitments of an office of any
Lender, or

 

(c)                                  impose on any Lender or the Administrative
Agent any other conditions, requirements, cost or expense with respect to this
Agreement, the other Loan Documents, any Letters of Credit, the Loans, such
Lender’s Commitments, or any class of loans, letters of credit or commitments of
which any of the Loans or such Lender’s Commitments form a part;

 

and the result of any of the foregoing is:

 

(i)                                     to increase the cost to any Lender of
making, funding, converting, continuing, issuing, renewing, extending or
maintaining any of the Loans or such Lender’s Commitments or any Letter of
Credit, or

 

(ii)                                  to reduce the amount of principal,
interest, Reimbursement Obligation or other amount payable to such Lender or the
Administrative Agent hereunder on account of such Lender’s Commitments, any
Letter of Credit or any of the Loans, or

 

(iii)                               to require such Lender or the Administrative
Agent to make any payment or to forego any interest or Reimbursement Obligation
or other sum payable hereunder,

 

60

--------------------------------------------------------------------------------


 

the amount of which payment or foregone interest or Reimbursement Obligation or
other sum is calculated by reference to the gross amount of any sum receivable
or deemed received by such Lender or the Administrative Agent from the Borrower
hereunder,

 

then; the Borrower will, within thirty (30) days after demand made by such
Lender or (as the case may be) the Administrative Agent pay to such Lender such
additional amounts as such Lender from time to time and as often as the occasion
therefor may arise shall determine in good faith to be sufficient to compensate
such Lender for such additional cost, reduction, payment or foregone interest or
other sum, provided that (a) the Borrower shall not be required to compensate a
Lender or a Fronting Bank pursuant to this §4.5 for any increased costs incurred
or reductions suffered more than twelve (12) months prior to the date that such
Lender or Fronting Bank, as the case may be, notifies the Borrower of the Change
in Law giving rise to such increased costs or reductions, and of such Lender’s
or Fronting Bank’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the twelve-month period referred to above shall be extended to include the
period of retroactive effect thereof) and (b) such Lender is generally imposing
similar charges on its other similarly situated borrowers.  For purposes of this
§4.5, the term “Lender” shall include the Fronting Bank.

 

§4.6                        Capital Adequacy.  Subject to §§4.10 and 4.11
hereof, if after the date hereof any Lender or the Administrative Agent
determines in good faith that any Change in Law affecting such Lender or the
Administrative Agent or its holding company, if any, regarding capital adequacy
or capital or liquidity requirements or ratios has or would have the effect of
reducing the return on such Lender’s or the Administrative Agent’s or such
holding company’s capital with respect to any Loans or Commitments to a level
below that which such Lender or the Administrative Agent or such holding company
could have achieved but for such adoption, change or compliance (taking into
consideration such Lender’s or the Administrative Agent’s or such holding
company’s then existing policies with respect to capital adequacy and liquidity
and assuming full utilization of such entity’s capital) by any amount deemed by
such Lender or (as the case may be) the Administrative Agent to be material,
then such Lender or the Administrative Agent may notify the Borrower of such
fact.  To the extent that the amount of such reduction in the return on capital
is not reflected in the Alternate Base Rate, the Borrower agrees to pay such
Lender or (as the case may be) the Administrative Agent the amount of such
reduction in the return on capital as and when such reduction is determined,
within thirty (30) days after presentation by such Lender or (as the case may
be) the Administrative Agent of a certificate in accordance with §4.7 hereof
which certificate shall be presented within the shorter of such maximum
allowable period as permitted by law or such Lender’s internal policies (but no
longer than one year or the occurrence of the applicable Maturity Date, if
sooner; provided that such Lender or the Administrative Agent may deliver such
certificate after the applicable Maturity Date with respect to amounts
outstanding prior to the Borrower’s satisfaction of all Obligations).  Each
Lender shall allocate such cost increases among its customers in good faith and
on an equitable basis.  For purposes of this §4.6, the term “Lender” shall
include the Fronting Bank.

 

§4.7                        Certificate.  A certificate setting forth any
additional amounts payable pursuant to §§4.5 or 4.6 and a brief explanation of
such amounts which are due, submitted by any Lender,

 

61

--------------------------------------------------------------------------------


 

the Fronting Bank or the Administrative Agent to the Borrower shall be prima
facie evidence that such amounts are due and owing.

 

§4.8                        Indemnity.  In addition to the other provisions of
this Agreement regarding such matters, the Borrower agrees to indemnify the
Administrative Agent and each Lender and to hold the Administrative Agent and
each Lender harmless from and against any loss, cost or expense (including LIBOR
Breakage Costs, but excluding any loss of Applicable Margin on the relevant
Loans) that the Administrative Agent or such Lender may sustain or incur as a
consequence of (a) the failure by the Borrower to pay any principal amount of or
any interest on any LIBOR Rate Loans as and when due and payable, including any
such loss or expense arising from any increase in interest or any fees payable
by the Administrative Agent or such Lender to lenders of funds obtained by it in
order to maintain its LIBOR Rate Loans, (b) the failure by the Borrower to make
a borrowing or conversion after the Borrower has given or is deemed pursuant to
§2.6(c) to have given a Completed Committed Loan Request or Competitive Bid
Request for a LIBOR Rate Loan or a Conversion Request to convert an Alternate
Base Rate Loan into a LIBOR Rate Loan, and (c) the making of any payment of a
LIBOR Rate Loan or the making of any conversion of any such Loan to an Alternate
Base Rate Loan on a day that is not the last day of the applicable Interest
Period with respect thereto, including interest or fees payable by the
Administrative Agent or a Lender to lenders of funds obtained by it in order to
maintain any such LIBOR Rate Loans.

 

§4.9                        Interest During Event of Default.  During the
continuance of an Event of Default, outstanding principal and (to the extent
permitted by applicable law) interest on the Loans and all other amounts payable
hereunder or under any of the other Loan Documents shall bear interest at a rate
per annum equal to four percent (4%) above the rate otherwise then in effect
until such amount shall be paid in full.

 

§4.10                 Reasonable Efforts to Mitigate.  Each Lender agrees that
as promptly as practicable after it becomes aware of the occurrence of an event
or the existence of a condition that would cause it to be affected under §§4.4,
4.5 or 4.6, such Lender will give notice thereof to the Borrower, with a copy to
the Administrative Agent and, to the extent so requested by the Borrower and not
inconsistent with regulatory policies applicable to such Lender, such Lender
shall use reasonable efforts and take such actions as are reasonably appropriate
(including the changing of its lending office or branch) if as a result thereof
the additional moneys which would otherwise be required to be paid to such
Lender pursuant to such sections would be reduced other than for de minimis
amounts, or the illegality or other adverse circumstances which would otherwise
require a conversion of such Loans or result in the inability to make such Loans
pursuant to such sections would cease to exist, and in each case if, as
determined by such Lender in its sole discretion, the taking such actions would
not adversely affect such Loans.

 

§4.11                 Replacement of Lenders.  If any Lender (an “Affected
Lender”) (i) makes demand upon the Borrower for (or if the Borrower is otherwise
required to pay) amounts pursuant to §§4.4, 4.5 or 4.6, (ii) is unable to make
or maintain LIBOR Rate Loans as a result of a condition described in §4.4, or
(iii) becomes a Defaulting Lender, the Borrower may, within 90 days of receipt
of such demand, notice (or the receipt of notice of occurrence of such other
event causing a Lender to become an Affected Lender) as the case may be, by
notice (a “Replacement Notice”) in writing to the Administrative Agent and such
Affected Lender (A) request the

 

62

--------------------------------------------------------------------------------


 

Affected Lender to cooperate with the  Borrower in obtaining a replacement
lender satisfactory to the Administrative Agent and the  Borrower (the
“Replacement Lender”); (B) request the non-Affected Lenders to acquire and
assume all of the Affected Lender’s Loans and Commitments, and/or participate in
Letters of Credit, as provided herein, but none of such Lenders shall be under
an obligation to do so; or (C) designate a Replacement Lender which is an
Eligible Assignee and is reasonably satisfactory to the Administrative Agent
other than when an Event of Default has occurred and is continuing and
absolutely satisfactory to the Administrative Agent when an Event of Default has
occurred and is continuing.  If any satisfactory Replacement Lender shall be
obtained, and/or any of the non-Affected Lenders shall agree to acquire and
assume all of the Affected Lender’s Loans and Commitments, and/or participate in
Letters of Credit, then such Affected Lender shall assign, in accordance with
§18, all of its Commitments, Loans, Notes and other rights and obligations under
this Agreement and all other Loan Documents to such Replacement Lender or
non-Affected Lenders, as the case may be, in exchange for payment of the
principal amount so assigned and all interest and fees accrued on the amount so
assigned, plus all other Obligations then due and payable to the Affected
Lender; provided, however, that (x) such assignment shall be in accordance with
the provisions of §18, shall be without recourse, representation or warranty and
shall be on terms and conditions reasonably satisfactory to such Affected Lender
and such Replacement Lender and/or non-Affected Lenders, as the case may be, and
(y) prior to any such assignment, the Borrower shall have paid to such Affected
Lender all amounts properly demanded and unreimbursed under §§4.4, 4.5, 4.6 and
4.8.

 

§4.12                 Defaulting Lenders.  Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

(a)                                 fees shall cease to accrue on the unused
portion of the applicable Commitment of such Defaulting Lender pursuant to
§2.4(f) and §2.4(g);

 

(b)                                 the Commitments and Revolving Credit
Exposure and Term Exposure of such Defaulting Lender shall not be included in
determining whether the Required Lenders or Required Facility Lenders have taken
or may take any action hereunder (including any consent to any amendment, waiver
or other modification pursuant to §25); provided that any waiver, amendment or
modification that increases the Commitment of a Defaulting Lender, forgives all
or any portion of the principal amount of any Loan or Reimbursement Obligation
or interest thereon owing to a Defaulting Lender, reduces the Applicable Margin
on the underlying interest rate owing to a Defaulting Lender or extends the
Maturity Date of a Facility in which such Defaulting Lender is a Lender shall
require the consent of such Defaulting Lender;

 

(c)                                  if any unfunded LC Exposure exists at the
time such Revolving Credit Lender becomes a Defaulting Lender then:

 

(i)                                     so long as the conditions set forth in
§11 are satisfied at the time of such reallocation (and, unless the Borrower
shall have otherwise notified the Administrative Agent at such time, the
Borrower shall be deemed to have represented and warranted that such conditions
are satisfied at such time), all or any part of the unfunded LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with

 

63

--------------------------------------------------------------------------------


 

their respective Revolving Credit Commitment Percentages but only to the extent
(x) the sum of all non-Defaulting Lenders’ Revolving Credit Exposures plus such
Defaulting Lender’s unfunded LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Revolving Credit Commitments and (y) such reallocation
does not cause a non-Defaulting Lender’s Revolving Credit Exposure to exceed its
Revolving Credit Commitment;

 

(ii)                                  if the reallocation described in clause
(i) above cannot, or can only partially, be effected, the Borrower shall within
five Business Days following notice by the Administrative Agent, cash
collateralize for the benefit of the Fronting Banks only the Borrower’s
obligations corresponding to such Defaulting Lender’s unfunded LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in §3.8 for so long as such unfunded
LC Exposure is outstanding;

 

(iii)                               if the Borrower cash collateralizes any
portion of such Defaulting Lender’s unfunded LC Exposure pursuant to clause
(ii) above, the Borrower shall not be required to pay any fees, and such fees
shall not accrue, to such Defaulting Lender pursuant to §3.6 with respect to
such Defaulting Lender’s unfunded LC Exposure during the period such Defaulting
Lender’s unfunded LC Exposure is cash collateralized;

 

(iv)                              if the unfunded LC Exposure of the
non-Defaulting Lenders is reallocated pursuant to clause (i) above, then the
fees payable to the Revolving Credit Lenders pursuant to §3.6 shall be adjusted
in accordance with such non-Defaulting Lenders’ reallocated Revolving Credit
Commitment Percentages; and

 

(v)                                 if all or any portion of such Defaulting
Lender’s unfunded LC Exposure is neither reallocated nor cash collateralized
pursuant to clause (i) or (ii) above, then, without prejudice to any rights or
remedies of the Fronting Banks or any other Revolving Credit Lender hereunder,
all Facility Fees that otherwise would have been payable to such Defaulting
Lender (solely with respect to the portion of such Defaulting Lender’s Revolving
Credit Commitment that was utilized by such unfunded LC Exposure) under
§2.4(f) and Letter of Credit Fees payable under §3.6 with respect to such
Defaulting Lender’s unfunded LC Exposure shall be payable to the Fronting Banks
until and to the extent that such unfunded LC Exposure is reallocated and/or
cash collateralized; and

 

(d)                                 so long as such Revolving Credit Lender is a
Defaulting Lender, the Fronting Banks shall not be required to issue, amend or
increase any Letter of Credit, unless such Defaulting Lender’s then outstanding
unfunded LC Exposure will be 100% covered by the Revolving Credit Commitments of
the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with §4.12(c), and participating interests in any newly
issued or increased Letter of Credit shall be allocated among non-Defaulting
Lenders in a manner consistent with §4.12(c)(i) (and such Defaulting Lender
shall not participate therein).

 

If a Bankruptcy Event or Bail-In Action with respect to a Parent of any Lender
shall occur following the date hereof and for so long as such event shall
continue, and the Fronting Banks shall not be required to issue, amend or
increase any Letter of Credit, unless the related exposure and the Defaulting
Lender’s then outstanding unfunded LC Exposure will be 100% covered by the
Revolving Credit Commitments of the non-Defaulting Lenders or the Fronting Banks
shall

 

64

--------------------------------------------------------------------------------


 

have entered into arrangements with the Borrower or such Lender, satisfactory to
the Fronting Banks to defease any risk to it in respect of such Lender
hereunder.

 

In the event that the Administrative Agent, the Borrower and the Fronting Banks
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the unfunded LC Exposure of
the Revolving Credit Lenders shall be readjusted to reflect the inclusion of
such Lender’s Revolving Credit Commitment and on such date such Lender shall
purchase at par such of the Revolving Credit Loans of the other Revolving Credit
Lenders (other than Competitive Bid Loans) and the funded and unpaid
participations of the other Revolving Credit Lenders in the Letters of Credit as
the Administrative Agent shall determine may be necessary in order for such
Lender to hold such Revolving Credit Loans in accordance with its Revolving
Credit Commitment Percentage.

 

§4.13                 Taxes.

 

(a)                                 Fronting Bank.  For purposes of this §4.13,
the term “Lender” includes any Fronting Bank.

 

(b)                                 Payments Free of Taxes; Obligation to
Withhold; Payments on Account of Taxes.

 

(i)                                     Any and all payments by or on account of
any obligation of the Borrower under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. 
If any applicable law (as determined in the good faith discretion of the
Administrative Agent) requires the deduction or withholding of any Tax from any
such payment by the Administrative Agent or the Borrower, then the
Administrative Agent or the Borrower shall be entitled to make such deduction or
withholding, upon the basis of the information and documentation to be delivered
pursuant to subsection (g) below.

 

(ii)                                  If the Borrower or the Administrative
Agent shall be required by the Code to withhold or deduct any Taxes, including
both United States Federal backup withholding and withholding taxes, from any
payment, then (A) the Administrative Agent shall withhold or make such
deductions as are determined by the Administrative Agent to be required based
upon the information and documentation it has received pursuant to subsection
(g) below, (B) the Administrative Agent shall timely pay the full amount
withheld or deducted to the relevant Governmental Authority in accordance with
the Code, and (C) to the extent that the withholding or deduction is made on
account of Indemnified Taxes, the sum payable by the Borrower shall be increased
as necessary so that after any required withholding or the making of all
required deductions (including deductions applicable to additional sums payable
under this §4.13) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.

 

(iii)                               If the Borrower or the Administrative Agent
shall be required by any applicable laws other than the Code to withhold or
deduct any Taxes from any payment, then (A) the Borrower or the Administrative
Agent, as required by such laws, shall withhold or make such deductions as are
determined by it to be required based upon the information and documentation it
has received pursuant to subsection (g) below, (B) the Borrower or the

 

65

--------------------------------------------------------------------------------


 

Administrative Agent, to the extent required by such laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
Borrower shall be increased as necessary so that after any required withholding
or the making of all required deductions (including deductions applicable to
additional sums payable under this §4.13) the applicable Recipient receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.

 

(c)                                  Payment of Other Taxes by the Borrower. 
The Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it or any Lender for the payment of, any Other Taxes.

 

(d)                                 Indemnification by the Borrower.  The
Borrower shall, and does hereby, indemnify each Recipient, within 10 days after
Borrower’s receipt of written notice of demand therefor together with a
certificate specifying the amount of such payment or liability (with a copy to
the Administrative Agent), for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall, and does hereby, severally indemnify the Administrative Agent,
within 10 days after demand therefor, for (i) any Indemnified Taxes attributable
to such Lender (but only to the extent that the Borrower has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrower to do so), (ii) any Taxes attributable
to such Lender’s failure to comply with the provisions of §18.5 relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Administrative
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error. 
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this paragraph
(e).

 

(f)                                   Evidence of Payments.  As soon as
practicable after any payment of Taxes by the Borrower to a Governmental
Authority pursuant to this §4.13, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

66

--------------------------------------------------------------------------------


 

(g)                                  Status of Lenders.  (i) Any Lender that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in §4.13(g) (ii)(A),
(ii)(B) and (ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Person,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(i)                                     in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Loan Document, an executed
IRS Form W-8BEN or IRS Form W-8BEN-E establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

(ii)                                  an executed IRS Form W-8ECI;

 

(iii)                               in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit O-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within

 

67

--------------------------------------------------------------------------------


 

the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) an executed IRS Form W-8BEN or IRS
Form 8-BEN-E; or

 

(iv)                              to the extent a Foreign Lender is not the
beneficial owner, an executed IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, IRS Form 8-BEN-E, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit O-2 or Exhibit O-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit O-4 on behalf of each such
direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)                                 Treatment of Certain Refunds.  Unless
required by applicable laws, at no time shall the Administrative Agent have any
obligation to file for or otherwise pursue on behalf of a Lender, or have any
obligation to pay to any Lender, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has

 

68

--------------------------------------------------------------------------------


 

been indemnified pursuant to this §4.13 (including by the payment of additional
amounts pursuant to this §4.13), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund).  Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (h) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (h), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts giving rise to such
refund had never been paid.  This paragraph shall not be construed to require
any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to, or to file for
or pursue any refund of Taxes on behalf of, the indemnifying party or any other
Person.

 

(i)                                     Survival.  Each party’s obligations
under this §4.13 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

(j)                                    Not Grandfathered.  For purposes of
determining withholding Taxes imposed under FATCA, from and after the effective
date of this Agreement, the Borrower and the Administrative Agent shall treat
(and the Lenders hereby authorize the Administrative Agent to treat) this
Agreement and the Loans as not qualifying as a “grandfathered obligation” within
the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

§5.                               GUARANTIES.

 

§5.1                        Guaranties.  The Guarantors will jointly and
severally guaranty all of the Obligations pursuant to its Guaranty.  The
Obligations are full recourse obligations of the Borrower and each Guarantor,
and all of the respective assets and properties of the Borrower and each such
Guarantor shall be available for the payment in full in cash and performance of
the Obligations (subject to Permitted Liens and senior claims enforceable as
senior in accordance with applicable law, without the Lenders hereby agreeing to
any such senior claim that is otherwise prohibited by this Agreement).  Other
than during the continuance of a Default or Event of Default, at the request of
the Borrower, the Guaranty of any Subsidiary Guarantor shall be released by the
Administrative Agent if and when (x) all of the Real Estate owned or ground
leased by such Subsidiary Guarantor shall cease (not thereby creating a Default
or Event of Default) to be owned by such Subsidiary Guarantor or by any other
Borrower, Guarantor, Subsidiary or other Affiliate of any of the same or (y) the
Borrower at its option elects to no longer treat the Real Estate owned by such
Subsidiary Guarantor within the definition of Unencumbered Property, provided
the foregoing shall never permit the release of MCRC.

 

69

--------------------------------------------------------------------------------


 

§5.2                        Subsidiary Guaranty Proceeds.  (a) Notwithstanding
any provision of this Agreement or any other Loan Document to the contrary, the
Administrative Agent and the Lenders agree with the Borrower that any funds,
claims, or distributions actually received by the Administrative Agent or any
Lender for the account of any Lender as a result of the enforcement of, or
pursuant to a claim relating solely to the Loans under, any Subsidiary Guaranty,
net of the Administrative Agent’s and the Lenders’ expenses of collection
thereof (such net amount, “Subsidiary Guaranty Proceeds”), shall be made
available for distribution equally and ratably (in proportion of the aggregate
amount of principal, interest and other amounts then owed in respect of the
Obligations or of the issuance of Public Debt, as the case may be) among the
Administrative Agent, the Lenders and the trustee or trustees of any Public Debt
so long as the Administrative Agent receives written notice of the amounts then
owed under the Public Debt; provided that such agreement to distribute
Subsidiary Guaranty Proceeds shall not be effective if the holders of the Public
Debt have the benefit of guaranties at any time from the Subsidiaries of the
Borrower and have not made a reciprocal agreement to share the proceeds of such
guaranties with the Lenders.  The Administrative Agent is hereby authorized, by
the Borrower, by each Lender and by the Borrower on behalf of each Subsidiary
Guarantor to make such Subsidiary Guaranty Proceeds available pursuant to the
immediately preceding sentence.  No Lender shall have any interest in any amount
paid over by the Administrative Agent or any other Lender to the trustee or
trustees in respect of any Public Debt (or to the holders thereof) pursuant to
the foregoing authorization.  This §5.2 shall apply solely to Subsidiary
Guaranty Proceeds, and not to any payments, funds, claims or distributions
received by the Administrative Agent or any Lender directly or indirectly from
Borrower or any other Person (including a Subsidiary Guarantor) other than from
a Subsidiary Guarantor pursuant to the enforcement of, or the making of a claim
relating solely to the Loans under, a Subsidiary Guaranty.  The Borrower is
aware of the terms of the Subsidiary Guarantees, and specifically understands
and agrees with the Administrative Agent, and the Lenders that, to the extent
Subsidiary Guaranty Proceeds are distributed to holders of Public Debt or their
respective trustees, such Subsidiary Guarantor has agreed that the Obligations
under this Agreement and any other Loan Document will not be deemed reduced by
any such distributions, and each Subsidiary Guarantor shall continue to make
payments pursuant to its Subsidiary Guaranty until such time as the Obligations
have been paid in full (and the Commitments have been terminated and any Letter
of Credit Participations reduced to zero).

 

(b)                                 Nothing contained in this §5.2 shall be
deemed (i) to limit, modify, or alter the rights of the Administrative Agent or
any of the Lenders under any Subsidiary Guaranty or other Guaranty, (ii) to
subordinate the Obligations to any Public Debt, or (iii) to give any holder of
Public Debt (or any trustee for such holder) any rights of subrogation.

 

(c)                                  This §5.2 and each Guaranty are for the
sole benefit of the Administrative Agent, the Lenders and their respective
successors and assigns.  Nothing contained herein or in any Guaranty shall be
deemed for the benefit of any holder of Public Debt, or any trustee for such
holder, nor shall anything contained herein or therein be construed to impose on
the Administrative Agent or any Lender any fiduciary duties, obligations or
responsibilities to the holders of any Public Debt or their trustees (including,
but not limited to, any duty to pursue any Guarantor for payment under its
Subsidiary Guaranty).

 

70

--------------------------------------------------------------------------------


 

§6.                               REPRESENTATIONS AND WARRANTIES.  The Borrower
for itself and for MCRC and each Subsidiary insofar as any such statements
relate to MCRC or such Subsidiary represents and warrants to the Administrative
Agent and the Lenders all of the statements contained in this §6.

 

§6.1                        Authority; Etc.

 

(a)                                 Organization; Good Standing.

 

(i)                                     MCRLP is a limited partnership duly
organized, validly existing and in good standing under the laws of the State of
Delaware; each Subsidiary of MCRLP that owns Real Estate is duly organized or
formed, validly existing and in good standing as a corporation or a partnership
or other entity, as the case may be, under the laws of the state of its
organization or formation; the Borrower and each of the Borrower’s Subsidiaries
that owns Real Estate has all requisite partnership or corporate or other
entity, as the case may be, power to own its respective properties and conduct
its respective business as now conducted and as presently contemplated; and the
Borrower and each of the Borrower’s Subsidiaries that owns Real Estate is in
good standing as a foreign entity and is duly authorized to do business in the
jurisdictions where the Unencumbered Properties or other Real Estate owned or
ground-leased by it are located and in each other jurisdiction where such
qualification is necessary except where a failure to be so qualified in such
other jurisdiction would not have a materially adverse effect on any of their
respective  businesses, assets or financial conditions.

 

(ii)                                  MCRC is a corporation duly organized,
validly existing and in good standing under the laws of the State of Maryland;
each Subsidiary of MCRC that owns Real Estate is duly organized or formed,
validly existing and in good standing as a corporation or partnership or other
entity, as the case may be, under the laws of the state of its organization or
formation; MCRC and each of its Subsidiaries that owns Real Estate has all
requisite corporate or partnership or other entity, as the case may be, power to
own its respective properties and conduct its respective business as now
conducted and as presently contemplated; and MCRC and each of its Subsidiaries
that owns Real Estate is in good standing as a foreign entity and is duly
authorized to do business in the jurisdictions where such qualification is
necessary (including, as to MCRC, in the State of New Jersey) except where a
failure to be so qualified in such other jurisdiction would not have a
materially adverse effect on the business, assets or financial condition of MCRC
or such Subsidiary.

 

(b)                                 Capitalization.

 

(i)                                     The outstanding equity of MCRLP is
comprised of a general partner interest and limited partner interests, all of
which have been duly issued and are outstanding and fully paid and
non-assessable as set forth in Schedule 6.1(b) hereto, as of the Closing Date. 
All of the issued and outstanding general partner interests of MCRLP are owned
and held of record by MCRC.  Except as disclosed in Schedule 6.1(b) hereto, as
of the Closing Date there are no outstanding securities or agreements
exchangeable for or convertible into or carrying any rights to acquire any
general partnership interests in MCRLP.  Except as disclosed in Schedule 6.1(b),
as of the Closing Date, there are no outstanding commitments, options, warrants,
calls or other agreements (whether written or oral) binding on MCRLP or MCRC

 

71

--------------------------------------------------------------------------------


 

which require or could require MCRLP or MCRC to sell, grant, transfer, assign,
mortgage, pledge or otherwise dispose of any general partnership interests of
MCRLP.  Except as set forth in the Agreement of Limited Partnership of MCRLP, no
general partnership interests of MCRLP are subject to any restrictions on
transfer or any partner agreements, voting agreements, trust deeds, irrevocable
proxies, or any other similar agreements or interests (whether written or oral).

 

(ii)                                  As of the Closing Date, the authorized
capital stock of, or any other equity interests in, each of MCRC’s Subsidiaries
are as set forth in Schedule 6.1(b), and the issued and outstanding voting and
non-voting shares of the common stock of each of MCRC’s Subsidiaries, and all of
the other equity interests in such Subsidiaries, all of which have been duly
issued and are outstanding and fully paid and non-assessable, are owned and held
of record as set forth in Schedule 6.1(b).  Except as disclosed in Schedule
6.1(b), as of the Closing Date there are no outstanding securities or agreements
exchangeable for or convertible into or carrying any rights to acquire any
equity interests in any of MCRC’s Subsidiaries, and there are no outstanding
options, warrants, or other similar rights to acquire any shares of any class in
the capital of or any other equity interests in any of MCRC’s Subsidiaries. 
Except as disclosed in Schedule 6.1(b), as of the Closing Date there are no
outstanding commitments, options, warrants, calls or other agreements or
obligations (whether written or oral) binding on any of MCRC’s Subsidiaries to
issue, sell, grant, transfer, assign, mortgage, pledge or otherwise dispose of
any shares of any class in the capital of or other equity interests in any of
MCRC’s Subsidiaries.  Except as disclosed in Schedule 6.1(b), as of the Closing
Date, no shares of, or equity interests in, any of MCRC’s Subsidiaries held by
MCRC are subject to any restrictions on transfer pursuant to any of MCRC’s
Subsidiaries’ applicable partnership, charter, by-laws or any shareholder
agreements, voting agreements, voting trusts, trust agreements, trust deeds,
irrevocable proxies or any other similar agreements or instruments (whether
written or oral).

 

(c)                                  Due Authorization.  The execution, delivery
and performance of this Agreement and the other Loan Documents to which the
Borrower or any of the Guarantors is a party and the transactions contemplated
hereby and thereby (i) are within the authority of the Borrower and such
Guarantor, (ii) have been duly authorized by all necessary proceedings on the
part of the Borrower or such Guarantor and any general partner or other
controlling Person thereof, (iii) do not conflict with or result in any breach
or contravention of any provision of law, statute, rule or regulation to which
the Borrower or such Guarantor is subject or any judgment, order, writ,
injunction, license or permit applicable to the Borrower or such Guarantor,
(iv) do not conflict with any provision of the agreement of limited partnership,
any certificate of limited partnership, the charter documents or by-laws of the
Borrower or such Guarantor or any general partner or other controlling Person
thereof, and (v) do not contravene any provisions of, or constitute a default,
Default or Event of Default hereunder or a failure to comply with any term,
condition or provision of, any other agreement, instrument, judgment, order,
decree, permit, license or undertaking binding upon or applicable to the
Borrower or such Guarantor or any of the Borrower’s or such Guarantor’s
properties (except for any such failure to comply under any such other
agreement, instrument, judgment, order, decree, permit, license, or undertaking
as would not materially and adversely affect the condition (financial or
otherwise), properties, business or results of operations of the Borrower, the
Operating Subsidiaries or any Guarantor) or result in the creation of any
mortgage, pledge, security interest, lien, encumbrance or charge upon any of the
properties or assets of the Borrower, the Operating Subsidiaries or any
Guarantor.

 

72

--------------------------------------------------------------------------------


 

(d)                                 Enforceability.  Each of the Loan Documents
to which the Borrower or any of the Guarantors is a party has been duly executed
and delivered and constitutes the legal, valid and binding obligations of the
Borrower and each such Guarantor, as the case may be, subject only to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other laws relating to or affecting generally the enforcement of creditors’
rights and to the fact that the availability of the remedy of specific
performance or injunctive relief is subject to the discretion of the court
before which any proceeding therefor may be brought.

 

§6.2                        Governmental Approvals.  The execution, delivery and
performance by the Borrower of this Agreement and by the Borrower and each
Guarantor of the other Loan Documents to which the Borrower or such Guarantor is
a party and the transactions contemplated hereby and thereby do not require
(i) the approval or consent of any Governmental Authority other than those
already obtained, or (ii) filing with any Governmental Authority, other than
filings which will be made with the SEC when and as required by law.

 

§6.3                        Title to Properties; Leases.

 

The Borrower, MCRC and their respective Subsidiaries that own Real Estate each
has good title to all of its respective Real Estate purported to be owned by it,
including, without limitation, that:

 

(a)                                 As of the Closing Date (with respect to
Unencumbered Properties designated as such on the Closing Date) or the date of
designation as an Unencumbered Property (with respect to Unencumbered Properties
acquired and/or designated as such after the Closing Date), and in each case to
its knowledge thereafter, (i) the Borrower or a Property Owning Subsidiary holds
good and clear record and marketable fee simple or leasehold title to the
Unencumbered Properties, subject to no rights of others, including any
mortgages, conditional sales agreements, title retention agreements, liens or
encumbrances, except for Permitted Liens and, in the case of any ground-leased
Unencumbered Property, the terms of such ground lease (which shall be an
Eligible Ground Lease), as the same may then or thereafter be amended from time
to time in a manner consistent with the requirements for an Eligible Ground
Lease and (ii) the Unencumbered Properties satisfy the requirements for an
Unencumbered Property set forth in the definition thereof.  Schedule 6.3(a) sets
forth a list of all Unencumbered Properties as of the Closing Date.

 

(b)                                 The Borrower, MCRC and each of their
Subsidiaries will, as of the Closing Date, own all of the assets as reflected in
the financial statements of the Borrower and MCRC described in §6.4 or acquired
in fee title (or, if Real Estate, leasehold title under an Eligible Ground
Lease) since the date of such financial statements (except property and assets
sold or otherwise disposed of in the ordinary course of business since that
date).

 

(c)                                  As of the Closing Date, each of the direct
or indirect interests of MCRC, the Borrower or MCRC’s other Subsidiaries in any
Partially-Owned Entity that owns Real Estate is set forth on Schedule
6.3(c) hereto, including the type of entity in which the interest is held, the
percentage interest owned by MCRC, the Borrower or such Subsidiary in such
entity, the capacity in which MCRC, the Borrower or such Subsidiary holds the
interest, and MCRC’s, the

 

73

--------------------------------------------------------------------------------


 

Borrower’s or such Subsidiary’s ownership interest therein.  Schedule
6.3(c) will be updated quarterly at the time of delivery of the financial
statements pursuant to §7.4(b).

 

§6.4                        Financial Statements.  The following financial
statements have been furnished to each of the Lenders:

 

(a)                                 The audited consolidated balance sheet of
MCRC and its Subsidiaries (including, without limitation, MCRLP and its
Subsidiaries) as of December 31, 2015 and their related consolidated income
statements for the fiscal year ended December 31, 2015, and the unaudited
consolidated balance sheet of MCRC and its Subsidiaries (including, without
limitation, MCRLP and its Subsidiaries) as of September 30, 2016 and their
related consolidated income statements for the fiscal quarter ended
September 30, 2016.  Such balance sheet and income statements have been prepared
in accordance with GAAP and fairly present the financial condition of MCRC and
its Subsidiaries as of the close of business on the date thereof and the results
of operations for the fiscal year then ended.  There are no contingent
liabilities of MCRC as of such dates involving material amounts, known to the
officers of the Borrower or of MCRC, not disclosed in said financial statements
and the related notes thereto.

 

(b)                                 The SEC Filings.

 

§6.5                        Fiscal Year.  MCRC, the Borrower and its
Subsidiaries each has a fiscal year which is the twelve months ending on
December 31 of each calendar year, unless changed in accordance with §8.8
hereof.

 

§6.6                        Franchises, Patents, Copyrights, Etc.  The Borrower,
MCRC and each of their respective Subsidiaries that owns Real Estate possesses
all franchises, patents, copyrights, trademarks, trade names, licenses and
permits, and rights in respect of the foregoing, adequate for the conduct of
their respective businesses substantially as now conducted without known
material conflict with any rights of others, including all Permits.

 

§6.7                        Litigation.  Except as stated on Schedule 6.7, as
updated at the time of each compliance certificate, there are no actions, suits,
proceedings or investigations of any kind pending or, to the knowledge of the
Borrower, threatened against the Borrower, MCRC or any of their respective
Subsidiaries before any court, tribunal or administrative agency or board that,
if adversely determined, could reasonably be expected, either individually or in
the aggregate, to have a Material Adverse Effect or materially impair the rights
of the Borrower, MCRC or such Subsidiary to carry on their respective businesses
substantially as now conducted by them, or result in any substantial liability
not adequately covered by insurance, or for which adequate reserves are not
maintained, as reflected in the applicable financial statements of MCRLP and
MCRC, or which question the validity of this Agreement or any of the other Loan
Documents, or any action taken or to be taken pursuant hereto or thereto.

 

§6.8                        No Materially Adverse Contracts, Etc.  None of the
Borrower, MCRC or any of their respective Subsidiaries is subject to any
charter, corporate, partnership or other legal restriction, or any judgment,
decree, order, rule or regulation that has or is reasonably expected to have a
Material Adverse Effect.  None of the Borrower, MCRC or any of their respective
Subsidiaries that owns Real Estate is a party to any contract or agreement that
has or is

 

74

--------------------------------------------------------------------------------


 

reasonably expected, in the judgment of their respective officers, to have a
Material Adverse Effect.

 

§6.9                        Compliance With Other Instruments, Laws, Etc.  None
of the Borrower, MCRC or any of their respective Subsidiaries that owns Real
Estate is in violation of any provision of its partnership agreement, charter
documents, bylaws or other organizational documents, as the case may be, or any
respective agreement or instrument to which it is subject or by which it or any
of its properties (including, in the case of MCRC and MCRLP, any of their
respective Subsidiaries) are bound or any decree, order, judgment, statute,
license, rule or regulation, in any of the foregoing cases in a manner that
could reasonably be expected to result, individually or in the aggregate, in the
imposition of substantial penalties or have a Material Adverse Effect.

 

§6.10                 Tax Status.

 

(a)                                 (i) Each of the Borrower, MCRC and their
respective Subsidiaries (A) has timely made or filed all federal, state and
local income and all other tax returns, reports and declarations required by any
jurisdiction to which it is subject, (B) has paid all taxes and other
governmental assessments and charges shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and by appropriate proceedings and (C) has set aside on its books provisions
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply, and (ii) there are
no unpaid taxes in an aggregate amount in excess of $10,000,000 at any one time
claimed to be due by the taxing authority of any jurisdiction for which payment
is required to be made in accordance with the provisions of §7.9 and has not
been timely made, and the respective officers of the Borrower, MCRC and their
respective Subsidiaries know of no basis for any such claim.

 

(b)                                 To the Borrower’s knowledge, each
Partially-Owned Entity (i) has timely made or filed all federal, state and local
income and all other tax returns, reports and declarations required by any
jurisdiction to which it is subject, (ii) has paid all taxes and other
governmental assessments and charges shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and by appropriate proceedings and (iii) has set aside on its books provisions
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply.  To the best of
the Borrower’s knowledge, except as otherwise disclosed in writing to the
Administrative Agent, there are no unpaid taxes in an aggregate amount in excess
of $10,000,000 at any one time claimed to be due by the taxing authority of any
jurisdiction for which payment is required to be made in accordance with the
provisions of §7.9 and has not been timely made by any Partially-Owned Entity,
and the officers of the Borrower know of no basis for any such claim.

 

§6.11                 No Event of Default; No Materially Adverse Changes.  No
Default or Event of Default has occurred and is continuing.  Since September 30,
2016 there has occurred no materially adverse change in the financial condition
or business of MCRC and its Subsidiaries or MCRLP and its Subsidiaries as shown
on or reflected in the SEC Filings or the consolidated balance sheet of MCRC and
its Subsidiaries as at September 30, 2016, or the consolidated statement of
income for the fiscal quarter then ended, other than changes in the ordinary
course

 

75

--------------------------------------------------------------------------------


 

of business that have not had a Material Adverse Effect on the Borrower, MCRC
and their respective Subsidiaries, taken as a whole.

 

§6.12                 Investment Company Acts;.  None of the Borrower, MCRC or
any of their respective Subsidiaries is an “investment company”, or an
“affiliated company” or a “principal underwriter” of an “investment company”, as
such terms are defined in the Investment Company Act of 1940.

 

§6.13                 Absence of UCC Financing Statements, Etc.  Except for
Permitted Liens, as of the Closing Date there will be no financing statement,
security agreement, chattel mortgage, real estate mortgage, equipment lease,
financing lease, option, encumbrance or other document filed or recorded with
any filing records, registry, or other public office, that purports to cover,
affect or give notice of any present or possible future lien or encumbrance on,
or security interest in, any Unencumbered Property.  Neither the Borrower nor
MCRC has pledged or granted any lien on or security interest in or otherwise
encumbered or transferred any of their respective interests in any Subsidiary
(including in the case of MCRC, its interests in MCRLP, and in the case of the
Borrower, its interests in the Operating Subsidiaries and the Property Owning
Subsidiaries) or in any Partially-Owned Entity.

 

§6.14                 Absence of Liens.  The Borrower or a Property Owning
Subsidiary is the owner of or the holder of a ground leasehold interest under an
Eligible Ground Lease in the Unencumbered Properties free from any lien,
security interest, encumbrance and any other claim or demand, except for
Permitted Liens.

 

§6.15                 Certain Transactions.  Except as set forth on Schedule
6.15 or for transactions that have been determined by the Board of Directors of
the relevant Borrower, MCRC or Subsidiary (or its respective general partner) to
be on terms as favorable to such Person as in an arms-length transaction with a
third party, none of the officers, partners, directors, or employees of the
Borrower, MCRC or any of their respective Subsidiaries is presently a party to
any transaction with the Borrower, MCRC or any of their respective Subsidiaries
(other than for or in connection with services as employees, officers and
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
partner, director or such employee or, to the knowledge of the Borrower, any
corporation, partnership, trust or other entity in which any officer, partner,
director, or any such employee or natural Person related to such officer,
partner, director or employee or other Person in which such officer, partner,
director or employee has a direct or indirect beneficial interest has a
substantial interest or is an officer, director, trustee or partner.

 

§6.16                 Employee Benefit Plans.

 

§6.16.1                         In General.  Each Employee Benefit Plan and each
Guaranteed Pension Plan has been maintained and operated in compliance in all
material respects with the provisions of ERISA and, to the extent applicable,
the Code, including but not limited to the provisions thereunder respecting
prohibited transactions and the bonding of fiduciaries and other persons
handling plan funds as required by §412 of ERISA. The Borrower has heretofore
delivered to the Administrative Agent the most recently completed annual report,
Form 5500, with all required

 

76

--------------------------------------------------------------------------------


 

attachments, and actuarial statement required to be submitted under §103(d) of
ERISA, with respect to each Guaranteed Pension Plan.

 

§6.16.2                         Terminability of Welfare Plans.  No Employee
Benefit Plan, which is an employee welfare benefit plan within the meaning of
§3(1) or §3(2)(B) of ERISA, provides benefit coverage subsequent to termination
of employment, except as required by Title I, Part 6 of ERISA or the applicable
state insurance laws. The Borrower may terminate each such Plan at any time (or
at any time subsequent to the expiration of any applicable bargaining agreement)
in the discretion of the Borrower without material liability to any Person other
than for claims arising prior to termination.

 

§6.16.3                         Guaranteed Pension Plans.  Each contribution
required to be made to a Guaranteed Pension Plan, whether required to be made to
avoid the incurrence of an accumulated funding deficiency, the notice or lien
provisions of §302(f) of ERISA, or otherwise, has been timely made.  No waiver
of an accumulated funding deficiency or extension of amortization periods has
been received with respect to any Guaranteed Pension Plan, and neither the
Borrower nor MCRC nor any ERISA Affiliate is obligated to or has posted security
in connection with an amendment to a Guaranteed Pension Plan pursuant to §307 of
ERISA or §401(a)(29) of the Code.  No liability to the PBGC (other than required
insurance premiums, all of which have been paid through the Closing Date) has
been incurred by the Borrower nor MCRC nor any ERISA Affiliate with respect to
any Guaranteed Pension Plan and there has not been any ERISA Reportable Event
(other than an ERISA Reportable Event as to which the requirement of 30 days
notice has been waived), or any other event or condition which presents a
material risk of termination of any Guaranteed Pension Plan by the PBGC.  Based
on the latest valuation of each Guaranteed Pension Plan (which in each case
occurred within twelve months of the date of this representation), and on the
actuarial methods and assumptions employed for that valuation, the aggregate
benefit liabilities of all such Guaranteed Pension Plans within the meaning of
§4001 of ERISA did not exceed the aggregate value of the assets of all such
Guaranteed Pension Plans, disregarding for this purpose the benefit liabilities
and assets of any Guaranteed Pension Plan with assets in excess of benefit
liabilities, by more than $500,000.

 

§6.16.4                         Multiemployer Plans.  Neither the Borrower nor
MCRC nor any ERISA Affiliate has incurred any material liability (including
secondary liability) to any Multiemployer Plan as a result of a complete or
partial withdrawal from such Multiemployer Plan under §4201 of ERISA or as a
result of a sale of assets described in §4204 of ERISA.  Neither the Borrower
nor any ERISA Affiliate has been notified that any Multiemployer Plan is in
reorganization or insolvent under and within the meaning of §4241 or §4245 of
ERISA or is at material risk of entering reorganization or becoming insolvent,
or that any Multiemployer Plan intends to terminate or has been terminated under
§4041A of ERISA.

 

§6.17                 Regulations U and X.  The proceeds of the Loans shall be
used for the purposes described in §7.12.  No portion of any Loan is to be used,
and no portion of any Letter of Credit is to be obtained, for the purpose of
purchasing or carrying any “margin security” or “margin stock” as such terms are
used in Regulations U and X of the Board of Governors of the Federal Reserve
System, 12 C.F.R. Parts 221 and 224, provided the Borrower may purchase MCRC
stock as long as it does not at any time cause the Lenders to be in violation of
Regulations U and X and such action does not otherwise constitute a Default or
an Event of Default.

 

77

--------------------------------------------------------------------------------


 

§6.18                 Environmental Compliance.  The Borrower has caused
environmental assessments to be conducted and/or taken other steps to
investigate the past and present environmental condition and usage of the Real
Estate and the operations conducted thereon.  Based upon such assessments and/or
investigation, except as set forth on Schedule 6.18 or in any update to Schedule
6.18 in the case of any new Real Estate that becomes an Unencumbered Property
under this Agreement after the Closing Date, to the Borrower’s knowledge, the
Borrower represents and warrants that as of the Closing Date as to all Real
Estate held by it as of the Closing Date and as of the date any new Real Estate
becomes an Unencumbered Property under this Agreement as to such new
Unencumbered Property:

 

(a)                                 None of the Borrower, MCRC, any of their
respective Subsidiaries or any operator of the Real Estate or any portion
thereof, or any operations thereon is in violation, or alleged violation (in
writing), of any judgment, order, law, license, rule or regulation pertaining to
environmental matters, including without limitation, those arising under the
Resource Conservation and Recovery Act (“RCRA”), the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 as amended (“CERCLA”), the
Superfund Amendments and Reauthorization Act of 1986 (“SARA”), the Federal Clean
Water Act, the Federal Clean Air Act, the Toxic Substances Control Act, or any
state or local statute, regulation, ordinance or order relating to health,
safety or the environment (hereinafter “Environmental Laws”), which violation or
alleged violation (in writing) has, or its remediation would have, by itself or
when aggregated with all such other violations or alleged violations, a Material
Adverse Effect or constitutes a Disqualifying Environmental Event.

 

(b)                                 None of the Borrower, MCRC or any of their
respective Subsidiaries has received notice from any third party, including,
without limitation, any federal, state or local Governmental Authority, (i) that
it has been identified by the United States Environmental Protection Agency
(“EPA”) as a potentially responsible party under CERCLA with respect to a site
listed on the National Priorities List, 40 C.F.R. Part 300 Appendix B (1986),
(ii) that any hazardous waste, as defined by 42 U.S.C. §6903(5), any hazardous
substances as defined by 42 U.S.C. § 9601(14), any pollutant or contaminant as
defined by 42 U.S.C. §9601(33) or any toxic substances, oil or hazardous
materials or other chemicals or substances regulated by any Environmental Laws
(“Hazardous Substances”) which it has generated, transported or disposed of has
been found at any site at which a federal, state or local agency or other third
party has conducted or has ordered that the Borrower, MCRC or any of their
respective Subsidiaries conduct a remedial investigation, removal or other
response action pursuant to any Environmental Law, or (iii) that it is or shall
be a named party to any claim, action, cause of action, complaint, or legal or
administrative proceeding (in each case, contingent or otherwise) arising out of
any third party’s incurrence of costs, expenses, losses or damages of any kind
whatsoever in connection with the release of Hazardous Substances; which event
described in any such notice would have a Material Adverse Effect or constitutes
a Disqualifying Environmental Event.

 

(c)                                  (i) No portion of the Real Estate has been
used for the handling, processing, storage or disposal of Hazardous Substances
except in accordance with applicable Environmental Laws; and no underground tank
or other underground storage receptacle for Hazardous Substances is located on
any portion of any Real Estate except in accordance with applicable
Environmental Laws, (ii) in the course of any activities conducted by the
Borrower,

 

78

--------------------------------------------------------------------------------


 

MCRC, their respective Subsidiaries or to the knowledge of the Borrower, without
any independent inquiry other than as set forth in the environmental
assessments, the operators of the Real Estate, or any ground or space tenants on
any Real Estate, no Hazardous Substances have been generated or are being used
on such Real Estate except in accordance  with applicable Environmental Laws,
(iii) there has been no present or past releasing, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, disposing or
dumping (a “Release”) or threatened Release of Hazardous Substances on, upon,
into or from the Real Estate, (iv) to the knowledge of the Borrower without any
independent inquiry other than as set forth in the environmental assessments,
there have been no Releases on, upon, from or into any real property in the
vicinity of any of the Real Estate which, through soil or groundwater
contamination, may have come to be located on such Real Estate, and (v) any
Hazardous Substances that have been generated by the Borrower or MCRC or any of
their respective Subsidiaries at any of the Real Estate have been transported
off-site only by carriers having an identification number issued by the EPA,
treated or disposed of only by treatment or disposal facilities maintaining
valid permits as required under applicable Environmental Laws; any of which
events described in clauses (i) through (v) above would have a Material Adverse
Effect, or constitutes a Disqualifying Environmental Event.

 

(d)                                 By virtue of the use of the Loans proceeds
contemplated hereby, or as a condition to the effectiveness of any of the Loan
Documents, none of the Borrower, MCRC, any Subsidiary or any of the Real Estate
is subject to any applicable Environmental Law requiring the performance of
Hazardous Substances site assessments, or the removal or remediation of
Hazardous Substances, or the giving of notice to any Governmental Authority or
the recording or delivery to other Persons of an environmental disclosure
document or statement.

 

§6.19                 Subsidiaries.  As of the Closing Date, Schedule 6.19 sets
forth all of the respective Subsidiaries of MCRC or MCRLP, and Schedule 6.19
will be updated annually at the time of delivery of the financial statements
pursuant to §7.4(a) to reflect any changes.

 

§6.20                 Loan Documents.  All of the representations and warranties
of the Borrower and the Guarantors made in this Agreement and in the other Loan
Documents or any document or instrument delivered to the Administrative Agent or
the Lenders pursuant to or in connection with any of such Loan Documents are
true and correct in all material respects and do not include any untrue
statement of a material fact or omit to state a material fact required to be
stated or necessary to make such representations and warranties not materially
misleading.

 

§6.21                 REIT Status.  MCRC has not taken any action that would
prevent it from maintaining its qualification as a REIT or from maintaining such
qualification at all times during the term of the Loans.

 

§6.22                 Subsequent Property Owning Subsidiaries.  The foregoing
representations and warranties in §6.3 through §6.20, as the same are true,
correct and applicable to each Property Owning Subsidiary that owns any Real
Estate that the Borrower has elected to treat as an Unencumbered Property
existing on the Closing Date, and shall be true, correct and applicable to each
such subsequent Property Owning Subsidiary in all material respects as of the
date it becomes a Property Owning Subsidiary that owns any Real Estate that the
Borrower has elected to treat as an Unencumbered Property.

 

79

--------------------------------------------------------------------------------


 

§6.23                 OFAC.  None of the Borrower, MCRC, or any of their
Subsidiaries, or, to the knowledge of the Borrower, any director, officer,
employee, agent, affiliate or representative thereof, is an individual or entity
that is, or is owned or controlled by any individual or entity that is
(i) currently the subject or target of any Sanctions , (ii) included on OFAC’s
List of Specially Designated Nationals, HMT’s Consolidated List of Financial
Sanctions Targets and the Investment Ban List, or any similar list enforced by
any other relevant sanctions authority or (iii) located, organized or resident
in a Designated Jurisdiction.  The Borrower, MCRC, their Subsidiaries and their
respective officers and employees and, to the knowledge of the Borrower, their
directors and agents are in compliance with applicable Sanctions in all material
respects.  No Loan, Letter of Credit, use of the proceeds of any Loan or Letter
of Credit or other transactions contemplated hereby will violate applicable
Sanctions.  Neither the making of the Loans or issuance of the Letters of Credit
hereunder nor the use of the proceeds thereof will violate the Act, the Trading
with the Enemy Act, as amended, or any of the foreign assets control regulations
of the United States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as
amended) or any enabling legislation or executive order relating thereto or
successor statute thereto.  The Borrower, MCRC, and their Subsidiaries are in
compliance in all material respects with the Act.

 

§6.24                 Anti-Corruption Laws.  The Borrower, MCRC and their
Subsidiaries have conducted their businesses in compliance with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
similar anti-corruption and anti-bribery legislation in other jurisdictions
(“Anti-Corruption Laws”), and have instituted and maintained policies and
procedures designed to promote and achieve compliance with such laws.  No Loan,
use of the proceeds of any Loan or Letter of Credit or other transactions
contemplated hereby will violate Anti-Corruption Laws.

 

§6.25                 EEA Financial Institutions.  No Borrower or Guarantor is
an EEA Financial Institution.

 

§7.                               AFFIRMATIVE COVENANTS OF THE BORROWER.  The
Borrower for itself and on behalf of each of MCRC and their respective
Subsidiaries (if and to the extent expressly included in Subsections contained
in this Section) covenants and agrees that, so long as any Loan, Letter of
Credit or Note is outstanding or the Lenders have any obligation or commitment
to make any Loans or any Lender has any obligation or commitment to issue,
extend or renew any Letters of Credit:

 

§7.1                        Punctual Payment.  The Borrower will duly and
punctually pay or cause to be paid the principal and interest on the Loans and
all interest, fees, charges and other amounts provided for in this Agreement and
the other Loan Documents, all in accordance with the terms of this Agreement and
the Notes, and the other Loan Documents.

 

§7.2                        Maintenance of Office.  The Borrower and each of the
Guarantors will maintain its chief executive office in Edison, New Jersey, or at
such other place in the United States of America as each of them shall designate
upon written notice to the Administrative Agent to be delivered within five
(5) days of such change, where notices, presentations and demands to or upon the
Borrower and the Guarantors, as the case may be, in respect of the Loan
Documents may be given or made.

 

80

--------------------------------------------------------------------------------


 

§7.3                        Records and Accounts.  The Borrower and MCRC will
(a) keep true and accurate records and books of account in which full, true and
correct entries will be made in accordance with GAAP in all material respects,
and will cause each of its Subsidiaries that owns Real Estate to keep true and
accurate records and books of account in which full, true and correct entries
will be made in accordance with GAAP in all material respects, (b) maintain
adequate accounts and reserves for all taxes (including income taxes),
contingencies, depreciation and amortization of its properties and the
properties of its Subsidiaries and (c) at all times engage
PricewaterhouseCoopers LLP or other Accountants as the independent certified
public accountants of MCRC, MCRLP and their respective Subsidiaries and will not
permit more than thirty (30) days to elapse between the cessation of such firm’s
(or any successor firm’s) engagement as the independent certified public
accountants of MCRC, MCRLP and their respective Subsidiaries and the appointment
in such capacity of a successor firm as Accountants.

 

§7.4                        Financial Statements, Certificates and Information. 
The Borrower will deliver and will cause MCRC to deliver to the Administrative
Agent:

 

(a)                                 as soon as practicable, but in any event not
later than ninety (90) days after the end of each of its fiscal years, unless,
in the case of MCRC, MCRC has filed for an extension in accordance with
§7.4(g) hereof, in which case such annual financial statements shall be due in
accordance with the proviso to §7.4(g):

 

(i)                                     in the case of MCRLP, the audited
consolidated balance sheet of MCRLP and its subsidiaries at the end of such
year, the related audited consolidated statements of operations, owner’s equity
(deficit) and cash flows for the year then ended, in each case (except for
statements of cash flow and owner’s equity) with supplemental consolidating
schedules provided by MCRLP; and

 

(ii)                                  in the case of MCRC, the audited
consolidated balance sheet of MCRC and its subsidiaries (including, without
limitation, MCRLP and its subsidiaries) at the end of such year, the related
audited consolidated statements of operations, stockholders’ equity (deficit)
and cash flows for the year then ended, in each case with supplemental
consolidating schedules (except for statements of cash flow and stockholders’
equity) provided by MCRC;

 

each setting forth in comparative form the figures for the previous fiscal year
and all such statements to be in reasonable detail, prepared in accordance with
GAAP, and, in each case, accompanied by an auditor’s report prepared by the
Accountants without a “going-concern” or like qualification or exception and
without any qualification or exception as to the scope of such audit;

 

(b)                                 as soon as practicable, but in any event not
later than forty-five (45) days after the end of each of its first three
(3) fiscal quarters:

 

(i)                                     in the case of MCRLP, copies of the
unaudited consolidated balance sheet of MCRLP and its subsidiaries as at the end
of such quarter, the related unaudited consolidated statements of operations,
owner’s equity (deficit) and cash flows for the portion of MCRLP’s fiscal year
then elapsed, with supplemental consolidating schedules (except with respect to
statements of cash flow and owner’s equity) provided by MCRLP; and

 

81

--------------------------------------------------------------------------------


 

(ii)                                  in the case of MCRC, copies of the
unaudited consolidated balance sheet of MCRC and its subsidiaries (including,
without limitation, MCRLP and its subsidiaries) as at the end of such quarter,
the related unaudited consolidated statements of operations, stockholders’
equity (deficit) and cash flows for the portion of MCRC’s fiscal year then
elapsed, with supplemental consolidating schedules (except with respect to
statements of cash flow and stockholders’ equity) provided by MCRC;

 

all in reasonable detail and prepared in accordance with GAAP on the same basis
as used in preparation of MCRC’s Form 10-Q statements filed with the SEC,
together with a certification by the chief financial officer or senior vice
president of finance of MCRLP or MCRC, as applicable, that the information
contained in such financial statements fairly presents the financial position of
MCRLP or MCRC (as the case may be) and its subsidiaries on the date thereof
(subject to year-end adjustments);

 

(c)                                  simultaneously with the delivery of the
financial statements referred to in subsections (a) (for the fourth fiscal
quarter of each fiscal year) above and (b) (for the first three fiscal quarters
of each fiscal year), a statement in the form of Exhibit D hereto signed by the
chief financial officer or senior vice president of finance of the MCRLP or
MCRC, as applicable, and (if applicable) reconciliations to reflect changes in
GAAP since the applicable Financial Statement Date, but only to the extent that
such changes in GAAP affect the financial covenants set forth in §9 hereof; and,
in the case of MCRLP, setting forth in reasonable detail computations evidencing
compliance with the covenants contained in §8.6 and §9 hereof;

 

(d)                                 promptly if requested by the Administrative
Agent, a copy of each report (including any so-called letters of reportable
conditions or letters of no material weakness) submitted to the Borrower, MCRC
or any of their respective Subsidiaries by the Accountants in connection with
each annual audit of the books of the Borrower, MCRC, or such Subsidiary by such
Accountants or in connection with any interim audit thereof pertaining to any
phase of the business of the Borrower, MCRC or any other Guarantor or any such
Subsidiary;

 

(e)                                  contemporaneously with the filing or
mailing thereof, copies of all material of a financial nature sent to the
holders of any Indebtedness of the Borrower or MCRC (other than the Loans) for
borrowed money, to the extent that the information or disclosure contained in
such material refers to or could reasonably be expected to have a Material
Adverse Effect;

 

(f)                                   subject to subsection (g) below,
contemporaneously with the filing or mailing thereof, copies of all material of
a financial nature filed with the SEC or sent to the stockholders of MCRC;

 

(g)                                  as soon as practicable, but in any event
not later than ninety (90) days after the end of each fiscal year of MCRC,
copies of the Form 10-K statement filed by MCRC with the SEC for such fiscal
year, and as soon as practicable, but in any event not later than forty-five
(45) days after the end of each fiscal quarter of MCRC, copies of the Form 10-Q
statement filed by MCRC with the SEC for such fiscal quarter, provided that, in
either case, if MCRC has filed an extension for the filing of such statements,
MCRC shall deliver such statements to the Administrative Agent within ten
(10) days after the filing thereof with the SEC which filing shall

 

82

--------------------------------------------------------------------------------


 

be within fifteen (15) days of MCRC’s filing for such extension or such sooner
time as required to avert a Material Adverse Effect on MCRC;

 

(h)                                 from time to time, but not more frequently
than once each calendar quarter so long as no Default or Event of Default has
occurred and is continuing, such other financial data and information about the
Borrower, MCRC, their respective Subsidiaries, the Real Estate and the
Partially-Owned Entities as the Administrative Agent or any Lender acting
through the Administrative Agent may reasonably request, and which is prepared
by such Person in the normal course of its business or is required for
securities and tax law compliance, including pro forma financial statements
described in §9.9(b)(ii), complete rent rolls for the Unencumbered Properties
and summary rent rolls for the other Real Estate, and insurance certificates
with respect to the Real Estate (including the Unencumbered Properties) and tax
returns (following the occurrence of a Default or Event of Default or, in the
case of MCRC, to confirm MCRC’s REIT status), but excluding working drafts and
papers and privileged documents; and

 

(i)                                     simultaneously with the delivery of the
financial statements referred to in subsections (a) (for the fourth fiscal
quarter of each fiscal year) above and (b) (for the first three fiscal quarters
of each fiscal year) above, updates to Schedule 6.3(a) and
Schedule 6.3(c) hereto, and simultaneously with the delivery of the financial
statements referred to in subsection (a) above, updates to Schedule 6.19 hereto.

 

§7.5                        Notices.

 

(a)                                 Defaults.  The Borrower will, and will cause
MCRC and each of their respective Subsidiaries, as applicable, to, promptly
notify the Administrative Agent in writing of the occurrence of any Default or
Event of Default.  If any Person shall give any notice or take any other action
in respect of (x) a claimed default (whether or not constituting a Default or
Event of Default under this Agreement) or (y) a claimed default by the Borrower,
MCRC or any of their respective Subsidiaries, as applicable, under any note,
evidence of Indebtedness, indenture or other obligation for borrowed money to
which or with respect to which any of them is a party or obligor, whether as
principal, guarantor or surety, and such default would permit the holder of such
note or obligation or other evidence of Indebtedness to accelerate the maturity
thereof or otherwise cause the entire Indebtedness to become due, the Borrower,
MCRC or such Subsidiary, as the case may be, shall forthwith give written notice
thereof to the Administrative Agent, describing the notice or action and the
nature of the claimed failure to comply.

 

(b)                                 Environmental Events.  The Borrower will,
and will cause MCRC and each of their respective Subsidiaries to, promptly give
notice in writing to the Administrative Agent (i) upon the Borrower’s, MCRC’s or
such Subsidiary’s obtaining knowledge of any material violation of any
Environmental Law affecting any Real Estate or the Borrower’s, MCRC’s or such
Subsidiary’s operations or the operations of any of their Subsidiaries,
(ii) upon the Borrower’s, MCRC’s or such Subsidiary’s obtaining knowledge of any
known Release of any Hazardous Substance at, from, or into any Real Estate which
it reports in writing or is reportable by it in writing to any Governmental
Authority and which is material in amount or nature or which could materially
adversely affect the value of such Real Estate, (iii) upon the Borrower’s,
MCRC’s or such Subsidiary’s receipt of any notice of material violation of any
Environmental Laws or of any material Release of Hazardous Substances in
violation of any

 

83

--------------------------------------------------------------------------------


 

Environmental Laws or any matter that may be a Disqualifying Environmental
Event, including a notice or claim of liability or potential responsibility from
any third party (including without limitation any federal, state or local
governmental officials) and including notice of any formal inquiry, proceeding,
demand, investigation or other action with regard to (A) the Borrower’s, MCRC’s
or such Subsidiary’s or any other Person’s operation of any Real Estate,
(B) contamination on, from or into any Real Estate, or (C) investigation or
remediation of off-site locations at which the Borrower, MCRC or such Subsidiary
or any of its predecessors are alleged to have directly or indirectly disposed
of Hazardous Substances, or (iv) upon the Borrower’s, MCRC’s or such
Subsidiary’s obtaining knowledge that any expense or loss has been incurred by
such Governmental Authority in connection with the assessment, containment,
removal or remediation of any Hazardous Substances with respect to which the
Borrower, MCRC or such Subsidiary or any Partially-Owned Entity may be liable or
for which a lien may be imposed on any Real Estate; provided any of which events
described in clauses (i) through (iv) above would have a Material Adverse Effect
or constitute a Disqualifying Environmental Event with respect to any
Unencumbered Property.

 

(c)                                  Notification of Claims against Unencumbered
Properties.  The Borrower will, and will cause each Property Owning Subsidiary
to, promptly upon becoming aware thereof, notify the Administrative Agent in
writing of any setoff, claims, withholdings or other defenses to which any of
the Unencumbered Properties are subject, which (i) would have a material adverse
effect on the value of such Unencumbered Property, (ii) would have a Material
Adverse Effect, or (iii) with respect to such Unencumbered Property, would
constitute a Disqualifying Environmental Event or a Lien which is not a
Permitted Lien.

 

(d)                                 Notice of Litigation and Judgments.  The
Borrower will, and will cause MCRC to, and the Borrower will cause each of its
Subsidiaries to, give notice to the Administrative Agent in writing within ten
(10) days of becoming aware of any litigation or proceedings threatened in
writing or any pending litigation and proceedings an adverse determination in
which could reasonably be expected to have a Material Adverse Effect or
materially adversely affect any Unencumbered Property, or to which the Borrower,
MCRC or any of their respective Subsidiaries is or is to become a party
involving an uninsured claim against the Borrower, MCRC or any of their
respective Subsidiaries that could reasonably be expected to have a Materially
Adverse Effect or materially adversely affect the value or operation of the
Unencumbered Properties and stating the nature and status of such litigation or
proceedings.  The Borrower will, and will cause each of MCRC and their
respective Subsidiaries to, give notice to the Administrative Agent, in writing,
in form and detail reasonably satisfactory to the Administrative Agent, within
ten (10) days of any judgment not covered by insurance, final or otherwise,
against the Borrower, MCRC or any of their Subsidiaries in an amount in excess
of $5,000,000.

 

§7.6                        Existence of Borrower and Property Owning
Subsidiaries; Maintenance of Properties.  The Borrower for itself and for each
Property Owning Subsidiary insofar as any of the statements in this §7.6 relate
to such Property Owning Subsidiary will do or cause to be done all things
necessary to, and shall, preserve and keep in full force and effect its
existence as a limited partnership or its existence as another legally
constituted entity, and will do or cause to be done all things necessary to
preserve and keep in full force all of its material rights and franchises and
those of its Subsidiaries.  The Borrower (a) will cause all necessary repairs,

 

84

--------------------------------------------------------------------------------


 

renewals, replacements, betterments and improvements to be made to all Real
Estate owned or controlled by it or by any of its Subsidiaries or any Property
Owning Subsidiary, all as in the judgment of the Borrower or such Subsidiary or
such Property Owning Subsidiary may be necessary so that the business carried on
in connection therewith may be properly conducted at all times, subject to the
terms of the applicable Leases and partnership agreements or other entity
charter documents, (b) will cause all of its other properties and those of its
Subsidiaries and the Property Owning Subsidiaries used or useful in the conduct
of its business or the business of its Subsidiaries or such Property Owning
Subsidiary to be maintained and kept in good condition, repair and working order
and supplied with all necessary equipment, ordinary wear and tear excepted, and
(c) will, and will cause each of its Subsidiaries and each Property Owning
Subsidiary to, continue to engage primarily in the businesses now conducted by
it and in related businesses consistent with the requirements of the fourth
sentence of §7.7 hereof; provided that nothing in this §7.6 shall prevent the
Borrower from discontinuing the operation and maintenance of any of its
properties or any of those of its Subsidiaries if such discontinuance is, in the
judgment of the Borrower, desirable in the conduct of its or their business and
such discontinuance does not cause a Default or an Event of Default hereunder
and does not in the aggregate have a Material Adverse Effect on the Borrower,
MCRC and their respective Subsidiaries taken as a whole.

 

§7.7                        Existence of MCRC; Maintenance of REIT Status of
MCRC; Maintenance of Properties.  Except as expressly set forth in the second
paragraph of this §7.7, the Borrower will cause MCRC to do or cause to be done
all things necessary to preserve and keep in full force and effect MCRC’s
existence as a Maryland corporation.  The Borrower will cause MCRC at all times
to maintain its status as a REIT and not to take any action which could lead to
its disqualification as a REIT.  The Borrower shall cause MCRC at all times to
maintain its listing on the New York Stock Exchange or any successor thereto. 
The Borrower will cause MCRC to continue to operate as a fully-integrated,
self-administered and self-managed real estate investment trust which, together
with its Subsidiaries (including, without limitation MCRLP) owns and operates an
improved property portfolio comprised primarily (i.e., 85% or more by value) of
office, office/flex, warehouse, industrial/warehouse and multi-family
residential properties.  The Borrower will cause MCRC not to engage in any
business other than the business of acting as a REIT and serving as the general
partner and limited partner of MCRLP, as a member, partner or stockholder of
other Persons and as a Guarantor.  The Borrower shall cause MCRC to conduct all
or substantially all of its business operations through MCRLP or through
subsidiary partnerships or other entities in which (x) MCRLP directly or
indirectly owns at least 95% of the economic interests and (y) MCRC directly or
indirectly (through wholly-owned Subsidiaries) acts as sole general partner or
managing member.  The Borrower shall cause MCRC not to own real estate assets
outside of its interests in MCRLP.  The Borrower will cause MCRC and its
Subsidiaries to do or cause to be done all things necessary to preserve and keep
in full force all of its rights and franchises and those of its Subsidiaries. 
The Borrower will cause MCRC (a) to cause all of its properties and those of its
Subsidiaries used or useful in the conduct of its business or the business of
its Subsidiaries to be maintained and kept in good condition, repair and working
order and supplied with all necessary equipment, ordinary wear and tear
excepted, (b) to cause to be made all necessary repairs, renewals, replacements,
betterments and improvements thereof, all as in the judgment of MCRC may be
necessary so that the business carried on in connection therewith may be
properly conducted at all times, and (c) to cause each of its Subsidiaries to
continue to engage primarily in the businesses now conducted

 

85

--------------------------------------------------------------------------------


 

by it and in related businesses, consistent with the requirements of the fourth
sentence of this §7.7; provided that nothing in this §7.7 shall prevent MCRC
from discontinuing the operation and maintenance of any of its properties or any
of those of its Subsidiaries if such discontinuance is, in the judgment of MCRC,
desirable in the conduct of its or their business and such discontinuance does
not cause a Default or an Event of Default hereunder and does not in the
aggregate materially adversely affect the business of MCRC and its Subsidiaries
on a consolidated basis.

 

Notwithstanding the foregoing, MCRC shall be permitted to change its
organizational status to become a Maryland business trust (the “MCRC
Organizational Change”), provided the following conditions are satisfied:
(i) the Borrower gives the Administrative Agent at least ten (10) Business Days
prior written notice of such change; (ii) no Event of Default has occurred and
is continuing at the time such change occurs and no Default or Event of Default
would result therefrom; (iii) such change would not otherwise reasonably be
expected to have a Material Adverse Effect; (iv) MCRC reaffirms its obligations
under the MCRC Guaranty; (v) counsel for MCRC issues updated legal opinions
reasonably acceptable to the Administrative Agent and its counsel as to the
consummation of the MCRC Organizational Change and the continued enforceability
of the MCRC Guaranty; and (vi) MCRC and the Borrower provide any other
documentation reasonably requested by the Administrative Agent.

 

§7.8                        Insurance.  The Borrower will, and will cause MCRC
to, maintain with respect to its properties, and will cause each of its
Subsidiaries to maintain with financially sound and reputable insurers,
insurance with respect to such properties and its business against such
casualties and contingencies as shall be commercially reasonable and in
accordance with the customary and general practices of businesses having similar
operations and real estate portfolios in similar geographic areas and in
amounts, containing such terms, in such forms and for such periods as may be
reasonable and prudent for such businesses.

 

§7.9                        Taxes.  The Borrower will, and will cause MCRC and
each of their respective Subsidiaries to, pay or cause to be paid real estate
taxes, other taxes, assessments and other governmental charges against the Real
Estate before the same become delinquent and will duly pay and discharge, or
cause to be paid and discharged, before the same shall become overdue, all
taxes, assessments and other governmental charges imposed upon its sales and
activities, or any part thereof, or upon the income or profits therefrom, as
well as all claims for labor, materials, or supplies that if unpaid might by law
become a lien or charge upon any of the Real Estate; provided that any such tax,
assessment, charge, levy or claim need not be paid if the validity or amount
thereof shall currently be contested in good faith by appropriate proceedings
and if the Borrower or such Subsidiary shall have set aside on its books
adequate reserves with respect thereto; and provided further that the Borrower
or such Subsidiary will pay all such taxes, assessments, charges, levies or
claims forthwith upon the commencement of proceedings to foreclose any lien that
may have attached as security therefor.  If requested by the Administrative
Agent, the Borrower will provide evidence of the payment of real estate taxes,
other taxes, assessments and other governmental charges against the Real Estate
in the form of receipted tax bills or other form reasonably acceptable to the
Administrative Agent.  Notwithstanding the foregoing, a breach of the covenants
in this §7.9 shall only constitute an Event of Default if such breach results in
a Material Adverse Effect.

 

86

--------------------------------------------------------------------------------


 

§7.10                 Inspection of Properties and Books.  The Borrower will,
and will cause MCRC and each of their respective Subsidiaries to, permit the
Lenders, coordinated through the Administrative Agent, (a) on an annual basis as
a group, or more frequently if required by law or by regulatory requirements of
a Lender or if a Default or an Event of Default shall have occurred and be
continuing, to visit and inspect any of the properties of the Borrower, MCRC or
any of their respective Subsidiaries, and to examine the books of account of the
Borrower, MCRC and their respective Subsidiaries (and to make copies thereof and
extracts therefrom) and (b) to discuss the affairs, finances and accounts of the
Borrower, MCRC and their respective Subsidiaries with, and to be advised as to
the same by, its officers, all at such reasonable times and intervals during
normal business hours as the Administrative Agent may reasonably request;
provided that the Borrower shall only be responsible for the costs and expenses
incurred by the Administrative Agent in connection with such inspections after
the occurrence and during the continuance of an Event of Default; and provided
further that the Administrative Agent and each Lender agrees to treat any
non-public information delivered or made available by the Borrower to it in
accordance with the provisions of §30.

 

§7.11                 Compliance with Laws, Contracts, Licenses, and Permits. 
The Borrower will, and will cause MCRC to, comply with, and will cause each of
their respective Subsidiaries to comply with (a) all applicable laws and
regulations now or hereafter in effect wherever its business is conducted,
including, without limitation, all Environmental Laws and all applicable federal
and state securities laws, (b) the provisions of its partnership agreement and
certificate or corporate charter and other charter documents and by-laws, as
applicable, (c) all material agreements and instruments to which it is a party
or by which it or any of its properties may be bound (including the Real Estate
and the Leases) and (d) all applicable decrees, orders, and judgments; provided
that any such decree, order or judgment need not be complied with if the
validity or amount thereof shall currently be contested in good faith by
appropriate proceedings and if the Borrower, MCRC or such Subsidiary shall have
set aside on its books adequate reserves with respect thereto; and provided
further that the Borrower, MCRC or such Subsidiary will comply with any such
decree, order or judgment forthwith upon the commencement of proceedings to
foreclose any Lien that may have attached as security therefor.

 

§7.12                 Use of Proceeds.  Subject at all times to the other
provisions of this Agreement, the Borrower will use the proceeds of the Loans
solely for general working capital needs (including letters of credit) and other
general corporate purposes.  Without limiting the right of the Borrower to make
requests for Loans as provided in §2.5 hereof, it is agreed by the Lenders that,
from time to time, on not less than forty-five (45) days’ notice in writing to
the Administrative Agent (which the Administrative Agent will send to the
Lenders within two (2) Business Days), the Borrower may request proceeds of the
Loans be specifically used to refinance certain secured mortgage Indebtedness of
the Borrower and/or its Subsidiaries, in which event, a portion of the Loans
equal to the amount of the advances made hereunder in connection with such
refinancing, at the Borrower’s election, may be secured by an amended and
restated mortgage on the property securing the mortgage to be refinanced (a
“Refinancing Mortgage”) and evidenced by a mortgage note executed by the
Borrower and/or one or more Subsidiaries (provided that if the Borrower shall
not execute such mortgage note, the Borrower shall execute a guaranty of such
mortgage note), provided that no Refinancing Mortgage may encumber a property
located in a Special Flood Hazard Area as designated by the Federal Emergency
Management Agency in connection with the National Flood Insurance Program.

 

87

--------------------------------------------------------------------------------


 

Such request from the Borrower shall include a certificate from the Borrower
(which certificate the Administrative Agent will forward to the Lenders)
certifying that the property to be encumbered by such Refinancing Mortgage is
not located in a Special Flood Hazard Area as designated by the Federal
Emergency Management Agency in connection with the National Flood Insurance
Program. At least ten (10) Business Days prior to the recordation of any
Refinancing Mortgage, the Administrative Agent shall provide all Lenders with a
legal description and special flood hazard determination form for all property
proposed to be encumbered thereby. Any such Refinancing Mortgage and any other
agreement, certifications, opinions and other documents will be (i) in form and
substance reasonably acceptable to the Administrative Agent and its counsel,
(ii) be consistent in all material respects with the terms of this Agreement,
and (iii) subject to being released or assigned by the Administrative Agent at
the request of the Borrower (it being understood and agreed that the
Administrative Agent shall not be required to give any representations or
warranties with respect to any such release or assignment, including with
respect to any aspects of the Indebtedness secured thereby).  In addition, in
connection with each Refinancing Mortgage, the Administrative Agent, at the
request and expense of the Borrower, will provide subordination, non-disturbance
and attornment agreements in form and substance reasonably acceptable to the
Administrative Agent and its counsel.  No Real Estate that is subject to a
Refinancing Mortgage shall qualify as an Unencumbered Property under this
Agreement.

 

§7.13                 Subsidiary Guarantors; Solvency.

 

(a)                                 If, after the Closing Date, a Subsidiary
elects to provide a Subsidiary Guaranty in order to cause Real Estate owned by
such Subsidiary to qualify as Unencumbered Property hereunder, the Borrower
shall cause such Person (which Person must be or become a wholly-owned
Subsidiary) to execute and deliver a Subsidiary Guaranty to the Administrative
Agent and the Lenders in substantially the form of Exhibit B hereto.  Such
Guaranty shall evidence consideration and equivalent value.  The Borrower will
not permit any Property Owning Subsidiary that owns or ground leases any
Unencumbered Properties to have any Subsidiaries unless such Subsidiary’s
business, obligations and undertakings are exclusively related to the business
of such Property Owning Subsidiary in the ownership of the Unencumbered
Properties.

 

(b)                                 The Borrower, MCRC, and each Property Owning
Subsidiary that owns any Real Estate that the Borrower has elected to treat as
an Unencumbered Property is solvent, other than for Permitted Event(s) permitted
by this Agreement which shall be the only Non-Material Breaches under this
§7.13(b).  The Borrower and MCRC each acknowledge that, subject to the
indefeasible payment and performance in full of the Obligations, the rights of
contribution among each of the them and such Property Owning Subsidiaries are in
accordance with applicable laws and in accordance with each such Person’s
benefits under the Loans and this Agreement.  The Borrower further acknowledges
that, subject to the indefeasible payment and performance in full of the
Obligations, the rights of subrogation of such Property Owning Subsidiaries as
against the Borrower and MCRC are in accordance with applicable laws.

 

§7.14                 Further Assurances.  The Borrower will, and will cause
MCRC and each of their respective Subsidiaries to, cooperate with, and to cause
each of its Subsidiaries to cooperate with, the Administrative Agent and the
Lenders and execute such further instruments and

 

88

--------------------------------------------------------------------------------


 

documents as the Lenders or the Administrative Agent shall reasonably request to
carry out to their reasonable satisfaction the transactions contemplated by this
Agreement and the other Loan Documents.

 

§7.15                 Environmental Indemnification.  The Borrower covenants and
agrees that it and its Subsidiaries will indemnify and hold the Administrative
Agent and each Lender, and each of their respective Affiliates, harmless from
and against any and all claims, expense, damage, loss or liability incurred by
the Administrative Agent or any Lender (including all reasonable costs of legal
representation incurred by the Administrative Agent or any Lender in connection
with any investigative, administrative or judicial proceeding, whether or not
the Administrative Agent or any Lender is party thereto, but excluding, as
applicable for the Administrative Agent or a Lender, any claim, expense, damage,
loss or liability as a result of the gross negligence or willful misconduct of
the Administrative Agent or such Lender or any of their respective Affiliates)
relating to (a) any Release or threatened Release of Hazardous Substances on any
Real Estate; (b) any violation of any Environmental Laws with respect to
conditions at any Real Estate or the operations conducted thereon; (c) the
investigation or remediation of off-site locations at which the Borrower, MCRC
or any of their respective Subsidiaries or their predecessors are alleged to
have directly or indirectly disposed of Hazardous Substances; or (d) any action,
suit, proceeding or investigation brought or threatened with respect to any
Hazardous Substances relating to Real Estate (including, but not limited to,
claims with respect to wrongful death, personal injury or damage to property). 
In litigation, or the preparation therefor, the Lenders and the Administrative
Agent shall be entitled to select their own counsel and participate in the
defense and investigation of such claim, action or proceeding, and the Borrower
shall bear the expense of such separate counsel of the Administrative Agent and
the Lenders if (i) in the written opinion of counsel to the Administrative Agent
and the Lenders, use of counsel of the Borrower’s choice could reasonably be
expected to give rise to a conflict of interest, (ii) the Borrower shall not
have employed counsel reasonably satisfactory to the Administrative Agent and
the Lenders within a reasonable time after notice of the institution of any such
litigation or proceeding, or (iii) the Borrower authorizes the Administrative
Agent and the Lenders to employ separate counsel at the Borrower’s expense.  It
is expressly acknowledged by the Borrower that this covenant of indemnification
shall survive the payment of the Loans and shall inure to the benefit of the
Administrative Agent and the Lenders and their respective Affiliates, their
respective successors, and their respective assigns under the Loan Documents
permitted under this Agreement.

 

§7.16                 Response Actions.  The Borrower covenants and agrees that
if any Release or disposal of Hazardous Substances shall occur or shall have
occurred on any Real Estate owned by it or any of its Subsidiaries, the Borrower
will cause the prompt containment and removal of such Hazardous Substances and
remediation of such Real Estate if necessary to comply with all Environmental
Laws.

 

§7.17                 Environmental Assessments.  If the Required Lenders have
reasonable grounds to believe that a Disqualifying Environmental Event has
occurred with respect to any Unencumbered Property, after reasonable notice by
the Administrative Agent, whether or not a Default or an Event of Default shall
have occurred, the Required Lenders may determine that the affected Real Estate
no longer qualifies as an Unencumbered Property; provided that prior to making
such determination, the Administrative Agent shall give the Borrower reasonable
notice and the opportunity to obtain one or more environmental assessments or
audits of such

 

89

--------------------------------------------------------------------------------


 

Unencumbered Property prepared by a hydrogeologist, an independent engineer or
other qualified consultant or expert approved by the Administrative Agent, which
approval will not be unreasonably withheld, to evaluate or confirm (i) whether
any Release of Hazardous Substances has occurred in the soil or water at such
Unencumbered Property and (ii) whether the use and operation of such
Unencumbered Property materially complies with all Environmental Laws (including
not being subject to a matter that is a Disqualifying Environmental Event). 
Such assessment will then be used by the Administrative Agent to determine
whether a Disqualifying Environmental Event has in fact occurred with respect to
such Unencumbered Property.  All such environmental assessments shall be at the
sole cost and expense of the Borrower.

 

§7.18                 Employee Benefit Plans.

 

(a)                                 In General.  Each Employee Benefit Plan
maintained by the Borrower, MCRC or any of their respective ERISA Affiliates
will be operated in compliance in all material respects with the provisions of
ERISA and, to the extent applicable, the Code, including but not limited to the
provisions thereunder respecting prohibited transactions.

 

(b)                                 Terminability of Welfare Plans.  With
respect to each Employee Benefit Plan maintained by the Borrower, MCRC or any of
their respective ERISA Affiliates which is an employee welfare benefit plan
within the meaning of §3(1) or §3(2)(B) of ERISA, the Borrower, MCRC, or any of
their respective ERISA Affiliates, as the case may be, has the right to
terminate each such plan at any time (or at any time subsequent to the
expiration of any applicable bargaining agreement) without material liability
other than liability to pay claims incurred prior to the date of termination.

 

(c)                                  Unfunded or Underfunded Liabilities.  The
Borrower will not, and will not permit MCRC or any of their ERISA Affiliates to,
at any time, have accruing or accrued unfunded or underfunded liabilities with
respect to any Employee Benefit Plan, Guaranteed Pension Plan or Multiemployer
Plan, or permit any condition to exist under any Multiemployer Plan that would
create a withdrawal liability.

 

§7.19                 No Amendments to Certain Documents.  The Borrower will
not, and will not permit MCRC or any of their respective Subsidiaries to, at any
time cause or permit its certificate of limited partnership, agreement of
limited partnership, articles of incorporation, by-laws, certificate of
formation, operating agreement or other charter documents, as the case may be,
to be modified, amended or supplemented in any respect whatever, without (in
each case) the express prior written consent or approval of the Administrative
Agent, if such changes would adversely affect MCRC’s REIT status or otherwise
materially adversely affect the rights of the Administrative Agent and the
Lenders hereunder or under any other Loan Document.

 

§7.20                 Distributions in the Ordinary Course.  In the ordinary
course of business MCRLP causes all of its and MCRC’s Subsidiaries to make net
transfers of cash and cash equivalents upstream to MCRLP and MCRC, and MCRLP and
MCRC shall continue to follow such ordinary course of business.  MCRLP shall not
make net transfers of cash and cash equivalents downstream to its and MCRC’s
Subsidiaries except for any transfers of cash and cash equivalents in connection
with the extension of Intercompany Secured Debt and except in the ordinary
course of business consistent with past practice.

 

90

--------------------------------------------------------------------------------


 

§7.21                 Anti-Corruption Laws; Sanctions.  The Borrower will, and
will cause MCRC and each of their Subsidiaries to, conduct its businesses in
compliance with Anti-Corruption Laws and applicable Sanctions, and maintain
policies and procedures designed to promote and achieve compliance with such
laws.

 

§8.                               CERTAIN NEGATIVE COVENANTS OF THE BORROWER. 
The Borrower for itself and on behalf of MCRC and their respective Subsidiaries
covenants and agrees that, so long as any Loan, Letter of Credit or Note is
outstanding or any of the Lenders has any obligation or commitment to make any
Loans or any Lender has any obligation or commitment to issue, extend or renew
any Letters of Credit:

 

§8.1                        Restrictions on Indebtedness.

 

The Borrower and MCRC may, and may permit their respective Subsidiaries to,
create, incur, assume, guarantee or be or remain liable for, contingently or
otherwise, any Indebtedness other than the specific Indebtedness which is
prohibited under this §8.1 and with respect to which each of the Borrower and
MCRC will not, and will not permit any Subsidiary to, create, incur, assume,
guarantee or be or remain liable for, contingently or otherwise, singularly or
in the aggregate as follows:

 

(a)                                 Indebtedness which would result in a Default
or Event of Default under §9 hereof or under any other provision of this
Agreement; and

 

(b)                                 Guarantees of the Indebtedness of any Other
Investment which are not permitted under the definition of “Other Investment”
herein.

 

The terms and provisions of this §8.1 are in addition to, and not in limitation
of, the covenants set forth in §9 of this Agreement.

 

§8.2                        Restrictions on Liens, Etc.  None of the Borrower,
MCRC, or any Property Owning Subsidiary will: (a) create or incur or suffer to
be created or incurred or to exist any lien, encumbrance, mortgage, pledge,
negative pledge (which, for clarity, shall exclude any agreement that
(x) conditions the ability to encumber assets on the maintenance of one or more
specified financial covenant ratios or (y) requires the maintenance of one or
more specified financial covenant ratios relating to unencumbered assets, but in
each case does not generally prohibit the encumbrance of assets or prohibit the
encumbrance of specific assets), charge, restriction or other security interest
of any kind upon any of its property or assets of any character whether now
owned or hereafter acquired, or upon the income or profits therefrom;
(b) transfer any of such property or assets or the income or profits therefrom
for the purpose of subjecting the same to the payment of Indebtedness or
performance of any other obligation in priority to payment of its general
creditors; (c) acquire, or agree or have an option to acquire, any property or
assets upon conditional sale or other title retention or purchase money security
agreement, device or arrangement; (d) suffer to exist for a period of more than
thirty (30) days after the same shall have been incurred any Indebtedness or
claim or demand against it that if unpaid might by law or upon bankruptcy or
insolvency, or otherwise, be given any priority whatsoever over its general
creditors; or (e) sell, assign, pledge or otherwise transfer any accounts,
contract rights, general intangibles, chattel paper or instruments, with or
without recourse (the foregoing items (a)

 

91

--------------------------------------------------------------------------------


 

through (e) being sometimes referred to in this §8.2 collectively as “Liens”),
in each case, with respect to any Real Estate that the Borrower has elected to
treat as an Unencumbered Property (or the owner thereof); provided that the
Borrower, MCRC and any Subsidiary may create or incur or suffer to be created or
incurred or to exist the following Liens with respect to any Real Estate that
the Borrower has elected to treat as an Unencumbered Property (or the owner
thereof):

 

(i)                                     Liens securing taxes, assessments,
governmental charges (including, without limitation, water, sewer and similar
charges) or levies or claims for labor, material and supplies that are not yet
due and payable;

 

(ii)                                  deposits or pledges made in connection
with, or to secure payment of, worker’s compensation, unemployment insurance,
old age pensions or other social security obligations; and deposits with utility
companies and other similar deposits made in the ordinary course of business;

 

(iii)                               encumbrances on properties consisting of
easements, rights of way, covenants, notice of use limitations under
Environmental Laws, restrictions on the use of real property and defects and
irregularities in the title thereto; landlord’s or lessor’s Liens under Leases
to which the Borrower, MCRC, or any Subsidiary is a party or bound; purchase
options granted at a price not less than the market value of such property; and
other similar Liens or encumbrances on properties, none of which interferes
materially and adversely with the use of the property affected in the ordinary
conduct of the business of the owner thereof, and which matters neither
(x) individually or in the aggregate have a Material Adverse Effect nor
(xx) make title to such property unmarketable by the conveyancing standards in
effect where such property is located;

 

(iv)                              any Leases (excluding Synthetic Leases)
entered into in good faith with Persons that are not Affiliates; provided that
Leases with Affiliates on market terms and with monthly market rent payments
required to be paid are Permitted Liens;

 

(v)                                 Liens in respect of judgments or awards that
have been in force for less than the applicable period for taking an appeal, so
long as execution is not levied thereunder or in respect of which, at the time,
a good faith appeal or proceeding for review is being prosecuted, and in respect
of which a stay of execution shall have been obtained pending such appeal or
review; provided that the Borrower shall have obtained a bond or insurance with
respect thereto to the Administrative Agent’s reasonable satisfaction; and

 

(vi)                              Liens consisting of mortgages, deeds of trust
or other security interests granted by a Property Owning Subsidiary to the
Borrower, MCRC or a wholly-owned Subsidiary that is not liable for any Recourse
Indebtedness to secure intercompany Indebtedness owing from such Property Owning
Subsidiary to the Borrower, MCRC or such wholly-owned Subsidiary; provided that
at all times such Indebtedness and Liens (sometimes referred to herein
collectively as the “Intercompany Secured Debt”) shall be held by the Borrower,
MCRC or such wholly-owned Subsidiary and the Borrower’s, MCRC or such
wholly-owned Subsidiary’s rights or interests therein shall not be subject to
any Liens.

 

92

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing provisions of this §8.2, the failure of any Real
Estate to comply with the covenants set forth in this §8.2 shall result in such
Real Estate’s no longer qualifying as Unencumbered Property under this
Agreement, but such disqualification shall not by itself constitute a Default or
Event of Default, unless the cause of such non-qualification otherwise
constitutes a Default or an Event of Default.

 

§8.3                        Merger, Consolidation and Disposition of Assets.

 

None of the Borrower, MCRC, any Operating Subsidiary, any Property Owning
Subsidiary that owns any Real Estate that the Borrower has elected to treat as
an Unencumbered Property or any wholly-owned Subsidiary will:

 

(a)                                 Become a party to any merger, consolidation
or reorganization without the prior Unanimous Lender Approval, except that so
long as no Default or Event of Default has occurred and is continuing, or would
occur after giving effect thereto, the merger, consolidation or reorganization
of one or more Persons with and into the Borrower, MCRC, any Property Owning
Subsidiary, or any wholly-owned Subsidiary, shall be permitted if (i) such
action is not hostile, (ii) the Borrower, MCRC, any Property Owning Subsidiary,
or any wholly owned Subsidiary, as the case may be, is the surviving entity or
such merger, consolidation or reorganization involves only MCRC and its
Affiliates and is done in connection with an MCRC Organizational Change
otherwise permitted under this Agreement, and (iii) such merger, consolidation
or reorganization does not cause a Default or Event of Default under
§12.1(m) hereof; provided, that for any such merger, consolidation or
reorganization (other than (v) the merger or consolidation of one or more
Affiliates of MCRC with and into MCRC, or of MCRC into such Affiliate, in either
case in connection with an MCRC Organizational Change otherwise permitted under
this Agreement, (w) the merger or consolidation of one or more Subsidiaries of
MCRLP with and into MCRLP, (x) the merger or consolidation of two or more
Subsidiaries of MCRLP, (y) the merger or consolidation of one or more
Subsidiaries of MCRC with and into MCRC, or (z) the merger or consolidation of
two or more Subsidiaries of MCRC), the Borrower shall provide to the
Administrative Agent a statement in the form of Exhibit D hereto signed by the
chief financial officer or senior vice president of finance or other thereon
designated officer of the Borrower and setting forth in reasonable detail
computations evidencing compliance with the covenants contained in §9 hereof and
certifying that no Default or Event of Default has occurred and is continuing,
or would occur and be continuing after giving effect to such merger,
consolidation or reorganization and all liabilities, fixed or contingent,
pursuant thereto;

 

(b)                                 Sell, transfer or otherwise dispose of
(collectively and individually, “Sell” or a “Sale”) or grant a Lien to secure
Indebtedness (an “Indebtedness Lien”) on any of its now owned, ground leased or
hereafter acquired assets without obtaining the prior written consent of the
Required Lenders, except for:

 

(i)                                     the Sale of or granting of an
Indebtedness Lien on any Unencumbered Property or other Real Estate so long as
no Default or Event of Default has then occurred and is continuing, or would
occur and be continuing after giving effect to such Sale or Indebtedness Lien;

 

93

--------------------------------------------------------------------------------


 

(ii)                                  the Sale of or the granting of an
Indebtedness Lien on any Unencumbered Property while a Default or Event of
Default has then occurred and is continuing; provided, that (A) the Borrower
shall (1) apply the net proceeds of each such permitted Sale or Indebtedness
Lien to the repayment of the Loans or (2) segregate the net proceeds of such
permitted Sale or Indebtedness Lien in an escrow account with the Administrative
Agent or with a financial institution reasonably acceptable to the
Administrative Agent and apply such net proceeds solely to a qualified, deferred
exchange under §1031 of the Code or to another use with the prior written
approval of the Required Lenders or (3) complete an exchange of such
Unencumbered Property for other real property of equivalent value under §1031 of
the Code so long as such other real property becomes an Unencumbered Property
upon acquisition, (B) no Default or Event of Default would occur and be
continuing after giving effect to such Sale or Indebtedness Lien and (C) prior
to the date of such Sale or granting of an Indebtedness Lien for consideration
in excess of $25,000,000, and on the date of any release from the escrow account
of the proceeds of the qualified, deferred exchange under §1031 of the Code in
excess of $25,000,000, the Borrower shall provide to the Administrative Agent a
statement in the form of Exhibit D hereto signed by the chief financial officer
or senior vice president of finance or other thereon designated officer and
setting forth in reasonable detail computations evidencing compliance with the
covenant in §9 hereof and certifying the use of the proceeds of such Sale or
Indebtedness Lien and certifying that no Default or Event of Default would occur
and be continuing after giving effect to such Sale or Indebtedness Lien, and all
liabilities fixed or contingent pursuant thereto or to such release of proceeds;

 

(iii)                               the Sale of or the granting of an
Indebtedness Lien on any Real Estate (other than an Unencumbered Property) while
a Default or Event of Default has then occurred and is continuing; provided,
that (A) the Borrower shall (1) apply the net proceeds of each such Sale or 
Indebtedness Lien to the repayment of the Loans or (2) segregate the net
proceeds of such Sale or Indebtedness Lien in an escrow account with the
Administrative Agent or with a financial institution reasonably acceptable to
the Administrative Agent and apply such net proceeds solely to a qualified,
deferred exchange under §1031 of the Code or to another use with the prior
written approval of the Required Lenders or (3) complete an exchange of such
Real Estate for other real property of equivalent value under §1031 of the Code,
(B) no Default or Event of Default would occur and be continuing after giving
effect to such Sale or Indebtedness Lien and (C) prior to the date of any such
Sale or granting of an Indebtedness Lien for consideration in excess of
$75,000,000, the Borrower shall provide to the Administrative Agent a statement
in the form of Exhibit D hereto signed by the chief financial officer or senior
vice president of finance or other thereon designated officer of the Borrower
and setting forth in reasonable detail computations evidencing compliance with
the covenants contained in §9 hereof and certifying that no Default or Event of
Default would occur and be continuing after giving effect to such Sale or
Indebtedness Lien and all liabilities, fixed or contingent, pursuant thereto;
and

 

(iv)                              the Sale of or the granting of an Indebtedness
Lien on any of its now owned or hereafter acquired assets (other than Real
Estate) in one or more transactions.

 

§8.4                        Negative Pledge.  From and after the date hereof,
neither the Borrower nor MCRC will, and will not permit any Subsidiary to, enter
into any agreement or permit to exist any agreement by it, containing any
provision prohibiting or restricting the creation or

 

94

--------------------------------------------------------------------------------


 

assumption of any Lien upon its properties, revenues or assets, whether now
owned or hereafter acquired, or restricting the ability of the Borrower or MCRC
to amend or modify this Agreement or any other Loan Document, other than the
following prohibitions and restrictions on Liens: (a) prohibitions and
restrictions on liens for particular assets (other than an Unencumbered
Property) set forth in a security instrument in connection with Secured
Indebtedness for such assets and the granting or effect of such liens does not
otherwise constitute a Default or Event of Default, (b) restrictions imposed by
applicable law, (c) customary provisions in joint venture agreements applicable
to joint ventures relating to the assets and equity interests of such joint
venture, (d) customary restrictions in leases, subleases, licenses and asset
sale or acquisition agreements relating to the assets subject thereto,
(e) covenants contained in agreements relating to Unsecured Indebtedness
permitted by §8.1 to the extent that such restrictions are not materially more
restrictive to the Borrower than the covenants contained in this Agreement, and
(f) this Agreement and the other Loan Documents.  The Borrower shall be
permitted a period of (i) thirty (30) days to cure any Non-Material Breach
affecting other than MCRC or MCRLP and (ii) ten (10) days to cure any
Non-Material Breach affecting MCRC or MCRLP under this §8.4 before the same
shall be an Event of Default under §12.1(c).

 

§8.5                        Compliance with Environmental Laws.  None of the
Borrower, MCRC, or any Subsidiary will do any of the following:  (a) use any of
the Real Estate or any portion thereof as a facility for the handling,
processing, storage or disposal of Hazardous Substances except for quantities of
Hazardous Substances used in  the ordinary course of business and in compliance
with all applicable Environmental Laws, (b) cause or permit to be located on any
of the Real Estate any underground tank or other underground storage receptacle
for Hazardous Substances except in compliance with Environmental Laws,
(c) generate any Hazardous Substances on any of the Real Estate except in
compliance with Environmental Laws, or (d) conduct any activity at any Real
Estate or use any Real Estate in any manner so as to cause a Release causing a
violation of Environmental Laws or a Material Adverse Effect or a violation of
any Environmental Law; provided that a breach of this covenant shall result in
the affected Real Estate no longer being an Unencumbered Property, but shall
only constitute an Event of Default under §12.1(d) if such breach is not a
Non-Material Breach.

 

§8.6                        Distributions.  During any period when any Event of
Default has occurred and is continuing, neither the Borrower nor MCRC will make
any Distributions in excess of the Distributions required to be made by it in
order to maintain MCRC’s status as a REIT.

 

§8.7                        Employee Benefit Plans.  None of the Borrower, MCRC
or any ERISA Affiliate will

 

(a)                                 engage in any “prohibited transaction”
within the meaning of §406 of ERISA or §4975 of the Code which could result in a
material liability for the Borrower, MCRC or any of their respective
Subsidiaries; or

 

(b)                                 permit any Guaranteed Pension Plan to incur
an “accumulated funding deficiency”, as such term is defined in §302 of ERISA,
whether or not such deficiency is or may be waived; or

 

95

--------------------------------------------------------------------------------


 

(c)                                  fail to contribute to any Guaranteed
Pension Plan to an extent which, or terminate any Guaranteed Pension Plan in a
manner which, could result in the imposition of a lien or encumbrance on the
assets of the Borrower, MCRC or any of their respective Subsidiaries pursuant to
§302(f) or §4068 of ERISA; or

 

(d)                                 amend any Guaranteed Pension Plan in
circumstances requiring the posting of security pursuant to §307  of ERISA or
§401(a)(29) of the Code; or

 

(e)                                  permit or take any action which would
result in the aggregate benefit liabilities (with the meaning of §4001 of ERISA)
of all Guaranteed Pension Plans exceeding the value of the aggregate assets of
such Plans, disregarding for this purpose the benefit liabilities and assets of
any such Plan with assets in excess of benefit liabilities;

 

provided that none of (a) - (e) shall be an Event of Default under §12.1(c) if
the prohibited matters occurring are in the aggregate within the Dollar limits
permitted within §12.1(l) and are otherwise the subject of the matters that are
covered by the Events of Default in §12.1(l)

 

§8.8                        Fiscal Year.  The Borrower will not, and will not
permit MCRC or any of their respective Subsidiaries to, change the date of the
end of its fiscal year from that set forth in §6.5; provided that such persons
may change their respective fiscal years if they give the Administrative Agent
thirty (30) days prior written notice of such change and the parties make
appropriate adjustments satisfactory to the Borrower and the Lenders to the
provisions of this Agreement (including without limitation those set forth in
§9) to reflect such change in fiscal year.

 

§8.9                        Sanctions.  The Borrower will not, and will not
permit MCRC or any of their Subsidiaries to, directly or indirectly, use the
proceeds of any Loan, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other individual or entity,
to fund any activities of or business with any individual or entity, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by any
individual or entity (including any individual or entity participating in the
transaction, whether as Lender, Arranger, Administrative Agent or otherwise) of
Sanctions.

 

§8.10                 Anti-Corruption Laws.  The Borrower will not, and will not
permit MCRC or any of their Subsidiaries to, directly or indirectly use the
proceeds of any Loan for any purpose which would breach any Anti-Corruption
Laws.

 

§9.                               FINANCIAL COVENANTS OF THE BORROWER.  The
Borrower covenants and agrees that, so long as any Loan, Letter of Credit or
Note is outstanding or any Lender has any obligation or commitment to make any
Loan or any Lender has any obligation or commitment to issue, extend or renew
any Letters of Credit:

 

§9.1                        Leverage Ratio.  As at the end of any fiscal quarter
or other date of measurement, the Borrower shall not permit the ratio (the
“Total Leverage Ratio”) of Consolidated Total Liabilities (net of, as of such
date of determination, the amount of Unrestricted Cash and Cash Equivalents in
excess of $35,000,000 to the extent that there is an equivalent amount of
Consolidated Total Liabilities that matures within twenty-four (24) months of
such date of

 

96

--------------------------------------------------------------------------------


 

determination) to Consolidated Total Capitalization to exceed 60%; provided that
such ratio may exceed 60% from time to time so long as (a) such ratio does not
exceed 65%, (b) such ratio ceases to exceed 60% within 180 days following each
date such ratio first exceeded 60%, and (c) the Borrower provides a certificate
of a Responsible Officer to the Administrative Agent when such ratio first
exceeds 60% and when such ratio ceases to exceed 60%.

 

§9.2                        Secured Indebtedness.  As at the end of any fiscal
quarter or other date of measurement, the Borrower shall not permit Consolidated
Secured Indebtedness (net of, as of such date of determination, the amount of
Unrestricted Cash and Cash Equivalents in excess of $35,000,000 to the extent
that there is an equivalent amount of Consolidated Secured Indebtedness that
matures within twenty-four (24) months of such date of determination) to exceed
40% of Consolidated Total Capitalization.

 

§9.3                        [Intentionally Deleted].

 

§9.4                        [Intentionally Deleted.]

 

§9.5                        Fixed Charge Coverage.  As at the end of any fiscal
quarter or other date of measurement, the Borrower shall not permit Consolidated
Adjusted Net Income to be less than one and one-half (1.5) times Consolidated
Fixed Charges, based on the results of the most recent two (2) complete fiscal
quarters.

 

§9.6                        Unsecured Indebtedness.  As at the end of any fiscal
quarter or other date of measurement, the Borrower shall not permit the ratio of
(i) Consolidated Unsecured Indebtedness (net of, as of such date of
determination, the amount of Unrestricted Cash and Cash Equivalents in excess of
$35,000,000 to the extent that there is an equivalent amount of Consolidated
Unsecured Indebtedness that matures within twenty-four (24) months of such date
of determination) to (ii) the sum (the “Section 9.6 Sum”), without duplication,
of (a) aggregate Capitalized Unencumbered Property NOI (other than
(1) Acquisition Properties and (2) Unencumbered Properties with a negative
Capitalized Unencumbered Property NOI), plus (b) the cost (after taking into
account any impairments) of all Unencumbered Properties which are Acquisition
Properties, plus (c) the value of all Eligible Cash 1031 Proceeds resulting from
the sale of Unencumbered Properties to exceed 60%; provided that such ratio may
exceed 60% from time to time so long as (x) such ratio does not exceed 65%,
(y) such ratio ceases to exceed 60% within 180 days following each date such
ratio first exceeded 60%, and (z) the Borrower provides a certificate of a
Responsible Officer to the Administrative Agent when such ratio first exceeds
60% and when such ratio ceases to exceed 60%; and provided further that for
purposes of determining the Section 9.6 Sum, the aggregate amount of the
Section 9.6 Sum attributable to investments in Real Estate, other than
(x) office, office flex, industrial/warehouse and/or multi-family residential
properties and (y) any such other Real Estate that is part of a mixed-use
development consisting of at least 50% office, office flex, industrial/warehouse
and/or multi-family residential properties (by leasable square footage of such
development), taken in the aggregate, shall be limited to fifteen (15%) percent
of the Section 9.6 Sum.

 

§9.7                        Unencumbered Property Interest Coverage.  As at the
end of any fiscal quarter or other date of measurement, the Borrower shall not
permit the aggregate Adjusted Unencumbered

 

97

--------------------------------------------------------------------------------


 

Property NOI to be less than two (2) times Consolidated Total Unsecured Interest
Expense, based on the results of the most recent two (2) complete fiscal
quarters.

 

§9.8                        [Intentionally Deleted.]

 

§9.9                        Covenant Calculations.

 

(a)                                 For purposes of the calculations to be made
pursuant to §§9.1-9.8 (and the defined terms relevant thereto, including,
without limitation, those relating to “interest expense” and “fixed charges”),
references to Indebtedness or liabilities of the Borrower shall mean
Indebtedness or liabilities (including, without limitation, Consolidated Total
Liabilities) of the Borrower, plus (but without double-counting):

 

(i)                                     all Indebtedness or liabilities of the
Operating Subsidiaries, MCRC and any other wholly-owned Subsidiary (excluding
any such Indebtedness or liabilities owed to the Borrower or MCRC; provided
that, as to MCRC, MCRC has a corresponding Indebtedness or liability to the
Borrower),

 

(ii)                                  all Indebtedness or liabilities of each
Partially-Owned Entity (including for Capitalized Leases), but only to the
extent, if any, that said Indebtedness or liability is Recourse to the Borrower,
MCRC or their respective Subsidiaries or any of their respective assets (other
than their respective interests in such Partially-Owned Entity); provided that
Recourse Indebtedness arising from such Person’s acting as general partner or
guarantor of collection only (and not of payment or performance) of a
Partially-Owned Entity shall be limited to the amount by which the Indebtedness
exceeds the liquidation value of the Real Estate and other assets owned by such
Partially-Owned Entity if the creditor owed such Indebtedness is required by law
or by contract to seek repayment of such Indebtedness from such Real Estate and
other assets before seeking repayment from such Person, and

 

(iii)                               Indebtedness or liabilities of each
Partially-Owned Entity to the extent of the pro-rata share of such Indebtedness
or liability allocable to the Borrower, MCRC or their respective Subsidiaries
without double counting.

 

(b)                                 For purposes of §§9.1-9.8 hereof,
Consolidated Adjusted Net Income, Revised Consolidated Adjusted Net Income,
Adjusted Unencumbered Property NOI and Revised Adjusted Unencumbered Property
NOI (and all defined terms and calculations using such terms) shall be adjusted
(i) to deduct the actual results of any Real Estate disposed of by the Borrower,
MCRC or any of their respective Subsidiaries during the relevant fiscal period
(for Revised Consolidated Adjusted Net Income and Revised Adjusted Unencumbered
Property NOI only), and (ii) to the extent applicable, to include the pro rata
share of results attributable to the Borrower from unconsolidated Subsidiaries
of MCRC, the Borrower and their respective Subsidiaries and from unconsolidated
Partially-Owned Entities; provided that income shall not be included until
received without restriction in cash by the Borrower.

 

(c)                                  For purposes of §§9.1 - 9.8 hereof,
together with each other section of this Agreement that refers or relates to
GAAP, if any change in GAAP after the Financial Statement Date results in a
change in the calculation to be performed in any such section, solely as a
result of such change in GAAP, then (i) the Borrower’s compliance with such
covenant(s) or section

 

98

--------------------------------------------------------------------------------


 

shall be determined on the basis of GAAP in effect as of the Financial Statement
Date until such provision is amended in accordance with clause (ii) below, and
(ii) the Administrative Agent and the Borrower shall negotiate in good faith a
modification of any such covenant(s) or sections so that the economic effect of
the calculation of such covenant(s) or sections using GAAP as so changed is as
close as feasible to what the economic effect of the calculation of such
covenant(s) or sections would have been using GAAP in effect as of the Financial
Statement Date.

 

(d)                                 For purposes of §§9.1-9.8 hereof,
Consolidated Total Capitalization and the Section 9.6 Sum shall be adjusted
(without double-counting) to include the Eligible Cash 1031 Proceeds from any
Real Estate disposed of by the Borrower, MCRC or any of their respective
Subsidiaries and for which the results have been deducted pursuant to §9.9(b).

 

§10.                        CONDITIONS TO THE CLOSING DATE.  The obligations of
the Lenders to make the initial Revolving Credit Loans or initial Term Loans and
of the Fronting Banks to issue any initial Letters of Credit shall be subject to
the satisfaction of the following conditions precedent:

 

§10.1                 Loan Documents.  Each of the Loan Documents shall have
been duly executed and delivered by the respective parties thereto and shall be
in full force and effect.

 

§10.2                 Certified Copies of Organization Documents.  The
Administrative Agent shall have received (i) from the Borrower a copy, certified
as of a recent date by the Secretary of State of Delaware and certified as of
the Closing Date by a duly authorized officer of the Borrower (or its general
partner) to be true and complete, of each of its certificate of limited
partnership and agreement of limited partnership as in effect on the Closing
Date, and (ii) from MCRC a copy, certified as of a recent date by the Secretary
of State of Maryland and certified as of a date within thirty (30) days prior to
the Closing Date by the appropriate officer of the State of Maryland to be true
and correct, of the corporate charter of MCRC, in each case along with any other
organization documents of the Borrower (and its general partner) or MCRC, as the
case may be, and each as in effect on the date of such certification.

 

§10.3                 By-laws; Resolutions.  All action on the part of the
Borrower and MCRC necessary for the valid execution, delivery and performance by
the Borrower and MCRC of this Agreement and the other Loan Documents to which
any of them is or is to become a party as of the Closing Date shall have been
duly and effectively taken, and evidence thereof satisfactory to the Lenders
shall have been provided to the Administrative Agent.  Without limiting the
foregoing, the Administrative Agent shall have received from MCRC true copies of
its by-laws and the resolutions adopted by its board of directors authorizing
the transactions described herein and evidencing the due authorization,
execution and delivery of the Loan Documents to which MCRC and the Borrower are
a party, each certified by the secretary as of a recent date to be true and
complete.

 

§10.4                 Incumbency Certificate; Authorized Signers.  The
Administrative Agent shall have received from each of the Borrower and MCRC an
incumbency certificate, dated as of the Closing Date, signed by a duly
authorized officer of such Person and giving the name of each individual who
shall be authorized: (a) to sign, in the name and on behalf of such Person, each
of the Loan Documents to which such Person is or is to become a party as of the
Closing Date; (b)

 

99

--------------------------------------------------------------------------------


 

in the case of the Borrower, to make Loan Requests, Conversion Requests and
Competitive Bid Requests and to apply for Letters of Credit on behalf of the
Borrower; and (c) in the case of the Borrower, to give notices and to take other
action on behalf of the Borrower under the Loan Documents.

 

§10.5                 Certificates of Insurance.  The Administrative Agent shall
have received (a) current certificates of insurance as to all of the insurance
maintained by the Borrower and its Subsidiaries on the Real Estate (including
flood insurance if necessary) from the insurer or an independent insurance
broker, identifying insurers, types of insurance, insurance limits, and policy
terms; and (b) such further information and certificates from the Borrower, its
insurers and insurance brokers as the Administrative Agent may reasonably
request.

 

§10.6                 Opinion of Counsel Concerning Organization and Loan
Documents.  Each of the Lenders and the Administrative Agent shall have received
favorable opinions addressed to the Lenders and the Administrative Agent in form
and substance reasonably satisfactory to the Lenders and the Administrative
Agent from (a) Seyfarth Shaw LLP, as counsel to the Borrower, MCRC and their
respective Subsidiaries, with respect to New York law and certain matters of
Delaware law and (b) Ballard Spahr LLP, as corporate counsel to MCRC, with
respect to Maryland law.

 

§10.7                 Tax Law Compliance.  Each of the Lenders and the
Administrative Agent shall also have received from Seyfarth Shaw LLP, as counsel
to the Borrower and MCRC, a favorable opinion addressed to the Lenders and the
Administrative Agent, in form and substance satisfactory to each of the Lenders
and the Administrative Agent, with respect to the qualification of MCRC as a
REIT and certain other tax laws matters.

 

§10.8                 Certifications from Government Officials.  The
Administrative Agent shall have received long-form certifications from
government officials evidencing the legal existence, good standing and foreign
qualification of the Borrower and MCRC as of a recent date.

 

§10.9                 Proceedings and Documents.  All proceedings in connection
with the transactions contemplated by this Agreement, the other Loan Documents
and all other documents incident thereto shall be satisfactory  in form and
substance to each of the Lenders’, the Borrower’s and the Administrative Agent’s
counsel, and the Administrative Agent, each of the Lenders and such counsel
shall have received all information and such counterpart originals or certified
or other copies of such documents as the Administrative Agent may reasonably
request.

 

§10.10          Fees.  The Borrower shall have paid to the Administrative Agent,
for the accounts of the Lenders, Bank of America, the Arrangers or for its own
account, as applicable, all of the fees and expenses that are due and payable as
of the Closing Date in accordance with this Agreement and the Fee Letter.

 

§10.11          Closing Certificate; Compliance Certificate.  The Borrower shall
have delivered a Closing Certificate to the Administrative Agent, the form of
which is attached hereto as Exhibit E.  The Borrower shall have delivered a
compliance certificate in the form of Exhibit D hereto evidencing compliance
with the covenants set forth in §9 hereof, the absence of any

 

100

--------------------------------------------------------------------------------


 

Default or Event of Default, and the accuracy of all representations and
warranties in all material respects.

 

Without limiting the generality of §14.4, for purposes of determining compliance
with the conditions specified in this §10, each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

 

§10A.               Subsequent Subsidiary Guarantors.  As a condition to the
effectiveness of any subsequent Subsidiary Guaranty, each subsequent Subsidiary
Guarantor shall deliver such documents, agreements, instruments and opinions as
the Administrative Agent shall reasonably require as to such Subsidiary
Guarantor that are analogous to the deliveries made by the Borrower as of the
Closing Date pursuant to §10.2 through §10.4 and §10.8.  For avoidance of doubt,
this §10A is not considered a part of §10 for purposes of this Agreement.

 

§11.                        CONDITIONS TO ALL BORROWINGS.  The obligations of
the Lenders to make any Loan and of any Lender to issue, extend or renew any
Letter of Credit, in each case, whether on or after the Closing Date, shall also
be subject to the satisfaction of the following conditions precedent:

 

§11.1                 Representations True; No Event of Default; Compliance
Certificate.  Each of the representations and warranties of the Borrower and
MCRC contained in this Agreement, the other Loan Documents or in any document or
instrument delivered pursuant to or in connection with this Agreement shall be
true as of the date as of which they were made and shall also be true at and as
of the time of the making of each Loan or the issuance, extension or renewal of
each Letter of Credit, with the same effect as if made at and as of that time
(except to the extent (i) of changes resulting from transactions contemplated or
not prohibited by this Agreement or the other Loan Documents (ii) of changes
occurring in the ordinary course of business, (iii) that such representations
and warranties relate expressly to an earlier date and (iv) that such untruth is
disclosed when first known to the Borrower or MCRC in the next delivered
compliance certificate, and is a Non-Material Breach); and no Default or Event
of Default under this Agreement shall have occurred and be continuing on the
date of any Loan Request or Competitive Bid Request or on the Drawdown Date of
any Loan.  Each of the Lenders shall have received a certificate of the Borrower
as provided in §2.5(iv)(c) or §2A.9.

 

§11.2                 No Legal Impediment.  No change shall have occurred in any
law or regulations thereunder or interpretations thereof that in the reasonable
opinion of the Administrative Agent or any Lender would make it illegal for any
Lender to make such Loan or to participate in the issuance, extension or renewal
of such Letter of Credit or, in the reasonable opinion of the Administrative
Agent, would make it illegal to issue, extend or renew such Letter of Credit.

 

§11.3                 Governmental Regulation.  Each Lender shall have received
such statements in substance and form reasonably satisfactory to such Lender as 
such Lender shall require for the purpose of compliance with any applicable
regulations of the Comptroller of the Currency or the Board of Governors of the
Federal Reserve System.

 

101

--------------------------------------------------------------------------------


 

§12.                        EVENTS OF DEFAULT; ACCELERATION; ETC.

 

§12.1                 Events of Default and Acceleration.  If any of the
following events (“Events of Default”) shall occur:

 

(a)                                 the Borrower shall fail to pay any principal
of the Loans or Reimbursement Obligations when the same shall become due and
payable, whether at the stated date of maturity or any accelerated date of
maturity or at any other date fixed for payment; none of the foregoing is a
Non-Material Breach.

 

(b)                                 the Borrower shall fail to pay any interest
on the Loans, the Facility Fee, any Letter of Credit Fee or any other sums due
hereunder or under any of the other Loan Documents (including, without
limitation, amounts due under §7.15) when the same shall become due and payable,
whether at the stated date of maturity or any accelerated date of maturity or at
any other date fixed for payment, and such failure continues for five (5) days;
none of the foregoing is a Non-Material Breach.

 

(c)                                  the Borrower, MCRC or any of their
respective Subsidiaries shall fail to comply with any of their respective
covenants contained in: §7.1 within ten (10) days of any such amount being due
(except with respect to interest, fees and other sums covered by clause
(b) above or principal covered by clause (a) above); §7.6 (as to the legal
existence of MCRLP for which no period to cure is granted); §7.7 (as to the
legal existence and REIT status of MCRC for which no period to cure is granted);
§7.12; §7.19 within ten (10) days of the occurrence of same; §8 (except with
respect to §8.4 for Non-Material Breaches only, or §8.5); or §9; none of the
foregoing is a Non-Material Breach.

 

(d)                                 the Borrower, MCRC or any of their
respective Subsidiaries shall fail to perform any other term, covenant or
agreement contained herein or in any other Loan Document (other than those
specified elsewhere in this §12) and such failure continues for thirty (30) days
(other than a Non-Material Breach (excluding §8.4 for which the Non-Material
Breach must be cured within the thirty or ten days, as applicable, provided
therein) and such cure period shall not extend any specific cure period set
forth in any term, covenant or agreement covered by this §12.1(d)).

 

(e)                                  any representation or warranty of the
Borrower, MCRC or any of their respective Subsidiaries in this Agreement or any
of the other Loan Documents or in any other document or instrument delivered
pursuant to or in connection with this Agreement shall prove to have been false
in any material respect upon the date when made or deemed to have been made or
repeated (other than a Non-Material Breach).

 

(f)                                   the Borrower, MCRC or any of their
respective Subsidiaries shall (i) fail to pay at maturity, or within any
applicable period of grace or cure, any obligation for borrowed money or credit
received by it (other than current obligations in the ordinary course of
business) or in respect of any Capitalized Leases, in each case only in respect
of any Recourse obligations or credit in an aggregate amount in excess of
$50,000,000 (determined in accordance with §9.9 hereof) or (ii) fail to observe
or perform any material term, covenant or agreement contained in any agreement
by which it is bound, evidencing or securing borrowed money or credit received

 

102

--------------------------------------------------------------------------------


 

(other than current obligations in the ordinary course of business) or in
respect of any Capitalized Leases, in each case only in respect of any Recourse
obligations or credit in an aggregate amount in excess of $50,000,000
(determined in accordance with §9.9 hereof), for such period of time (after the
giving of appropriate notice if required) as would permit the holder or holders
thereof or of any obligations issued thereunder to accelerate the maturity
thereof or require any such obligations to be prepaid, redeemed, repurchased or
defeased prior to the maturity thereof; and none of the foregoing is a
Non-Material Breach.

 

(g)                                  the Borrower, MCRC, or any Material
Subsidiary excluding any Material Subsidiary which is the subject of a Permitted
Event) shall make an assignment for the benefit of creditors, or admit in
writing its inability to pay or generally fail to pay its debts as they mature
or become due, or shall petition or apply for the appointment of a trustee or
other custodian, liquidator or receiver of the Borrower, MCRC, or any Material
Subsidiary (excluding any Material Subsidiary which is the subject of a
Permitted Event) or of any substantial part of the properties or assets of the
Borrower, MCRC, or any Material Subsidiary (excluding any Material Subsidiary
which is the subject of a Permitted Event) or shall commence any case or other
proceeding relating to the Borrower, MCRC, or any Material Subsidiary (excluding
any Material Subsidiary which is the subject of a Permitted Event) under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar law of any jurisdiction, now or hereafter
in effect, or shall take any action to authorize or in furtherance of any of the
foregoing, or if any such petition or application shall be filed or any such
case or other proceeding shall be commenced against the Borrower, MCRC, or any
Material Subsidiary (excluding any Material Subsidiary which is the subject of a
Permitted Event) and (i) the Borrower, MCRC, or any Material Subsidiary
(excluding any Material Subsidiary which is the subject of a Permitted Event)
shall indicate its approval thereof, consent thereto or acquiescence therein or
(ii) any such petition, application, case or other proceeding shall continue
undismissed, or unstayed and in effect, for a period of seventy-five (75) days.

 

(h)                                 a decree or order is entered appointing any
trustee, custodian, liquidator or receiver or adjudicating the Borrower, MCRC or
any Material Subsidiary (excluding any Material Subsidiary which is the subject
of a Permitted Event) bankrupt or insolvent, or approving a petition in any such
case or other proceeding, or a decree or order for relief is entered in respect
of the Borrower, MCRC or any Material Subsidiary (excluding any Material
Subsidiary which is the subject of a Permitted Event) in an involuntary case
under federal bankruptcy laws as now or hereafter constituted, and such
proceeding, decree or order shall continue undismissed, or unstayed and in
effect, for a period of seventy-five (75) days.

 

(i)                                     there shall remain in force,
undischarged, unsatisfied and unstayed, for a period of more than thirty (30)
days, any uninsured final judgment against the Borrower, MCRC or any Material
Subsidiary (excluding any Material Subsidiary which is the subject of a
Permitted Event) that, with other outstanding uninsured final judgments,
undischarged, unsatisfied and unstayed, against the Borrower, MCRC or any
Material Subsidiary (excluding any Material Subsidiary which is the subject of a
Permitted Event) exceeds in the aggregate $10,000,000.

 

(j)                                    any of the Loan Documents or any material
provision of any Loan Documents shall be canceled, terminated, revoked or
rescinded otherwise than in accordance

 

103

--------------------------------------------------------------------------------


 

with the terms thereof or with the express prior written agreement, consent or
approval of the Administrative Agent, or any Guaranty shall be canceled,
terminated, revoked or rescinded at any time or for any reason whatsoever, or
any action at law, suit or in equity or other legal proceeding to make
unenforceable, cancel, revoke or rescind any of the Loan Documents shall be
commenced by or on behalf of the Borrower or any of its Subsidiaries or MCRC or
any of its Subsidiaries, or any court or any other Governmental Authority of
competent jurisdiction shall make a determination that, or issue a judgment,
order, decree or  ruling to the effect that, any one or more of the Loan
Documents is illegal, invalid or unenforceable as to any material terms thereof,
other than as any of the same may occur from a Permitted Event permitted by this
Agreement.

 

(k)                                 any “Event of Default” or default (after
notice and expiration of any period of grace, to the extent provided, and if
none is specifically provided or denied, then for a period of thirty (30) days
after notice), as defined or provided in any of the other Loan Documents, shall
occur and be continuing.

 

(l)                                     the Borrower or any ERISA Affiliate
incurs any liability to the PBGC or a Guaranteed Pension Plan pursuant to Title
IV of ERISA in an aggregate amount exceeding $5,000,000, or the Borrower or any
ERISA Affiliate is assessed withdrawal liability pursuant to Title IV of ERISA
by a Multiemployer Plan requiring aggregate annual payments exceeding
$5,000,000, or any of the following occurs with respect to a Guaranteed Pension
Plan: (i) an ERISA Reportable Event, or a failure to make a required installment
or other payment (within the meaning of §302(f)(1) of ERISA), provided that the
Administrative Agent determines in its reasonable discretion that such event
(A) could be expected to result in liability of the Borrower or any of its
Subsidiaries to the PBGC or such Guaranteed Pension Plan in an aggregate amount
exceeding $5,000,000 and (B) could constitute grounds for the termination of
such Guaranteed Pension Plan by the PBGC, for the appointment by the appropriate
United States District Court of a trustee to administer such Guaranteed Pension
Plan or for the imposition of a lien in favor of such Guaranteed Pension Plan;
or (ii) the appointment by a United States District Court of a trustee to
administer such Guaranteed Pension Plan; or (iii) the institution by the PBGC of
proceedings to terminate such Guaranteed Pension Plan; to the extent that any
breach of §6.16 or §7.18 is a matter that constitutes a specific breach of a
provision of this §12.1(l), the breach of §6.16 or §7.18 shall not be a
Non-Material Breach.

 

(m)                             Notwithstanding the provisions of §8.3(a),
(x) any person or group of persons (within the meaning of Section 13 or 14 of
the Securities Exchange Act of 1934, as amended) shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 promulgated by the Securities and
Exchange Commission under said Act) of 40% or more of the outstanding shares of
voting stock of MCRC in a transaction or a series of related transactions or
(y) occupation of a majority of the seats (other than vacant seats) on the board
of directors of MCRC by Persons who were neither (i) nominated by the board of
directors of MCRC nor (ii) appointed by directors so nominated;

 

then, and in any such event, so long as the same may be continuing, the
Administrative Agent with the consent of the Required Lenders may, and upon the
request of the Required Lenders shall, by notice in writing to the Borrower,
declare all amounts owing with respect to this Agreement, the Notes and the
other Loan Documents and all Reimbursement Obligations to be,

 

104

--------------------------------------------------------------------------------


 

and they shall thereupon forthwith become, immediately due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower and MCRC; provided that in the event of
any Event of Default specified in §12.1(g) or §12.1(h) with respect to the
Borrower or MCRC, all such amounts shall become immediately due and payable
automatically and without any requirement of notice from any of the Lenders or
the any of Administrative Agent or action by the Lenders or the Administrative
Agent.

 

A Non-Material Breach shall require that the Borrower commence and continue to
exercise reasonable diligent efforts to cure such breach (which shall occur
within any specific time period for curing a Non-Material Breach elsewhere set
forth in this Agreement if any).  Such efforts may include the removal of the
affected Property as an Unencumbered Property pursuant to a Permitted Event or
otherwise so long as such removal (i) cures such Non-Material Breach (ii) does
not otherwise cause a Default or Event of Default, and (iii) does not have a
Material Adverse Effect on the Borrower, MCRC, and their respective
Subsidiaries, taken as a whole.  Continuing failure of the Borrower to comply
with the requirements to commence and continue to exercise reasonable diligent
efforts to cure such Non-Material Breach shall constitute a material breach
after notice from the Administrative Agent.

 

§12.2                 Termination of Commitments.  If any one or more Events of
Default specified in §12.1(g) or §12.1(h) with respect to the Borrower or MCRC
shall occur, any unused portion of the Commitments hereunder shall forthwith
terminate and the Lenders shall be relieved of all obligations to make Loans to
the Borrower and the Administrative Agent and any Fronting Bank shall be
relieved of all further obligations to issue, extend or renew Letters of
Credit.  If any other Event of Default shall have occurred and be continuing,
whether or not the Lenders shall have accelerated the maturity of the Loans
pursuant to §12.1, the Administrative Agent with the consent of the Required
Lenders may, and upon the request of the Required Lenders shall, by notice to
the Borrower, terminate the unused portion of the credit hereunder, and upon
such notice being given such unused portion of the credit hereunder shall
terminate immediately and each of the Lenders shall be relieved of all further
obligations to make Loans, the Administrative Agent and any Fronting Bank shall
be relieved of all further obligations to issue, extend or renew Letters of
Credit.  No such termination of the credit hereunder shall relieve the Borrower
or any Guarantor of any of the Obligations or any of its existing obligations to
the Lenders arising under other agreements or instruments.

 

§12.3                 Remedies.  In the event that one or more Events of Default
shall have occurred and be continuing, whether or not the Lenders shall have
accelerated the maturity of the Loans pursuant to §12.1, the Required Lenders
may direct the Administrative Agent to proceed to protect and enforce the rights
and remedies of the Administrative Agent and the Lenders under this Agreement,
the Notes, any or all of the other Loan Documents or under applicable law by
suit in equity, action at law or other appropriate proceeding (including for the
specific performance of any covenant or agreement contained in this Agreement or
the other Loan Documents or any instrument pursuant to which the Obligations are
evidenced and, to the full extent permitted by applicable law, the obtaining of
the ex parte appointment of a receiver), and, if any amount shall have become
due, by declaration or otherwise, proceed to enforce the payment thereof or any
other legal or equitable right or remedy of the Administrative Agent and the
Lenders under the Loan Documents or applicable law.  No remedy herein conferred
upon the Lenders or the Administrative Agent or the holder of any Note or
purchaser of any Letter of

 

105

--------------------------------------------------------------------------------


 

Credit Participation is intended to be exclusive of any other remedy and each
and every remedy shall be cumulative and shall be in addition to every other
remedy given hereunder or under any of the other Loan Documents or now or
hereafter existing at law or in equity or by statute or any other provision of
law.

 

§13.                        SETOFF.  Without demand or notice, during the
continuance of any Event of Default, any deposits (general or specific, time or
demand, provisional or final, regardless of currency, maturity, or the branch at
which such deposits are held, but specifically excluding tenant security
deposits, other fiduciary accounts and other segregated escrow accounts required
to be maintained by the Borrower for the benefit of any third party) or other
sums credited by or due from any of the Lenders to the Borrower or its
Subsidiaries or any other property of the Borrower or its Subsidiaries in the
possession of the Administrative Agent or a Lender may be applied to or set off
against the payment of the Obligations.  Each of the Lenders agrees with each
other Lender that (a) if pursuant to any agreement between such Lender and the
Borrower (other than this Agreement or any other Loan Document), an amount to be
set off is to be applied to Indebtedness of the Borrower to such Lender, other
than with respect to the Obligations, such amount shall be applied ratably to
such other Indebtedness and to the Obligations, and (b) if such Lender shall
receive from the Borrower or its Subsidiaries, whether by voluntary payment,
exercise of the right of setoff, counterclaim, cross action, enforcement of the
Obligations by proceedings against the Borrower or its Subsidiaries at law or in
equity or by proof thereof in bankruptcy, reorganization, liquidation,
receivership or similar proceedings, or otherwise, and shall retain and apply to
the payment of the Note or Notes held by, or Reimbursement Obligations owed to,
such Lender any amount in excess of its ratable portion of the payments received
by all of the Lenders with respect to the Notes held by, and Reimbursement
Obligations owed to, all of the Lenders, such Lender will make such disposition
and arrangements with the other Lenders with respect to such excess, either by
way of distribution, pro tanto assignment of claims, subrogation or otherwise,
as shall result in each Lender receiving in respect of the Notes held by it or
Reimbursement Obligations owed it, its proportionate payment as contemplated by
this Agreement; provided that if all or any part of such excess payment is
thereafter recovered from such Lender, such disposition and arrangements shall
be rescinded and the amount restored to the extent of such recovery, but without
interest.  Notwithstanding the foregoing, no Lender shall exercise a right of
setoff if such exercise would limit or prevent the exercise of any other remedy
or other recourse against the Borrower or its Subsidiaries; and provided
further, if a Lender receives any amount in connection with the enforcement by
such Lender against any particular assets held as collateral for Secured
Indebtedness existing on the date hereof and unrelated to the Obligations which
is owing to such Lender by the Borrower, such Lender shall not be required to
ratably apply such amount to the Obligations.

 

§14.                        THE ADMINISTRATIVE AGENT.

 

§14.1                 Authorization.  (a) Each of the Lenders and the Fronting
Bank hereby irrevocably appoints the Administrative Agent as its agent and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof, together with such actions and powers as are reasonably incidental
thereto.  With the exception of §14.1(b) and §14.9 hereof, the provisions of
this §14 are solely for the benefit of the Administrative Agent, the Lenders and
the Fronting Bank, and the Borrower shall not have rights as a third-party
beneficiary of any of such provisions.  It is

 

106

--------------------------------------------------------------------------------


 

understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law.  Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein.  Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default or an Event of Default has
occurred and is continuing, (b) the Administrative Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby that the
Administrative Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in §25), and (c) except as
expressly set forth herein, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower, MCRC or any of their respective Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity.

 

(b)                                 The Borrower, without further inquiry or
investigation, shall, and is hereby authorized by the Lenders to, assume that
all actions taken by the Administrative Agent hereunder and in connection with
or under the Loan Documents are duly authorized by the Lenders.  The Lenders
shall notify the Borrower of any successor to Administrative Agent in accordance
with §14.9 by a writing signed by Required Lenders.

 

(c)                                  The Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
believed by it to be genuine and to have been signed or sent by the proper
Person.  The Administrative Agent also may rely upon any statement made to it
orally or by telephone and believed by it to be made by the proper Person, and
shall not incur any liability for relying thereon.  The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

 

§14.2                 Employees and Agents.  The Administrative Agent may
perform any and all its duties and exercise its rights and powers by or through
any one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all its duties
and exercise its rights and powers through their respective Related Parties. 
The exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 

§14.3                 No Liability.  The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in §25) or

 

107

--------------------------------------------------------------------------------


 

in the absence of its own gross negligence or wilful misconduct as determined by
a court of competent jurisdiction by a final and non-appealable judgment.

 

§14.4                 No Representations.  The Administrative Agent shall be
deemed not to have knowledge of any Default or Event of Default unless and until
written notice thereof is given to the Administrative Agent by the Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection
herewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in §10 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.

 

§14.5                 Payments.

 

(a)                                 A payment by the Borrower to the
Administrative Agent hereunder or any of the other Loan Documents for the
account of any Lender shall constitute a payment to such Lender.  The
Administrative Agent agrees to distribute to each Lender such Lender’s pro rata
share of payments received by the Administrative Agent for the account of the
Lenders, as provided herein or in any of the other Loan Documents.  All such
payments shall be made on the date received, if before 1:00 p.m., and if after
1:00 p.m., on the next Business Day.  If payment is not made on the day
received, interest thereon at the overnight federal funds effective rate shall
be paid pro rata to the Lenders.

 

(b)                                 If in the reasonable opinion of the
Administrative Agent the distribution of any amount received by it in such
capacity hereunder, under the Notes or under any of the other Loan Documents
might involve it in material liability, it may refrain from making distribution
until its right to make distribution shall have been adjudicated by a court of
competent jurisdiction, provided that interest thereon at the overnight federal
funds effective rate shall be paid pro rata to the Lenders.  If a court of
competent jurisdiction shall adjudge that any amount received and distributed by
the Administrative Agent is to be repaid, each Person to whom any such
distribution shall have been made shall either repay to the Administrative Agent
its proportionate share of the amount so adjudged to be repaid or shall pay over
the same in such manner and to such Persons as shall be determined by such
court.

 

108

--------------------------------------------------------------------------------


 

§14.6                 Holders of Notes.  The Administrative Agent may deem and
treat the payee of any Notes or Loans or the purchaser of any Letter of Credit
Participation as the absolute owner or purchaser thereof for all purposes hereof
until it shall have been furnished in writing with a different name by such
payee or by a subsequent holder, assignee or transferee.

 

§14.7                 Indemnity.  The Lenders ratably and severally agree hereby
to indemnify and hold harmless the Administrative Agent (in its capacity as such
and not in its capacity as a Lender) and its Affiliates from and against any and
all claims, actions and suits (whether groundless or otherwise), losses,
damages, costs, expenses (including any expenses for which the Administrative
Agent has not been reimbursed by the Borrower as required by §15), and
liabilities of every nature and character arising out of or related to this
Agreement, the Notes, or any of the other Loan Documents or the transactions
contemplated or evidenced hereby or thereby, or the Administrative Agent’s
actions taken hereunder or thereunder, except to the extent that any of the same
shall be directly caused by the Administrative Agent’s or such Affiliate’s
willful misconduct or gross negligence as determined by a court of competent
jurisdiction by a final and non-appealable judgment.  Nothing in this §14.7
shall limit any indemnification obligations of the Borrower hereunder.

 

§14.8                 Administrative Agent as Lender.  The bank serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent hereunder.

 

§14.9                 Successor Administrative Agent.

 

(a)                           The Administrative Agent may at any time give
notice of its resignation to the Lenders and the Borrower.  Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrower, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders, appoint a successor Administrative Agent
meeting the qualifications set forth above, provided that in no event shall any
such successor Administrative Agent be a Defaulting Lender.  Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

 

(b)                           If the Person serving as Administrative Agent is
found by a court of competent jurisdiction in a final and non-appealable
judgment to have engaged in gross negligence or willful misconduct in its
capacity as Administrative Agent, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Borrower and such
Person remove such Person as Administrative Agent and, in consultation with the
Borrower, appoint a successor. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
(or such earlier day as shall be agreed

 

109

--------------------------------------------------------------------------------


 

by the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (1) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) except for any indemnity
payments or other amounts then owed to the retiring or removed Administrative
Agent, all payments, communications and determinations provided to be made by,
to or through the Administrative Agent shall instead be made by or to each
Lender directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in §4.13(i) and other than any rights to indemnity payments or other amounts
owed to the retiring or removed Administrative Agent as of the Resignation
Effective Date or the Removal Effective Date, as applicable), and the retiring
or removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents  (if not already
discharged therefrom as provided above in this Section).  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this §14
and §15 and §16 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
(i) while the retiring or removed Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including in respect of any actions taken in connection with
transferring the agency to any successor Administrative Agent.

 

§14.10          Notices.  Any notices or other information required hereunder to
be provided to the Administrative Agent and any formal statement or notice given
by the Administrative Agent to the Borrower or any Lender shall be promptly
forwarded by the Administrative Agent to each of the other Lenders.

 

§14.11          Other Agents.  Anything herein to the contrary notwithstanding,
none of the Syndication Agents, Documentation Agents, Managing Agents,
Bookrunners, or Arrangers listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or a Fronting Bank hereunder and except for the obligations of the
Arrangers arising under §2.2 of this Agreement.

 

§15.                        EXPENSES.  The Borrower agrees to pay (a) the
reasonable costs of incurred by JPMorgan, WFB and Bank of America and the
Arrangers in producing this Agreement, the other Loan Documents and the other
agreements and instruments mentioned herein, (b) the reasonable fees, expenses
and disbursements of one outside counsel to both the Administrative Agent and
the Syndication Agents, and one local counsel to the Administrative Agent and
the Syndication Agents, in each case incurred in connection with the
preparation, administration or interpretation

 

110

--------------------------------------------------------------------------------


 

of the Loan Documents and other instruments mentioned herein, each closing
hereunder, and amendments, modifications, approvals, consents or waivers hereto
or hereunder, (c) the reasonable fees, expenses and disbursements of the
Administrative Agent and the Syndication Agents incurred by the Administrative
Agent and the Syndication Agents in connection with the preparation,
administration or interpretation of the Loan Documents (including those relating
to the Competitive Bid Loans) and other instruments mentioned herein, each
closing hereunder, any amendments, modifications, approvals, consents or waivers
hereto or hereunder, or the cancellation of any Loan Document upon payment in
full in cash of all of the Obligations or pursuant to any terms of such Loan
Document for providing for such cancellation, including, without limitation, the
reasonable fees and disbursements (including, without limitation, reasonable
photocopying costs) of one counsel to the Administrative Agent and the
Syndication Agents in preparing the documentation, (d) the reasonable fees,
costs, expenses and disbursements of the Arrangers and their Affiliates incurred
in connection with the syndication and/or participations of the Loans,
including, without limitation, costs of preparing syndication materials and
photocopying costs, subject to the limitations set forth in the Fee Letter,
(e) all reasonable expenses (including reasonable attorneys’ fees and costs,
which attorneys may be employees of any Lender or the Administrative Agent or
the Syndication Agents, and the fees and costs of appraisers, engineers,
investment bankers, surveyors or other experts retained by any Lender or the
Administrative Agent or the Syndication Agents in connection with any such
enforcement, preservation proceedings or dispute) incurred by any Lender or the
Administrative Agent or the Syndication Agents in connection with (i) the
enforcement of or preservation of rights under any of the Loan Documents against
the Borrower or any of its Subsidiaries or any Guarantor or the administration
thereof after the occurrence and during the continuance of a Default or Event of
Default (including, without limitation, expenses incurred in any restructuring
and/or “workout” of the Loans), and (ii) any litigation, proceeding or dispute
whether arising hereunder or otherwise, in any way related to any Lender’s or
the Administrative Agent’s relationship with the Borrower, MCRC or any of their
respective Subsidiaries, in each case with respect to the Obligations, (f) all
reasonable fees, expenses and disbursements of the Administrative Agent incurred
in connection with UCC searches and (g) all costs incurred by the Administrative
Agent in the future in connection with its inspection of the Unencumbered
Properties after the occurrence and during the continuance of an Event of
Default.  The covenants of this §15 shall survive payment or satisfaction of
payment of amounts owing with respect to the Notes.

 

§16.                        INDEMNIFICATION.  The Borrower agrees to indemnify
and hold harmless the Administrative Agent, the Syndication Agents, the
Arrangers and each of the Lenders and the shareholders, directors, agents,
officers, employees, subsidiaries and affiliates of the Administrative Agent,
the Syndication Agents, the Arrangers and each of the Lenders (“Related
Parties”) from and against any and all claims, actions and suits sought or
brought by a third party, whether groundless or otherwise, and from and against
any and all liabilities, losses, settlement payments, obligations, damages and
expenses of every nature and character, including reasonable legal fees and
expenses, arising out of or resulting in any way from this Agreement or any of
the other Loan Documents or the transactions contemplated hereby or thereby or
which otherwise arise in connection with the financing, including, without
limitation, (a) any actual or proposed use by the Borrower or any of its
Subsidiaries of the proceeds of any of the Loans, (b) the execution or delivery
of this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their

 

111

--------------------------------------------------------------------------------


 

respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, or (c) pursuant to §7.15 hereof, in
each case including, without limitation, the reasonable fees and disbursements
of counsel incurred in connection with any investigative, administrative or
judicial proceeding (whether or not such indemnified Person is a party thereto)
IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF
THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF SUCH PERSON, provided,
however, that the Borrower shall not be obligated under this §16 to indemnify
any Person for liabilities arising from such Person’s own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by final
and non-appealable judgment.  In litigation, or the preparation therefor, the
Borrower shall be entitled to select counsel reasonably acceptable to the
Required Lenders, and the Lenders (as approved by the Required Lenders) shall be
entitled to select their own supervisory counsel and, in addition to the
foregoing indemnity, the Borrower agrees to pay promptly the reasonable fees and
expenses of each such counsel if (i) in the written opinion of counsel to the
Administrative Agent, the Syndication Agents, the Arrangers or the Lenders, as
the case may be, use of counsel of the Borrower’s choice could reasonably be
expected to give rise to a conflict of interest, (ii) the Borrower shall not
have employed counsel reasonably satisfactory to the Administrative Agent, the
Syndication Agents, the Arrangers or the Lenders, as the case may be, within a
reasonable time after notice of the institution of any such litigation or
proceeding or (iii) the Borrower authorizes the Administrative Agent, the
Syndication Agents, the Arrangers or the Lenders, as the case may be, to employ
separate counsel at the Borrower’s expense.  If and to the extent that the
obligations of the Borrower under this §16 are unenforceable for any reason, the
Borrower hereby agrees to make the maximum contribution to the payment in
satisfaction of such obligations which is permissible under applicable law.  The
provisions of this §16 shall survive the repayment of the Loans and the
termination of the obligations of the Lenders hereunder and shall continue in
full force and effect as long as the possibility of any such claim, action,
cause of action or suit exists.

 

§17.                        SURVIVAL OF COVENANTS, ETC.  All covenants,
agreements, representations and warranties made herein, in the Notes, in any of
the other Loan Documents shall be deemed to have been relied upon by the
Lenders, the Administrative Agent and the Syndication Agents, notwithstanding
any investigation heretofore or hereafter made by any of them, and shall survive
the making by the Lenders of any of the Loans and the issuance, extension or
renewal of any Letters of Credit, as herein contemplated (regardless of any
investigation made by the Administrative Agent or any Lender), and shall
continue in full force and effect so long as any Letter of Credit or any amount
due under this Agreement or the Notes or any of the other Loan Documents remains
outstanding or any Lender has any obligation to make any Loans or the
Administrative Agent or any Fronting Bank has any obligation to issue, extend or
renew any Letter of Credit.  The indemnification obligations of the Borrower
provided herein and in the other Loan Documents shall survive the full repayment
of amounts due and the termination of the obligations of the Lenders hereunder
and thereunder to the extent provided herein and therein.  All statements
contained in any certificate delivered to any Lender or the Administrative Agent
or the Syndication Agents at any time by or on behalf of the Borrower or any of
its Subsidiaries or any Guarantor pursuant hereto or in connection with the
transactions contemplated hereby shall constitute representations and warranties
by the Borrower or such Subsidiary or such Guarantor hereunder.

 

112

--------------------------------------------------------------------------------


 

§18.                        ASSIGNMENT; PARTICIPATIONS; ETC.

 

§18.1                 Conditions to Assignment by Lenders.  Except as provided
herein, each Lender may assign to one or more Eligible Assignees all or a
portion of its interests, rights and obligations under this Agreement (including
all or a portion of its Commitment Percentages and Commitments and the same
portion of the Loans at the time owing to it, the Notes held by it, the
Competitive Bid Loan Accounts maintained by it and its participating interest in
the risk relating to any Letters of Credit); provided that (a) (i) except in the
case of an assignment to a Lender, the Administrative Agent shall have the right
to approve any Eligible Assignee, which approval will not be unreasonably
withheld or delayed, (ii) each Fronting Bank shall have the right to approve an
assignment in respect of the Revolving Credit Facility to an Eligible Assignee
that is not an existing Revolving Credit Lender, which approval will not be
unreasonably withheld or delayed and (iii) and, except (x) in the case of an
assignment to a Lender, a Lender Affiliate or an Approved Fund or (y) if an
Event of Default shall have occurred and be continuing, the Borrower shall have
the right to approve any Eligible Assignee, which approval shall not be
unreasonably withheld or delayed, (b) each such assignment shall be of a
constant, and not a varying, percentage of all the assigning Lender’s rights and
obligations under this Agreement as to such interests, rights and obligations
under this Agreement so assigned, (c) except in the case of an assignment to a
Lender, a Lender Affiliate or an Approved Fund, each such assignment shall be in
a minimum amount of $5,000,000 or an integral multiple of $1,000,000 in excess
thereof, (d) unless the assigning Lender shall have assigned its entire Loans
and Commitments, each Lender shall have at all times an amount of its Loans and
Commitments of not less than $10,000,000, (e) the parties to such assignment
shall execute and deliver to the Administrative Agent, for recording in the
Register (as hereinafter defined), an assignment and assumption, substantially
in the form of Exhibit F hereto (an “Assignment and Assumption”), together with
any Notes subject to such assignment and (f) the assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire in which the assignee designates one or more Persons to whom all
syndicate-level information (which may contain material non-public information
about the Borrower, MCRC and their related parties or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws.  Upon such execution, delivery,
acceptance and recording, from and after the effective date specified in each
Assignment and Assumption, (i) the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender hereunder and thereunder, and
(ii) the assigning Lender shall, to the extent of the interest assigned by such
Assignment and Assumption and upon payment to the Administrative Agent of the
registration fee referred to in §18.3, be released from its obligations under
this Agreement (and, in the case of an Assignment and Assumption covering all of
the assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto) but shall continue to be entitled to the
benefits of §4.5, §4.6 and §16 with respect to facts and circumstances occurring
prior to the effective date of such assignment; provided that except to the
extent otherwise expressly agreed by the affected parties, no assignment will
constitute a waiver or release of any claim of any party hereto with respect to
obligations which arose prior to the effective date of such assignment.  Without
limiting the foregoing, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. If the consent of the Borrower is required
pursuant to this §18.1, and the Borrower does not respond to the

 

113

--------------------------------------------------------------------------------


 

Administrative Agent’s request for consent within ten (10) Business Days of
receipt of such written request, the consent shall be deemed given.

 

§18.2                 Certain Representations and Warranties; Limitations;
Covenants.  By executing and delivering an Assignment and Assumption, the
parties to the assignment thereunder confirm to and agree with each other and
the other parties hereto as follows:  (a) other than the representation and
warranty that it is the legal and beneficial owner of the interest being
assigned thereby free and clear of any adverse claim, the assigning Lender makes
no representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement, the other Loan Documents or any other
instrument or document furnished pursuant hereto; (b) the assigning Lender makes
no representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or any of its Subsidiaries or any Guarantor
or any other Person primarily or secondarily liable in respect of any of the
Obligations, or the performance or observance by the Borrower or any of its
Subsidiaries or any Guarantor or any other Person primarily or secondarily
liable in respect of any of the Obligations of any of their obligations under
this Agreement or any of the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto; (c) such assignee confirms that
it has received a copy of this Agreement, together with copies of the most
recent financial statements referred to in §6.4 and §7.4 and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into such Assignment and Assumption; (d) such
assignee will, independently and without reliance upon the assigning Lender, the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement; (e) such
assignee represents and warrants that it is an Eligible Assignee; (f) such
assignee appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under this Agreement and the
other Loan Documents as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such powers as are reasonably incidental
thereto; (g) such assignee agrees that it will perform in accordance with their
terms all of the obligations that by the terms of this Agreement are required to
be performed by it as a Lender; (h) such assignee represents and warrants that
it is legally authorized to enter into such Assignment and Assumption; and
(i) such assignee acknowledges that it has made arrangements with the assigning
Lender satisfactory to such assignee with respect to its pro rata share of
Letter of Credit Fees in respect of outstanding Letters of Credit.

 

§18.3                 Register.  The Administrative Agent, acting solely for
this purpose as an agent of the Borrower, shall maintain a copy of each
Assignment and Assumption delivered to it and a register or similar list (the
“Register”) for the recordation of the names and addresses of the Lenders and
the Commitments and the Commitment Percentages of, and principal amount of the
Loans owing to, the Lenders from time to time.  The entries in the Register
shall be conclusive, in the absence of manifest error, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register as a Lender hereunder for all purposes of this
Agreement.  The Register shall be available for inspection by the Borrower and
the Lenders at any reasonable time and from time to time upon reasonable prior
notice.  Upon each such recordation other than assignments pursuant to §4.11,
the assigning Lender agrees to pay to the Administrative Agent a registration
fee in the sum of $3,500.

 

114

--------------------------------------------------------------------------------


 

§18.4                 New Notes.  Upon its receipt of an Assignment and
Assumption executed by the parties to such assignment, together with each Note
subject to such assignment, the Administrative Agent shall (a) record the
information contained therein in the Register, and (b) give prompt written
notice thereof to the Borrower and the Lenders (other than the assigning
Lender).  Within five (5) Business Days after receipt of such notice, the
Borrower, at its own expense, (i) shall execute and deliver to the
Administrative Agent, in exchange for each surrendered Note, a new Note to the
order of such Eligible Assignee in an amount equal to the amount assumed by such
Eligible Assignee pursuant to such Assignment and Assumption and, if the
assigning Lender has retained some portion of its obligations hereunder, a new
Note to the order of the assigning Lender in an amount equal to the amount
retained by it hereunder and (ii) shall deliver an opinion from counsel to the
Borrower in substantially the form delivered on the Closing Date pursuant to
§10.6 as to such new Notes.  Such new Notes shall provide that they are
replacements for the surrendered Notes, shall be in an aggregate principal
amount equal to the aggregate principal amount of the surrendered Notes, shall
be dated the effective date of such Assignment and Assumption and shall
otherwise be in substantially the form of the assigned Notes.  The surrendered
Notes shall be canceled and returned to the Borrower.

 

§18.5                 Participations.  Each Lender may sell participations to
one or more banks or other entities (other than (x) the Borrower, MCRC and their
respective Subsidiaries and Affiliates, (y) a natural Person, or a holding
company, investment vehicle or trust for, or owned and operated for the benefit
of, a natural Person, or (z) a Defaulting Lender or a Subsidiary of a Defaulting
Lender) (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement and the other Loan Documents without notice or
consent of the Borrower, Administrative Agent or any other party hereto;
provided that (a) any such sale or participation shall not affect the rights and
duties of the selling Lender hereunder to the Borrower and the Administrative
Agent and the Lender shall continue to exercise all approvals, disapprovals and
other functions of a Lender, (b) the only rights granted to the participant
pursuant to such participation arrangements with respect to waivers, amendments
or modifications of, or approvals under, the Loan Documents shall be the rights
to approve waivers, amendments or modifications that would reduce the principal
of or the interest rate on any Loans, extend the term (other than any extension
contemplated by the definition of “Revolving Credit Maturity Date” or “Term
Maturity Date”) or increase the amount of the Commitment of such Lender as it
relates to such participant, reduce the amount of any fees to which such
participant is entitled or extend any regularly scheduled payment date for
principal or interest, and (c) no participant shall have the right to grant
further participations or assign its rights, obligations or interests under such
participation to other Persons without the prior written consent of the
Administrative Agent (not to be unreasonably withheld).

 

The Borrower agrees that each Participant shall be entitled to the benefits of
§4.5, §4.6, §4.8, and §4.13 (subject to the requirements and limitations
therein, including the requirements under §4.13(g) (it being understood that the
documentation required under Section §4.13(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to §18.1; provided that such
Participant (A) agrees to be subject to the provisions of §4.10 and §4.11 as if
it were an assignee under §18.1; and (B) shall not be entitled to receive any
greater payment under §4.5, §4.6, or §4.13, with respect to any participation,
than its participating Lender would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs

 

115

--------------------------------------------------------------------------------


 

after the Participant acquired the applicable participation.  To the extent
permitted by law, each Participant also shall be entitled to the benefits of §13
as though it were a Lender; provided that such Participant agrees to be subject
to such section as though it were a Lender.

 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

§18.6                 Pledge by Lender.  Notwithstanding any other provision of
this Agreement, any Lender at no cost to the Borrower may at any time pledge or
assign, or grant a security interest in, all or any portion of its interest and
rights under this Agreement (including all or any portion of its Notes) to any
Person. No such pledge or the enforcement thereof shall release the pledgor
Lender from its obligations hereunder or under any of the other Loan Documents.

 

§18.7                 Successors and Assigns; No Assignment by Borrower.  This
Agreement and the other Loan Documents shall be binding upon the parties hereto
and their respective successors and assigns and shall inure to the benefit of
the parties hereto and their successors and permitted assigns.  Notwithstanding
the foregoing, the Borrower shall not assign or transfer any of its rights or
obligations under any of the Loan Documents without prior Unanimous Lender
Approval and the prior written consent of the Administrative Agent (and any such
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and no Lender may assign or otherwise transfer its rights and
obligations hereunder except in accordance with this §18.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Fronting Bank that issues any
Letter of Credit), Participants (to the extent provided in §18.5) and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Fronting Bank and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.  Notwithstanding
the foregoing, Merrill Lynch, Pierce, Fenner & Smith Incorporated may, without
notice to the Borrower or any other party, assign its rights and obligations (if
any) under this Agreement to any other registered broker-dealer wholly-owned by
Bank of America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement.

 

116

--------------------------------------------------------------------------------


 

§18.8                 Disclosure. The Borrower agrees that, in addition to
disclosures made in accordance with standard banking practices, any Lender may
disclose information obtained by such Lender pursuant to this Agreement to
assignees or participants and potential assignees or participants hereunder,
provided that such Lender first obtains a written confidentiality agreement in
favor of the Borrower from the recipient of any such information as required by
§30 hereof.  Any such disclosed information shall be treated by any assignee or
participant and potential assignees or participants with the same standard of
confidentiality set forth in §30 hereof.

 

§18.9                 Syndication.  The Borrower acknowledges that the
Administrative Agent and the Syndication Agents intend, and shall have the
right, by themselves or through their Affiliates, to syndicate or enter into
co-lending arrangements with respect to the Loans and the Total Commitment
pursuant and subject to this §18, and the Borrower agrees to reasonably
cooperate with the Administrative Agent’s, the Syndication Agents’ and their
Affiliates’ syndication and/or co-lending efforts, such cooperation to include,
without limitation, the provision of information reasonably requested by
potential syndicate members.

 

§18.10          Designated Banks.  Any Lender (each, a “Designating Lender”) may
at any time designate one Designated Bank to fund Competitive Bid Loans on
behalf of such Designating Lender subject to the terms of this §18.10 and the
provisions in §§18.1 and 18.5 shall not apply to such designation.  No Lender
may designate more than one (1) Designated Bank.  The parties to each such
designation shall execute and deliver to the Administrative Agent for its
acceptance a Designation Agreement.  Upon such receipt of an appropriately
completed Designation Agreement executed by a Designating Lender and a designee
representing that it is a Designated Bank, the Administrative Agent will accept
such Designation Agreement and will give prompt notice thereof to the Borrower,
whereupon, (i) the Borrower shall execute and deliver to the Designating Lender
a Designated Bank Note payable to the order of the Designated Bank, (ii) from
and after the effective date specified in the Designation Agreement, the
Designated Bank shall become a party to this Agreement with a right to make
Competitive Bid Loans on behalf of its Designating Lender pursuant to §2A after
the Borrower has accepted a Competitive Bid Loan (or portion thereof) of such
Designating Lender, and (iii) the Designated Bank shall not be required to make
payments with respect to any obligations in this Agreement except to the extent
of excess cash flow of such Designated Bank which is not otherwise required to
repay obligations of such Designated Bank which are then due and payable;
provided, however, that regardless of such designation and assumption by the
Designated Bank, the Designating Lender shall be and remain obligated to the
Borrower, the Administrative Agent and the other Lenders for each and every of
the obligations of the Designating Lender and its related Designated Bank with
respect to this Agreement, including, without limitation, any indemnification
obligations hereunder and any sums otherwise payable to the Borrower by the
Designated Bank.  Each Designating Lender shall serve as the administrative
agent of the Designated Bank and shall on behalf of, and to the exclusion of,
the Designated Bank: (i) receive any and all payments made for the benefit of
the Designated Bank and (ii) give and receive all communications and notices and
take all actions hereunder, including, without limitation, votes, approvals,
waivers, consents and amendments under or relating to this Agreement and the
other Loan Documents.  Any such notice, communication, vote, approval, waiver,
consent or amendment shall be signed by the Designating Lender as administrative
agent for the Designated Bank and shall not be signed by the Designated Bank on
its own behalf but shall be binding on the Designated Bank to the same

 

117

--------------------------------------------------------------------------------


 

extent as if actually signed by the Designated Bank.  The Borrower, the
Administrative Agent and Lenders may rely thereon without any requirement that
the Designated Bank sign or acknowledge the same.  No Designated Bank may assign
or transfer all or any portion of its interest hereunder or under any other Loan
Document, other than assignments to the Designating Lender which originally
designated such Designated Bank.

 

§19.                        NOTICES, ETC.  (a) Except as otherwise expressly
provided in this Agreement, all notices and other communications made or
required to be given pursuant to this Agreement or the Notes or any Letter of
Credit Applications shall be in writing and shall be delivered in hand, or
mailed by United States registered or certified first class mail, return receipt
requested, postage prepaid; or sent by overnight courier; or sent by facsimile
and confirmed by delivery via overnight courier or postal service; addressed as
follows:

 

(i)                                     if to the Borrower or any Guarantor, to
it at Mack-Cali Realty Corporation, Harborside 3, 210 Hudson Street, Suite 400,
Jersey City, New Jersey 07311, Attention:  Gary Wagner, Esq., Chief Legal
Officer, and Mr. Anthony Krug, Chief Financial Officer, with a copy to Blake
Hornick, Esq., Seyfarth Shaw LLP, 620 Eighth Avenue, Suite 3200, New York, NY
10018, or to such other address for notice as the Borrower or any Guarantor
shall have last furnished in writing to the Administrative Agent;

 

(ii)                                  if to (i) the Administrative Agent, to it
at JPMorgan Chase Bank, N.A., Loan and Agency Services Group, 500 Stanton
Christiana Road, NCC5/Floor 1, Newark, DE 19713-2107, (Telecopy No. (302)
634-1964), with copies to JPMorgan Chase Bank, N.A., 270 Park Avenue, 45th
Floor, New York, NY 10017, Attention: Paul Choi, Executive Director (Telecopy
No. (212) 648-1281) and (ii) if to the Fronting Bank, (A) if JPMorgan, to
JPMorgan Chase Bank, N.A., Loan and Agency Services Group, 500 Stanton
Christiana Road, NCC5/Floor 1, Newark, DE 19713-2107, (Telecopy No. (302)
634-1964), (B) if Bank of America, to              and (C) if WFB, to
                , or at such other address for notice as the Administrative
Agent or Fronting Bank shall last have furnished in writing to the Person giving
the notice; and

 

(iii)                               if to any Lender, at the address set forth
in its Administrative Questionnaire, or such other address for notice as such
Lender shall have last furnished in writing to the Person giving the notice,
provided that if the Borrower has not been provided with a copy of a Lender’s
Administrative Questionnaire or otherwise furnished with such Lender’s address,
Borrower shall be permitted to deliver notices to such Lender care of the
Administrative Agent at its address set forth above.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient), provided that such notice is confirmed by delivery via overnight
courier or postal service as required above.  Notices delivered through
electronic communications, to the extent provided in paragraph (b) below, shall
be effective as provided in said paragraph (b).

 

118

--------------------------------------------------------------------------------


 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders and the Fronting Bank hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender or Fronting Bank pursuant to §2 and §2A if such Lender or Fronting
Bank, as applicable, has notified the Administrative Agent that it is incapable
of receiving notices under such Section by electronic communication.  The
Administrative Agent or the Borrower may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

 

Unless the Administrative Agent (or the Borrower, in the case of notice to it)
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
email or other communication is not sent during the normal business hours of the
recipient, such notice, email or communication shall be deemed to have been sent
at the opening of business on the next business day for the recipient.

 

(c)                                  Change of Address, etc.  Any party hereto
may change its address or facsimile number for notices and other communications
hereunder by notice to the other parties hereto.

 

(d)                                 Platform.

 

(i)                                     The Borrower agrees that the
Administrative Agent may, but shall not be obligated to, make the Communications
(as defined below) available to the Fronting Bank and the other Lenders by
posting the Communications on Debt Domain, Intralinks, Syndtrak or a
substantially similar electronic transmission system (the “Platform”) in
accordance with its obligations under §30.

 

(ii)                                  The Platform is provided “as is” and “as
available.”  The Agent Parties (as defined below) do not warrant the adequacy of
the Platform and expressly disclaim liability for errors or omissions in the
Communications.  No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of third-party rights or freedom from
viruses or other code defects, is made by any Agent Party in connection with the
Communications or the Platform.  Except as provided in §24, in no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender or any other Person or
entity for damages of any kind, including, without limitation, direct or
indirect, special, incidental or consequential damages, losses or expenses
(whether in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Communications through the Platform. 
“Communications” means, collectively, any notice,

 

119

--------------------------------------------------------------------------------


 

demand, communication, information, document or other material provided by or on
behalf of the Borrower pursuant to any Loan Document or the transactions
contemplated therein which is distributed to the Administrative Agent, any
Lender or any Fronting Bank by means of electronic communications pursuant to
this Section, including through the Platform.

 

§20.                        GOVERNING LAW; CONSENT TO JURISDICTION AND SERVICE. 
THIS AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS, EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED THEREIN, ARE CONTRACTS UNDER THE LAWS OF THE STATE OF NEW
YORK AND SHALL FOR ALL PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR
CHOICE OF LAW).  EACH OF THE BORROWER AND THE GUARANTORS AND THE ADMINISTRATIVE
AGENT AND THE LENDERS AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS AGREEMENT
OR ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK, NEW YORK OR ANY FEDERAL COURT SITTING IN NEW YORK,
NEW YORK AND CONSENTS TO THE NON-EXCLUSIVE JURISDICTION OF SUCH COURTS AND THE
SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER OR THE
GUARANTORS OR THE ADMINISTRATIVE AGENT OR THE LENDERS BY MAIL AT THE ADDRESS
SPECIFIED IN §19.  EACH OF THE BORROWER AND THE GUARANTORS AND THE
ADMINISTRATIVE AGENT AND THE LENDERS HEREBY WAIVES ANY OBJECTION THAT EITHER OF
THEM MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT
OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.

 

§21.                        HEADINGS.  The captions in this Agreement are for
convenience of reference only and shall not define or limit the provisions
hereof.

 

§22.                        COUNTERPARTS.  This Agreement and any amendment
hereof may be executed in several counterparts and by each party on a separate
counterpart, each of which when so executed and delivered shall be an original,
and all of which together shall constitute one instrument.  In proving this
Agreement it shall not be necessary to produce or account for more than one such
counterpart signed by the party against whom enforcement is sought.  Delivery of
an executed counterpart of a signature page of this Agreement by telecopy or
other electronic methods shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

§23.                        ENTIRE AGREEMENT, ETC.  The Loan Documents and any
other documents executed in connection herewith or therewith express the entire
understanding of the parties with respect to the transactions contemplated
hereby, may not be contradicted by evidence of prior, contemporaneous, or
subsequent oral agreements of the parties, and supersede any and all previous
agreements and understandings, oral or written, relating to the transactions
contemplated hereby.  There are no unwritten oral agreements among the parties. 
Neither this Agreement nor any term hereof may be changed, waived, discharged or
terminated, except as provided in §25.

 

§24.                        WAIVER OF JURY TRIAL AND CERTAIN DAMAGE CLAIMS. 
EXCEPT TO THE EXTENT EXPRESSLY PROHIBITED BY LAW, EACH OF THE BORROWER

 

120

--------------------------------------------------------------------------------


 

AND THE GUARANTORS AND THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY WAIVES
ITS RESPECTIVE RIGHTS TO A JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM
ARISING OUT OF ANY DISPUTE IN CONNECTION WITH THIS AGREEMENT, THE REVOLVING
CREDIT NOTES OR ANY OF THE OTHER LOAN DOCUMENTS, ANY RIGHTS OR OBLIGATIONS
HEREUNDER OR THEREUNDER OR THE PERFORMANCE OF SUCH RIGHTS AND OBLIGATIONS. 
EXCEPT TO THE EXTENT EXPRESSLY PROHIBITED BY LAW, THE BORROWER AND EACH OF THE
GUARANTORS HEREBY WAIVES ANY RIGHT ANY OF THEM MAY HAVE TO CLAIM OR RECOVER IN
ANY LITIGATION REFERRED TO IN THE PRECEDING SENTENCE ANY SPECIAL, EXEMPLARY,
PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO,
ACTUAL DAMAGES.  NO INDEMNITEE REFERRED TO IN §16 ABOVE SHALL BE LIABLE FOR ANY
DAMAGES ARISING FROM THE USE BY UNINTENDED RECIPIENTS OF ANY INFORMATION OR
OTHER MATERIALS DISTRIBUTED BY IT THROUGH TELECOMMUNICATIONS, ELECTRONIC OR
OTHER INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT OR THE
OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, EXCEPT
TO THE EXTENT ARISING FROM SUCH INDEMNITEE’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT OR BREACH OF ITS CONFIDENTIALITY UNDERTAKINGS IN §30 AS DETERMINED BY
A COURT OF COMPETENT JURISDICTION BY A FINAL AND NON-APPEALABLE JUDGMENT.  EACH
OF THE BORROWER AND THE GUARANTORS (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY LENDER OR THE ADMINISTRATIVE AGENT HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH LENDER OR THE ADMINISTRATIVE AGENT WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS AND (B) ACKNOWLEDGE
THAT THE ADMINISTRATIVE AGENT AND THE LENDERS HAVE BEEN INDUCED TO ENTER INTO
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH THEY ARE PARTIES BY, AMONG
OTHER THINGS, THE WAIVERS AND CERTIFICATIONS CONTAINED HEREIN.

 

§25.                        CONSENTS, AMENDMENTS, WAIVERS, ETC.  Except as
otherwise expressly provided in this Agreement, any acceptance, consent,
approval or other authorization required or permitted by this Agreement may be
given, and any term of this Agreement or of any of the other Loan Documents may
be amended, and the performance or observance by the Borrower or any Guarantor
of any terms of this Agreement or the other Loan Documents or the continuance of
any default, Default or Event of Default may be waived (either generally or in a
particular instance and either retroactively or prospectively) with, but only
with, the written consent of the Required Lenders.

 

Notwithstanding the foregoing,

 

(A)                               the written consent of each Lender affected
thereby shall be required for any amendment, modification or waiver of this
Agreement or the other Loan Documents that:

 

(i)                                     reduces or forgives any principal of any
unpaid Loan or Reimbursement Obligation or any interest thereon (including any
interest “breakage” costs) or any fees payable hereunder; or

 

121

--------------------------------------------------------------------------------


 

(ii)           changes the unpaid principal amount of, or the rate of interest
on, any Loan or Reimbursement Obligation; or

 

(iii)          changes the date fixed for any payment of principal of or
interest on any Loan or Reimbursement Obligation (including, without limitation,
any extension of the Revolving Credit Maturity Date or Term Maturity Date other
than in accordance with the second sentence of the definition of “Revolving
Credit Maturity Date” or “Term Maturity Date”) or any fees payable hereunder; or

 

(iv)          changes the amount of any Lender’s Commitment (other than pursuant
to an assignment permitted under §18.1 hereof or as consented to by such Lender)
or increases the amount of the Total Revolving Credit Commitment or the
aggregate Term Commitments, except as provided in §2.2; and

 

(B)          Unanimous Lender Approval shall be required for any amendment,
modification or waiver of this Agreement or the other Loan Documents that:

 

(i)            releases or reduces the liability of MCRC pursuant to its
Guaranty; or

 

(ii)           modifies this §25 or any other provision herein or in any other
Loan Document which by the terms thereof expressly requires Unanimous Lender
Approval; or

 

(iii)          changes the definitions of Required Lenders, Required Facility
Lenders or Unanimous Lender Approval; or

 

(iv)          changes §13 or §14.5 in a manner that would alter the pro rata
sharing of payments required thereby;

 

provided that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent or a Fronting Bank hereunder
(including, without limitation, §4.12) without the prior written consent of the
Administrative Agent or such Fronting Bank, as the case may be; and provided
further that notwithstanding the foregoing, no amendment, waiver or consent
shall, unless in writing and signed by the Designating Lender on behalf of its
Designated Bank affected thereby, (a) subject such Designated Bank to any
additional obligations, (b) reduce the principal of, interest on, or other
amounts due with respect to, the Designated Bank Note made payable to such
Designated Bank, or (c) postpone any date fixed for any payment of principal of,
or interest on, or other amounts due with respect to, the Designated Bank Note
made payable to the Designated Bank.

 

Notwithstanding the foregoing, (x) any amendment, waiver or consent that affects
only the rights and duties of the Lenders under a specific Facility shall only
require the consent of the Required Facility Lenders for such Facility, unless
such amendment, waiver or consent requires the consent of all affected Lenders
under such Facility pursuant to clause (A) above or Unanimous Lender Approval
pursuant to clause (B) above, and (y) any amendment, waiver or consent that
adversely affects the rights and duties of the Lenders under a specific Facility
in a manner different than such amendment, waiver or consent affects the rights
and duties of the Lenders

 

122

--------------------------------------------------------------------------------


 

under the other Facility shall, in addition to the Lenders required hereinabove
to take such action, require the consent of the Required Facility Lenders for
such Facility.

 

No waiver shall extend to or affect any obligation not expressly waived or
impair any right consequent thereon.  No course of dealing or delay or omission
on the part of the Administrative Agent or the Lenders or any Lender in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial to such right or any other rights of the Administrative Agent or the
Lenders.  No notice to or demand upon the Borrower shall entitle the Borrower to
other or further notice or demand in similar or other circumstances.  No failure
or delay by the Administrative Agent, the Fronting Bank or any Lender in
exercising any right or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  Any waiver of any provision of this Agreement or consent to any
departure by the Borrower therefrom shall be effective only in the specific
instance and for the purpose for which given.  Without limiting the generality
of the foregoing, the making of a Loan or issuance of a Letter of Credit shall
not be construed as a waiver of any Default, regardless of whether the
Administrative Agent, any Lender or the Fronting Bank may have had notice or
knowledge of such Default or Event of Default at the time.

 

§26.        SEVERABILITY.  The provisions of this Agreement are severable, and
if any one clause or provision hereof shall be held invalid or unenforceable in
whole or in part in any jurisdiction, then such invalidity or unenforceability
shall affect only such clause or provision, or part thereof, in such
jurisdiction, and shall not in any  manner affect such clause or provision in
any other jurisdiction, or any other clause or provision of this Agreement in
any jurisdiction.

 

§27.        TRANSITIONAL ARRANGEMENTS.

 

§27.1      2013 Agreement Superseded.  This Agreement shall supersede the 2013
Agreement in its entirety, except as provided in this §27 and §3.7.  On the
Closing Date, the rights and obligations of the parties under the 2013 Agreement
and the “Notes” defined therein shall be subsumed within and be governed by this
Agreement and the Notes; provided however, that any of the “Revolving Credit
Loans” (as defined in the 2013 Agreement) outstanding under the 2013 Agreement
shall, for purposes of this Agreement, be Revolving Credit Loans hereunder.  The
Lenders’ interests in such Revolving Credit Loans and participations in such
Letters of Credit shall be allocated on the Closing Date in accordance with each
Lender’s applicable Revolving Credit Commitment Percentage.  On the Closing
Date, (a) the Revolving Credit Commitment of each Lender that is a party to the
2013 Agreement but is not a party to this Agreement (an “Exiting Lender”) shall
be terminated, all outstanding Obligations owing to the Exiting Lenders under
the 2013 Agreement on the Closing Date shall be paid in full, and each Exiting
Lender shall cease to be a Lender under this Agreement, and (b) each Person
listed on Schedule 1.2 attached to this Agreement shall be a Lender under this
Agreement with the Commitments set forth opposite its name on such Schedule 1.2.

 

§27.2      Return and Cancellation of Notes.  Upon its receipt of the Revolving
Credit Notes to be delivered hereunder on the Closing Date, each Lender will
promptly return to the

 

123

--------------------------------------------------------------------------------


 

Borrower, marked “Cancelled” or “Replaced”, the notes of the Borrower held by
such Lender pursuant to the 2013 Agreement.

 

§27.3      Interest and Fees Under 2013 Agreement.  All interest and all
commitment, facility and other fees and expenses owing or accruing under or in
respect of the 2013 Agreement shall be calculated as of the Closing Date
(prorated in the case of any fractional periods), and shall be paid on the
Closing Date in accordance with the method specified in the 2013 Agreement, as
if the 2013 Agreement were still in effect.

 

§28.        USA PATRIOT ACT.  Each Lender hereby notifies the Borrower and the
Guarantors that pursuant to the requirements of the USA Patriot Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is
required to obtain, verify and record information that identifies the Borrower
and the Guarantors, which information includes the names and addresses of the
Borrower and the Guarantors and other information that will allow such Lender to
identity the Borrower and the Guarantors in accordance with the Act.  The
Borrower shall, and shall cause MCRC and each Subsidiary to, provide such
information and take such actions as are reasonably requested by the
Administrative Agent or any Lender in order to assist the Administrative Agent
and the Lenders in maintaining compliance with the Act.

 

§29.        USURY SAVINGS CLAUSE.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate.

 

§30.        CONFIDENTIALITY.

 

(a)           Each of the Administrative Agent, the Fronting Bank and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (i) to its Affiliates and to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (ii) to the extent requested by any regulatory authority,
(iii) to the extent required by applicable laws or regulations or by any
subpoena or similar legal process, (iv) to any other party to this Agreement,
(v) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder, (vi) subject to an agreement running in favor of the Borrower and
containing provisions substantially the same as those of this Section including
a provision providing that such agreement shall survive any contemplated
transaction, to (A) any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement or (B) any actual or prospective counterparty (or its advisors) to any
swap or derivative transaction relating to the Borrower and its obligations,
(vii) with the prior written consent of the Borrower or (viii) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to the Administrative Agent, the
Fronting Bank or any Lender

 

124

--------------------------------------------------------------------------------


 

on a nonconfidential basis from a source other than the Borrower.  In addition,
the Administrative Agent and the Lenders may disclose the existence of this
Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Agents and the Lenders in connection with the administration of this Agreement,
the other Loan Documents, and the Loans.  For the purposes of this Section,
“Information” means all information received from the Borrower, MCRC or their
respective Subsidiaries relating to the Borrower, MCRC, any such Subsidiary or
their respective businesses, other than any such information that is available
to the Administrative Agent, the Fronting Bank or any Lender on a
nonconfidential basis prior to disclosure by the Borrower, MCRC or such
Subsidiary; provided that, in the case of information received from the
Borrower, MCRC or such Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information. 
Each of the Administrative Agent, the Fronting Bank and the Lenders shall be
responsible for any breach of the confidentiality provisions by any Affiliate or
other third party to which such party disclosed any Information unless such
Affiliate or other third party (other than any third party that is already bound
by an ethical or legal duty of confidentiality) has executed and delivered its
own confidentiality agreement running in favor of the Borrower and containing
provisions substantially the same as those of this Section, including a
provision providing that such agreement shall survive any contemplated
transaction.

 

(b)           EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN
§30(a) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING THE BORROWER, MCRC AND THEIR RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

(c)           ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS,
FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, MCRC AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW.

 

(d)           The provisions of this §30 shall survive the full repayment of
amounts due and the termination of this Agreement for a period of one (1) year.

 

125

--------------------------------------------------------------------------------


 

§31.        ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL
INSTITUTIONS.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)           the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)            a reduction in full or in part or cancellation of any such
liability;

 

(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

 

(iii)          the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

§32.        NO ADVISORY OR FIDUCIARY RESPONSIBILITY.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent, the Arrangers,
and the Lenders are arm’s-length commercial transactions between the Borrower
and its Affiliates, on the one hand, and the Administrative Agent, the
Arrangers, and the Lenders, on the other hand, (B) the Borrower has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) the Borrower is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, each Arranger and each Lender is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower or any of its Affiliates, or any other Person and (B) neither
the Administrative Agent, any Arranger nor any Lender has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Arrangers and the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent, any Arranger, nor any Lender has any
obligation to disclose any of such interests to the Borrower or its Affiliates. 
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against the Administrative

 

126

--------------------------------------------------------------------------------


 

Agent, any Arranger or any Lender with respect to any breach or alleged breach
of agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

 

§33.        ELECTRONIC EXECUTION OF ASSIGNMENTS AND CERTAIN OTHER DOCUMENTS. 
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Completed
Committed Loan Requests, Conversion Requests, waivers and consents) shall be
deemed to include electronic signatures, the electronic matching of assignment
terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it.

 

127

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement as a
sealed instrument as of the date first set forth above.

 

 

MACK-CALI REALTY, L.P.

 

 

 

By: Mack-Cali Realty Corporation, its general
partner

 

 

 

 

 

By:

/s/ Anthony Krug

 

 

Name:

Anthony Krug

 

 

Title:

Executive Vice President and Chief
Financial Officer

 

SIGNATURE PAGE TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT

FOR MACK-CALI REALTY, L.P.

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., individually and
as Administrative Agent and Fronting Bank

 

 

 

 

 

By: 

/s/ Paul Choi

 

Name:

Paul Choi

 

Title:

Executive Director

 

SIGNATURE PAGE TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT

FOR MACK-CALI REALTY, L.P.

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A., individually and as
Fronting Bank

 

 

 

 

 

 

 

By:  

/s/ Matthew Ricketts

 

Name:

Matthew Ricketts

 

Title:

Managing Director

 

SIGNATURE PAGE TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT

FOR MACK-CALI REALTY, L.P.

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., individually and as
Fronting Bank

 

 

 

 

 

 

 

By:  

/s/ John Sletten

 

Name:

John Sletten

 

Title:

Vice President

 

SIGNATURE PAGE TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT

FOR MACK-CALI REALTY, L.P.

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ William Hutchinson

 

Name:

William Hutchinson

 

Title:

Vice President

 

SIGNATURE PAGE TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT

FOR MACK-CALI REALTY, L.P.

 

--------------------------------------------------------------------------------


 

 

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Chin Young Song

 

Name:

Chin Young Song

 

Title:

Vice President

 

SIGNATURE PAGE TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT

FOR MACK-CALI REALTY, L.P.

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.

 

 

 

 

 

By:

/s/ John C. Rowland

 

Name:

John C. Rowland

 

Title:

Vice President

 

SIGNATURE PAGE TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT

FOR MACK-CALI REALTY, L.P.

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK

 

 

 

 

 

By:

/s/ Casey L. Stevenson

 

Name:

Casey L. Stevenson

 

Title:

Vice President

 

SIGNATURE PAGE TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT

FOR MACK-CALI REALTY, L.P.

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ J. Richard Litton

 

Name:

J. Richard Litton

 

Title:

Senior Vice President

 

SIGNATURE PAGE TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT

FOR MACK-CALI REALTY, L.P.

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NEW YORK MELLON

 

 

 

 

 

By:

/s/ Abdullah Dahman

 

Name:

Abdullah Dahman

 

Title:

Vice President

 

SIGNATURE PAGE TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT

FOR MACK-CALI REALTY, L.P.

 

--------------------------------------------------------------------------------


 

 

TD BANK, N.A.

 

 

 

 

 

By:

/s/ Thomas Hadler

 

Name:

Thomas Hadler

 

Title:

Vice President

 

SIGNATURE PAGE TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT

FOR MACK-CALI REALTY, L.P.

 

--------------------------------------------------------------------------------


 

 

BMO HARRIS BANK, N.A.

 

 

 

 

 

By:

/s/ Michael Kauffman

 

Name:

Michael Kauffman

 

Title:

Managing Director

 

SIGNATURE PAGE TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT

FOR MACK-CALI REALTY, L.P.

 

--------------------------------------------------------------------------------


 

 

ASSOCIATED BANK, NATIONAL
ASSOCIATION

 

 

 

 

 

By:

/s/ Michael J. Sedivy

 

Name:

Michael J. Sedivy

 

Title:

Senior Vice President

 

SIGNATURE PAGE TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT

FOR MACK-CALI REALTY, L.P.

 

--------------------------------------------------------------------------------


 

 

FIFTH THIRD BANK, an Ohio Banking Corporation

 

 

 

 

 

By:

/s/ Christian Bevy

 

Name:

Christian Bevy

 

Title:

SVP

 

SIGNATURE PAGE TO FOURTH AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

Exhibit A

 

FORM OF REVOLVING CREDIT
NOTE /TERM LOAN NOTE

 

$

          , 201   

 

 

FOR VALUE RECEIVED, the undersigned MACK-CALI REALTY, L.P., a Delaware limited
partnership (the “Borrower”), hereby promises to pay to the order of
                   (the “Lender”) at the Administrative Agent’s Head Office (as
defined in the Credit Agreement defined below):

 

(a)           prior to or on the [Revolving Credit] [Term] Maturity Date the
principal amount of                            Dollars ($               ) or, if
less, the aggregate unpaid principal amount of [Revolving Credit Loans/Term
Loans] advanced by the Lender to the Borrower pursuant to the Amended and
Restated Revolving Credit and Term Loan Agreement dated as of January 25, 2017
(as amended and in effect from time to time, the “Credit Agreement”), among the
Borrower, the Lender, JPMorgan Chase Bank, N.A., as Administrative Agent,

 

and the other parties thereto; and

 

(b)           interest on the principal balance hereof from time to time
outstanding at the times and at the rates provided in the Credit Agreement.

 

[Include in Revolving Credit Notes: This Note, together with the other Revolving
Credit Notes issued as of the date hereof under the Credit Agreement
(collectively, the “Substitute Notes”), are issued in substitution for the
unpaid principal balances outstanding under all of the Revolving Credit Notes
previously issued by the Borrower under the Fourth Amended and Restated
Revolving Credit Agreement dated as of July 16, 2013, as amended and modified to
date (the “2013 Notes”), and which 2013 Notes are outstanding as of the date
hereof.  Up to the full amount of the principal balances of the Substitute
Notes, the principal balances outstanding under the 2013 Notes shall continue in
all respects to be outstanding under the Substitute Notes, and this Note shall
not be deemed to evidence a novation or payment and refunding of any part of the
outstanding principal balances under the 2013 Notes.  Notwithstanding the date
of this Note, the Substitute Notes carry all of the rights to unpaid interest
that were carried by the 2013 Notes such that no loss of interest shall result
from any such substitution.]

 

This Note evidences borrowings under and has been issued by the Borrower in
accordance with the terms of the Credit Agreement.  The Lender and any holder
hereof pursuant to the Credit Agreement or by operation of law is entitled to
the benefits of the Credit Agreement and the other Loan Documents, and may
enforce the agreements of the Borrower contained therein, and any holder hereof
may exercise the respective remedies provided for thereby or otherwise available
in respect thereof, all in accordance with the respective terms thereof.  All

 

Exhibit A-1

--------------------------------------------------------------------------------


 

capitalized terms used in this Note and not otherwise defined herein shall have
the same meanings herein as in the Credit Agreement.

 

The Borrower irrevocably authorizes the Lender to make or cause to be made, at
or about the time of the Drawdown Date of any [Revolving Credit Loan/Term Loan]
or at the time of receipt of any payment of principal of this Note, an
appropriate notation on the grid attached to this Note, or the continuation of
such grid, or any other similar record, including computer records, reflecting
the making of such [Revolving Credit Loan/Term Loan] or (as the case may be) the
receipt of such payment.  The outstanding amount of the [Revolving Credit
Loan/Term Loan] set forth on the grid attached to this Note, or the continuation
of such grid, or any other similar record, including computer records,
maintained by the Lender with respect to any [Revolving Credit Loan/Term Loan]
shall be prima facie evidence of the principal amount thereof owing and unpaid
to the Lender, but the failure to record, or any error in so recording, any such
amount on any such grid, continuation or other record shall not limit or
otherwise affect the obligation of the Borrower hereunder or under the Credit
Agreement to make payments of principal of and interest on this Note when due to
the extent of the unpaid principal and interest amount as of any date of
determination.

 

The Borrower has the right in certain circumstances and the obligation under
certain other circumstances to prepay the whole or part of the principal of this
Note on the terms and conditions specified in the Credit Agreement.

 

If any one or more of the Events of Default shall occur, the entire unpaid
principal amount of this Note and all of the unpaid interest accrued thereon may
become or be declared due and payable in the manner and with the effect provided
in the Credit Agreement.

 

No delay or omission on the part of the Lender or any holder hereof in
exercising any right hereunder shall operate as a waiver of such right or of any
other rights of the Lender or such holder, nor shall any delay, omission or
waiver on any one occasion be deemed a bar or waiver of the same or any other
right on any further occasion.

 

The Borrower and every endorser and guarantor of this Note or the obligation
represented hereby waives presentment, demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance,
default or enforcement of this Note, and assents to any extension or
postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of collateral and to the addition or release
of any other party or person primarily or secondarily liable.

 

THIS NOTE AND THE OBLIGATIONS OF THE BORROWER HEREUNDER SHALL FOR ALL PURPOSES
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK
(EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW).  THE BORROWER
AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS NOTE MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL COURT SITTING THEREIN AND THE
CONSENT TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURT AND THE SERVICE OF
PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER BY MAIL AT

 

Exhibit A-2

--------------------------------------------------------------------------------


 

THE ADDRESS SPECIFIED IN §19 OF THE CREDIT AGREEMENT.  THE BORROWER HEREBY
WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH
SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.

 

This Note shall be deemed to take effect as a sealed instrument under the laws
of the State of New York.

 

[Remainder of Page Intentionally Left Blank]

 

Exhibit A-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Note to be sealed and signed
in its partnership name by its duly authorized officer as of the day and year
first above written.

 

 

MACK-CALI REALTY, L.P.

 

 

 

WITNESS:

By:

Mack-Cali Realty Corporation,

 

 

its general partner

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Exhibit A-4

--------------------------------------------------------------------------------


 

Date

 

Amount
of Loan

 

Amount of 
Principal Paid or 
Prepaid

 

Balance of
Principal
Unpaid

 

Notation
Made By:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit A-5

--------------------------------------------------------------------------------


 

Exhibit B

 

FORM OF SUBSIDIARY GUARANTY

 

Guaranty, dated as of             , 20   by and among                  , a
                  (the “Guarantor”), in favor of each of the Lenders (as defined
herein) and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) for itself and for the other financial
institutions (collectively, the “Lenders”) which are or may become parties to
the Amended and Restated Revolving Credit and Term Loan Agreement dated as of
January 25, 2017 among Mack-Cali Realty, L.P., a Delaware limited partnership
(the “Borrower”), the Administrative Agent, and the Lenders (the “Credit
Agreement”).  Capitalized terms used herein without definition shall have the
meanings ascribed to them in the Credit Agreement.

 

WHEREAS, the Borrower, the Administrative Agent, the Lenders and the other
parties thereto have entered into the Credit Agreement;

 

WHEREAS, the Borrower and the Guarantor are members of a group of related
entities, the success of either one of which is dependent in part on the success
of the other members of such group;

 

WHEREAS, the Guarantor expects to receive substantial direct and indirect
benefits from the extensions of credit to the Borrower by the Lenders pursuant
to the Credit Agreement (which benefits are hereby acknowledged);

 

WHEREAS, it is a condition precedent to the Administrative Agent’s and the
Lenders’ willingness to extend, and to continue to extend, credit to the
Borrower under the Credit Agreement that the Guarantor execute and deliver this
Guaranty; and

 

WHEREAS, the Guarantor wishes to guaranty the Borrower’s obligations to the
Lenders and the Administrative Agent under and in respect of the Credit
Agreement as herein provided.

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

 

1.             Guaranty of Payment and Performance of Obligations.  In
consideration of the Lenders’ extending credit or otherwise in their discretion
giving time, financial or banking facilities or accommodations to the Borrower,
the Guarantor hereby absolutely, irrevocably and unconditionally guarantees to
the Administrative Agent and each Lender that the Borrower will duly and
punctually pay or perform, at the place specified therefor, or if no place is
specified, at the Administrative Agent’s Head Office, (i) all indebtedness,
obligations and liabilities of the Borrower to any of the Lenders and the
Administrative Agent, individually or collectively, under the Credit Agreement
or any of the other Loan Documents or in respect of any of the Loans or the
Notes or other instruments at any time evidencing any thereof, whether existing
on the date of the Credit Agreement or arising or incurred thereafter, direct or
indirect, secured or unsecured, joint or several, absolute or contingent,
matured or unmatured, liquidated or unliquidated, arising

 

Exhibit B-1

--------------------------------------------------------------------------------


 

by contract, operation of law or otherwise, including all such which would
become due but for the operation of the automatic stay pursuant to §362(a) of
the Federal Bankruptcy Code and the operation of §§502(b) and 506(b) of the
Federal Bankruptcy Code; and (ii) without limitation of the foregoing, all
reasonable fees, costs and expenses incurred by the Administrative Agent or the
Lenders in attempting to collect or enforce any of the foregoing, accrued in
each case to the date of payment hereunder (collectively the “Obligations” and
individually an “Obligation”).  This Guaranty is an absolute, unconditional and
continuing guaranty of the full and punctual payment and performance by the
Borrower of the Obligations and not of their collectibility only and is in no
way conditioned upon any requirement that any Lender or the Administrative Agent
first attempt to collect any of the Obligations from the Borrower or resort to
any security or other means of obtaining payment of any of the Obligations which
any Lender or the Administrative Agent now has or may acquire after the date
hereof or upon any other contingency whatsoever.  Upon any Event of Default
which is continuing by the Borrower in the full and punctual payment and
performance of the Obligations, the liabilities and obligations of the Guarantor
hereunder shall, at the option of the Administrative Agent, become forthwith due
and payable to the Administrative Agent and to the Lender or Lenders owed the
same without demand or notice of any nature, all of which are expressly waived
by the Guarantor, except for notices required to be given to the Borrower under
the Loan Documents.  Payments by the Guarantor hereunder may be required by any
Lender or the Administrative Agent on any number of occasions.

 

2.             Guarantor’s Further Agreements to Pay.  The Guarantor further
agrees, as the principal obligor and not as a guarantor only, to pay to each
Lender and the Administrative Agent forthwith upon demand, in funds immediately
available to such Lender or the Administrative Agent, all costs and expenses
(including court costs and legal fees and expenses) incurred or expended by the
Administrative Agent or such Lender in connection with this Guaranty and the
enforcement hereof, together with interest on amounts recoverable under this
Guaranty from the time after such amounts become due at the default rate of
interest set forth in the Credit Agreement; provided that if such interest
exceeds the maximum amount permitted to be paid under applicable law, then such
interest shall be reduced to such maximum permitted amount.

 

3.             Payments.  The Guarantor covenants and agrees that the
Obligations will be paid strictly in accordance with their respective terms
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of the Administrative
Agent or any Lender with respect thereto.  Without limiting the generality of
the foregoing, the Guarantor’s obligations hereunder with respect to any
Obligation shall not be discharged by a payment in a currency other than the
currency in which the Obligation is denominated (the “Obligation Currency”) or
at a place other than the place specified for the payment of the Obligation,
whether pursuant to a judgment or otherwise, to the extent that the amount so
paid on conversion to the Obligation Currency and transferred to New York, New
York, U.S.A., under normal banking procedures does not yield the amount of
Obligation Currency due thereunder.

 

4.             Taxes.  All payments hereunder shall be made without any
counterclaim or set-off, free and clear of, and without reduction by reason of,
any taxes, levies, imposts, charges and withholdings, restrictions or conditions
of any nature (“Taxes”), which are now or may hereafter be imposed, levied or
assessed by the United States or any political subdivision or taxing

 

Exhibit B-2

--------------------------------------------------------------------------------


 

authority thereof (or any non-United States jurisdiction in which there is Real
Estate) on payments hereunder, all of which will be for the account of and paid
by the Guarantor.  If for any reason, any such reduction is made or any Taxes
are paid by the Administrative Agent or any Lender (except for taxes on income
or profits of such Administrative Agent or Lender), the Guarantor agrees to pay
to the Administrative Agent or such Lender such additional amounts as may be
necessary to ensure that the Administrative Agent or such Lender receives the
same net amount which it would have received had no reduction been made or Taxes
paid.

 

5.             Consent to Jurisdiction.  The Guarantor agrees that any suit for
the enforcement of this Guaranty or any of the other Loan Documents may be
brought in the courts of the State of New York sitting in New York, New York or
any federal court sitting in New York, New York and consents to the
non-exclusive jurisdiction of such courts and the service of process in any such
suit being made upon the Guarantor by mail at the address specified herein. 
Except to the extent such waiver is expressly prohibited by law, the Guarantor
hereby waives any objection that it may now or hereafter have to the venue of
any such suit or any such court or that such suit is brought in an inconvenient
court.

 

6.             Liability of the Guarantor.  The Administrative Agent and each
Lender have and shall have the absolute right to enforce the liability of the
Guarantor hereunder without resort to any other right or remedy including any
right or remedy under any other guaranty or against any other Guarantor, and the
release or discharge of any Guarantor or other guarantor of any Obligations
shall not affect the continuing liability of the Guarantor hereunder.

 

It is the intention and agreement of the Guarantor, the Administrative Agent and
the Lenders that the obligations of the Guarantor under this Guaranty shall be
valid and enforceable against the Guarantor to the maximum extent permitted by
applicable law.  Accordingly, if any provision of this Guaranty creating any
obligation of the Guarantor in favor of the Administrative Agent and the Lenders
shall be declared to be invalid or unenforceable in any respect or to any
extent, it is the stated intention and agreement of the Guarantor, the
Administrative Agent and the Lenders that any balance of the obligation created
by such provision and all other obligations of the Guarantor to the
Administrative Agent and the Lenders created by other provisions of this
Guaranty shall remain valid and enforceable.  Likewise, if by final order a
court of competent jurisdiction shall declare any sums which the Administrative
Agent or the Lenders may be otherwise entitled to collect from the Guarantor
under this Guaranty to be in excess of those permitted under any law (including
any federal or state fraudulent conveyance or like statute or rule of law)
applicable to the Guarantor’s obligations under this Guaranty, it is the stated
intention and agreement of the Guarantor, the Administrative Agent and the
Lenders that all sums not in excess of those permitted under such applicable law
shall remain fully collectible by the Administrative Agent and the Lenders from
the Guarantor.  Nothing in the foregoing limits the covenant of the Borrower
contained in §7.13(b) of the Credit Agreement.

 

7.             Representations and Warranties; Covenants.  (a) the Guarantor
hereby makes and confirms the representations and warranties made on its behalf
by the Borrower pursuant to §6 of the Credit Agreement, as if such
representations and warranties were set forth herein.  The Guarantor hereby
agrees to perform the covenants set forth in §§7 and 8 of the Credit Agreement
(to the extent such covenants expressly apply to the Guarantor) as if such
covenants were set

 

Exhibit B-3

--------------------------------------------------------------------------------


 

forth herein.  The Guarantor acknowledges that it is, on a collective basis with
the Borrower and all other “Guarantors” (as defined in the Credit Agreement),
bound by the covenants set forth in §9 of the Credit Agreement.  The Guarantor
hereby confirms that it shall be bound by all acts or omissions of the Borrower
pursuant to the Credit Agreement.  The Guarantor acknowledges and agrees to the
terms of §5.1 of the Credit Agreement.

 

(b)           The Guarantor is a limited liability company, limited partnership,
corporation, or other legal entity, as applicable, duly formed or organized,
validly existing and in good standing under the laws of the state of its
formation or organization and each other state in which its business
necessitates it to foreign qualify; the Guarantor has all requisite limited
liability company, limited partnership, corporate or other legal entity power,
as applicable, to own its respective properties and conduct its respective
business as now conducted and as presently contemplated; and the Guarantor is in
good standing as a foreign entity and is duly authorized to do business in the
jurisdictions where the Unencumbered Properties or other Real Estate owned or
ground-leased by it are located and in each other jurisdiction where such
qualification is necessary except where a failure to be so qualified in such
other jurisdiction would not have a materially adverse effect on any of its
businesses, assets or financial condition.  The execution, delivery and
performance of this Guaranty and the transactions contemplated hereby (i) are
within the authority of the Guarantor, (ii) have been duly authorized by all
necessary proceedings on the part of the Guarantor and any member, manager,
general partner or other controlling Person thereof, (iii) do not conflict with
or result in any breach or contravention of any provision of law, statute,
rule or regulation to which the Guarantor is subject or any judgment, order,
writ, injunction, license or permit applicable to the Guarantor, (iv) do not
conflict with any provision of the Certificate of Organization or Formation, the
limited liability company agreement, articles of incorporation, bylaws, or other
authority documents of the Guarantor or the authority documents of any
controlling Person thereof, and (v) do not contravene any provisions of, or
constitute a default, Default or Event of Default hereunder or a failure to
comply with any term, condition or provision of, any other agreement,
instrument, judgment, order, decree, permit, license or undertaking binding upon
or applicable to the Guarantor or any of the Guarantor’s properties (except for
any such failure to comply under any such other agreement, instrument, judgment,
order, decree, permit, license, or undertaking as would not materially and
adversely affect the condition (financial or otherwise), properties, business or
results of operations of the Guarantor) or result in the creation of any
mortgage, pledge, security interest, lien, encumbrance or charge upon any of the
properties or assets of the Guarantor.

 

(c)           The Guaranty has been duly executed and delivered and constitutes
the legal, valid and binding obligations of the Guarantor, subject only to
applicable bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights and to the fact that the availability of the remedy of
specific performance or injunctive relief is subject to the discretion of the
court before which any proceeding therefor may be brought.

 

(d)           The execution, delivery and performance by the Guarantor of this
Guaranty and the transactions contemplated hereby do not require (i) the
approval or consent of any governmental agency or authority other than those
already obtained, or (ii) filing with any

 

Exhibit B-4

--------------------------------------------------------------------------------


 

governmental agency or authority, other than filings which will be made with the
SEC when and as required by law.

 

8.             Effectiveness.  The obligations of the Guarantor under this
Guaranty shall continue in full force and effect and shall remain in operation
until all of the Obligations shall have been paid in full or otherwise fully
satisfied, and continue to be effective or be reinstated, as the case may be, if
at any time payment or other satisfaction of any of the Obligations is rescinded
or must otherwise be restored or returned upon the bankruptcy, insolvency, or
reorganization of the Borrower, or otherwise, as though such payment had not
been made or other satisfaction occurred.  No invalidity, irregularity or
unenforceability of the Obligations by reason of applicable bankruptcy laws or
any other similar law, or by reason of any law or order of any government or
agency thereof purporting to reduce, amend or otherwise affect the Obligations,
shall impair, affect, be a defense to or claim against the obligations of the
Guarantor under this Guaranty.

 

9.             Freedom of Lender to Deal with Borrower and Other Parties.  The
Administrative Agent and each Lender shall be at liberty, without giving notice
to or obtaining the assent of the Guarantor and without relieving the Guarantor
of any liability hereunder, to deal with the Borrower and with each other party
who now is or after the date hereof becomes liable in any manner for any of the
Obligations, in such manner as the Administrative Agent or such Lender in its
sole discretion deems fit, and to this end the Guarantor gives to the
Administrative Agent and each Lender full authority in its sole discretion to do
any or all of the following things: (a) extend credit, make loans and afford
other financial accommodations to the Borrower at such times, in such amounts
and on such terms as the Administrative Agent or such Lender may approve,
(b) vary the terms and grant extensions of any present or future indebtedness or
obligation of the Borrower or of any other party to the Administrative Agent or
such Lender, (c) grant time, waivers and other indulgences in respect thereto,
(d) vary, exchange, release or discharge, wholly or partially, or delay in or
abstain from perfecting and enforcing any security or guaranty or other means of
obtaining payment of any of the Obligations which the Administrative Agent or
any Lender now has or may acquire after the date hereof, (e) accept partial
payments from the Borrower or any such other party, (f) release or discharge,
wholly or partially, any endorser or guarantor, and (g) compromise or make any
settlement or other arrangement with the Borrower or any such other party.

 

10.          Unenforceability of Obligations Against Borrower; Invalidity of
Security or Other Guaranties.  If for any reason the Borrower has no legal
existence or are under no legal obligation to discharge any of the Obligations
undertaken or purported to be undertaken by it or on its behalf, or if any of
the moneys included in the Obligations have become irrecoverable from the
Borrower by operation of law or for any other reason, this Guaranty shall
nevertheless be binding on the Guarantor to the same extent as if the Guarantor
at all times had been the principal debtor on all such Obligations.  This
Guaranty shall be in addition to any other guaranty or other security for the
Obligations, and it shall not be prejudiced or rendered unenforceable by the
invalidity of any such other guaranty or security.

 

11.          Waivers by Guarantor.  The Guarantor waives notice of acceptance
hereof, notice of any action taken or omitted by the Administrative Agent or any
Lender in reliance hereon, and any requirement that the Administrative Agent or
any Lender be diligent or prompt in making

 

Exhibit B-5

--------------------------------------------------------------------------------


 

demands hereunder, giving notice of any default by the Borrower or asserting any
other rights of the Administrative Agent or any Lender hereunder.  The Guarantor
also irrevocably waives, to the fullest extent permitted by law, all defenses in
the nature of suretyship that at any time may be available in respect of the
Guarantor’s obligations hereunder by virtue of any statute of limitations,
valuation, stay, moratorium law or other similar law now or hereafter in effect.

 

12.          Restriction on Subrogation and Contribution Rights. 
Notwithstanding any other provision to the contrary contained herein or provided
by applicable law, unless and until all of the Obligations have been
indefeasibly paid in full in cash and satisfied in full, the Guarantor hereby
irrevocably defers and agrees not to enforce any and all rights it may have at
any time (whether arising directly or indirectly, by operation of law or by
contract) to assert any claim against the Borrower on account of payments made
under this Guaranty, including, without limitation, any and all rights of or
claim for subrogation, contribution, reimbursement, exoneration and indemnity,
and further waives any benefit of and any right to participate in any collateral
which may be held by the Administrative Agent or any Lender or any affiliate of
the Administrative Agent or any Lender.  In addition, the Guarantor will not
claim any set-off or counterclaim against the Borrower in respect of any
liability it may have to the Borrower unless and until all of the Obligations
have been indefeasibly paid in full in cash and satisfied in full.

 

Subject to the foregoing and the indefeasible performance and payment in full of
the Obligations, the Guarantor acknowledges that all other “Guarantors” shall
have contribution rights against the Guarantor in accordance with applicable law
and in accordance with each such Person’s benefits received under the Credit
Agreement and the Loans.

 

13.          Demands.  Any demand on or notice made or required to be given
pursuant to this Guaranty shall be in writing and shall be delivered in hand,
mailed by United States registered or certified first class mail, postage
prepaid, return receipt requested, sent by overnight courier, or sent by
telegraph, telecopy, telefax or telex and confirmed by delivery via courier or
postal service, addressed as follows:

 

(a)           if to the Guarantor, at

 

Mack-Cali Realty Corporation
Harborside 3
210 Hudson Street, Suite 400
Jersey City, NJ 07311
Attention:  Anthony Krug

 

or at such other address for notice as the Guarantor shall last have furnished
in writing to the Administrative Agent with a copy to:

 

Seyfarth Shaw LLP
620 Eighth Avenue
New York, NY  10018
Attention:  Blake Hornick, Esq.

 

or at such other address for notice as the Guarantor shall last have furnished
in writing to the Administrative Agent; and

 

Exhibit B-6

--------------------------------------------------------------------------------


 

(b)           if to the Administrative Agent, at

 

JP Morgan Chase Bank, N.A.
Loan and Agency Services Group
500 Stanton Christiana Road, Ops Building 2
3rd Floor
Newark, DE  19713-2107,

 

with copies to,

 

JP Morgan Chase Bank, N.A.
270 Park Avenue
45th Floor
New York, New York  10017
Attention:      Paul Choi

 

or at such other address for notice as the Administrative Agent shall last have
furnished in writing to the Guarantor; and

 

Morgan, Lewis & Bockius LLP
One Federal Street
Boston, Massachusetts  02110
Attention:  Stephen M. Miklus, Esq.

 

or at such other address for notice as the Administrative Agent shall last have
furnished in writing to the Guarantor; and

 

(c)           if to any Lender, at such Lender’s address as set forth in
Schedule 1.2 to the Credit Agreement or as shall have last been furnished in
writing to the Person giving the notice.

 

Any such notice or demand shall be deemed to have been duly given or made and to
have become effective (i) if delivered by hand, overnight courier or facsimile
to the party to which it is directed, at the time of the receipt thereof by such
party or the sending of such facsimile or (ii) if sent by registered or
certified first-class mail, postage prepaid, return receipt requested, on the
fifth Business Day following the mailing thereof.

 

14.          Amendments, Waivers, Etc.  No provision of this Guaranty can be
changed, waived, discharged or terminated except by an instrument in writing
signed by the Administrative Agent and the Guarantor expressly referring to the
provision of this Guaranty to which such instrument relates; and no such waiver
shall extend to, affect or impair any right with respect to any Obligation which
is not expressly dealt with therein.  No course of dealing or delay or omission
on the part of the Administrative Agent or the Lenders or any of them in
exercising any right shall operate as a waiver thereof or otherwise be
prejudicial thereto.

 

15.          Further Assurances.  The Guarantor at its sole cost and expense
agrees to do all such things and execute, acknowledge and deliver all such
documents and instruments as the Administrative Agent from time to time may
reasonably request in order to give full effect to this

 

Exhibit B-7

--------------------------------------------------------------------------------


 

Guaranty and to perfect and preserve the rights and powers of the Administrative
Agent and the Lenders hereunder.

 

16.          Miscellaneous Provisions.  This Guaranty is intended to take effect
as a sealed instrument to be governed by and construed in accordance with the
laws of the State of New York and shall inure to the benefit of the
Administrative Agent, each Lender and its respective successors in title and
assigns permitted under the Credit Agreement, and shall be binding on the
Guarantor and the Guarantor’s successors in title, assigns and legal
representatives.  The rights and remedies herein provided are cumulative and not
exclusive of any remedies provided by law or any other agreement.  The
invalidity or unenforceability of any one or more sections of this Guaranty
shall not affect the validity or enforceability of its remaining provisions. 
Captions are for ease of reference only and shall not affect the meaning of the
relevant provisions.  The meanings of all defined terms used in this Guaranty
shall be equally applicable to the singular and plural forms of the terms
defined.

 

17.          WAIVER OF JURY TRIAL.  EXCEPT TO THE EXTENT SUCH WAIVER IS
EXPRESSLY PROHIBITED BY LAW, THE GUARANTOR HEREBY IRREVOCABLY WAIVES TRIAL BY
JURY IN ANY JURISDICTION AND IN ANY COURT WITH RESPECT TO, IN CONNECTION WITH,
OR ARISING OUT OF THIS GUARANTY, THE OBLIGATIONS, OR ANY INSTRUMENT OR DOCUMENT
DELIVERED PURSUANT HERETO OR THERETO OR ANY OTHER CLAIM OR DISPUTE HOWSOEVER
ARISING, AMONG THE GUARANTOR, THE BORROWER, THE ADMINISTRATIVE AGENT AND/OR THE
LENDERS.  THIS WAIVER OF JURY TRIAL SHALL BE EFFECTIVE FOR EACH AND EVERY
DOCUMENT EXECUTED BY THE GUARANTOR, THE ADMINISTRATIVE AGENT OR THE LENDERS AND
DELIVERED TO THE ADMINISTRATIVE AGENT OR THE LENDERS, AS THE CASE MAY BE,
WHETHER OR NOT SUCH DOCUMENTS SHALL CONTAIN SUCH A WAIVER OF JURY TRIAL.  THE
GUARANTOR CONFIRMS THAT THE FOREGOING WAIVERS ARE INFORMED AND FREELY MADE.

 

[Remainder of Page Intentionally Left Blank]

 

Exhibit B-8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Guarantor has executed and delivered this Guaranty as of
the date first above written.

 

 

[GUARANTOR]

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Exhibit B-9

--------------------------------------------------------------------------------


 

Exhibit C

 

FORM OF COMMITTED LOAN /
 LETTER OF CREDIT REQUEST

 

JPMorgan Chase Bank, N.A.,
as Administrative Agent
270 Park Avenue, 45th Floor
New York, New York  10017
Attention:                                         Paul
Choi                                           (Fax:  646-645-8851)

 

This Loan Request is made pursuant to [§2.5 / §3.1.2] of the Amended and
Restated Revolving Credit and Term Loan Agreement dated as of January 25, 2017
among Mack-Cali Realty, L.P. (the “Borrower”), JPMorgan Chase Bank, N.A.,
individually and as Administrative Agent, and certain other parties as provided
therein (as the same may now or hereafter be amended from time to time, the
“Credit Agreement”).  Unless otherwise defined herein, the terms used in this
Loan Request have the meanings given them in the Credit Agreement.

 

1.                                      The Borrower hereby requests:

 

o

Revolving Credit Loan

o

Term Loan

o

Letter of Credit

 

2.                                      The principal amount of the Revolving
Credit Loan or Term Loan or the amount of the Letter of Credit requested in this
Loan Request is:

 

$

 

3.                                      The proposed Drawdown Date of the
Revolving Credit Loan/Term Loan or date of issue, extension or renewal of the
Letter of Credit requested in this Loan Request is:

 

, 20

 

4.                                      The Interest Period requested for the
Committed LIBOR Rate Loan requested in this Loan Request (if any) is:

 

5.                                      The Type of Committed Loan being
requested in this Loan Request (if any) is:

 

o

Alternate Base Rate Loan

o

LIBOR Rate Loan

 

Exhibit C-1

--------------------------------------------------------------------------------


 

6.                                      Please disburse the proceeds of the
requested Revolving Credit Loan or Term Loan as follows:

 

WITNESS my hand this     day of        , 20  .

 

 

MACK-CALI REALTY, L.P.

 

 

 

 

By:

Mack-Cali Realty Corporation,
its general partner

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

[Chief Financial Officer/Chief Executive Officer/Chief Accounting
Officer/Executive Vice President/President]

 

Exhibit C-2

--------------------------------------------------------------------------------


 

Exhibit D-1

 

COMPLIANCE CERTIFICATE OF CHIEF FINANCIAL OFFICER OR
CHIEF EXECUTIVE OFFICER OR SENIOR VICE PRESIDENT OF
FINANCE OR EXECUTIVE VICE PRESIDENT OR PRESIDENT

 

(Loan Request)

 

The undersigned Chief Financial Officer/ Chief Executive Officer/ Chief
Accounting Officer/ Executive Vice President/ President of Mack-Cali Realty
Corporation (“MCRC”), the general partner of Mack-Cali Realty, L.P. (the
“Borrower”), HEREBY CERTIFIES THAT:

 

This Compliance Certificate is furnished pursuant to §2.5(iv)(c), §2A.9 and/or
§11.1 of the Amended and Restated Revolving Credit and Term Loan Agreement dated
as of January 25, 2017 among the Borrower, JPMorgan Chase Bank, N.A.,
individually and as Administrative Agent, certain other Lenders and other
parties as provided therein (as the same may now or hereafter be amended from
time to time, the “Credit Agreement”).  Unless otherwise defined herein, the
terms used in this Compliance Certificate and Schedule 1 attached hereto have
the meanings given them in the Credit Agreement.

 

Schedule 1 attached hereto sets forth the financial data and computations
evidencing the compliance of the Borrower and its subsidiaries (as defined in
the Credit Agreement) with the covenants contained in §9.1 and §9.6 of the
Credit Agreement on a pro-forma basis after giving effect to the requested
Revolving Credit Loan, Term Loan, Competitive Bid Loan and/or Letter of Credit,
all of which data and computations, to the knowledge and belief of the chief
financial officer or chief executive officer or chief accounting officer or
executive vice president or president executing and delivering this Compliance
Certificate on behalf of the Borrower (the “Chief Financial Officer” or “Chief
Executive Officer” or “Chief Accounting Officer” or “Executive Vice President”
or “President” as the case may be), are true, complete and correct.

 

The activities of the Borrower, MCRC and their respective Subsidiaries and
subsidiaries (as defined in the Credit Agreement) since the date of the last
Compliance Certificate submitted by the Borrower to the Agent have been reviewed
by the Chief Financial Officer/Chief Executive Officer/Chief Accounting
Officer/Executive Vice President/President and/or by employees or agents under
his/her immediate supervision.  Based upon such review, to the knowledge and
belief of the Chief Financial Officer/Chief Executive Officer/Chief Accounting
Officer/Executive Vice President/President, both before and after giving effect
to the requested Revolving Credit Loan, Term Loan, Competitive Bid Loan and/or
Letter of Credit, (1) no Default or Event of Default exists on the date hereof
or will exist under the Credit Agreement or any other Loan Document on the
Drawdown Date of such Loan or the date of [issue] [extension or renewal] of such
Letter of Credit, and (2) after taking into account such requested Loan or
Letter of Credit, no Default or Event of Default will exist as of the Drawdown
Date or the date of [issue] [extension or renewal] of such Letter of Credit, or
immediately thereafter.

 

To the knowledge and belief of the Chief Financial Officer/Chief Executive
Officer/ Chief Accounting Officer/Executive Vice President/President, each of
the representations and warranties of the Borrower and MCRC contained in the
Credit Agreement, the other Loan

 

Exhibit D-1-1

--------------------------------------------------------------------------------


 

Documents or in any document or instrument delivered pursuant to or in
connection with the Credit Agreement was true as of the date as of which they
were made and is also true at and as of the date hereof and will be true at and
as of the time of the making of the requested Loan or the [issuance] [extension
or renewal] of the requested Letter of Credit, with the same effect as if made
at and as of that time (except to the extent of changes resulting from
transactions contemplated or not prohibited by the Credit Agreement or the other
Loan Documents and changes occurring in the ordinary course of business, and
except to the extent that such representations and warranties relate expressly
to an earlier date) or to the extent of a Non-Material Breach, the effect of
which is included in the Schedule 1 calculations as required by the Credit
Agreement.

 

The Chief Financial Officer/Chief Executive Officer/Chief Accounting Officer/
Executive Vice President/ President certifies that he/she is authorized to
execute and deliver this Compliance Certificate on behalf of the Borrower.

 

WITNESS our hands this    day of            , 20  .

 

 

MACK-CALI REALTY, L.P.

 

 

 

By:

Mack-Cali Realty Corporation,
its general partner

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit D-1-2

--------------------------------------------------------------------------------


 

Exhibit D-2

 

COMPLIANCE CERTIFICATE OF CHIEF FINANCIAL OFFICER
OR CHIEF ACCOUNTING OFFICER

 

(MCRLP Financial Statements)

 

The undersigned Chief Financial Officer/Chief Accounting Officer of Mack-Cali
Realty Corporation (“MCRC”), the general partner of Mack-Cali Realty, L.P. (the
“Borrower”), HEREBY CERTIFIES THAT:

 

This Compliance Certificate is furnished pursuant to §7.4(c) of the Amended and
Restated Revolving Credit and Term Loan Agreement dated as of January 25, 2017
among the Borrower, JPMorgan Chase Bank, N.A., individually and as
Administrative Agent, certain other Lenders and other parties as provided
therein (as the same may now or hereafter be amended from time to time, the
“Credit Agreement”).  Unless otherwise defined herein, the terms used in this
Compliance Certificate and Schedule 1 attached hereto have the meanings given
them in the Credit Agreement.

 

As required by §7.4(c) of the Credit Agreement, financial statements of the
Borrower and its subsidiaries (as defined in the Credit Agreement) for the
[year] [quarter] ended       , 20   (the “Financial Statements”) prepared in
accordance with GAAP in all material respects (subject, in the case of quarterly
statements, to year-end adjustments none of which are anticipated to be
materially adverse, except as specifically disclosed in this Compliance
Certificate) accompany this Compliance Certificate.  The Financial Statements
present fairly the financial position of the Borrower and its subsidiaries (as
defined in the Credit Agreement) as at the date thereof and the results of
operations of the Borrower and its subsidiaries for the period covered thereby.

 

Schedule 1 attached hereto sets forth the financial data and computations
evidencing the compliance of the Borrower and its subsidiaries with the
covenants contained in §8.6 and §9 of the Credit Agreement, all of which data
and computations, to the knowledge and belief of the chief financial officer or
chief accounting officer executing and delivering this Compliance Certificate on
behalf of the Borrower (the “Chief Financial Officer” or “Chief Accounting
Officer”), are true, complete and correct.

 

The activities of the Borrower and its subsidiaries (as defined in the Credit
Agreement) during the period covered by the Financial Statements have been
reviewed by the Chief Financial Officer/Chief Accounting Officer and/or by
employees or agents under his immediate supervision.  Based upon such review,
during the period covered by the Financial Statements, and as of the date of
this Certificate, no Default or Event of Default has occurred and is continuing,
except as specifically disclosed in this Compliance Certificate.

 

The Chief Financial Officer/Chief Accounting Officer certifies that he is
authorized to execute and deliver this Compliance Certificate on behalf of the
Borrower.

 

WITNESS our hands this    day of            , 20  .

 

Exhibit D-2-1

--------------------------------------------------------------------------------


 

 

MACK-CALI REALTY, L.P.

 

 

 

By:

Mack-Cali Realty Corporation,
its general partner

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit D-2-2

--------------------------------------------------------------------------------


 

Exhibit D-3

 

COMPLIANCE CERTIFICATE
OF CHIEF FINANCIAL OFFICER OR
CHIEF ACCOUNTING OFFICER

 

(MCRC Financial Statements)

 

The undersigned Chief Financial Officer/Chief Accounting Officer of Mack-Cali
Realty Corporation (“MCRC”) HEREBY CERTIFIES THAT:

 

This Compliance Certificate is furnished pursuant to §7.4(c) of the Amended and
Restated Revolving Credit and Term Loan Agreement dated as of January 25, 2017
among Mack-Cali Realty, L.P. (the “Borrower”), JPMorgan Chase Bank, N.A.,
individually and as Administrative Agent, certain other Lenders and other
parties as provided therein (as the same may now or hereafter be amended from
time to time, the “Credit Agreement”).  Unless otherwise defined herein, the
terms used in this Compliance Certificate and Schedule 1 attached hereto have
the meanings given them in the Credit Agreement.

 

As required by §7.4(c) of the Credit Agreement, financial statements of MCRC and
its respective subsidiaries (as defined in the Credit Agreement) for the [year]
[quarter] ended       , 20   (the “Financial Statements”) prepared in accordance
with GAAP in all material respects (subject, in the case of quarterly
statements, to year-end adjustments none of which are anticipated to be
materially adverse, except as specifically disclosed in this Compliance
Certificate) accompany this Compliance Certificate.  The Financial Statements
delivered herewith present fairly the financial position of MCRC and its
subsidiaries (as defined in the Credit Agreement) as at the date thereof and the
results of operations of MCRC and its subsidiaries for the period covered
thereby.

 

The activities of MCRC and its subsidiaries (as defined in the Credit Agreement)
during the period covered by the Financial Statements have been reviewed by the
chief financial officer/ chief accounting officer of MCRC and/or by employees or
agents under his immediate supervision.  Based upon such review, during the
period covered by the Financial Statements, and as of the date of this
Certificate, no Default or Event of Default has occurred and is continuing,
except as specifically disclosed in this Compliance Certificate.

 

WITNESS our hands this    day of            , 20  .

 

 

MACK-CALI REALTY, CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit D-3-1

--------------------------------------------------------------------------------


 

Exhibit D-4

 

COMPLIANCE CERTIFICATE OF CHIEF FINANCIAL OFFICER OR
CHIEF EXECUTIVE OFFICER OR SENIOR VICE PRESIDENT OF
FINANCE OR EXECUTIVE VICE PRESIDENT OR PRESIDENT

 

[(Merger, Consolidation or Reorganization)] [(Disposition of Unencumbered
Property or Disposition of other Real Estate)] [(Closing Compliance
Certificate)]

 

The undersigned Chief Financial Officer/Chief Executive Officer/ Chief
Accounting Officer/ Executive Vice President/ President of Mack-Cali Realty
Corporation (“MCRC”), the general partner of Mack-Cali Realty, L.P. (the
“Borrower”), HEREBY CERTIFIES THAT:

 

This Compliance Certificate is furnished pursuant to [§8.3(a)], [§8.3(b)(ii)],
[§8.3(b)(iii)] or [§10.11] of the Amended and Restated Revolving Credit and Term
Loan Agreement dated as of January 25, 2017 among the Borrower, JPMorgan Chase
Bank, N.A., individually and as Administrative Agent, Bank of America, N.A.,
individually, Wells Fargo Bank, N.A., individually, and certain other Lenders
and other parties as provided therein (as the same may now or hereafter be
amended from time to time, the “Credit Agreement”).  The Borrower hereby gives
the Administrative Agent notice of [a merger, consolidation or reorganization
pursuant to §8.3(a) of the Credit Agreement] [the intention to Sell an
Unencumbered Property or to grant an Indebtedness Lien on an Unencumbered
Property pursuant to §8.3(b)(ii) or for other Real Estate in the case of
§ 8.3(b)(iii) of the Credit Agreement or to release from an escrow account
Eligible Cash 1031 Proceeds from the exchange of Real Estate under §1031 of the
Code pursuant to §8.3(b)(ii)](1).  Unless otherwise defined herein, the terms
used in this Compliance Certificate and Schedule 1 attached hereto have the
meanings described in the Credit Agreement.

 

Schedule 1 attached hereto sets forth the financial data and computations
evidencing the compliance of the Borrower and its subsidiaries (as defined in
the Credit Agreement) with the covenants contained in §9 of the Credit Agreement
on a pro forma basis after giving effect to [such merger, consolidation or
reorganization] [such proposed Sale or Indebtedness Lien] [the Closing Date and
any requested Revolving Credit Loan, Term Loan or Letter of Credit requested to
be advanced or issued on the date hereof] and all liabilities, fixed or
contingent, pursuant thereto, all of which data and computations, to the
knowledge and belief of the chief financial officer or chief executive officer
or chief accounting officer or executive vice president or president executing
and delivering this Compliance Certificate on behalf of the Borrower (the “Chief
Financial Officer” or “Chief Executive Officer” or “Chief Accounting Officer” or
“Executive Vice President” or “President”, as the case may be), are true,
complete and correct.

 

The activities of the Borrower, MCRC and their respective Subsidiaries and
subsidiaries (as defined in the Credit Agreement) have been reviewed by the
Chief Financial Officer/ Chief Executive Officer/ Chief Accounting Officer/
Executive Vice President/ President and/or by employees or agents under his/her
immediate supervision.  Based upon such review, to the best

 

--------------------------------------------------------------------------------

(1) Omit this sentence for Compliance Certificate delivered at closing pursuant
to §10.11 of the Credit Agreement

 

Exhibit D-4-1

--------------------------------------------------------------------------------


 

knowledge and belief of the Chief Financial Officer/ Chief Executive Officer/
Chief Accounting Officer/ Executive Vice President/ President,

 

[(If for §10.11) both before and after giving effect to any Loan or Letter of
Credit requested to be advanced or issued on the date hereof, (1) no Default or
Event of Default exists on the date hereof or will exist under the Credit
Agreement or any other Loan Document on the Drawdown Date of such Loan or the
issuance date of such Letter of Credit, and (2) after taking into account the
advance or issuance of such requested Loan or Letter of Credit, no Default or
Event of Default will exist as of such Drawdown Date or issuance date
immediately thereafter.

 

To the knowledge and belief of the Chief Financial Officer/ Chief Executive
Officer/ Chief Accounting Officer/ Executive Vice President/ President, each
representation and warranty of the Borrower and MCRC contained in the Credit
Agreement, the other Loan Documents or in any document or instrument delivered
pursuant to or in connection with the Credit Agreement was true as of the date 
made and is also true at and as of the date hereof and will be true at and as of
the time of the making of the Loan or Letter of Credit requested to be advanced
or issued on the date hereof, with the same effect as if made at and as of that
time (except to the extent of changes resulting from transactions contemplated
or not prohibited by the Credit Agreement or the other Loan Documents and
changes occurring in the ordinary course of business, and except to the extent
that such representations and warranties relate expressly to an earlier date) or
to the extent of a Non-Material Breach, the effect of which is included in the
Schedule 1 calculations as required by the Credit Agreement.]

 

[(for §8.3(b)(ii) or (iii)) a Default or Event of Default has occurred and is
continuing, but (a) the Borrower intends to (i) apply the net proceeds of the
proposed Sale or Indebtedness Lien to the repayment of the Loan, (ii) segregate
the net proceeds in an escrow account and apply them solely to a qualified,
deferred exchange under §1031 of the Code or (iii) complete an exchange for
other real property of equivalent value under §1031 of the Code, which real
property will become an Unencumbered Property upon acquisition and (b) after
giving effect to the proposed Sale or Indebtedness Lien, no Default or Event of
Default would occur and be continuing.]

 

The Chief Financial Officer/Chief Executive Officer/Chief Accounting
Officer/Executive Vice President/President certifies that he/she is authorized
to execute and deliver this Compliance Certificate on behalf of the Borrower and
MCRC.

 

WITNESS our hands this    day of            , 20  .

 

 

MACK-CALI REALTY, L.P.

 

 

 

By:

Mack-Cali Realty Corporation,
its general partner

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit D-4-2

--------------------------------------------------------------------------------


 

Exhibit E

 

FORM OF CLOSING CERTIFICATE

 

[LETTERHEAD OF MACK-CALI REALTY, L.P.]

 

January 25, 2017

 

JPMorgan Chase Bank, N.A., individually
and as Administrative Agent, and the other
lending institutions party to the Credit
Agreement described below
270 Park Avenue, 45th Floor
New York, New York  10017

 

Re:                             Closing Certificate under the Amended and
Restated Revolving Credit and Term Loan Agreement dated as of January 25, 2017
(the “Credit Agreement”)

 

Ladies and Gentlemen:

 

The undersigned hereby certifies to you, in accordance with the provisions of
§10.11 of the Credit Agreement, that (a) the representations and warranties of
the Borrower contained in the Credit Agreement and in each document and
instrument delivered pursuant to or in connection therewith are true as of the
date hereof, (b) no Default or Event of Default has occurred and is continuing
on the date hereof, and (c) all Real Estate which is an Unencumbered Property on
the date hereof, to the knowledge of the undersigned, (i) is not subject to any
Liens (including any such Liens imposed by the organizational documents of the
owner of such asset but excluding Permitted Liens), (ii) is not the subject of a
Disqualifying Environmental Event and (iii) otherwise qualifies as an
Unencumbered Property pursuant to the definition thereof.

 

Unless otherwise defined herein, the terms used in this Closing Certificate have
the meanings given them in the Credit Agreement.

 

 

Very Truly Yours,

 

 

 

MACK-CALI REALTY, L.P.

 

 

 

By:

Mack-Cali Realty Corporation,

 

 

its general partner

 

 

 

By:

 

 

Name:

 

Title:

 

Exhibit E-1

--------------------------------------------------------------------------------


 

Exhibit F

 

FORM OF
ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
                         (the “Assignor”) and                           (the
“Assignee”).  Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
amended and restated, or modified and in effect from time to time, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee. 
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

Subject to the terms and conditions of this Assignment and Assumption Agreement
and §18.1 and §18.2 of the Credit Agreement, for an agreed consideration, the
Assignor hereby irrevocably sells and assigns to the Assignee, and the Assignee
hereby irrevocably purchases and assumes from the Assignor, subject to and in
accordance with the Standard Terms and Conditions and the Credit Agreement, as
of the Effective Date inserted by the Administrative Agent as contemplated below
(a) all of the Assignor’s rights and obligations in its capacity as a Lender
under the Credit Agreement and any other documents or instruments delivered
pursuant thereto to the extent related to the amount and percentage interest
identified below of all of such outstanding rights and obligations of the
Assignor under the respective facilities identified below (including without
limitation any letters of credit and  guarantees included in such facilities),
provided, however, that the Assignor shall retain its rights to be indemnified
pursuant to §16 of the Credit Agreement with respect to any claims or actions
arising prior to the Effective Date and (b) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(a) above, except to the extent related to or arising out of the rights that the
Assignor retained pursuant to clause (a) above (the rights and obligations sold
and assigned pursuant to clauses (a) and (b) above being referred to herein
collectively as, the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.

 

Assignor:

 

 

 

2.

 

Assignee:

 

 

 

 

 

 

 

[and is an Affiliate of               (2)]

3.

 

Borrower:

 

MACK-CALI REALTY, L.P.

 

--------------------------------------------------------------------------------

(2) Select Lender as applicable.

 

Exhibit F-1

--------------------------------------------------------------------------------


 

4.

 

Administrative Agent:

 

JPMorgan Chase Bank, N.A.,
as the administrative agent under the Credit Agreement

5.

 

Credit Agreement:

 

The Amended and Restated Revolving Credit and Term Loan Agreement, dated as of
January 25, 2017, among the Borrower, JPMorgan Chase Bank, N.A., individually
and as Administrative Agent, certain other Lenders and other parties as provided
therein.

6.

 

Assigned Interest:

 

 

 

Facility Assigned

 

Aggregate Amount of
Commitment/Loans
for all Lenders
(including LC
Disbursements)*

 

Amount of
Commitment/Loans
Assigned (including
participations in
Letters of Credit)*

 

Percentage Assigned
of
Commitment/Loans(3)

 

[Term/Revolving Credit] Commitment

 

$

 

 

$

 

 

 

%

[Term/Revolving Credit] Loans

 

$

 

 

$

 

 

 

%

[Competitive Bid Loans]

 

$

 

 

$

 

 

 

%

[Letter of Credit Participations Interest]

 

$

 

 

$

 

 

 

%

 

7.

 

[Trade Date:

 

              ](4)

8.

 

Fee:

 

The [Assignor/Assignee] shall pay the Administrative Agent the fee required by
the Credit Agreement prior to the Effective Date.

 

Effective Date:                    , 20    [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

--------------------------------------------------------------------------------

* Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

(3) Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

(4) To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

Exhibit F-2

--------------------------------------------------------------------------------


 

 

 

Name:

 

 

Title:

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Consented to and Accepted:

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

acting in its capacity as Administrative

 

Agent[, Lender and Fronting Bank]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[BANK OF AMERICA, N.A., acting in its

 

capacity as Fronting Bank]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

[WELLS FARGO BANK, N.A., acting in its

 

capacity as Fronting Bank]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Consented to:

 

 

 

MACK-CALI REALTY, L.P.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

Exhibit F-3

--------------------------------------------------------------------------------


 

ANNEX 1

 

Reference is made to the Amended and Restated Revolving Credit and Term Loan
Agreement, dated as of January 25, 2017, among the Borrower, JPMorgan Chase
Bank, N.A., individually and as Administrative Agent, certain other Lenders and
other parties as provided therein (as the same may now or hereafter be amended
from time to time, the “Credit Agreement”).  Capitalized terms used but not
defined herein shall have the meanings given to them in the Assignment and
Assumption to which this annex is attached and if not defined therein, shall
have the meanings given to them in the Credit Agreement.

 

[g33721ki37i001.gif]STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1          Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
MCRC, the Borrower, any of their Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by MCRC, the Borrower, any of their Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Credit Document.

 

1.2          Assignee.  The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, and it is
an Eligible Assignee, (ii) from and after the Effective Date, it shall be bound
by the provisions of the Credit Agreement as a Lender thereunder and, to the
extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, and (iii) it has received a copy of the Credit Agreement, together
with copies of the most recent financial statements delivered pursuant to §§6.4
and 7.4 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent, the Assignor or any other Lender, (iv) if it is a
Foreign Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee, and (v) if the Assignee is not
already a Lender under the Credit Agreement, attached to this Assignment and
Assumption is an Administrative Questionnaire duly completed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan

 

Exhibit F-4

--------------------------------------------------------------------------------


 

Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.             Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignee whether
such amounts have accrued prior to, on or after the Effective Date.  The
Assignor and the Assignee shall make all appropriate adjustments in payments by
the Administrative Agent for periods prior to the Effective Date or with respect
to the making of this assignment directly between themselves.

 

3.             General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

Exhibit F-5

--------------------------------------------------------------------------------


 

Exhibit G

 

FORM OF COMPETITIVE BID NOTE

 

$            

                     , 20   

 

FOR VALUE RECEIVED, the undersigned MACK-CALI REALTY, L.P., a Delaware limited
partnership (the “Borrower”), promises to pay to the order of                   
(the “Lender”) at the Administrative Agent’s Head Office (as defined in the
Credit Agreement referred to below):

 

(a)  on [insert applicable maturity, which is last day of Interest Period] (the
“Bid Maturity Date”) the principal amount of                  DOLLARS
($              ) or, if less, the aggregate unpaid principal amount of
Competitive Bid Loans advanced by the Lender to the Borrower pursuant to the
Amended and Restated Revolving Credit and Term Loan Agreement dated as of
January 25, 2017 (as amended and in effect from time to time, the “Credit
Agreement”), among the Borrower, the Lender, JPMorgan Chase Bank, N.A.,
individually and as Administrative Agent, and the other parties thereto; and

 

(b)  interest on the principal balance hereof from time to time outstanding from
the Closing Date under the Credit Agreement through and including the Bid
Maturity Date hereof at the times provided in the Credit Agreement and at the
rate of       %.

 

This Note evidences borrowings under and has been issued by the Borrower in
accordance with the terms of the Credit Agreement.  The Lender and any holder
hereof pursuant to the Credit Agreement or by operation of law is entitled to
the benefits of the Credit Agreement and the other Loan Documents, and may
enforce the agreements of the Borrower contained therein, and any holder hereof
may exercise the respective remedies provided for thereby or otherwise available
in respect thereof, all in accordance with the respective terms thereof.  All
capitalized terms used in this Note and not otherwise defined herein shall have
the same meanings herein as in the Credit Agreement.

 

The Borrower irrevocably authorizes the Lender to make or cause to be made, at
or about the time of the Drawdown Date of any Competitive Bid Loan or at the
time of receipt of any payment of principal of this Note, an appropriate
notation on the grid attached to this Note, or the continuation of such grid, or
any other similar record, including computer records, reflecting the making of
such Competitive Bid Loan or (as the case may be) the receipt of such payment. 
The outstanding amount of the Competitive Bid Loans set forth on the grid
attached to this Note, or the continuation of such grid, or any other similar
record, including computer records, maintained by the Lender with respect to any
Competitive Bid Loans shall be prima facie evidence of the principal amount
thereof owing and unpaid to the Lender, but the failure to record, or any error
in so recording, any such amount on any such grid, continuation or other record
shall not limit or otherwise affect the obligations of the Borrower hereunder or
under the Credit Agreement to make payments of principal of and interest on this
Note when due to the extent of the unpaid principal and interest amount as of
any date of determination.

 

Exhibit G-1

--------------------------------------------------------------------------------


 

The Borrower has the right in certain circumstances and the obligation under
certain other circumstances to prepay the whole or part of the principal of this
Note on the terms and conditions specified in the Credit Agreement.

 

If any one or more of the Events of Default shall occur, the entire unpaid
principal amount of this Note and all of the unpaid interest accrued thereon may
become or be declared due and payable in the manner and with the effect provided
in the Credit Agreement.

 

No delay or omission on the part of the Lender or any holder hereof in
exercising any right hereunder shall operate as a waiver of such right or of any
other rights of the Lender or such holder, nor shall any delay, omission or
waiver on any one occasion be deemed a bar or waiver of the same or any other
right on any further occasion.

 

The Borrower and every endorser and guarantor of this Note or the obligation
represented hereby waives presentment, demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance,
default or enforcement of this Note, and assents to any extension or
postponement of the time of payment or any other indulgence, to any
substitution, exchange or release of collateral and to the addition or release
of any other party or person primarily or secondarily liable.

 

THIS NOTE AND THE OBLIGATIONS OF THE BORROWER HEREUNDER SHALL FOR ALL PURPOSES
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK
(EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW).  THE BORROWER
AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS NOTE MAY BE BROUGHT IN THE
COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL COURT SITTING THEREIN AND THE
CONSENT TO THE NONEXCLUSIVE JURISDICTION OF SUCH COURT AND THE SERVICE OF
PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER BY MAIL AT THE ADDRESS
SPECIFIED IN §19 OF THE CREDIT AGREEMENT.  THE BORROWER HEREBY WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH SUIT OR ANY
SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT COURT.

 

This Note shall be deemed to take effect as a sealed instrument under the laws
of the State of New York.

 

Exhibit G-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Competitive Bid Note to be
signed in its name and its seal to be impressed thereon by its duly authorized
officer as of the day and year first above written.

 

[Corporate Seal]

 

 

MACK-CALI REALTY, L.P.

 

 

 

By:

Mack-Cali Realty Corporation,

 

 

its general partner

 

 

 

By:

 

 

Name:

 

Title:

 

Exhibit G-3

--------------------------------------------------------------------------------


 

Date

 

Amount
of Loan

 

Amount of
Principal Paid or
Prepaid

 

Balance of
Principal
Unpaid

 

Notation
Made By:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit G-4

--------------------------------------------------------------------------------


 

Exhibit H

 

FORM OF COMPETITIVE BID QUOTE REQUEST

 

JPMorgan Chase Bank, N.A.,
as Administrative Agent
270 Park Avenue, 45th Floor
New York, New York  10017

Attention:              Paul Choi              (Fax: 646-645-8851)

 

Re:                             Competitive Bid Quote Request

 

This Competitive Bid Quote Request is given in accordance with §2A.3 of the
Amended and Restated Revolving Credit and Term Loan Agreement (as amended from
time to time, the “Credit Agreement”) dated as of January 25, 2017 by and among
(a) Mack-Cali Realty, L.P. (the “Borrower”), (b) JPMorgan Chase Bank, N.A., and
the other lending institutions listed on Schedule 1.2 thereto (collectively, the
“Lenders”) and (c) JPMorgan Chase Bank, N.A., individually and as Administrative
Agent for the Lenders, (the “Administrative Agent”).  Capitalized terms which
are used herein without definition and which are defined in the Credit Agreement
shall have the same meanings herein as in the Credit Agreement

 

The Borrower hereby requests that the Agent obtain quotes for a
[LIBOR][Absolute] Competitive Bid Loan based upon the following:

 

1.                                      The requested Drawdown Date of the
Competitive Bid Loan shall be                   , 20   .(5)

2.                                      The aggregate amount of the Competitive
Bid Loans shall be $               .(6)

 

--------------------------------------------------------------------------------

(5)           The date must be a Business Day.

(6)           This amount shall be $5,000,000 or larger multiple of $1,000,000.

 

Exhibit H-1

--------------------------------------------------------------------------------


 

3.                                      The duration of the Interest Period
applicable hereto shall be                .(7)

 

 

Very truly yours,

 

 

 

MACK-CALI REALTY, L.P.

 

 

 

 

By:

Mack-Cali Realty Corporation,

 

 

its general partner

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

[Chief Financial Officer/Chief Executive Officer/Chief Accounting
Officer/Executive Vice President/President]

 

--------------------------------------------------------------------------------

(7)           The stated Interest Period is subject to the provisions of the
definition of Interest Period.

 

Exhibit H-2

--------------------------------------------------------------------------------


 

Exhibit I

 

FORM OF INVITATION FOR COMPETITIVE BID QUOTES

 

                        , 20     

 

[Name of Lender]
[Address]

 

Attn:

 

 

 

Re:                             Invitation for Competitive Bid Quotes

 

Reference is hereby made to that certain Amended and Restated Revolving Credit
and Term Loan Agreement (as amended and in effect from time to time, the “Credit
Agreement”) dated as of January 25, 2017 by and among (a) Mack-Cali Realty, L.P.
(the “Borrower”), (b) JPMorgan Chase Bank, N.A., and the other lending
institutions listed on Schedule 1.2 thereto (collectively, the “Lenders”) and
(c) JPMorgan Chase Bank, N.A., individually and as Administrative Agent for the
Lenders (the “Administrative Agent”).  Capitalized terms which are used herein
without definition and which are defined in the Credit Agreement shall have the
same meanings herein as in the Credit Agreement.

 

Pursuant to §2A.3 of the Credit Agreement, you are invited to submit a
competitive bid quote to the Borrower for the following proposed
[LIBOR][Absolute] Competitive Bid Loan(s):

 

Requested Drawdown Date

 

Principal Amount

 

Interest Period

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Such Competitive Bid Quotes should specify a Competitive Bid Margin in the case
of a requested LIBOR Competitive Bid Loan, or a Competitive Bid Rate in the case
of a requested Absolute Competitive Bid Loan.

 

All Competitive Bid Quotes must be submitted to the Administrative Agent by
telex or facsimile transmission at its offices as specified in or pursuant to
§19 of the Credit Agreement not later than (a) 10:00 a.m. (New York City time)
on the third LIBOR Business Day prior to the proposed Drawdown Date, in the case
of a LIBOR Competitive Bid Loan, or (b) 10:00 a.m. (New York City time) on the
proposed Drawdown Date in the case of an Absolute Competitive Bid Loan.(8) 
Quotes received after these deadlines will not be forwarded to the Borrower.

 

--------------------------------------------------------------------------------

(8)           The Administrative Agent may submit Competitive Bid Quotes in its
capacity as a Lender only if submitted to the Borrower not later than (a) one
hour prior to the deadline for the other Lenders, in the case of a LIBOR
Competitive Bid Loan or (b) 15 minutes prior to the deadline for the other
Lenders, in the case of an Absolute Competitive Bid Loan.

 

Exhibit I-1

--------------------------------------------------------------------------------


 

Submitted bids must be for $1,000,000 or a larger multiple of $500,000 and may
not exceed the aggregate principal amount of Competitive Bid Loans for which
offers were requested.  All Competitive Bid Quotes should be submitted in
substantially the form of Exhibit J to the Credit Agreement.  Please follow-up
your submitted written bids with telephone verification to confirm receipt.

 

 

Very truly yours

 

 

 

JPMORGAN CHASE BANK, N.A., AS
ADMINISTRATIVE AGENT

 

 

 

By:

 

 

Name:

 

Title:

 

Exhibit I-2

--------------------------------------------------------------------------------


 

Exhibit J

 

FORM OF COMPETITIVE BID QUOTE

 

JPMorgan Chase Bank, N.A.,
as Administrative Agent
270 Park Avenue, 45th Floor
New York, New York  10017
Attention:              Paul Choi              (Fax: 646-645-8851)

 

Re:                             Competitive Bid Quote to Mack-Cali Realty, L.P.

 

This Competitive Bid Quote is given in accordance with §2A.5 of the Amended and
Restated Revolving Credit and Term Loan Agreement (as amended or modified from
time to time, the “Credit Agreement”) dated as of January 25, 2017 by and among
(a) Mack-Cali Realty, L.P. (the “Borrower”), (b) JPMorgan Chase Bank, N.A., and
the other lending institutions listed on Schedule 1.2 thereto (collectively, the
“Lenders”) and (c) JPMorgan Chase Bank, N.A., individually and as Administrative
Agent for the Lenders (the “Administrative Agent”).  Capitalized terms used
herein shall have the meanings ascribed thereto in the Credit Agreement.

 

In response to the Competitive Bid Quote Request of the Borrower dated
                 , 20   , we hereby make the following [LIBOR][Absolute]
Competitive Bid Quote on the following terms:

 

1.             Quoting Lender :                                           

 

2.             Person to contact at Quoting
Lender:                                 

 

3.             Drawdown Date:(9)                                           

 

4.             We hereby offer to make Competitive Bid Loan(s) in the following
maximum principal amounts for the following Interest Period(s) and at the
following rates:

 

--------------------------------------------------------------------------------

(9)           As specified in the related Competitive Bid Quote Request.

 

Exhibit J-1

--------------------------------------------------------------------------------


 

Maximum
Principal Amount(10)

 

Interest Period(11)

 

Competitive
Bid Margin(12)

 

Competitive
Bid Rate(13)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

We understand and agree that the offer(s) set forth above, subject to the
satisfaction of the applicable conditions set forth in the Credit Agreement,
irrevocably obligate(s) us to make the Competitive Bid Loan(s) for which any
offer(s) [is][are] accepted, in whole or in part.

 

 

Very truly yours,

 

 

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Dated:

 

 

 

 

[We intend to fund this proposed Competitive Bid Loan through our Designated
Bank, which is                 .]

 

--------------------------------------------------------------------------------

(10)         The principal amount bid for each Interest Period may not exceed
the principal amount requested.  Competitive Bid Quotes must be made for at
least $1,000,000 or a larger multiple of $500,000, and in accord with the other
provisions of §2A.5(b)(ii) of the Credit Agreement.

(11)         As specified in the related Competitive Bid Quote Request.

(12)         To be specified in the case of a LIBOR Competitive Bid Loan, in
accord with the provisions of §2A.5(b)(iv) of the Credit Agreement.

(13)         To be specified in the case of an Absolute Competitive Bid Loan, in
accord with the provisions of §2A.5(b)(v) of the Credit Agreement.

 

Exhibit J-2

--------------------------------------------------------------------------------


 

Exhibit K

 

FORM OF NOTICE OF ACCEPTANCE OR
NON-ACCEPTANCE OF COMPETITIVE BID QUOTE(S)

 

MACK-CALI REALTY, L.P.

 

Under §2A.7 of the Amended and Restated Revolving Credit and Term Loan Agreement
(the “Credit Agreement”)
dated as of January 25, 2017

 

Date of Competitive Bid Loan Quote:

 

 

Type of Competitive Bid Loan Requested:

 

[LIBOR][Absolute]

Requested Drawdown Date:

 

 

 

Mack-Cali Realty, L.P. hereby accepts the following Competitive Bid Quote(s):

 

Principal
Amount of Quote

 

Interest Period(s)

 

Competitive Bid
Rate/Competitive
Bid Margin

 

Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Mack-Cali Realty, L.P. hereby rejects the following Competitive Bid Quote(s):

 

Principal
Amount of Quote

 

Interest Period(s)

 

Competitive Bid
Rate/Competitive
Bid Margin

 

Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The accepted and rejected Competitive Bid Quotes described above constitute all
Competitive Bid Quotes submitted by the Lenders in accordance with §2A.5 of the
Credit Agreement.

 

 

MACK-CALI REALTY, L.P.

 

 

 

By:

Mack-Cali Realty Corporation,

 

 

its General Partner

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

[Chief Financial Officer/Chief Executive Officer/Chief Accounting
Officer/Executive Vice President/President]

 

 

Date:

 

 

 

Exhibit K-1

--------------------------------------------------------------------------------


 

Exhibit L

 

FORM OF NOTICE OF CONTINUATION/CONVERSION

 

                         , 20   

 

JPMorgan Chase Bank, N.A.,
as Administrative Agent
270 Park Avenue, 45th Floor
New York, New York  10017
Attention:       Paul Choi      (Fax: 646-645-8851)

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Revolving Credit and Term
Loan Agreement dated as of January 25, 2017 (such agreement, as it may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms used herein without definition shall have
the respective meanings assigned to those terms in the Credit Agreement) among
Mack-Cali Realty, L.P. as the Borrower, the institutions from time to time party
thereto as Lenders and JPMorgan Chase Bank, N.A., as Administrative Agent.  The
Borrower hereby gives you notice pursuant to §2.6 of the Credit Agreement for
the [Revolving Credit Loans/Term Loans] specified below that they elect to:

 

1.                             [Continue as [Revolving Credit] [Term] LIBOR Rate
Loans $             in aggregate principal amount of the outstanding [Revolving
Credit][Term] LIBOR Rate Loans, the current Interest Period of which ends on
              , 20   ].

 

2.                             [Convert to [Alternate Base Rate Loans] [LIBOR
Rate Loans] $               in aggregate principal amount of the outstanding
[Revolving Credit] [Term] [LIBOR Rate Loans] [Alternate Base Rate Loans], the
current Interest Period of which ends on              ].

 

3.                             The date for such [continuation] [and]
[conversion] shall be                .

 

4.                             [The Interest Period for such continued or
converted (as applicable) [Revolving Credit] [Term] LIBOR Rate Loans is
requested to be [a                   month period].

 

The Borrower hereby certifies to the Agent and each of the Lenders that on the
date hereof there are no prohibitions under the Credit Agreement to the
requested conversion/continuation, no such prohibitions will exist on the date
of the requested conversion/continuation, the requested [conversion]
[continuation] is in accordance with the provisions of §2.6 of the Credit
Agreement.

 

Executed as of this       day of            , 20   .

 

Exhibit L-1

--------------------------------------------------------------------------------


 

 

MACK-CALI REALTY CORPORATION, as Borrower Representative

 

 

 

 

 

By:

 

 

Its:

 

 

 

 

 

[Chief Financial Officer/Chief Executive Officer/Chief Accounting
Officer/Executive Vice President/President]

 

Exhibit L-2

--------------------------------------------------------------------------------


 

Exhibit M

 

FORM OF DESIGNATED BANK NOTE

 

$              

                  , 20         

 

FOR VALUE RECEIVED, the undersigned MACK-CALI REALTY, L.P., a Delaware limited
partnership (the “Borrower”), hereby promises to pay to the order of
                   (the “Designated Bank”) at the Administrative Agent’s Head
Office (as defined in the Credit Agreement defined below):

 

(a)  on [insert applicable date, which is the last day of the Interest Period]
(the “Bid Maturity Date”) the principal amount of                           
Dollars ($               ) or, if less, the aggregate unpaid principal amount of
Competitive Bid Loans advanced by the Lender to the Borrower pursuant to the
Amended and Restated Revolving Credit and Term Loan Agreement dated as of
January 25, 2017 (as amended and in effect from time to time, the “Credit
Agreement”), among the Borrower, JPMorgan Chase Bank, N.A., as Administrative
Agent, and the other parties thereto; and

 

(b)  interest on the principal balance hereof from time to time outstanding from
the Closing Date under the Credit Agreement through and including the Bid
Maturity Date hereof at the times provided in the Credit Agreement and at the
rate of               %.

 

This Designated Bank Note evidences borrowings under and has been issued by the
Borrower in accordance with the terms of the Credit Agreement.  The Designated
Bank and any holder hereof pursuant to the Credit Agreement or by operation of
law is entitled to the benefits of the Credit Agreement and the other Loan
Documents, and may enforce the agreements of the Borrower contained therein, and
any holder hereof may exercise the respective remedies provided for thereby or
otherwise available in respect thereof, all in accordance with the respective
terms thereof.  All capitalized terms used in this Designated Bank Note and not
otherwise defined herein shall have the same meanings herein as in the Credit
Agreement.

 

The Borrower irrevocably authorizes the Designated Bank to make or cause to be
made, at the time of receipt of any payment of principal of this Designated Bank
Note, an appropriate notation on the grid attached to this Designated Bank Note,
or the continuation of such grid, or any other similar record, including
computer records, reflecting the making of such Competitive Bid Loan or the
receipt of such payment.  The outstanding amount of the Competitive Bid Loan set
forth on the grid attached to this Designated Bank Note, or the continuation of
such grid, or any other similar record, including computer records, maintained
by the Designated Bank with respect to any Competitive Bid Loans shall be prima
facie evidence of the principal amount thereof owing and unpaid to the
Designated Bank, but the failure to record, or any error in so recording, any
such amount on any such grid, continuation or other record shall not limit or
otherwise affect the obligation of the Borrower hereunder or under the Credit
Agreement to make payments of principal of and interest on this Designated Bank
Note when due to the extent of the unpaid principal and interest amount as of
any date of determination.

 

Exhibit M-1

--------------------------------------------------------------------------------


 

The Borrower has the right in certain circumstances and the obligation under
certain other circumstances to prepay the whole or part of the principal of this
Designated Bank Note on the terms and conditions specified in the Credit
Agreement.

 

If any one or more of the Events of Default shall occur, the entire unpaid
principal amount of this Designated Bank Note and all of the unpaid interest
accrued thereon may become or be declared due and payable in the manner and with
the effect provided in the Credit Agreement.

 

No delay or omission on the part of the Designated Bank or any holder hereof in
exercising any right hereunder shall operate as a waiver of such right or of any
other rights of the Designated Bank or such holder, nor shall any delay,
omission or waiver on any one occasion be deemed a bar or waiver of the same or
any other right on any further occasion.

 

The Borrower and every endorser and guarantor of this Designated Bank Note or
the obligation represented hereby waives presentment, demand, notice, protest
and all other demands and notices in connection with the delivery, acceptance,
performance, default or enforcement of this Designated Bank Note, and assents to
any extension or postponement of the time of payment or any other indulgence, to
any substitution, exchange or release of collateral and to the addition or
release of any other party or person primarily or secondarily liable.

 

THIS DESIGNATED BANK NOTE AND THE OBLIGATIONS OF THE BORROWER HEREUNDER SHALL
FOR ALL PURPOSES BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
STATE OF NEW YORK (EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF
LAW).  THE BORROWER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS DESIGNATED
BANK NOTE MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR ANY FEDERAL
COURT SITTING THEREIN AND THE CONSENT TO THE NONEXCLUSIVE JURISDICTION OF SUCH
COURT AND THE SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE UPON THE BORROWER
BY MAIL AT THE ADDRESS SPECIFIED IN §19 OF THE CREDIT AGREEMENT.  THE BORROWER
HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF
ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN AN INCONVENIENT
COURT.

 

This Designated Bank Note shall be deemed to take effect as a sealed instrument
under the laws of the State of New York.

 

[Remainder of Page Intentionally Left Blank]

 

Exhibit M-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Designated Bank Note to be
sealed and signed in its partnership name by its duly authorized officer as of
the day and year first above written.

 

 

 

 

MACK-CALI REALTY, L.P.

 

 

WITNESS:

By: Mack-Cali Realty Corporation,

 

its general partner

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit M-3

--------------------------------------------------------------------------------


 

 

 

 

 

 

Amount of

 

Balance of

 

 

 

 

Amount

 

Principal Paid

 

Principal

 

Notation

Date

 

of Loan

 

or Prepaid

 

Unpaid

 

Made By:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit M-4

--------------------------------------------------------------------------------


 

Exhibit N

 

FORM OF DESIGNATION AGREEMENT

 

Dated             , 20    

 

Reference is made to that certain Amended and Restated Revolving Credit and Term
Loan Agreement (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), dated as of January 25, 2017 among Mack-Cali
Realty, L.P. (the “Borrower”), JPMorgan Chase Bank, N.A., individually and as
Administrative Agent, (the “Administrative Agent”), and the other Lenders party
thereto.  Capitalized terms used herein without being defined herein have the
meanings assigned to them in the Credit Agreement.

 

[NAME OF DESIGNOR] (the “Designor”), [NAME OF DESIGNEE] (the “Designee”), the
Administrative Agent and the Borrower agree as follows:

 

1.             The Designor hereby designates the Designee, and the Designee
hereby accepts such designation, to have a right to make Competitive Bid Loans
pursuant to §2A.1 of the Credit Agreement.  Any assignment by Designor to
Designee of its rights to make a Competitive Bid Loan pursuant to such §2A.1
shall be effective at the time of the funding of such Competitive Bid Loan and
not before such time.

 

2.             Except as set forth in §7 below, the Designor makes no
representation or warranty and assumes no responsibility pursuant to this
Designation Agreement with respect to (a) any statements, warranties or
representations made in or in connection with any Loan Document or any other
instrument or document furnished pursuant thereto or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of any Loan Document
or any other instrument or document furnished pursuant thereto or (b) the
financial condition of the Borrower or MCRC or the performance or observance by
the Borrower or MCRC of any of its obligations under any Loan Document or any
other instrument or document furnished pursuant thereto.

 

3.             The Designee (a) confirms that it has received a copy of each
Loan Document or any other instrument or document furnished pursuant thereto,
together with copies of the financial statements referred to in §6.4 of the
Credit Agreement and delivered pursuant to §7.4 of the Credit Agreement and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Designation Agreement,
(b) agrees that it will, independently and without reliance upon the
Administrative Agent, the Designor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under any Loan
Document, (c) confirms that it is a Designated Lender, (d) appoints and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers and discretion under any Loan Document as are
delegated to the Administrative Agent by the terms thereof, together with such
powers and discretion as are reasonably incidental thereto, and (e) agrees to be
bound by each and every provision of each Loan Document and further agrees that
it will perform in accordance with their terms all of the obligations which by
the terms of any Loan Document are required to be performed by it as a Lender,
subject to §18.10 of the Credit Agreement.

 

Exhibit N-1

--------------------------------------------------------------------------------


 

4.             The Designee hereby appoints the Designor as the Designee’s agent
and attorney in fact, and grants to the Designor an irrevocable power of
attorney, to receive payments made for the benefit of Designee under the Credit
Agreement, to deliver and receive all communications and notices under the
Credit Agreement and other Loan Documents and to exercise on the Designee’s
behalf all rights to vote and to grant and make approvals, waivers, consents or
amendments to or under the Credit Agreement or other Loan Documents, subject to
§25 of the Credit Agreement.  Any document executed by the Designor on the
Designee’s behalf in connection with the Credit Agreement or other Loan
Documents shall be binding on the Designee.  The Borrower, the Administrative
Agent and each of the Lenders may rely on and are beneficiaries of the preceding
provisions.

 

5.             Following the execution of this Designation Agreement by the
Designor and the Designee, it will be delivered to the Administrative Agent. 
The effective date for this Designation Agreement (the “Effective Date”) shall
be the date of receipt hereof by the Administrative Agent, unless otherwise
specified on the signature page hereto.

 

6.             The Administrative Agent hereby agrees that it will not institute
against the Designee or join any other Person in instituting against the
Designee any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any federal or state bankruptcy or similar law, until the later
to occur of (i) one year and one day after the payment in full of the latest
maturing commercial paper note issued by the Designee and (ii) the Maturity
Date.

 

7.             The Designor unconditionally agrees to pay or reimburse the
Designee and save the Designee harmless against all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed or asserted
by any of the parties to the Loan Documents against the Designee (except as set
forth in § 8 below), in its capacity as such, in any way relating to or arising
out of this Designation Agreement or any other Loan Documents or any action
taken or omitted by the Designee hereunder or thereunder; provided that the
Designor shall not be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements if the same results from the Designee’s gross negligence or
willful misconduct.

 

8.             Upon such acceptance and recording by the Administrative Agent,
as of the Effective Date, the Designee shall be a party to the Credit Agreement
with a right (subject to the provisions of §2A.5(b) of the Credit Agreement) to
make Competitive Bid Loans as a Lender pursuant to §2A.5(b) of the Credit
Agreement and the rights and obligations of a Lender related thereto; provided,
however, that the Designee shall not be required to make payments with respect
to such obligations except to the extent of excess cash flow of the Designee
which is not otherwise required to repay obligations of the Designee which are
then due and payable.  Notwithstanding the foregoing, the Designor, as
administrative agent for the Designee, shall be and remain obligated to the
Borrower, the Administrative Agent and the Lenders for each and every one of the
obligations of the Designee and the Designor with respect to the Credit
Agreement, including, without limitation, any indemnification obligations under
§16 of the Credit Agreement and any sums otherwise payable to the Borrower by
the Designee.

 

Exhibit N-2

--------------------------------------------------------------------------------


 

9.             This Designation Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

10.          This Designation Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  Delivery of an executed
counterpart of a signature page to this Designation Agreement by facsimile
transmission shall be effective as delivery of a manually executed counterpart
of this Designation Agreement.

 

[Remainder of Page Intentionally Left Blank]

 

Exhibit N-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Designor and the Designee, intending to be legally
bound, have caused this Designation Agreement to be executed by their officers
thereunto duly authorized as of the date first above written.

 

Effective Date:

[NAME OF DESIGNOR], as Designor

            , 20     

 

 

 

 

By:

 

 

Title:

 

 

 

 

[NAME OF DESIGNEE] as Designee

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

[ADDRESS]

Accepted this      day

 

of             , 20     

 

 

 

JPMORGAN CHASE BANK, N.A., as
Administrative Agent 

 

 

 

 

 

By:

 

 

Title:

 

 

 

Exhibit N-4

--------------------------------------------------------------------------------


 

EXHIBIT O-1

 

Form of U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Banks That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Revolving Credit and Term
Loan Agreement dated as of January 25, 2017 (as amended, supplemented or
otherwise modified from time to time, the “Loan Agreement”), among Mack-Cali
Realty, L.P., a Delaware limited partnership (the “Borrower”), the lenders party
thereto (each a “Lender” and collectively, the “Lenders”) and JPMorgan Chase
Bank, N.A., as administrative agent for the Lenders (in such capacity, together
with its successors in such capacity, the “Administrative Agent”).

 

Pursuant to the provisions of Section 4.13(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS
Form W-8BEN-E.  By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

Date:            , 20[  ]

 

 

Exhibit O-1-1

--------------------------------------------------------------------------------


 

EXHIBIT O-2

 

Form of U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Revolving Credit and Term
Loan Agreement dated as of January 25, 2017 (as amended, supplemented or
otherwise modified from time to time, the “Loan Agreement”), among Mack-Cali
Realty, L.P., a Delaware limited partnership (the “Borrower”), the lenders party
thereto (each a “Lender” and collectively, the “Lenders”) and JPMorgan Chase
Bank, N.A., as administrative agent for the Lenders (in such capacity, together
with its successors in such capacity, the “Administrative Agent”).

 

Pursuant to the provisions of Section 4.13(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E.  By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:            , 20[  ]

 

 

Exhibit O-2-1

--------------------------------------------------------------------------------


 

EXHIBIT O-3

 

Form of U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Amended and Restated Revolving Credit Agreement
dated as of January 25, 2017 (as amended, supplemented or otherwise modified
from time to time, the “Loan Agreement”), among Mack-Cali Realty, L.P., a
Delaware limited partnership (the “Borrower”), the lenders party thereto (each a
“Lender” and collectively, the “Lenders”) and JPMorgan Chase Bank, N.A., as
administrative agent for the Lenders (in such capacity, together with its
successors in such capacity, the “Administrative Agent”).

 

Pursuant to the provisions of Section 4.13(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Bank with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS
Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or
IRS Form W-8BEN-E from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption.  By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:            , 20[  ]

 

 

Exhibit O-3-1

--------------------------------------------------------------------------------


 

EXHIBIT O-4

 

Form of U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Banks That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Amended and Restated Revolving Credit and Term
Loan Agreement dated as of January 25, 2017 (as amended, supplemented or
otherwise modified from time to time, the “Loan Agreement”), among Mack-Cali
Realty, L.P., a Delaware limited partnership (the “Borrower”), the lenders party
thereto (each a “Lender” and collectively, the “Lenders”) and JPMorgan Chase
Bank, N.A., as administrative agent for the Lenders (in such capacity, together
with its successors in such capacity, the “Administrative Agent”).

 

Pursuant to the provisions of Section 4.13(g) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Loan Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an
IRS Form W-8BEN or IRS Form W-8BEN-E from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Administrative Agent, and (2) the undersigned shall have at
all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:            , 20[  ]

 

 

Exhibit O-4-1

--------------------------------------------------------------------------------


 

Mack-Cali Realty Corporation

 

Schedule CBD

 

CBD Properties

 

Property Address

 

City / State

Harborside Financial Center 1

 

Jersey City, NJ

Harborside Financial Center 2

 

Jersey City, NJ

Harborside Financial Center 3

 

Jersey City, NJ

Harborside Financial Center 4-A

 

Jersey City, NJ

Harborside Financial Center 5

 

Jersey City, NJ

101 Hudson Street

 

Jersey City, NJ

Hyatt Regency Jersey City

 

Jersey City, NJ

111 River Street

 

Hoboken, NJ

Curtis Center

 

Philadelphia, PA

100 Independence Mall West

 

Philadelphia, PA

 

--------------------------------------------------------------------------------


 

Schedule EMPL

List of Employee Agreements with Key Management Individuals

as of January 25, 2017

 

1.              Employment Agreement dated June 3, 2015 by and between Mitchell
E. Rudin and Mack-Cali Realty Corporation.

 

2.              Employment Agreement dated June 3, 2015 by and between Michael
J. DeMarco and Mack-Cali Realty Corporation.

 

3.              Employment Agreement dated October 23, 2012 by and between
Marshall B. Tycher and Mack-Cali Realty Corporation.

 

4.              Severance Agreement dated March 4, 2015 by and between Anthony
Krug and Mack-Cali Realty Corporation.

 

5.              Severance Agreement dated March 4, 2015 by and between Gary T.
Wagner and Mack-Cali Realty Corporation.

 

6.  Employment Agreement dated April 15, 2016 by and between Robert Andrew
Marshall and Roseland Residential Trust.

 

--------------------------------------------------------------------------------


 

Schedule EG

Eligible Ground Leases

 

Landlord

 

Tenant

 

Property

County of Westchester

 

Mid-Westchester Realty Associates L.L.C.

 

11 Skyline Drive,
Hawthorne, NY

County of Westchester

 

12 Skyline Associates L.L.C.

 

12 Skyline Drive,
Hawthorne, NY

County of Westchester

 

14/16 Skyline Realty L.L.C.

 

14/16 Skyline Drive,
Hawthorne, NY

County of Westchester

 

Mid-Westchester Realty Associates L.L.C.

 

15 Skyline Drive,
Hawthorne, NY

County of Westchester

 

Mid-Westchester Realty Associates L.L.C.

 

17 Skyline Drive,
Hawthorne, NY

The Trustees of Princeton University

 

College Road Realty L.L.C.

 

500 College Road East, Princeton, NJ

Tamburelli Properties, Inc.

 

Mack-Cali Realty, L.P.

 

61 S. Paramus Road, Paramus, NJ

The City of Hoboken and The Port Authority of New York & New Jersey

 

111 River Realty L.L.C.

 

111 River Street
Hoboken, NJ

 

--------------------------------------------------------------------------------


 

SCHEDULE SG

 

Subsidiary Guarantors

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.7

 

Litigation

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.15

 

Certain Transactions

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.18

 

Environmental Compliance

 

None

 

--------------------------------------------------------------------------------


 

SCHEDULE 6.19

 

Subsidiaries

 

See attached

 

--------------------------------------------------------------------------------


 

Schedule 1.2

 

Lender

 

Revolving Credit
Commitment

 

Term
Commitment

 

JPMORGAN CHASE BANK, N.A.

 

$

60,324,324.32

 

$

32,675,675.68

 

 

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

$

60,324,324.32

 

$

32,675,675.68

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.

 

$

60,324,324.32

 

$

32,675,675.68

 

 

 

 

 

 

 

CAPITAL ONE, N.A.

 

$

60,324,324.32

 

$

32,675,675.68

 

 

 

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

$

60,324,324.32

 

$

32,675,675.68

 

 

 

 

 

 

 

BMO HARRIS BANK, N.A.

 

$

53,837,837.84

 

$

29,162,162.16

 

 

 

 

 

 

 

CITIBANK, N.A.

 

$

53,837,837.84

 

$

29,162,162.16

 

 

 

 

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

$

53,837,837.84

 

$

29,162,162.16

 

 

 

 

 

 

 

THE BANK OF NEW YORK MELLON

 

$

42,810,810.81

 

$

23,189,189.19

 

 

 

 

 

 

 

TD BANK, N.A.

 

$

32,432,432.43

 

$

17,567,567.57

 

 

 

 

 

 

 

ASSOCIATED BANK, NATIONAL ASSOCIATION

 

$

22,702,702.71

 

$

12,297,297.29

 

 

 

 

 

 

 

COMERICA BANK

 

$

22,702,702.71

 

$

12,297,297.29

 

 

 

 

 

 

 

FIFTH THIRD BANK

 

$

16,216,216.22

 

$

8,783,783.78

 

 

 

 

 

 

 

TOTAL

 

$

600,000,000.00

 

$

325,000,000.00

 

 

--------------------------------------------------------------------------------


 

Mack-Cali Realty Corporation
Schedule 3.7
Existing Letters of Credit
As of January 25, 2017

 

Letters of Credit No.

 

Beneficiary

 

Amount

 

P - 201654

 

City of Jersey City, HUD Loan

 

$

1,512,000.00

 

P - 201652

 

City of Jersey City, HUD Loan

 

$

1,512,000.00

 

TFTS - 229144

 

Liberty Mutual OCIP, for MC OCIP — Program IV

 

$

1,038,000.00

 

CPCS - 819240

 

Liberty Mutual OCIP, for 150 Main Street “Eastchester” Project

 

$

2,254,561.00

 

TFTS-779919

 

American Life Insurance Company AND/OR AIG Property Casualty Company, for Port
Imperial South 4/5 Retail, L.L.C Project

 

$

300,000.00

 

TOTAL

 

 

 

$

6,616,561.00

 

 

--------------------------------------------------------------------------------


 

Schedule 6.1(b)

 

Capitalization; Outstanding Securities, Etc.

As of January 25, 2017

 

MCRLP (“MCRLP”)

 

(a)         General Partner:  Mack-Cali Realty Corporation (“MCRC”)

 

(b)         General Partner Percentage Interest:  89%

 

(c)          Limited Partners:  Various Unit Holders

 

(d)         Aggregate Limited Partners Percentage Interest:  11%

 

(e)          Outstanding Securities or Agreements Exchangeable for or
Convertible into General Partnership Interests:  None(1)

 

(f)           Outstanding Commitments, Etc. of MCRLP or MCRC to Issue, Sell,
Transfer, Etc. General Partnership Interests:  None

 

SUBSIDIARIES

 

Corporations - General Partners(2)

 

Mack-Cali Sub I, Inc.

Mack-Cali Sub III, Inc.(3)

Mack-Cali Sub VI, Inc.

Mack-Cali Sub X, Inc.

Mack-Cali Sub XI, Inc.

Mack-Cali Sub XVII, Inc.

 

Limited Partnerships-Operating

 

Mack-Cali Realty, L.P.(4)

Roseland Residential, L.P.(5)

 

--------------------------------------------------------------------------------

(1)    Each of the Mack-Cali Realty, L.P. unitholders may convert all or a
portion of their LP units into common shares of Mack-Cali Realty Corporation.

(2)    Each of the Corporations-General Partners is authorized to issue 1,000
shares of common stock; 100 shares of each Corporation - General Partner are
currently issued and outstanding.  MCRC owns all of the issued and outstanding
shares of each of the Corporations-General Partners.

(3)  Entity has been dissolved in DE.  Awaiting tax clearance to dissolve in NJ.

(4)  MCRLP is owned as follows: MCRC owns an 89% general partner interest and
various holders own an aggregate 11% limited partnership interest.

 

1

--------------------------------------------------------------------------------


 

Property Ownership Entities-MCRLP (Other than PA and TX)(6)

 

11 Commerce Drive Associates L.L.C.

Six Commerce Drive Associates L.L.C.

20 Commerce Drive Associates L.L.C.

Century Plaza Associates L.L.C.

C.W. Associates L.L.C.

Mack-Cali Building V Associates L.L.C.

500 Columbia Turnpike Associates L.L.C.

Mack-Cali Chestnut Ridge L.L.C.

Roseland II L.L.C.

Office Associates L.L.C.

600 Parsippany Associates L.L.C.

1717 Realty Associates L.L.C.

Monmouth / Atlantic Realty Associates L.L.C.

Commercenter Realty Associates L.L.C.

Mount Airy Realty Associates L.L.C.

300 Tice Realty Associates L.L.C.

Bridge Plaza Realty Associates L.L.C.

Mack-Cali Plaza I L.L.C.

Cali Harborside (Fee) Associates L.P.

Cal-Harbor II & III Urban Renewal Associates L.P.

Cal-Harbor IV Urban Renewal Associates L.P.

Cal-Harbor V Urban Renewal Associates L.P.

Cal-Harbor V Leasing Associates L.L.C.

Cal-Harbor VI Urban Renewal Associates L.P.

Cal-Harbor VII Urban Renewal Associates L.P.

Cal-Harbor VII Leasing Associates L.L.C.

Mack-Cali CW Realty Associates L.L.C.

Cross Westchester Realty Associates L.L.C.

Elmsford Realty Associates L.L.C.

Talleyrand Realty Associates L.L.C.

Mid-Westchester Realty Associates L.L.C.

Mack-Cali Mid-West Realty Associates L.L.C.

 

--------------------------------------------------------------------------------

(5)  RRLP is owned as follows: Roseland Residential Trust (“RRT”) owns a 99.9%
general partner interest and Roseland Residential Holding L.L.C. owns a .1%
limited partnership interest.

(6)    Each of the Property Ownership Entities (Other than PA and TX) is owned
directly or indirectly by some combination of (1) Corporations - General
Partners, (2) Mack-Cali Realty Corporation and (3) MCRLP, except where noted.

 

2

--------------------------------------------------------------------------------


 

So. Westchester Realty Associates L.L.C.

Mack-Cali So. West Realty Associates L.L.C.

Mack-Cali WP Realty Associates L.L.C.

White Plains Realty Associates L.L.C.

Princeton Corporate Center Realty Associates L.L.C.

Princeton Overlook Realty L.L.C.

BMP South Realty L.L.C.

Linwood Realty L.L.C.

Mountainview Realty L.L.C.

Mack-Cali Campus Realty L.L.C.

Sylvan/Campus Realty L.L.C.

9 Campus Realty L.L.C.

Mack-Cali Morris Realty L.L.C.

One Sylvan Realty L.L.C.

120 Passaic Street LLC

Mack-Cali B Properties L.L.C.

Mack-Cali Bridgewater Realty L.L.C.

Mack-Cali F Properties L.P.

M-C Properties Co. Realty L.L.C.

Phelan Realty Associates L.P.

College Road Realty L.L.C.

Skyline Realty L.L.C.

12 Skyline Associates L.L.C.

Mack-Cali Taxter Associates L.L.C.

Mack-Cali East Lakemont L.L.C.

4 Gatehall Realty L.L.C.

5/6 Skyline Realty L.L.C.

CWLT Roseland Exchange L.L.C.

BMP Moorestown Realty L.L.C.

Maple 6 Campus L.L.C.

14 Commerce Realty L.L.C.

4 Sentry Realty L.L.C.

5 Wood Hollow Realty L.L.C.

Terri Realty Associates L.L.C.

Triad Realty Associates L.L.C.

West Avenue Realty Associates L.L.C.

Knightsbridge Realty L.L.C.

Kemble Plaza II Realty L.L.C.

 

3

--------------------------------------------------------------------------------


 

1 Commerce Realty L.L.C.

1 Executive Realty L.L.C.

101 Executive Realty L.L.C.

102 Executive Realty L.L.C.

1256 N. Church Realty L.L.C.

1507 Lancer Realty L.L.C.

2 Commerce Realty L.L.C.

2 Executive Realty L.L.C.

2 Twosome Realty L.L.C.

201 Commerce Realty L.L.C.

225 Executive Realty L.L.C.

30 Twosome Realty L.L.C.

31 Twosome Realty L.L.C.

343 Thornall Holding L.L.C.

40 Twosome Realty L.L.C.

400 Chestnut Realty L.L.C.

41 Twosome Realty L.L.C.

461 From Realty L.L.C.

470 Chestnut Realty L.L.C.

50 Twosome Realty L.L.C.

530 Chestnut Realty L.L.C.

6 Parsippany L.L.C.

97 Forster Realty L.L.C.

Eleventh Springhill Lake Associates L.L.C.

Fourteen Springhill Lake Associates L.L.C.

M-C Church Realty L.L.C.

M-C Harborside Promenade LLC

M-C Hudson LLC

M-C Lenola Realty L.L.C.

M-C Plaza II & III L.L.C.

M-C Plaza IV L.L.C.

M-C Plaza V L.L.C.

M-C Red Bank Realty L.L.C.

Mack-Cali Short Hills L.L.C.

Mack-Cali Springing L.L.C.

Mack-Cali Woodbridge L.L.C.

Parsippany 4/5 Realty L.L.C.

Palladium Realty L.L.C.

Tenth Springhill Lake Associates L.L.C.

Twelfth Springhill Lake Associates L.L.C.

Maple 4 Campus L.L.C.

25 Commerce Realty L.L.C.

600 Horizon Center L.L.C.

12 Vreeland Realty L.L.C.

343 Thornall SPE LLC

35 Waterview SPE LLC

 

4

--------------------------------------------------------------------------------


 

Newark Center Holding L.L.C.

3 Campus Realty L.L.C.

55 Corporate Realty LLC

The Gale Services Company, LLC

The Gale Company, LLC

The Gale Real Estate Advisors Company, L.L.C.

The Gale Management Company, LLC

2 Paragon Realty L.L.C.(7)

3 Paragon Realty L.L.C.(7)

4 Paragon Realty L.L.C.

100 Willowbrook Realty L.L.C.(7)

20 Waterview SPE LLC(8)

85 Livingston SPE LLC(8)

6 Becker SPE LLC(8)

2 Independence SPE LLC(8)

4 Becker SPE LLC(8)

75 Livingston SPE LLC(8)

One Grande SPE LLC(8)

101 Commerce Realty L.L.C.

35 Waterview Holding L.L.C.

395 W. Passaic L.L.C.

CCMA Nominee L.L.C.

Hanover 3201 Realty L.L.C.

M-C 125 Broad A L.L.C.

M-C 125 Broad C L.L.C.

M-C 2 South Gold L.L.C.(9)

M-C 3 AAA L.L.C.(9)

M-C 5 AAA L.L.C.(9)

M-C 6 AAA L.L.C.(9)

One River Associates(10)

Parsippany 202 Realty L.L.C.

Parsippany Hanover Realty II L.L.C.

Sixteenth Springhill Lake Associates LLC

Gale SLG NJ Operating Partnership, L.P.(11)

Gale SLG NJ GP LLC(12)

Mack-Green-Gale LLC

Gale SLG NJ Mezz LLC(13)

 

--------------------------------------------------------------------------------

(7)  Entities are wholly owned by Mack-Cali Freehold L.L.C.

(8)  Entities are wholly owned by Gale SLG NJ Mezz LLC

(9)  Entities are wholly owned by Phelan Realty Associates L.P.

(10)  Entity is a limited partnership owned by MC One River General L.L.C. (1%
general partner) and MC One River Limited L.L.C. (99% limited partner)

(11)  Gale SLG NJ Operating Partnership, L.P. (“OPLP”) is owned as follows: Gale
SLG NJ GP LLC owns a 3.173% general partnership interest, Mack-Green-Gale LLC
owns a 93.720% limited partnership interest and various holders own a 3.107%
limited partnership interest.

(12)  Entity wholly owned by Mack-Green-Gale LLC

(13)  Entity wholly owned by OPLP

 

5

--------------------------------------------------------------------------------


 

MC Roseland Crystal Lake, L.L.C.

M-C Campus Town L.L.C.

M-C 101 Hudson Associates L.L.C.

MC Kemble Holding L.L.C.

MC Knightsbridge Holding L.P.

MC One River General L.L.C.

MC One River Limited L.L.C.

Mack-Cali Texas Property L.P.(14)

1 Water Street L.L.C.

Curtis Center II Mezz D L.L.C.

Curtis Center II Mezz E L.L.C.(15)

Curtis Center II Mezz F L.L.C.(16)

Curtis Center TIC II L.L.C.(17)

Curtis Center I Mezz A L.L.C.

Curtis Center I Mezz B L.L.C.(18)

Curtis Center I Mezz C L.L.C.(19)

Curtis Center TIC I L.L.C.(20)

MC Exchange Place L.L.C.

Mack-Cali Freehold L.L.C.

M-C So. Pier L.L.C.

Wall 34 Realty L.L.C.

Red Bank HMS L.L.C.(21)

111 River Realty L.L.C.

MC University Realty L.L.C.

MC University Parking L.L.C.

MC Columbia Road L.L.C.

 

Property Ownership Entities-RRLP(22)

 

M-C Harsimus Partners L.L.C.

M-C Plaza VI & VII L.L.C.

Mack-Cali Johnson Road L.L.C.

MC 55 Corporate Manager L.L.C.

Littleton Realty Associates L.L.C.

Greenbelt/Springhill Lake Associates, LLC

MC Roseland NJ Holdings L.L.C.

 

--------------------------------------------------------------------------------

(14)  Mack-Cali Texas Property L.P. (“MCTPLP”) is owned as follows: Mack-Cali
Sub XVII, Inc. owns a 1% general partner interest and MCRLP owns a 99% limited
partner interest.

(15)  Wholly owned by Curtis Center II Mezz D L.L.C.

(16)  Wholly owned by Curtis Center II Mezz E L.L.C.

(17)  Wholly owned by Curtis Center II Mezz F L.L.C.

(18)  Wholly owned by Curtis Center I Mezz A L.L.C.

(19)  Wholly owned by Curtis Center I Mezz B L.L.C.

(20)  Wholly owned by Curtis Center I Mezz C L.L.C.

(21)  As of the date of this Schedule, this entity is wholly owned by a
qualified intermediary.  When the reverse exchange closes, the entity will be
wholly owned by MCRLP.

(22)  Entities are wholly owned by RRLP unless otherwise noted.

 

6

--------------------------------------------------------------------------------


 

MC Roseland MA Holdings L.L.C.

MC Roseland NY Holdings L.L.C.

MC Roseland VA Holdings L.L.C.

MC Roseland Epsteins L.L.C.(23)

MC Roseland Jersey City II L.L.C.(23)

MC Roseland Monaco L.L.C.(23)

Roseland /Overlook, L.L.C.(24)

MC Roseland Port Imperial South 15 L.L.C.(23)

CHAI JV Member L.L.C.(25)

233 Canoebrook Associates L.L.C.

MC Roseland/North Retail, L.L.C.(23)

Roseland/Harrison, L.L.C.(23)

Roseland/Eastchester, L.L.C.(26)

Roseland/Lincoln Harbor, L.L.C.(23)

MC Roseland Marbella South L.L.C.(23)

Roseland/Port Imperial, L.L.C.(23)

MC Roseland Port Imperial 13, L.L.C.(23)

MC Roseland Portside at Pier One L.L.C.(24)

Roseland/Overlook 2C/3B, L.L.C.(24)

Roseland/Riverwalk G, L.L.C.(23)

MC Roseland Hillsborough, L.L.C.(23)

MC Roseland/Waterfront Partners, L.L.C.(23)

Roseland/Port Imperial South, L.L.C.(23)

MC Roseland Portside L.L.C.(24)

Alterra I L.L.C.(24)

Mack-Cali TC L.L.C.(24)

Alterra II L.L.C.(27)

Marbella Land Holding, L.L.C.(28)

Portside Master Company, L.L.C.(29)

Portside Holdings, L.L.C.(30)

Mack-Cali Harborside Unit A L.L.C.

Andover Place Apts. L.L.C.(24)

Greenbelt GKA Realty LLC(31)

Greenbelt I-1 Realty L.L.C.(31)

Greenbelt L Realty L.L.C.(31)

MC Richmond NB L.L.C.

MC Riverwatch NB L.L.C.

MC Roseland Washington Street, L.P.

 

--------------------------------------------------------------------------------

(23)  Entity wholly owned by MC Roseland NJ Holdings L.L.C.

(24)  Entity wholly owned by MC Roseland MA Holdings L.L.C.

(25)  Entity wholly owned by MC Roseland VA Holdings L.L.C.

(26)  Entity wholly owned by MC Roseland NY Holdings L.L.C.

(27)  Entity wholly owned by MC 55 Corporate Drive LLC

(28)  Entity wholly owned by Roseland Marbella South, L.L.C.

(29)  Entity is owned 85% by MC Roseland Portside at Pier One L.L.C

(30)  Entity is owned 85% by MC Roseland Portside L.L.C.

(31)  Entities are wholly owned by RRT Greenbelt Holding, LLC

 

7

--------------------------------------------------------------------------------


 

MC Roseland Worcester L.L.C.(24)

Overlook Ridge Chase II L.L.C.(24)

Overlook Ridge JV 2C/3B, L.L.C.(32)

Overlook Ridge JV LLC(33)

Park Square TIC L.L.C.

PSA Rahway TIC L.L.C.

Rahway Apts. TIC L.L.C.

Roseland Residential Holding L.L.C.(34)

RRT Greenbelt Holding L.L.C.

MC 55 Corporate Drive L.L.C.(35)

XS Hotel Associates L.L.C.(36)

XS Hotel Urban Renewal Associates L.L.C.(37)

MC Monument Apartment L.P.

LR Overlook Phase III, L.L.C.(38)

Overlook Ridge Apartment Investors, LLC(39)

55 Corporate Realty L.L.C.

M-C Chestnut Street Realty L.L.C.

MC Port Imperial Hotel L.L.C.

MC Roseland Port Imperial 11, L.L.C.(23)

Portside 5/6, L.L.C.(40)

Portside 1/4, L.L.C.(40)

Roseland Freehold L.L.C.(23)

Harborside Unit A Urban Renewal, L.L.C.(41)

Overlook Ridge III L.L.C.(24)

Port Imperial South 11 Urban Renewal, LLC(23)

Parcel 2 at Port Imperial LLC(23)

RRT 2 Campus L.L.C.(42)

MC Roseland Parcel 2 LLC(23)

Parcel 8-9 at Port Imperial LLC(23)

Parcel 16 at Port Imperial LLC(23)

Parcel 1-3 at Port Imperial LLC(23)

Park Parcel at Port Imperial LLC(23)

Roseland Residential Development L.L.C.(23)

MC Plaza 8-9 PM L.L.C.

 

--------------------------------------------------------------------------------

(32)  Entity is wholly owned by Roseland/Overlook 2C/3B, L.L.C.

(33)  Entity is wholly owned by Roseland/Overlook, L.L.C.

(34)  Entity wholly owned by RRT

(35)  Entity owned 50% by 55 Corporate Partners L.L.C. & 50% by MC 55 Corporate
Manager L.L.C.

(36)  Entity is wholly owned by XS Hotel Urban Renewal Associates L.L.C.

(37)  Entity wholly owned 90% by MC Port Imperial Hotel L.L.C. and the remaining
10% by an unaffiliated third party and is a Partially Owned Entity as defined in
the Agreement.

(38)  Entity wholly owned by Overlook Ridge JV, LLC

(39)  Entity wholly owned by Overlook Ridge JV 2C/3B, L.L.C.

(40)  Entity wholly owned by Portside Holdings L.L.C.

(41)  Entity owned 85% by Mack-Cali Harborside Unit A L.L.C. and 15% by an
unaffiliated third party

(42)  As of the date of this Schedule, this entity is wholly owned by a
qualified intermediary.  When the reverse exchange closes, the entity will be
wholly owned by RRLP.

 

8

--------------------------------------------------------------------------------


 

Business Trusts

 

Mack-Cali Property Trust(43)

Mack-Cali Sub XV Trust(44)

M-C Penn Management Trust(40)

Roseland Residential Trust(45)

 

Property Ownership Entities (PA)(46)

 

Five Sentry Realty Associates L.P.

Mack-Cali-R Company No. 1 L.P.

M C100 IMW Holding L.P.

MC Curtis Center Investor L.L.C.(47)

MC Monument Holding L.P.

MC OPM Holding L.P.

MC Rosetree Holding L.P.

MC Sentry Holding L.P.

MC Westlakes Holding L.P.

MC Madison Holding L.P.

 

Property Ownership Entities (TX)(48)

 

Clearbrook Road Associates L.L.C.

3 Odell Realty L.L.C.

4 Sentry Holding L.L.C.

Mack-Cali Holmdel LLC

14/16 Skyline Realty L.L.C.

225 Corporate Realty L.L.C.

1266 Soundview Realty L.L.C.

 

--------------------------------------------------------------------------------

(43)  Mack-Cali Property Trust (“MCPT”) is owned as follows: MCRLP owns a 99.9% 
common interest and approximately 130 individuals own an aggregate .1% preferred
interest

(44)  These are MD business trusts which are authorized to issue 200 shares of
common stock, 100 shares are currently issued and outstanding held by MCPT.

(45)  RRT is owned 89.16% by MCRLP; 10.55% by MCPT and .29% by MCTPLP

(46)  The PA limited partnerships are owned: 9i) Mack-Cali Sub XV Trust owns a
1% general partnership interest and (ii) MCPT owns a 99% limited partnership
interest.

(47)  Entity is wholly owned by MCPT.

(48)  These limited liability companies are wholly owned by MCTPLP.

 

9

--------------------------------------------------------------------------------


 

Miscellaneous Entities

 

West Ave. Maintenance Corp.(49)

Talley Maintenance Corp.(49)

South West Maintenance Corp.(49)

Main Martine Maintenance Corp.(49)

Mid-West Maintenance Corp.(49)

Mack-Cali Realty Acquisition Corp.(50)

Mack-Cali E Commerce L.L.C.(51)

PW/MS OP Sub III, LLC(52)

PW/MS Management Co., Inc.(53)

Mack-Cali Facility L.L.C.(54)

Mack-Cali Management L.L.C.(51)

MC Free Wi-Fi L.L.C.(51)

Garden State Vehicle Leasing L.L.C.(51)

Empire State Vehicle Leasing L.L.C.(51)

Roseland Management Services L.P.(55)

Roseland Acquisition Corp.(56)

Roseland Residential TRS Corp.(56)

100 Walnut Condominium Association, Inc.(57)

 

Joint Ventures(58)

 

Cal-Harbor So. Pier Urban Renewal Associates L.P.

Plaza VIII & IX Associates L.L.C.(59)

Red Bank Corporate Plaza, LLC(59)

MCPRC, LLC(59)

150 Main Street, LLC

Port Imperial South, LLC

Port Imperial South 4/5 Garage, L.L.C.(59)

Port Imperial South 4/5 Retail, L.L.C.(59)

 

--------------------------------------------------------------------------------

(49)  Each of the Maintenance Corporations is authorized to issue 200 shares of
common stock; 10 shares of each Maintenance Corporation are issued and
outstanding.  MCRC owns all the issued and outstanding shares of common stock of
each Maintenance Corporation.

(50)  Mack-Cali Realty Acquisition Corp. is authorized to issue 1000 shares of
common stock; 10 shares of such corporation are issued and outstanding.  MCRC
owns all the issues and outstanding shares of common stock.

(51)  MCRLP is the sole member of these limited liability companies.

(52)  This entity is wholly owned by The Gale Management Company, L.L.C.

(53)  The sole shareholder of PW/MS Management Co., Inc. is PW/MS OP Sub III,
LLC.

(54)  This entity is wholly owned by The Gale Real Estate Services Company
L.L.C.

(55)  This entity is owned 99% by MC Roseland TRS Operating L.L.C. and 1% by
Roseland Services L.L.C.

(56)  5,000 common shares issued and outstanding to RRT

(57)  Newly formed for development site at 100 Walnut.  Not yet closed.

(58)  These entities, except where noted, are Partially Owned Entities as
defined in the Agreement

(59)  These entities are Other Investments as defined in the Agreement

 

10

--------------------------------------------------------------------------------


 

Columbia Road Partners LLC(60)

Columbia Road Owner LLC(61)

 

Corporations / Limited Liability Companies (TRS)(62)

 

Mack-Cali TRS Holding Corporation(63)

Mack-Cali Advantage Services Corporation(64)

MCPT TRS Holding Corporation(65)

Mack-Cali Services, Inc.(66)

Gale Real Estate Services Company L.L.C.

The Gale Construction Services Company, LLC(67)

The Gale Contracting Company, LLC(68)

Garden State Café Licensing L.L.C.

MC Roseland TRS Operating L.L.C.

Roseland/Port Imperial South, L.L.C.(69)

Roseland 4/5 Holding, L.L.C.(69)

BA Roseland L.L.C.(69)

Roseland Services L.L.C.(69)

Roseland Management Holding, L.L.C.(69)

Roseland Management Company, L.L.C.(70)

Roseland Design, L.L.C.(69)

Roseland Asset Services, L.L.C.(69)

Roseland/RBA, L.L.C.(69)

Empire State Café Licensing L.L.C.

Empire State Funding L.L.C.

Harborside Hospitality Corp.(71)

Hanover Hospitality Corp.(71)

MC Parsippany Hospitality Corp.(71)

Nutmeg State Café Licensing L.L.C.

MC Port Imperial Hotel TRS L.L.C.(68)

 

--------------------------------------------------------------------------------

(60)  Not on schedule of Partially Owned Entities; joint venture with VREP
(9.5238%) and MC Columbia Road L.L.C. (90.4762%).

(61)  Wholly owned by Columbia Road Partners LLC

(62)  Unless otherwise indicated, entities are wholly owned by Mack-Cali
Services, Inc.

(63)  Mack-Cali TRS Holding Corporation is authorized to issue 1000 shares of
common stock; of which 1000 shares have been issued to MCRLP.

(64)  Mack-Cali Advantage Services Corporation is authorized to issue 1000
shares of common stock.  MCRLP owns 1000 shares, which are the only issued and
outstanding shares.

(65)  MCPT TRS Holding Corporation is authorized to issue 1000 shares of common
stock; all of which are issued to MCPT.

(66)  Mack-Cali Services, Inc. (“MCSI”) is authorized to issue 20,000 shares of
common stock; 19,800 shares of common stock are issued and outstanding.  MCRLP
owns all of the issue and outstanding shares of common stock.

(67)  This entity is wholly owned by Gale Real Estate Services Company, LLC

(68)  This entity is wholly owned by The Gale Construction Company, L.L.C.

(69)  These entities are wholly owned by MC Roseland TRS Operating L.L.C.

(70)  Entity wholly owned by Roseland Management Holding, L.L.C.

(71)  200 shares of common stock; of which 100 shares are issued and
outstanding.  MCSI owns all of the issued and outstanding shares.

 

11

--------------------------------------------------------------------------------


 

Port Imperial South 1/3 Garage L.L.C.(72)

Port Imperial South 1/3 Holding L.L.C.

Port Imperial South 1/3 Retail, L.L.C.(72)

Roseland Hospitality Corp.(73)

Port Imperial Marina LLC(74)

 

Protective Trusts

MCPT Trust(75)

MCRC Trust(76)

 

Joint Ventures (Gale)(77)

 

M-C Newark LLC

M-C Vreeland LLC

M-C 3 Campus, LLC

M-C Transit, LLC

55 Corporate Partners, LLC

Gale ONC Associates, L.L.C.(78)

 

MCPT Entities(79)

 

Roseland Owners Associates L.L.C.

Vaughn Princeton Associates L.L.C.

Horizon Center Realty Associates L.L.C.

Jumping Brook Realty Associates L.L.C.

300 Horizon Realty L.L.C.

201 Willowbrook Funding L.L.C.

M-C Capitol Associates L.L.C.

Metroview 333 Realty L.L.C.

Metro 101 Realty L.L.C.(80)

Metro 101 Holding L.L.C.

Martine Owners L.L.C.

 

--------------------------------------------------------------------------------

(72)  Wholly owned by Port Imperial South 1/3 Holding L.L.C.

(73)  200 shares of common stock authorized; all 200 shares issued to MC
Roseland TRS Operating L.L.C.

(74)  This entity is wholly owned by Port Imperial South LLC

(75)  MCPT Trust is a Delaware trust.  The sole beneficiary of this trust is
MCPT TRS Holding Corporation.

(76)  MCRC Trust is a Delaware trust.  The sole beneficiary of this trust is
Mack-Cali TRS Holding Corporation.

(77)  Entities are owned 99.9% by a Mack-Cali subsidiary and .1% by Stan Gale
subsidiary, except where noted.

(78)  Entity wholly owned by M-C Newark LLC

(79)  Entities are wholly owned by MCPT

(80)  Entity is wholly owned by Metro 101 Holding L.L.C.

 

12

--------------------------------------------------------------------------------


 

3 Sylvan Holding L.L.C.

3 Sylvan Realty L.L.C.(81)

 

Non-Profit/Owner Association Entities(82)

 

Campus Conservation and Management Association, Inc.

Mack-Cali Business Campus Association, Inc.

Princeton Junction Metro Office Center Association, Inc.

The Horizon Center Property Owners Association Inc.

The Mack-Cali Foundation(83)

The Commercial 4/5 Condominium Association Inc.

Quality Education for Kids, Inc.(82)

 

Outstanding Securities or Agreements Exchangeable for or Convertible Into
Shares, or Equity Interests, in MCRC’s Subsidiaries:  None

 

Outstanding Commitments, Etc. of MCRC’S Subsidiaries to Issue, Sell, Transfer,
Etc. Shares, or Equity Interests, in MCRC’s Subsidiaries:  None

 

Shares of, or Equity Interests In, MCRC’s Subsidiaries Held by MCRC Subject to
Restriction on Transfer:  None

 

--------------------------------------------------------------------------------

(81)  Entity is wholly owned by 3 Sylvan Holding L.L.C.

(82)  Entities own and/or maintain common areas in corporate parks and are owned
by each owner of property in the respective parks.  All entities are controlled
and managed by Mack-Cali.

(83)  Not-for-profit charitable foundations.

 

13

--------------------------------------------------------------------------------


 

Mack-Cali Realty Corporation

Schedule 6.3(a)

Unencumbered Properties

As of January 25, 2017

 

NO.

 

PROPERTY NAME

 

STREET ADDRESS

 

CITY

 

ST.

1

 

1 BARKER AVENUE

 

1 BARKER AVENUE

 

WHITE PLAINS

 

NY

2

 

1 EXECUTIVE PLAZA

 

1 EXECUTIVE BOULEVARD

 

YONKERS

 

NY

3

 

1 ODELL PLAZA

 

1 ODELL PLAZA

 

YONKERS

 

NY

4

 

1 SKYLINE DRIVE

 

1 SKYLINE DRIVE

 

HAWTHORNE

 

NY

5

 

1 SYLVAN WAY

 

1 SYLVAN WAY

 

PARSIPPANY

 

NJ

6

 

1 WAREHOUSE LANE

 

1 WAREHOUSE LANE

 

ELMSFORD

 

NY

7

 

1 WATER STREET

 

1 WATER STREET

 

WHITE PLAINS

 

NY

8

 

1 WESTCHESTER PLAZA

 

1 WESTCHESTER PLAZA

 

ELMSFORD

 

NY

9

 

10 SKYLINE DRIVE

 

10 SKYLINE DRIVE

 

HAWTHORNE

 

NY

10

 

100 CLEARBROOK ROAD

 

100 CLEARBROOK ROAD

 

ELMSFORD

 

NY

11

 

100 COMMERCE WAY

 

100 COMMERCE WAY

 

TOTOWA

 

NJ

12

 

100 CORPORATE BOULEVARD

 

100 CORPORATE BOULEVARD

 

YONKERS

 

NY

13

 

100 HORIZON CENTER BOULEVARD

 

100 HORIZON DRIVE

 

HAMILTON TWP.

 

NJ

14

 

100 SCHULTZ DRIVE

 

100 SCHULTZ DRIVE

 

RED BANK

 

NJ

15

 

11 CLEARBROOK ROAD

 

11 CLEARBROOK ROAD

 

ELMSFORD

 

NY

16

 

11 COMMERCE DRIVE ASSOC., LLC

 

11 COMMERCE DRIVE

 

CRANFORD

 

NJ

17

 

11 COMMERCE WAY

 

11 COMMERCE WAY

 

TOTOWA

 

NJ

18

 

11 MARTINE AVENUE

 

11 MARTINE AVENUE

 

WHITE PLAINS

 

NY

19

 

11 SKYLINE DRIVE

 

11 SKYLINE DRIVE

 

HAWTHORNE

 

NY

20

 

1-11 MARTINE AVENUE

 

1-11 MARTINE AVENUE

 

WHITE PLAINS

 

NY

21

 

111 RIVER REALTY LLC

 

111 RIVER STREET

 

HOBOKEN

 

NJ

22

 

12 SKYLINE DRIVE

 

12 SKYLINE DRIVE

 

HAWTHORNE

 

NY

23

 

120 COMMERCE WAY

 

120 COMMERCE WAY

 

TOTOWA

 

NJ

24

 

1305 CAMPUS PARKWAY

 

1305 CAMPUS PARKWAY

 

WALL

 

NJ

25

 

1320 WYCKOFF ROAD

 

1320 WYCKOFF AVE.

 

WALL

 

NJ

26

 

1324 WYCKOFF ROAD BLDG. E

 

1324 WYCKOFF AVE.

 

WALL

 

NJ

27

 

1325 CAMPUS PARKWAY

 

1325 CAMPUS PARKWAY

 

WALL

 

NJ

28

 

1340 CAMPUS PARKWAY

 

1340 CAMPUS PARKWAY

 

WALL

 

NJ

29

 

1345 CAMPUS PARKWAY

 

1345 CAMPUS PARKWAY

 

WALL

 

NJ

30

 

1350 CAMPUS PARKWAY

 

1350 CAMPUS PARKWAY

 

WALL

 

NJ

31

 

14 COMMERCE REALTY L.L.C.

 

14 COMMERCE DRIVE

 

CRANFORD

 

NJ

32

 

140 COMMERCE WAY

 

140 COMMERCE WAY

 

TOTOWA

 

NJ

33

 

1433 HIGHWAY 34, BLDGS. ABC

 

1433 ROUTE 34

 

WALL

 

NJ

34

 

15 SKYLINE DRIVE

 

15 SKYLINE DRIVE

 

HAWTHORNE

 

NY

35

 

150 CLEARBROOK ROAD

 

150 CLEARBROOK ROAD

 

ELMSFORD

 

NY

36

 

17 SKYLINE DRIVE

 

17 SKYLINE DRIVE

 

HAWTHORNE

 

NY

37

 

175 CLEARBROOK ROAD

 

175 CLEARBROOK ROAD

 

ELMSFORD

 

NY

38

 

2 DRYDEN WAY

 

2 DRYDEN WAY

 

PARSIPPANY

 

NJ

39

 

2 EXECUTIVE PLAZA

 

2 EXECUTIVE PLAZA

 

YONKERS

 

NY

40

 

2 HILTON COURT

 

2 HILTON COURT

 

PARSIPPANY

 

NJ

41

 

2 SKYLINE DRIVE

 

2 SKYLINE DRIVE

 

HAWTHORNE

 

NY

42

 

2 SOUTH GOLD DRIVE

 

2 SOUTH GOLD DRIVE

 

HAMILTON TWP.

 

NJ

 

--------------------------------------------------------------------------------


 

Mack-Cali Realty Corporation

Schedule 6.3(a)

Unencumbered Properties

As of January 25, 2017

 

NO.

 

PROPERTY NAME

 

STREET ADDRESS

 

CITY

 

ST.

43

 

2 WAREHOUSE LANE

 

2 WAREHOUSE LANE

 

ELMSFORD

 

NY

44

 

2 WESTCHESTER PLAZA

 

2 WESTCHESTER PLAZA

 

ELMSFORD

 

NY

45

 

20 COMMERCE WAY

 

20 COMMERCE WAY

 

TOTOWA

 

NJ

46

 

200 CLEARBROOK ROAD

 

200 CLEARBROOK ROAD

 

ELMSFORD

 

NY

47

 

200 CORPORATE BLVD S.

 

200 CORPORATE BLVD S.

 

YONKERS

 

NY

48

 

200 HORIZON DRIVE

 

200 HORIZON DRIVE

 

HAMILTON TWP.

 

NJ

49

 

200 SAW MILL RIVER ROAD

 

200 SAW MILL RIVER ROAD

 

HAWTHORNE

 

NY

50

 

200 SCHULTZ DRIVE

 

200 SCHULTZ DRIVE

 

RED BANK

 

NJ

51

 

230 HALF MILE ROAD

 

230 HALF MILE ROAD

 

RED BANK

 

NJ

52

 

230 WHITE PLAINS ROAD

 

230 WHITE PLAINS ROAD

 

TARRYTOWN

 

NY

53

 

25 COMMERCE DRIVE

 

25 COMMERCE DRIVE

 

CRANFORD

 

NJ

54

 

250 CLEARBROOK ROAD

 

250 CLEARBROOK ROAD

 

ELMSFORD

 

NY

55

 

29 COMMERCE WAY

 

29 COMMERCE WAY

 

TOTOWA

 

NJ

56

 

3 AAA DRIVE

 

3 AAA DRIVE

 

HAMILTON TWP.

 

NJ

57

 

3 BARKER AVENUE

 

3 BARKER AVENUE

 

WHITE PLAINS

 

NY

58

 

3 EXECUTIVE BOULEVARD

 

3 EXECUTIVE BOULEVARD

 

YONKERS

 

NY

59

 

3 ODELL REALTY LLC

 

3 ODELL PLAZA

 

YONKERS

 

NY

60

 

3 SYLVAN REALTY LLC

 

3 SYLVAN WAY

 

PARSIPPANY

 

NJ

61

 

3 WAREHOUSE LANE

 

3 WAREHOUSE LANE

 

ELMSFORD

 

NY

62

 

3 WESTCHESTER PLAZA

 

3 WESTCHESTER PLAZA

 

ELMSFORD

 

NY

63

 

300 EXECUTIVE BOULEVARD

 

300 EXECUTIVE BOULEVARD

 

ELMSFORD

 

NY

64

 

300 HORIZON DRIVE

 

300 HORIZON DRIVE

 

HAMILTON TWP.

 

NJ

65

 

300 TICE REALTY ASSOCIATES LLC

 

300 TICE BOULEVARD

 

WOODCLIFF LAKE

 

NJ

66

 

320 UNIVERSITY AVE

 

320 UNIVERSITY AVE

 

NEWARK

 

NJ

67

 

321 UNIVERSITY AVE

 

321 UNIVERSITY AVE

 

NEWARK

 

NJ

68

 

343 THORNALL SPE LLC

 

343 THORNALL STREET

 

EDISON

 

NJ

69

 

35 WATERVIEW SPE LLC

 

35 WATERVIEW BOULEVARD

 

PARSIPPANY

 

NJ

70

 

350 EXECUTIVE BOULEVARD

 

350 EXECUTIVE BOULEVARD

 

ELMSFORD

 

NY

71

 

395 W. PASSAIC LLC

 

395 WEST PASSAIC

 

ROCHELLE PARK

 

NJ

72

 

399 EXECUTIVE BOULEVARD

 

399 EXECUTIVE BOULEVARD

 

ELMSFORD

 

NY

73

 

4 CAMPUS DRIVE

 

4 CAMPUS DRIVE

 

PARSIPPANY

 

NJ

74

 

4 EXECUTIVE PLAZA

 

4 EXECUTIVE PLAZA

 

YONKERS

 

NY

75

 

4 GATEHALL DRIVE

 

4 GATEHALL DRIVE

 

PARSIPPANY

 

NJ

76

 

4 SKYLINE DRIVE

 

4 SKYLINE DRIVE

 

HAWTHORNE

 

NY

77

 

4 WAREHOUSE LANE

 

4 WAREHOUSE LANE

 

ELMSFORD

 

NY

78

 

4 WESTCHESTER PLAZA

 

4 WESTCHESTER PLAZA

 

ELMSFORD

 

NY

79

 

40 COMMERCE WAY

 

40 COMMERCE WAY

 

TOTOWA

 

NJ

80

 

400 CHESTNUT RIDGE

 

400 CHESTNUT RIDGE ROAD

 

WOODCLIFF LAKE

 

NJ

81

 

400 EXECUTIVE BOULEVARD

 

400 EXECUTIVE BOULEVARD

 

ELMSFORD

 

NY

82

 

419 WEST AVE & EXPANSION

 

419 WEST AVENUE

 

STAMFORD

 

CT

 

 

2

--------------------------------------------------------------------------------


 

Mack-Cali Realty Corporation

Schedule 6.3(a)

Unencumbered Properties

As of January 25, 2017

 

NO.

 

PROPERTY NAME

 

STREET ADDRESS

 

CITY

 

ST.

83

 

45 COMMERCE WAY

 

45 COMMERCE WAY

 

TOTOWA

 

NJ

84

 

5 ODELL PLAZA

 

5 ODELL PLAZA

 

YONKERS

 

NY

85

 

5 SKYLINE DRIVE

 

5 SKYLINE DRIVE

 

HAWTHORNE

 

NY

86

 

5 SYLVAN WAY

 

5 SYLVAN WAY

 

PARSIPPANY

 

NJ

87

 

5 WAREHOUSE LANE

 

5 WAREHOUSE LANE

 

ELMSFORD

 

NY

88

 

5 WESTCHESTER PLAZA

 

5 WESTCHESTER PLAZA

 

ELMSFORD

 

NY

89

 

5 WOOD HOLLOW REALTY

 

5 WOOD HOLLOW ROAD

 

PARSIPPANY

 

NJ

90

 

50 EXECUTIVE BOULEVARD

 

50 EXECUTIVE BOULEVARD

 

ELMSFORD

 

NY

91

 

50 MAIN STREET

 

50 MAIN STREET

 

WHITE PLAINS

 

NY

92

 

500 COLLEGE ROAD EAST

 

500 COLLEGE ROAD EAST

 

PLAINSBORO

 

NJ

93

 

500 COLUMBIA TURNPIKE ASSOCIATES, LLC

 

325 COLUMBIA TURNPIKE

 

FLORHAM PARK

 

NJ

94

 

500 EXECUTIVE BOULEVARD

 

500 EXECUTIVE BOULEVARD

 

ELMSFORD

 

NY

95

 

500 HORIZON DRIVE

 

500 HORIZON DRIVE

 

HAMILTON TWP.

 

NJ

96

 

500 WEST AVENUE

 

500 WEST AVENUE

 

STAMFORD

 

CT

97

 

525 EXECUTIVE BOULEVARD

 

525 EXECUTIVE BOULEVARD

 

ELMSFORD

 

NY

98

 

550 WEST AVENUE

 

550 WEST AVENUE

 

STAMFORD

 

CT

99

 

6 CAMPUS DRIVE

 

6 CAMPUS DRIVE

 

PARSIPPANY

 

NJ

100

 

6 EXECUTIVE PLAZA

 

6 EXECUTIVE PLAZA

 

YONKERS

 

NY

101

 

6 SKYLINE DRIVE

 

6 SKYLINE DRIVE

 

HAWTHORNE

 

NY

102

 

6 WESTCHESTER PLAZA

 

6 WESTCHESTER PLAZA

 

ELMSFORD

 

NY

103

 

60 COMMERCE WAY

 

60 COMMERCE WAY

 

TOTOWA

 

NJ

104

 

600 HORIZON CENTER LLC

 

600 HORIZON DRIVE

 

HAMILTON TWP.

 

NJ

105

 

600 WEST AVENUE

 

600 WEST AVENUE

 

STAMFORD

 

CT

106

 

650 WEST AVENUE

 

650 WEST AVENUE

 

STAMFORD

 

CT

107

 

7 CAMPUS DRIVE

 

7 CAMPUS DRIVE

 

PARSIPPANY

 

NJ

108

 

7 ODELL PLAZA

 

7 ODELL PLAZA

 

YONKERS

 

NY

109

 

7 SYLVAN WAY

 

7 SYLVAN WAY

 

PARSIPPANY

 

NJ

110

 

7 WESTCHESTER PLAZA

 

7 WESTCHESTER PLAZA

 

ELMSFORD

 

NY

111

 

700 EXECUTIVE BOULEVARD

 

700 EXECUTIVE BOULEVARD

 

ELMSFORD

 

NY

112

 

700 HORIZON DRIVE

 

700 HORIZON DRIVE

 

HAMILTON TWP.

 

NJ

113

 

75 CLEARBROOK ROAD

 

75 CLEARBROOK ROAD

 

ELMSFORD

 

NY

114

 

77 EXECUTIVE BOULEVARD

 

77 EXECUTIVE BOULEVARD

 

ELMSFORD

 

NY

115

 

8 CAMPUS DRIVE

 

8 CAMPUS DRIVE

 

PARSIPPANY

 

NJ

116

 

8 SKYLINE DRIVE

 

8 SKYLINE DRIVE

 

HAWTHORNE

 

NY

117

 

8 WESTCHESTER PLAZA

 

8 WESTCHESTER PLAZA

 

ELMSFORD

 

NY

118

 

80 COMMERCE WAY

 

80 COMMERCE WAY

 

TOTOWA

 

NJ

119

 

85 EXECUTIVE BOULEVARD

 

85 EXECUTIVE BOULEVARD

 

ELMSFORD

 

NY

120

 

9 CAMPUS DRIVE

 

9 CAMPUS DRIVE

 

PARSIPPANY

 

NJ

121

 

915 NORTH LENOLA ROAD

 

915 NORTH LENOLA ROAD

 

MOORESTOWN

 

NJ

122

 

999 RIVERVIEW DRIVE

 

999 RIVERVIEW DRIVE

 

TOTOWA

 

NJ

123

 

BRIDGE PLAZA REALTY ASSOCIATES

 

ONE BRIDGE PLAZA

 

FORT LEE

 

NJ

 

3

--------------------------------------------------------------------------------


 

Mack-Cali Realty Corporation

Schedule 6.3(a)

Unencumbered Properties

As of January 25, 2017

 

NO.

 

PROPERTY NAME

 

STREET ADDRESS

 

CITY

 

ST.

 

 

LLC

 

 

 

 

 

 

124

 

BROMLEY ONE

 

3 TERRI LANE

 

BURLINGTON

 

NJ

125

 

BROMLEY TWO

 

5 TERRI LANE

 

BURLINGTON

 

NJ

126

 

CAL-HARBOR II & III URB. REN. ASSOC. LP

 

PLAZA 2

 

JERSEY CITY

 

NJ

127

 

CAL-HARBOR II & III URB. REN. ASSOC. LP

 

PLAZA 3

 

JERSEY CITY

 

NJ

128

 

CALI BUILDING V ASSOCIATES, LLC

 

65 JACKSON DRIVE

 

CRANFORD

 

NJ

129

 

CALI HARBORSIDE PLAZA I ASSOC LP

 

PLAZA 1

 

JERSEY CITY

 

NJ

130

 

CALI-HARBORSIDE

 

PLAZA 4-A

 

JERSEY CITY

 

NJ

131

 

CENTURY PLAZA - CARNEGIE

 

103 CARNEGIE CENTER

 

PRINCETON

 

NJ

132

 

CHESTNUT RIDGE ASSOCIATES

 

50 TICE BLVD

 

WOODCLIFF LAKE

 

NJ

133

 

CLEARBROOK ASSOCIATES

 

125 CLEARBROOK ROAD

 

ELMSFORD

 

NY

134

 

COLOR GRAPHICS

 

101 COMMERCE DRIVE

 

MOORESTOWN

 

NJ

135

 

FLEX II

 

2 COMMERCE DRIVE

 

MOORESTOWN

 

NJ

136

 

FLEX III

 

201 COMMERCE DRIVE

 

MOORESTOWN

 

NJ

137

 

FLEX IV

 

102 COMMERCE DRIVE

 

MOORESTOWN

 

NJ

138

 

FLEX IX

 

102 EXECUTIVE DRIVE

 

MOORESTOWN

 

NJ

139

 

FLEX V

 

202 COMMERCE DRIVE

 

MOORESTOWN

 

NJ

140

 

FLEX VI

 

2 EXECUTIVE DRIVE

 

MOORESTOWN

 

NJ

141

 

FLEX VIII

 

101 EXECUTIVE DRIVE

 

MOORESTOWN

 

NJ

142

 

FLEX X

 

1256 N CHURCH STREET

 

MOORESTOWN

 

NJ

143

 

FLEX XI

 

225 EXECUTIVE DRIVE

 

MOORESTOWN

 

NJ

144

 

FLEX XII

 

840 N LENOLA ROAD

 

MOORESTOWN

 

NJ

145

 

FLEX XIV

 

844 N LENOLA ROAD

 

MOORESTOWN

 

NJ

146

 

FLEX XIX

 

1247 N. CHURCH STREET

 

MOORESTOWN

 

NJ

147

 

FLEX XV

 

30 TWOSOME DRIVE

 

MOORESTOWN

 

NJ

148

 

FLEX XVI

 

40 TWOSOME DRIVE

 

MOORESTOWN

 

NJ

149

 

FLEX XVII

 

50 TWOSOME DRIVE

 

MOORESTOWN

 

NJ

150

 

FLEX XVIII

 

1245 N. CHURCH STREET

 

MOORESTOWN

 

NJ

151

 

FLEX XX

 

41 TWOSOME DRIVE

 

MOORESTOWN

 

NJ

152

 

FLEX XXI

 

31 TWOSOME DRIVE

 

MOORESTOWN

 

NJ

153

 

FLEX XXII

 

97 FOSTER ROAD

 

MOORESTOWN

 

NJ

154

 

FLEX XXIII

 

2 TWOSOME DRIVE

 

MOORESTOWN

 

NJ

155

 

FLEX XXIV

 

1507 LANCER DRIVE

 

MOORESTOWN

 

NJ

156

 

FLEX’VII

 

1 EXECUTIVE DRIVE

 

MOORESTOWN

 

NJ

157

 

JUMPING BROOK REALTY ASSOC, LLC

 

3600 ROUTE 66

 

NEPTUNE

 

NJ

158

 

LINWOOD PLAZA

 

2115 LINWOOD AVENUE

 

FORT LEE

 

NJ

159

 

MACK BRIDGEWATER I

 

721 ROUTE 202/206

 

BRIDGEWATER

 

NJ

160

 

MACK CENTRE I

 

365 WEST PASSAIC STREET

 

ROCHELLE PARK

 

NJ

161

 

MACK CENTRE II

 

650 FROM ROAD

 

PARAMUS

 

NJ

 

4

--------------------------------------------------------------------------------


 

Mack-Cali Realty Corporation

Schedule 6.3(a)

Unencumbered Properties

As of January 25, 2017

 

NO.

 

PROPERTY NAME

 

STREET ADDRESS

 

CITY

 

ST.

162

 

MACK CENTRE III

 

140 E. RIDGEWOOD AVE

 

PARAMUS

 

NJ

163

 

MACK CENTRE IV

 

61 SOUTH PARAMUS RD

 

PARAMUS

 

NJ

164

 

MACK CENTRE VI

 

461 FROM ROAD

 

PARAMUS

 

NJ

165

 

MACK CENTRE VII

 

15 EAST MIDLAND AVENUE

 

PARAMUS

 

NJ

166

 

MACK CRANFORD

 

10-12 COMMERCE DRIVE

 

CRANFORD

 

NJ

167

 

MACK EAST BRUNSWICK

 

377 SUMMERHILL ROAD

 

EAST BRUNSWICK

 

NJ

168

 

MACK LAKEVIEW PLAZA

 

201 LITTLETON ROAD

 

MORRIS PLAINS

 

NJ

169

 

MACK MONTVALE II

 

135 CHESTNUT RIDGE ROAD

 

MONTVALE

 

NJ

170

 

MACK MURRAY HILL

 

890 MOUNTAIN AVENUE

 

NEW PROVIDENCE

 

NJ

171

 

MACK SHORT HILLS

 

150 J.F. KENNEDY PARKWAY

 

MILLBURN

 

NJ

172

 

MACK WOODBRIDGE II

 

581 MAIN STREET

 

WOODBRIDGE

 

NJ

173

 

MACK-CALI 7 SKYLINE

 

7 SKYLINE DRIVE

 

HAWTHORNE

 

NY

174

 

METRO 101 REALTY LLC

 

101 WOOD AVE SOUTH

 

EDISON

 

NJ

175

 

METROVIEW 333 REALTY, LLC

 

333 THORNALL STREET

 

EDISON

 

NJ

176

 

ONE CENTER COURT

 

1 CENTER COURT

 

TOTOWA

 

NJ

177

 

PORT IMPERIAL GARAGE NORTH

 

100 AVENUE AT PORT IMPERIAL

 

WEEHAWKEN

 

NJ

178

 

PORT IMPERIAL RETAIL NORTH

 

100 AVENUE AT PORT IMPERIAL

 

WEEHAWKEN

 

NJ

179

 

PRINCETON CORPORATE CENTER REALTY ASSOC.,

 

3 INDEPENDENCE WAY

 

PRINCETON

 

NJ

180

 

PRINCETON OVERLOOK

 

100 OVERLOOK CENTER

 

PRINCETON

 

NJ

181

 

RICHMOND COURT

 

5 DENNIS STREET

 

NEW BRUNSWICK

 

NJ

182

 

RIVERWATCH COMMONS

 

100 HIRAM SQUARE

 

NEW BRUNSWICK

 

NJ

183

 

SIX COMMERCE DRIVE ASSOC., LLC

 

6 COMMERCE DRIVE

 

CRANFORD

 

NJ

184

 

TEXACO - EXECUTIVE PLAZA

 

1 ENTERPRISE BOULEVARD

 

YONKERS

 

NY

185

 

TWO CENTER COURT

 

2 CENTER COURT

 

TOTOWA

 

NJ

186

 

VAUGHN PRINCETON ASSOC., LLC

 

5 VAUGHN DRIVE

 

PRINCETON

 

NJ

187

 

WEGMAN’S LAND LEASE

 

SYLVAN WAY

 

EAST HANOVER

 

NJ

 

5

--------------------------------------------------------------------------------


 

Mack-Cali Realty Corporation
Schedule 6.3(c) 
Partially-Owned Entities
As of January 25, 2017

 

Mack-Cali Interest Holder:

 

M-C So. Pier L.L.C.

Name of Entity:

 

Cal-Harbor So. Pier Urban Renewal Associates L.P.

Type of Entity:

 

Delaware LLC

Percentage Interest:

 

1%

Capacity in Ownership:

 

General partner

 

 

 

Mack-Cali Interest Holder:

 

Mack-Cali Realty, L.P.

Name of Entity:

 

Cal-Harbor So. Pier Urban Renewal Associates L.P.

Type of Entity:

 

Delaware limited partnership

Percentage Interest:

 

49%

Capacity in Ownership:

 

Limited partner

 

 

 

Mack-Cali Interest Holder:

 

MC Roseland NJ Holding L.L.C.

Name of Entity:

 

Port Imperial South, L.L.C.

Type of Entity:

 

New Jersey LLC

Percentage Interest:

 

50% Class 1 Capital; 50% Residual

Capacity in Ownership:

 

Member

 

 

 

Mack-Cali Interest Holder:

 

MC Port Imperial Hotel L.L.C.

Name of Entity:

 

XS Hotel Urban Renewal Associates L.L.C.

Type of Entity:

 

New Jersey LLC

Percentage Interest:

 

90%

Capacity in Ownership:

 

Member

 

 

 

Mack-Cali Interest Holder:

 

MC Port Imperial Hotel TRS L.L.C.

Name of Entity:

 

XS Hotel Associates L.L.C.

Type of Entity:

 

New Jersey LLC

Percentage Interest:

 

90%

Capacity in Ownership:

 

Member

 

 

 

Mack-Cali Interest Holder:

 

Roseland/Eastchester L.L.C.

Name of Entity:

 

150 Main Street, L.L.C.

Type of Entity:

 

Delaware LLC

Percentage Interest:

 

76.25%

Capacity in Ownership:

 

Member

 

--------------------------------------------------------------------------------